 



EXHIBIT 10.16
MASTER CREDIT FACILITY AGREEMENT
among
UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation,
WOODLAKE VILLAGE, L.P.,
a California limited partnership
and
ARCS COMMERCIAL MORTGAGE CO., L.P.,
a California limited partnership,
dated as of
December 12, 2001

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
RECITALS
    1  
 
       
ARTICLE I
    2  
 
       
ARTICLE II
    18  
SECTION 2.01 Revolving Facility Commitment
    18  
SECTION 2.02 Requests for Revolving Advances
    18  
SECTION 2.03 Maturity Date of Revolving Advances
    19  
SECTION 2.04 Interest on Revolving Facility Advances
    19  
SECTION 2.05 Coupon Rates for Revolving Advances
    20  
SECTION 2.06 Revolving Facility Note
    20  
SECTION 2.07 Extension of Revolving Facility Termination Date
    20  
 
       
ARTICLE III
    21  
SECTION 3.01 Base Facility Commitment
    21  
SECTION 3.02 Requests for Base Facility Advances
    21  
SECTION 3.03 Maturity Date of Base Facility Advances
    21  
SECTION 3.04 Interest on Base Facility Advances
    21  
SECTION 3.05 Coupon Rates for Base Facility Advances
    22  
SECTION 3.06 Base Facility Note
    22  
SECTION 3.07 Conversion of Commitment from Revolving Facility Commitment to Base
Facility Commitment
    22  
SECTION 3.08 Limitations on Right to Convert
    22  
SECTION 3.09 Conditions Precedent to Conversion
    23  
SECTION 3.10 Defeasance
    23  
 
       
ARTICLE IV
    31  
SECTION 4.01 Rate Setting for an Advance
    31  
SECTION 4.02 Advance Confirmation Instrument for Revolving Advances
    32  
SECTION 4.03 Breakage and other Costs
    32  
 
       
ARTICLE V
    32  
SECTION 5.01 Initial Advance
    32  
SECTION 5.02 Future Advances
    33  
SECTION 5.03 Conditions Precedent to Future Advances
    33  
SECTION 5.04 Determination of Allocable Facility Amount and Valuations
    34  
 
       
ARTICLE VI
    34  
SECTION 6.01 Right to Add Collateral
    34  
SECTION 6.02 Procedure for Adding Collateral
    34  
SECTION 6.03 Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool
    36  
 
       
ARTICLE VII
    37  
SECTION 7.01 Right to Obtain Releases of Collateral
    37  
SECTION 7.02 Procedure for Obtaining Releases of Collateral
    37  
SECTION 7.03 Conditions Precedent to Release of Collateral Release Property from
the Collateral
    38  
SECTION 7.04 Substitutions
    39  
 
       
ARTICLE VIII
    40  
SECTION 8.01 Right to Increase Commitment
    40  
SECTION 8.02 Procedure for Obtaining Increases in Commitment
    40  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 8.03 Conditions Precedent to Increase in Commitment
    41  
 
       
ARTICLE IX
    41  
SECTION 9.01 Right to Complete or Partial Termination of Facilities
    41  
SECTION 9.02 Procedure for Complete or Partial Termination of Facilities
    41  
SECTION 9.03 Conditions Precedent to Complete or Partial Termination of
Facilities
    42  
 
       
ARTICLE X
    43  
SECTION 10.01 Right to Terminate Credit Facility
    43  
SECTION 10.02 Procedure for Terminating Credit Facility
    43  
SECTION 10.03 Conditions Precedent to Termination of Credit Facility
    43  
 
       
ARTICLE XI
    44  
SECTION 11.01 Conditions Applicable to All Requests
    44  
SECTION 11.02 Delivery of Closing Documents Relating to Initial Advance Request,
Collateral Addition Request, Credit Facility Expansion Request or Future Advance
Request
    45  
SECTION 11.03 Delivery of Property Related Documents
    45  
 
       
ARTICLE XII
    46  
SECTION 12.01 Representations and Warranties of the Borrower
    46  
SECTION 12.02 Representations and Warranties of the Borrower
    50  
SECTION 12.03 Representations and Warranties of the Lender
    53  
 
       
ARTICLE XIII
    53  
SECTION 13.01 Compliance with Agreements; No Amendments
    53  
SECTION 13.02 Maintenance of Existence
    53  
SECTION 13.03 Maintenance of REIT Status
    54  
SECTION 13.04 Financial Statements; Accountants’ Reports; Other Information
    54  
SECTION 13.05 Certificate of Compliance
    56  
SECTION 13.06 Maintain Licenses
    56  
SECTION 13.07 Access to Records; Discussions With Officers and Accountants
    56  
SECTION 13.08 Inform the Lender of Material Events
    57  
SECTION 13.09 Intentionally Omitted
    58  
SECTION 13.10 Inspection
    58  
SECTION 13.11 Compliance with Applicable Laws
    58  
SECTION 13.12 Warranty of Title
    58  
SECTION 13.13 Defense of Actions
    58  
SECTION 13.14 Alterations to the Mortgaged Properties
    59  
SECTION 13.15 ERISA
    59  
SECTION 13.16 Loan Document Taxes
    60  
SECTION 13.17 Further Assurances
    60  
SECTION 13.18 Monitoring Compliance
    60  
SECTION 13.19 Leases
    60  
SECTION 13.20 Appraisals
    60  
SECTION 13.21 Transfer of Ownership Interests of the Borrower
    60  
SECTION 13.22 Change in Senior Management
    62  
SECTION 13.23 Date Down Endorsements
    62  
SECTION 13.24 Geographical Diversification
    63  
SECTION 13.25 Ownership of Mortgaged Properties
    63  
SECTION 13.26 Facility Balancing
    63  
 
       
ARTICLE XIV
    63  
SECTION 14.01 Other Activities
    63  
SECTION 14.02 Value of Security
    64  

ii



--------------------------------------------------------------------------------



 



              Page
SECTION 14.03 Zoning
    64  
SECTION 14.04 Liens
    64  
SECTION 14.05 Sale
    64  
SECTION 14.06 Intentionally Omitted
    64  
SECTION 14.07 Principal Place of Business
    64  
SECTION 14.08 Intentionally Omitted
    64  
SECTION 14.09 Change in Property Management
    64  
SECTION 14.10 Condominiums
    64  
SECTION 14.11 Restrictions on Distributions
    65  
SECTION 14.12 Conduct of Business
    65  
SECTION 14.13 Limitation on Unimproved Real Property and New Construction
    65  
SECTION 14.14 No Encumbrance of Collateral Release Property
    65  
 
       
ARTICLE XV
    65  
SECTION 15.01 Financial Definitions
    65  
SECTION 15.02 Compliance with Debt Service Coverage Ratios
    70  
SECTION 15.03 Compliance with Loan to Value Ratios
    70  
SECTION 15.04 Compliance with Concentration Test
    70  
SECTION 15.05 Consolidated Adjusted Tangible Net Worth
    70  
SECTION 15.06 Consolidated Funded Debt Ratio
    70  
SECTION 15.07 Consolidated Total Fixed Charge Coverage Ratio
    70  
SECTION 15.08 Consolidated Unencumbered Realty to Consolidated Unsecured Debt
Ratio
    70  
SECTION 15.09 Consolidated Unencumbered Interest Coverage Ratio
    70  
 
       
ARTICLE XVI
    71  
SECTION 16.01 Standby Fee
    71  
SECTION 16.02 Origination Fees
    71  
SECTION 16.03 Due Diligence Fees
    71  
SECTION 16.04 Legal Fees and Expenses
    71  
SECTION 16.05 MBSRelated Costs
    72  
SECTION 16.06 Failure to Close any Request
    72  
SECTION 16.07 Other Fees
    72  
 
       
ARTICLE XVII
    73  
SECTION 17.01 Events of Default
    73  
 
       
ARTICLE XVIII
    75  
SECTION 18.01 Remedies; Waivers
    75  
SECTION 18.02 Waivers; Rescission of Declaration
    75  
SECTION 18.03 The Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations
    75  
SECTION 18.04 No Remedy Exclusive
    76  
SECTION 18.05 No Waiver
    76  
SECTION 18.06 No Notice
    76  
SECTION 18.07 Application of Payments
    76  
 
       
ARTICLE XIX
    76  
SECTION 19.01 Special Pool Purchase Contract
    76  
SECTION 19.02 Assignment of Rights
    76  
SECTION 19.03 Release of Collateral
    77  
SECTION 19.04 Replacement of Lender
    77  
SECTION 19.05 Fannie Mae and Lender Fees and Expenses
    77  
SECTION 19.06 ThirdParty Beneficiary
    77  

iii



--------------------------------------------------------------------------------



 



              Page
ARTICLE XX
    77  
SECTION 20.01 Insurance and Real Estate Taxes
    77  
SECTION 20.02 Replacement Reserves
    77  
 
       
ARTICLE XXI
    78  
 
       
ARTICLE XXII
    78  
SECTION 22.01 Personal Liability of the Borrower
    78  
 
       
ARTICLE XXIII
    78  
SECTION 23.01 Counterparts
    78  
SECTION 23.02 Amendments, Changes and Modifications
    78  
SECTION 23.03 Payment of Costs, Fees and Expenses
    79  
SECTION 23.04 Payment Procedure
    79  
SECTION 23.05 Payments on Business Days
    79  
SECTION 23.06 Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial
    80  
SECTION 23.07 Severability
    81  
SECTION 23.08 Notices
    81  
SECTION 23.09 Further Assurances and Corrective Instruments
    83  
SECTION 23.10 Term of this Agreement
    84  
SECTION 23.11 Assignments; Third Party Rights
    84  
SECTION 23.12 Headings
    84  
SECTION 23.13 General Interpretive Principles
    84  
SECTION 23.14 Interpretation
    84  
SECTION 23.15 Decisions in Writing
    84  
SECTION 23.16 Requests
    84  

iv



--------------------------------------------------------------------------------



 



         
EXHIBIT A
  -   Schedule of Initial Mortgaged Properties and Initial Valuations
EXHIBIT B
  -   Base Facility Note
EXHIBIT C
  -   Intentionally Omitted
EXHIBIT D
  -   Compliance Certificate
EXHIBIT E
  -   Sample Facility Debt Service
EXHIBIT F
  -   Organizational Certificate
EXHIBIT G
  -   Intentionally Omitted
EXHIBIT H
  -   Revolving Credit Endorsement
EXHIBIT I
  -   Revolving Facility Note
EXHIBIT J
  -   Tie-In Endorsement
EXHIBIT K
  -   Conversion Request
EXHIBIT L
  -   Conversion Amendment
EXHIBIT M
  -   Rate Setting Form
EXHIBIT N
  -   Rate Confirmation Instrument
EXHIBIT O
  -   Advance Confirmation Instrument
EXHIBIT P
  -   Future Advance Request
EXHIBIT Q
  -   Collateral Addition Request
EXHIBIT R
  -   Collateral Addition Description Package
EXHIBIT S
  -   Collateral Addition Supporting Documents
EXHIBIT T
  -   Collateral Release Request
EXHIBIT U
  -   Confirmation of Obligations
EXHIBIT V
  -   Credit Facility Expansion Request
EXHIBIT W
  -   Revolving Facility Termination Request
EXHIBIT X
  -   Revolving Facility Termination Document
EXHIBIT Y
  -   Credit Facility Termination Request
EXHIBIT Z
  -   Intentionally Omitted
EXHIBIT AA
  -   Independent Unit Encumbrances

v



--------------------------------------------------------------------------------



 



MASTER CREDIT FACILITY AGREEMENT
     THIS MASTER CREDIT FACILITY AGREEMENT is made as of the 12th day of
December, 2001 by (i) UNITED DOMINION REALTY TRUST, INC., a Virginia corporation
(“UDRT”), (ii) WOODLAKE VILLAGE, L.P., a California limited partnership
     (“Woodlake”) (individually and collectively, UDRT and Woodlake, the
“Borrower”), and (iii) ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership (the “Lender”).
RECITALS
     A. The Borrower owns one or more Multifamily Residential Properties
(capitalized terms used but not defined shall have the meanings ascribed to such
terms in Article I of this Agreement) as more particularly described in
Exhibit A to this Agreement.
     B. The Borrower has requested that the Lender establish a $300,000,000
Credit Facility in favor of the Borrower, comprised initially of a $300,000,000
Revolving Facility, all or part of which can be converted to a Base Facility in
accordance with, and subject to, the terms and conditions of this Agreement and
a $0 Base Facility.
     C. To secure the obligations of the Borrower under this Agreement and the
other Loan Documents issued in connection with the Credit Facility, the Borrower
shall create a Collateral Pool in favor of the Lender. The Collateral Pool shall
be comprised of (i) Security Instruments on all of the Multifamily Residential
Properties owned by the Borrower listed on Exhibit A to this Agreement and (ii)
any other Security Documents executed by the Borrower pursuant to this Agreement
or any other Loan Documents.
     D. Each of the Security Documents shall be cross-defaulted (i.e., a default
under any Security Document, or under this Agreement, shall constitute a default
under each Security Document, and this Agreement) and cross-collateralized
(i.e., each Security Instrument shall secure all of the Borrower’s obligations
under this Agreement and the other Loan Documents issued in connection with the
Credit Facility) and it is the intent of the parties to this Agreement that the
Lender may accelerate any Note without the necessity to accelerate any other
Note and that in the exercise of its rights and remedies under the Loan
Documents, Lender may exercise and perfect any and all of its rights in and
under the Loan Documents with regard to any Mortgaged Property without the
necessity to exercise and perfect its rights and remedies with respect to any
other Mortgaged Property and that any such exercise shall be without regard to
the Allocable Facility Amount assigned to such Mortgaged Property and that
Lender may recover an amount equal to the full amount outstanding in respect of
any of the Notes in connection with such exercise and any such amount shall be
applied as determined by Lender in its sole and absolute discretion.
     E. Subject to the terms, conditions and limitations of this Agreement, the
Lender has agreed to establish the Credit Facility.
     NOW, THEREFORE, the Borrower and the Lender, in consideration of the mutual
promises and agreements contained in this Agreement, hereby agree as follows:

-1-



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
For all purposes of this Agreement, the following terms shall have the
respective meanings set forth below:
     “Acquiring Person” means a “person” or “group of persons” within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.
     “Additional Mortgaged Property” means each Multifamily Residential Property
owned by the Borrower (either in fee simple or as tenant under a ground lease
meeting all of the requirements of the DUS Guide) and added to the Collateral
Pool after the Initial Closing Date pursuant to Article VI.
     “Advance” means a Revolving Advance or a Base Facility Advance.
     “Advance Confirmation Instrument” shall have the meaning set forth in
Section 4.02.
     “Affiliate” means, with respect to any Person, any other Person (i)
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person or (ii) directly or indirectly owning or holding
five percent (5%) or more of the equity interest in such Person. For purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Aggregate Debt Service Coverage Ratio for the Trailing 12 Month Period”
means, for any specified date, the ratio (expressed as a percentage) of—
(a) the aggregate of the Net Operating Income for the Trailing 12 Month Period
for the Mortgaged Properties
to
(b) the Facility Debt Service on the specified date.
     “Aggregate Loan to Value Ratio for the Trailing 12 Month Period” means, for
any specified date, the ratio (expressed as a percentage) of—

  (a)   the Advances Outstanding on the specified date,

to

  (b)   the aggregate of the Valuations most recently obtained prior to the
specified date for all of the Mortgaged Properties.

-2-



--------------------------------------------------------------------------------



 



     “Agreement” means this Master Credit Facility Agreement, as it may be
amended, supplemented or otherwise modified from time to time, including all
Recitals and Exhibits to this Agreement, each of which is hereby incorporated
into this Agreement by this reference.
     “Allocable Facility Amount” means the portion of the Credit Facility
allocated to a particular Mortgaged Property by Lender in accordance with this
Agreement. Lender shall determine the Allocable Facility Amount for each
Mortgaged Property on the Initial Closing Date and on or before January 1 of
each year (commencing January 1, 2002) during the term of this Agreement and at
such other times as provided by this Agreement (the “Determination Date”). Once
determined by Lender as aforesaid, the Allocable Facility Amount for each
Mortgaged Property shall be promptly disclosed to Borrower by Lender and shall
remain in effect until the next Determination Date. The Allocable Facility
Amount for any Additional Mortgaged Property shall be 70% of the Valuation of
such Mortgaged Property on the date such Mortgaged Property is added to the
Collateral Pool.
     “Amortization Period” means, with respect to each Base Facility Advance,
the period of 30 years.
     “Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all zoning, building, environmental and other laws, ordinances,
rules, regulations and restrictions of any Governmental Authority affecting the
ownership, management, use, operation, maintenance or repair of any Mortgaged
Property, including the Americans with Disabilities Act (if applicable), the
Fair Housing Amendment Act of 1988 and Hazardous Materials Laws, (c) any
building permits or any conditions, easements, rights-of-way, covenants,
restrictions of record or any recorded or unrecorded agreement affecting or
concerning any Mortgaged Property including planned development permits,
condominium declarations, and reciprocal easement and regulatory agreements with
any Governmental Authority, (d) all laws, ordinances, rules and regulations,
whether in the form of rent control, rent stabilization or otherwise, that limit
or impose conditions on the amount of rent that may be collected from the units
of any Mortgaged Property, and (e) requirements of insurance companies or
similar organizations, affecting the operation or use of any Mortgaged Property
or the consummation of the transactions to be effected by this Agreement or any
of the other Loan Documents.
     “Appraisal” means an appraisal of a Multifamily Residential Property or
Multifamily Residential Properties conforming to the requirements of Chapter 5
of Part III of the DUS Guide, and accepted by the Lender.
     “Appraised Value” means the value set forth in an Appraisal.
     “Base Facility” means the agreement of the Lender to make Base Facility
Advances to the Borrower pursuant to Section 3.01.

-3-



--------------------------------------------------------------------------------



 



     “Base Facility Advance” means a loan made by the Lender to the Borrower
under the Base Facility Commitment.
     “Base Facility Availability Period” means the period beginning on the
Initial Closing Date and ending on the date five (5) years after the Initial
Closing Date.
     “Base Facility Commitment” means $0, plus such amount as the Borrower may
elect to add to the Base Facility Commitment in accordance with Articles III or
VIII.
     “Base Facility Fee” means (i) 50 basis points for a Base Facility Advance
drawn from the Base Facility Commitment initially available (whether drawn or
undrawn) under this Agreement or converted from the Revolving Facility
Commitment during the period ending on the date 12 months after the Initial
Closing Date, and (ii) for any Base Facility Advance drawn from any portion of
the Base Facility Commitment increased under Article VIII or converted from any
portion of the Revolving Facility Commitment after the period ending on the date
12 months after the Initial Closing Date, the number of basis points determined
at the time of such increase by the Lender as the Base Facility Fee for such
Base Facility Advances, provided that in no event shall the Base Facility Fee
for Base Facility Advances converted from the Revolving Facility Commitment
(expressed as a number of basis points) exceed the Revolving Facility Fee.
     “Base Facility Note” means a promissory note, in the form attached as
Exhibit B to this Agreement, which will be issued by the Borrower to the Lender,
concurrently with the funding of each Base Facility Advance, to evidence the
Borrower’s obligation to repay the Base Facility Advance.
     “Borrower” means, individually and collectively, United Dominion Realty
Trust, Inc., a Virginia corporation, and Woodlake Village, L.P., a California
limited partnership.
     “Business Day” means a day on which Fannie Mae is open for business.
     “Calendar Quarter” means, with respect to any year, any of the following
three month periods: (a) January-February-March; (b) April-May-June;
(c) July-August-September; and (d) October-November-December.
     “Cap Rate” means, for each Mortgaged Property, a capitalization rate
reasonably selected by the Lender for use in determining the Valuations, as
disclosed to the Borrower from time to time.
     “Change of Control” means the earliest to occur of: (a) the date on which
UDRT shall cease for any reason to be the holder, directly or indirectly, of at
least 70% of the voting interests of any other Borrower or to own, directly or
indirectly at least 70% of the equity, profits or other partnership interest in,
or Voting Equity Capital (or any other Securities or ownership interests) of any
other Borrower, (b) the date on which an Acquiring Person or Acquiring Persons
becomes (by acquisition, consolidation, merger or otherwise), directly or
indirectly, the beneficial owner of more than, in the aggregate, 30% of the
total Voting Equity Capital (or of any other Securities or ownership interest)
of the Borrower then outstanding, or (c) the replacement (other than solely by
reason of retirement at age sixty

-4-



--------------------------------------------------------------------------------



 



five or older, death or disability) of more than 50% (or such lesser percentage
as is required for decision-making by the board of directors or an equivalent
governing body) of the members of the board of directors (or an equivalent
governing body) of the Borrower over a one-year period from the directors who
constituted such board of directors at the beginning of such period and such
replacement shall not have been approved by a vote of at least a majority of the
board of directors of the Borrower then still in office who either were members
of such board of directors at the beginning of such one-year period or whose
election as members of the board of directors was previously so approved (it
being understood and agreed that in the case of any entity governed by a
trustee, board of managers, or other similar governing body, the foregoing
clause (c) shall apply thereto by substituting such governing body and the
members thereof for the board of directors and members thereof, respectively).
     “Closing Date” means the Initial Closing Date and each date after the
Initial Closing Date on which the funding or other transaction requested in a
Request is required to take place.
     “Collateral” means, the Mortgaged Properties and other collateral from time
to time or at any time encumbered by the Security Instruments, or any other
property securing any of the Borrower’s obligations under the Loan Documents.
     “Collateral Addition Fee” means, with respect to a Multifamily Residential
Property added to the Collateral Pool in accordance with Article VI—
     (i) 75 basis points, multiplied by
     (ii) 70% of the Initial Valuation of the Multifamily Residential Property,
as determined by the Lender.
provided that no Collateral Addition Fee shall be due and payable until
aggregate Advances (regardless of the amount of Advances Outstanding) in the
amount of $300,000,000 have been made.
     “Collateral Addition Loan Documents” means the Security Instrument covering
an Additional Mortgaged Property and any other documents, instruments or
certificates required by the Lender in connection with the addition of the
Additional Mortgaged Property to the Collateral Pool pursuant to Article VI.
     “Collateral Addition Request” shall have the meaning set forth in
Section 6.02(a).
     “Collateral Pool” means the aggregate total of the Collateral.
     “Collateral Release Request” shall have the meaning set forth in
Section 7.02(a).
     “Collateral Release Property” shall have the meaning set forth in
Section 7.02(a).
     “Commitment” means, at any time, the sum of the Base Facility Commitment
and the Revolving Facility Commitment.

-5-



--------------------------------------------------------------------------------



 



     “Complete Revolving Facility Termination” shall have the meaning set forth
in Section 9.02(a).
     “Compliance Certificate” means a certificate of the Borrower in the form
attached as Exhibit D to this Agreement.
     “Conversion Documents” has the meaning specified in Section 3.07(b) hereof.
     “Conversion Request” has the meaning specified in Section 3.07(a) hereof.
     “Coupon Rate” means, with respect a Revolving Advance, the imputed interest
rate determined by the Lender pursuant to Section 2.05 for the Revolving Advance
and, with respect a Base Facility Advance, the interest rate determined by the
Lender pursuant to Section 3.05 for the Base Facility Advance.
     “Coverage and LTV Tests” mean, for any specified date, each of the
following financial tests:
          (a) The Aggregate Debt Service Coverage Ratio for the Trailing 12
Month Period is not less than 130%.
          (b) The Aggregate Loan to Value Ratio for the Trailing 12 Month Period
does not exceed 70%.
     “Credit Facility” means the Base Facility and the Revolving Facility.
     “Credit Facility Expansion” means an increase in the Commitment made in
accordance with Article VIII.
     “Credit Facility Expansion Loan Documents” means amendments to the
Revolving Facility Note or the Base Facility Note, as the case may be,
increasing the amount of such Note to the amount of the Commitment, as expanded
in accordance with Article VIII and amendments to the Security Instruments,
increasing the amount secured by such Security Instruments to the amount of the
Commitment.
     “Credit Facility Expansion Request” shall have the meaning set forth in
Section 8.02(a).
     “Credit Facility Termination Request” shall have the meaning set forth in
Section 10.02(a).
     “Debt Service Coverage Ratio for the Trailing 12 Month Period” means, for
any Mortgaged Property, for any specified date, the ratio (expressed as a
percentage) of —
(a) the aggregate of the Net Operating Income for the Trailing 12 Month Period
for the subject Mortgaged Property
to

-6-



--------------------------------------------------------------------------------



 



  (b)   the Facility Debt Service on the specified date, assuming, for the
purpose of calculating the Facility Debt Service for this definition, that
Advances Outstanding shall be the Allocable Facility Amount for the subject
Mortgaged Property.

     “Discount” means, with respect to any Revolving Advance, an amount equal to
the excess of —

  (i)   the face amount of the MBS backed by the Revolving Advance, over    
(ii)   the Price of the MBS backed by the Revolving Advance.

     “DUS Guide” means the Fannie Mae Multifamily Delegated Underwriting and
Servicing (DUS) Guide, as such Guide may be amended from time to time, including
exhibits to the DUS Guide and amendments in the form of Lender Memos, Guide
Updates and Guide Announcements (and, if such Guide is no longer used by Fannie
Mae, the term “DUS Guide” as used in this Agreement means the Fannie Mae
Multifamily Negotiated Transactions Guide, as such Guide may be amended from
time to time, including amendments in the form of Lender Memos, Guide Updates
and Guide Announcements). All references to specific articles and sections of,
and exhibits to, the DUS Guide shall be deemed references to such articles,
sections and exhibits as they may be amended, modified, updated, superseded,
supplemented or replaced from time to time.
     “DUS Underwriting Requirements” means the overall underwriting requirements
for Multifamily Residential Properties as set forth in the DUS Guide.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Event of Default” means any event defined to be an “Event of Default”
under Article XVII.
     “Facility Debt Service” means, as of any specified date, the sum of:

  (a)   the amount of interest and principal amortization, during the 12 month
period immediately succeeding the specified date, with respect to the Advances
Outstanding on the specified date, except that, for these purposes:

  (i)   each Revolving Advance shall be deemed to require level monthly payments
of principal and interest (at the Coupon Rate for the Revolving Advance) in an
amount necessary to fully amortize the original principal amount of the
Revolving Advance over a 30-year period, with such amortization deemed to
commence on the first day of the 12 month period; and     (ii)   each Base
Facility Advance shall require level monthly payments of principal and interest
(at the Coupon Rate for the Base Facility Advance) in an amount necessary to
fully amortize the original principal amount of the Base Facility Advance over a
30-year period,

-7-



--------------------------------------------------------------------------------



 



     with such amortization to commence on the first day of the 12 month period;
and

  (b)   the amount of the Standby Fees payable to the Lender pursuant to
Section 16.01 during such 12 month period (assuming, for these purposes, that
the Advances Outstanding throughout the 12 month period are always equal to the
amount of Advances Outstanding on the specified date).

Exhibit E to this Agreement contains an example of the determination of the
Facility Debt Service.
     “Facility Termination Fee” means, with respect to a reduction in the
Revolving Facility Commitment pursuant to Articles IX or X, an amount equal to
the product obtained by multiplying—

  (1)   the reduction in the Revolving Facility Commitment, by     (2)   the
Revolving Facility Fee in effect at such time, by     (3)   the present value
factor calculated using the following formula:

 
1 - (1 + r)/-n/
 
r

[r = Yield Rate

      n = the number of years, and any fraction thereof, remaining between the
Closing Date for the reduction in the Revolving Facility Commitment and the
Revolving Facility Termination Date]

The “Yield Rate” means the rate on the Three-Month LIBOR on the second Business
Day preceding, as applicable, (x) the date of the reduction in the Commitment,
(y) the date of the Complete Facility Termination or (z) the date of Lender’s
acceleration of the unpaid principal balance of the Facility Note.
     “Fannie Mae” means the federally-chartered and stockholder-owned
corporation organized and existing under the Federal National Mortgage
Association Charter Act, 12 U.S.C. (S) 1716 et seq.
     “Financial Covenants” means the covenants set forth in Article XV.
     “Future Advance” means an Advance made after the Initial Closing Date.
     “Future Advance Request” shall have the meaning set forth in Section 5.02.
     “GAAP” means generally accepted accounting principles in the United States
in effect from time to time, consistently applied.
     “General Conditions” shall have the meaning set forth in Article XI.

-8-



--------------------------------------------------------------------------------



 



          “Geographical Diversification Requirements” means, from and after the
date on which the Collateral Pool first consists of ten (10) or more Mortgaged
Properties, and prior to the occurrence of an increase in the Commitment
pursuant to Article VIII, a requirement that the Collateral Pool consist of at
least nine (9) Mortgaged Properties located in at least five (5) SMSA’s and,
upon the occurrence of any increase in the Commitment pursuant to Article VIII,
such requirements as to the geographical diversity of the Collateral Pool as the
Lender may reasonably determine and notify Borrower of prior to the time of the
increase.
          “Governmental Approval” means an authorization, permit, consent,
approval, license, registration or exemption from registration or filing with,
or report to, any Governmental Authority.
          “Governmental Authority” means any court, board, agency, commission,
office or authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
          “Gross Revenues” means, for any specified period, with respect to any
Multifamily Residential Property, all income in respect of such Multifamily
Residential Property, as determined by the Lender in accordance with the method
described in paragraph 3 of Section 403.02 of Part III of the DUS Guide, except
that for these purposes the financial statements to be used need not be audited
and paragraph (b) of such paragraph 3 shall be taken into account in the
Lender’s discretion.
          “Hazardous Materials”, with respect to any Mortgaged Property, shall
have the meaning given that term in the Security Instrument encumbering the
Mortgaged Property.
          “Hazardous Materials Law”, with respect to any Mortgaged Property,
shall have the meaning given that term in the Security Instrument encumbering
the Mortgaged Property.
          “Hazardous Substance Activity” means any storage, holding, existence,
release, spill, leaking, pumping, pouring, injection, escaping, deposit,
disposal, dispersal, leaching, migration, use, treatment, emission, discharge,
generation, processing, abatement, removal, disposition, handling or
transportation of any Hazardous Materials from, under, into or on any Mortgaged
Property in violation of Hazardous Materials Laws, including the discharge of
any Hazardous Materials emanating from any Mortgaged Property in violation of
Hazardous Materials Laws through the air, soil, surface water, groundwater or
property and also including the abandonment or disposal of any barrels,
containers and other receptacles containing any Hazardous Materials from or on
any Mortgaged Property in violation of Hazardous Materials Laws, in each case
whether sudden or nonsudden, accidental or nonaccidental.
          “Impositions” means, with respect to any Mortgaged Property, all
(1) water and sewer charges which, if not paid, may result in a lien on all or
any part of the Mortgaged Property, (2) premiums for fire and other hazard
insurance, rent loss insurance and such other insurance as Lender may require
under any Security Instrument, (3) Taxes, and (4) amounts for other charges and
expenses which Lender at any time reasonably deems

-9-



--------------------------------------------------------------------------------



 



necessary to protect the Mortgaged Property, to prevent the imposition of liens
on the Mortgaged Property, or otherwise to protect Lender’s interests.
          “Indebtedness” means, with respect to any Person, as of any specified
date, without duplication, all:
               (a) indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices);
               (b) other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument;
               (c) obligations of such Person under any lease of property, real
or personal, the obligations of the lessee in respect of which are required by
GAAP to be capitalized on a balance sheet of the lessee or to be otherwise
disclosed as such in a note to such balance sheet;
               (d) obligations of such Person in respect of acceptances (as
defined in Article 3 of the Uniform Commercial Code of the Commonwealth of
Virginia) issued or created for the account of such Person;
               (e) liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment of such liabilities; and
               (f) as to any Person (“guaranteeing person”), any obligation of
(a) the guaranteeing person or (b) another Person (including any bank under any
letter of credit) to induce the creation of a primary obligation (as defined
below) with respect to which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing, or in
effect guaranteeing, any indebtedness, lease, dividend or other obligation
(“primary obligations”) of any third person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, to (1) purchase any such primary obligation
or any property constituting direct or indirect security therefor, (2) advance
or supply funds for the purchase or payment of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (3) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (4) otherwise assure or hold harmless the
owner of any such primary obligation against loss in respect of the primary
obligation, provided, however, that the term “Contingent Obligation“ shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation of any guaranteeing
person shall be deemed to be the lesser of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (ii) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such

-10-



--------------------------------------------------------------------------------



 



Contingent Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Contingent Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by Owner in good faith.
          “Initial Advance” means the Revolving Advance made on the Initial
Closing Date in the amount of $30,900,000.
          “Initial Advance Request” shall have the meaning set forth in
Section 5.01.
          “Initial Closing Date” means the date of this Agreement.
          “Initial Mortgaged Properties” means the Multifamily Residential
Properties described on Exhibit A to this Agreement and which represent the
Multifamily Residential Properties which are made part of the Collateral Pool on
the Initial Closing Date.
          “Initial Security Instruments” means the Security Instruments covering
the Initial Mortgaged Properties.
          “Initial Valuation” means, when used with reference to specified
Collateral, the Valuation initially performed for the Collateral as of the date
on which the Collateral was added to the Collateral Pool. The Initial Valuation
for each of the Initial Mortgaged Properties is as set forth in Exhibit A to
this Agreement.
          “Insurance Policy” means, with respect to a Mortgaged Property, the
insurance coverage and insurance certificates evidencing such insurance required
to be maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended. Each reference to the Internal Revenue Code shall be deemed to include
(a) any successor internal revenue law and (b) the applicable regulations
whether final, temporary or proposed.
          “Lease” means any lease, any sublease or subsublease, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Mortgaged Property, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease or other agreement entered into in
connection with such lease, sublease, subsublease or other agreement, and every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.
          “Lender” shall have the meaning set forth in the first paragraph of
this Agreement, but shall refer to any replacement Lender if the initial Lender
is replaced pursuant to the terms of Section 19.04.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference,

-11-



--------------------------------------------------------------------------------



 



priority or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
          “Loan Documents” means this Agreement, the Notes, the Advance
Confirmation Instruments for the Revolving Advances, the Security Documents, all
documents executed by the Borrower pursuant to the General Conditions set forth
in Article XI of this Agreement and any other documents executed by the Borrower
from time to time in connection with this Agreement or the transactions
contemplated by this Agreement.
          “Loan to Value Ratio for the Trailing 12 Month Period” means, for a
Mortgaged Property, for any specified date, the ratio (expressed as a
percentage) of —
(a) the Allocable Facility Amount of the subject Mortgaged Property on the
specified date,
to
(b) the Valuation most recently obtained prior to the specified date for the
subject Mortgaged Property.
“Loan Year” means the 12-month period from the first day of the first calendar
month after the Initial Closing Date to and including the last day before the
first anniversary of the Initial Closing Date, and each 12-month period
thereafter.
“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon any of
(a) the business, operations, property or condition (financial or otherwise) of
the Borrower, (b) the present or future ability of the Borrower to perform the
Obligations for which it is liable, (c) the validity, priority, perfection or
enforceability of this Agreement or any other Loan Document or the rights or
remedies of the Lender under any Loan Document, or (d) the value of, or the
Lender’s ability to have recourse against, any Mortgaged Property.
“MBS” means a mortgage-backed security which is “backed“ by an Advance which is
secured by an interest in the Notes and the Collateral Pool securing the Notes,
which interest permits the holder of the MBS to participate in the Notes and the
Collateral Pool to the extent of such Advance.
“MBS Imputed Interest Rate” shall have the meaning set forth in Section 2.05(a).
“MBS Issue Date” means the date on which a Fannie Mae MBS is issued by Fannie
Mae.

-12-



--------------------------------------------------------------------------------



 



“MBS Delivery Date” means the date on which a Fannie Mae MBS is delivered by
Fannie Mae.
“MBS Pass-Through Rate” for a Base Facility Advance means the interest rate as
determined by the Lender (rounded to three places) payable in respect of the
Fannie Mae MBS issued pursuant to the MBS Commitment backed by the Base Facility
Advance as determined in accordance with Section 4.01.
“Mortgaged Properties” means, collectively, the Additional Mortgaged Properties
and the Initial Mortgaged Properties, but excluding each Collateral Release
Property from and after the date of the release of the Collateral Release
Property from the Collateral Pool.
“Multifamily Residential Property” means a residential property, located in the
United States, containing five or more dwelling units in which not more than
twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to the requirements of Sections 201 and
203 of Part III of the DUS Guide.
“Net Operating Income” means, for any specified period, with respect to any
Multifamily Residential Property, the aggregate net income during such period
equal to Gross Revenues during such period less the aggregate Operating Expenses
during such period. If a Mortgaged Property is not owned by the Borrower for the
entire specified period, the Net Operating Income for the Mortgaged Property for
the time within the specified period during which the Mortgaged Property was
owned by the Borrower shall be the Mortgaged Property’s pro forma net operating
income determined by the Lender in accordance with the underwriting procedures
set forth in Chapter 4 of Part III of the DUS Guide.
“Note” means a Base Facility Note or the Revolving Facility Note.
“Obligations” means the aggregate of the obligations of the Borrower under this
Agreement and the other Loan Documents.
“Operating Expenses” means, for any period, with respect to any Multifamily
Residential Property, all expenses in respect of the Multifamily Residential
Property, as determined by the Lender in accordance with the method described in
paragraph 3 of Section 403.02 of Part III of the DUS Guide (Estimated Expenses),
including replacement reserves, if any, under the Replacement Reserve Agreements
for the Mortgaged Properties.
“Organizational Certificate” means a certificate of the Borrower in the form
attached as Exhibit F to this Agreement.
“Organizational Documents” means all certificates, instruments and other
documents pursuant to which an organization is organized or operates, including
but not limited to, (i) with respect to a corporation, its articles of
incorporation and bylaws, (ii) with respect to a limited partnership, its
limited partnership certificate and partnership agreement, (iii) with respect to
a general partnership or joint venture, its partnership or joint venture
agreement and (iv) with respect to a limited liability company, its articles of
organization and operating agreement.

-13-



--------------------------------------------------------------------------------



 



     “Outstanding” means, when used in connection with promissory notes, other
debt instruments or Advances, for a specified date, promissory notes or other
debt instruments which have been issued, or Advances which have been made, but
have not been repaid in full as of the specified date.
     “Ownership Interests” means, with respect to any entity, any ownership
interests in the entity and any economic rights (such as a right to
distributions, net cash flow or net income) to which the owner of such ownership
interests is entitled.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permits” means all permits, or similar licenses or approvals issued and/or
required by an applicable Governmental Authority or any Applicable Law in
connection with the ownership, use, occupancy, leasing, management, operation,
repair, maintenance or rehabilitation of any Mortgaged Property or the
Borrower’s business.
     “Permitted Liens” means, with respect to a Mortgaged Property, (i) the
exceptions to title to the Mortgaged Property set forth in the Title Insurance
Policy for the Mortgaged Property which are approved by the Lender, (ii) the
Security Instrument encumbering the Mortgaged Property, and (iii) any other
Liens approved by the Lender.
     “Person” means an individual, an estate, a trust, a corporation, a
partnership, a limited liability company or any other organization or entity
(whether governmental or private).
     “Potential Event of Default” means any event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.
     “Price” means, with respect to an Advance, the proceeds of the sale of the
MBS backed by the Advance.
     “Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.
     “Rate Confirmation Form” shall have the meaning set forth in Section
4.01(c).
     “Rate Setting Date” shall have the meaning set forth in Section 4.01(b).
     “Rate Setting Form” shall have the meaning set forth in Section 4.01(b).
     “Release Price” shall have the meaning set forth in Section 7.02(c).
     “Rent Roll” means, with respect to any Multifamily Residential Property, a
rent roll prepared and certified by the owner of the Multifamily Residential
Property, on Fannie Mae Form 4243, as set forth in Exhibit III-3 of the DUS
Guide, or on another form approved by the Lender and containing substantially
the same information as Form 4243 requires.

-14-



--------------------------------------------------------------------------------



 



     “Replacement Reserve Agreement” means a Replacement Reserve and Security
Agreement, reasonably required by the Lender, and completed in accordance with
the requirements of the DUS Guide.
     “Request” means a Collateral Addition Request, a Collateral Release
Request, a Conversion Request, a Credit Facility Expansion Request, a Credit
Facility Termination Request, a Future Advance Request, an Initial Advance
Request or a Revolving Facility Termination Request.
     “Revolving Advance” means a loan made by the Lender to the Borrower under
the Revolving Facility Commitment.
     “Revolving Credit Endorsement” means an endorsement to a Title Insurance
Policy which contains substantially the same coverages, and is subject to
substantially the same or fewer exceptions (or such other exceptions as the
Lender may approve), as the form attached as Exhibit H to this Agreement.
     “Revolving Facility” means the agreement of the Lender to make Advances to
the Borrower pursuant to Section 2.01.
     “Revolving Facility Availability Period” means the period beginning on the
Initial Closing Date and ending on the 90th day before the Revolving Facility
Termination Date.
     “Revolving Facility Commitment” means an aggregate amount of $300,000,000
which shall be evidenced by the Revolving Facility Note in the form attached
hereto as Exhibit I, plus such amount as the Borrower may elect to add to the
Revolving Facility Commitment in accordance with Article VIII, and less such
amount as the Borrower may elect to convert from the Revolving Facility
Commitment to the Base Facility Commitment in accordance with Article III and
less such amount by which the Borrower may elect to reduce the Revolving
Facility Commitment in accordance with Article IX.
     “Revolving Facility Fee” means (i) 60 basis points per annum for a
Revolving Advance drawn from the Revolving Facility Commitment available
(whether drawn or undrawn) under this Agreement during the period ending on the
date 12 months after the Initial Closing Date, (ii) for any extended term of the
Revolving Facility, the number of basis points per annum determined by the
Lender as the Revolving Facility Fee for such period, which fee shall be set by
Lender not less than 30 days prior to the commencement of such period, and
(iii) for any Revolving Advance drawn from any portion of the Revolving Facility
Commitment increased under Article VIII after the date 12 months after the
Initial Closing Date, the number of basis points per annum determined at the
time of such increase by the Lender as the Revolving Facility Fee for such
Revolving Advances.
     “Revolving Facility Note” means the promissory note, in the form attached
as Exhibit I to this Agreement, which has been issued by the Borrower to the
Lender to evidence the Borrower’s obligation to repay Revolving Advances.
     “Revolving Facility Termination Date” means the last day of the tenth Loan
Year, as such date may be extended pursuant to Section 2.07 of this Agreement.

-15-



--------------------------------------------------------------------------------



 



     “Security” means a “security“ as set forth in Section 2(1) of the
Securities Act of 1933, as amended.
     “Security Documents” means the Security Instruments, the Replacement
Reserve Agreements and any other documents executed by a Borrower from time to
time to secure any of the Borrower’s obligations under the Loan Documents.
     “Security Instrument” means, for each Mortgaged Property, a separate
Multifamily Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Leases
and Rents and Security Agreement given by the Borrower to or for the benefit of
the Lender to secure the obligations of the Borrower under the Loan Documents.
With respect to each Mortgaged Property owned by the Borrower, the Security
Instrument shall be substantially in the form published by Fannie Mae for use in
the state in which the Mortgaged Property is located. The amount secured by the
Security Instrument shall be equal to the Commitment in effect from time to
time.
     “Senior Management” means (i) the Chief Executive Officer, Chairman of the
Board, President, Chief Financial Officer and Chief Operating Officer of UDRT,
and (ii) any other individuals with responsibility for any of the functions
typically performed in a corporation by the officers described in clause (i).
     “SMSA” means a “standard metropolitan statistical area,“ as defined from
time to time by the United States Office of Management and Budget.
     “Standby Fee” means, for any month, an amount equal to the product obtained
by multiplying: (i) 1/12, by (ii) 12.5 basis points, by (iii) the Unused
Capacity for such month.
     “Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other entity of which securities or other ownership
interest having an ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by such Person. Unless otherwise provided, references to a
“Subsidiary” or “Subsidiaries” shall mean a Subsidiary or Subsidiaries of the
Borrower.
     “Surveys” means the as-built surveys of the Mortgaged Properties prepared
in accordance with the requirements of Section 113 of the DUS Guide, or
otherwise approved by the Lender.
     “Taxes” means all taxes, assessments, vault rentals and other charges, if
any, general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.
     “Term of this Agreement” shall be determined as provided in Section 23.10
to this Agreement.
     “Termination Date” means, at any time during which Base Facility Advances
are Outstanding, the latest maturity date for any Base Facility Advance
Outstanding, and, at any

-16-



--------------------------------------------------------------------------------



 



      time during which Base Facility Advances are not Outstanding, the
Revolving Facility Termination Date.
     “Three-Month LIBOR” means the London interbank offered rate for three-month
U.S. dollar deposits, as such rate is reported in The Wall Street Journal. In
the event that a rate is not published for the Three-Month LIBOR, then the
nearest equivalent duration London interbank offered rate for U.S. Dollar
deposits shall be selected at Lender’s reasonable discretion. If the publication
of Three-Month LIBOR is discontinued, Lender shall determine such rate from
another source reasonably selected by Lender which reasonably correlates (as to
rate and volatility) historically to Three-Month LIBOR.
     “Tie-In Endorsement” means an endorsement to a Title Insurance Policy which
contains substantially the same coverages, and is subject to substantially the
same or fewer exceptions (or such other exceptions as the Lender may approve),
as the form attached as Exhibit J to this Agreement.
     “Title Company” means Fidelity National Title Insurance Corporation.
     “Title Insurance Policies” means the mortgagee’s policies of title
insurance issued by the Title Company from time to time relating to each of the
Security Instruments, conforming to the requirements of Section 111 of the DUS
Guide, together with such endorsements, coinsurance, reinsurance and direct
access agreements with respect to such policies as the Lender may, from time to
time, consider necessary or appropriate, whether or not required by the DUS
Guide, including Revolving Credit Endorsements, if available, and Tie-In
Endorsements, if available, and with a limit of liability under the policy
(subject to the limitations contained in Sections 6(a)(i) and 6(a)(iii) of the
Stipulations and Conditions of the policy) equal to the Commitment.
     “Trailing 12 Month Period” means, for any specified date, the 12 month
period ending with the last day of the most recent Calendar Quarter for which
financial statements have been delivered by the Borrower to the Lender pursuant
to Sections 13.04(c) and (d).
     “Transfer” means a sale, assignment, lease, pledge, transfer or other
disposition (whether voluntary or by operation of law) of, or the granting or
creating of a lien, encumbrance or security interest in, any estate, rights,
title or interest in a Mortgaged Property, or any portion thereof. “Transfer”
does not include (i) a conveyance of the Mortgaged Property at a judicial or
non-judicial foreclosure sale under any Security Instrument or (ii) the
Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code.
     “Unused Capacity” means, for any month, the sum of the daily average during
such month of the undrawn amount of the Commitment available under this
Agreement, without regard to any unclosed Requests or to the fact that a Request
must satisfy conditions precedent.
     “Valuation” means, for any specified date, with respect to a Multifamily
Residential Property, (a) if an Appraisal of the Multifamily Residential
Property was more recently obtained than a Cap Rate for the Multifamily
Residential Property, the Appraised Value of

-17-



--------------------------------------------------------------------------------



 



such Multifamily Residential Property, or (b) if a Cap Rate for the Multifamily
Residential Property was more recently obtained than an Appraisal of the
Multifamily Residential Property, the value derived by dividing—

  (i)   the Net Operating Income of such Multifamily Residential Property for
the Trailing 12 Month Period, by     (ii)   the most recent Cap Rate determined
by the Lender.

Notwithstanding the foregoing, any Valuation for a Multifamily Residential
Property calculated for a date occurring before the first anniversary of the
date on which the Multifamily Residential Property becomes a part of the
Collateral Pool shall equal the Appraised Value of such Multifamily Residential
Property, unless the Lender determines that changed market or property
conditions warrant that the value be determined as set forth in the preceding
sentence. Any special risk factors taken into account in connection with the
Initial Valuation of a Multifamily Residential Property shall apply to any
subsequent Valuation of such Multifamily Residential Property unless Lender
shall determine that such special risk factor no longer applies to such
Multifamily Residential Property. If the Borrower does not accept Lender’s
Valuation, the Borrower may require that the Lender obtain an additional
Appraisal, if an Appraisal was the basis of the Valuation, or two Appraisals, if
a Cap Rate was the basis of the Valuation. If the two appraisers do not agree on
the valuation of the Mortgaged Property, the Lender shall appoint a third
appraiser. If a third appraiser is appointed, such appraiser shall, within
30 days after appointment, decide which one of the valuations determined by the
other two appraisers is closer to the valuation of the Mortgaged Property and
the valuation so selected by the third appraiser shall be binding on the parties
as the Valuation. The Borrower shall pay all of the Lender’s costs of obtaining
any Appraisal or engaging any appraiser pursuant to this Section.
     “Voting Equity Capital” means Securities or partnership interests of any
class or classes, the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the board of directors (or
Persons performing similar functions).
ARTICLE II
THE REVOLVING FACILITY COMMITMENT
SECTION 2.01 Revolving Facility Commitment. Subject to the terms, conditions and
limitations of this Agreement, the Lender agrees to make Revolving Advances to
the Borrower from time to time during the Revolving Facility Availability
Period. The aggregate unpaid principal balance of the Revolving Advances
Outstanding at any time shall not exceed the Revolving Facility Commitment.
Subject to the terms, conditions and limitations of this Agreement, the Borrower
may re-borrow any amounts under the Revolving Facility which it has previously
borrowed and repaid under the Revolving Facility. The Borrower shall be entitled
to Revolving Advances based on increased Valuations of the Mortgaged Properties.
SECTION 2.02 Requests for Revolving Advances. The Borrower shall request a
Revolving Advance by giving the Lender an Initial Advance Request in accordance
with Section 5.01 or a Future Advance Request in accordance with Section 5.02,
as applicable.

-18-



--------------------------------------------------------------------------------



 



SECTION 2.03 Maturity Date of Revolving Advances. Regardless of the date on
which a Revolving Advance is made, the maturity date of each Revolving Advance
shall be a date selected by the Borrower in its Request for the Revolving
Advance, which date shall be the first day of a calendar month occurring:
     (a) no earlier than the date which completes one full month after the
Closing Date for the Revolving Advance; and
     (b) no later than the date which completes nine full months after the
Closing Date for the Revolving Advance.
For these purposes, a year shall be deemed to consist of 12 30-day months. For
example, the date which completes three full months after September 15 shall be
December 15; and the date which completes three full months after November 30
shall be February 28 or February 29 in 2000 and any leap year thereafter.
SECTION 2.04 Interest on Revolving Facility Advances.
     (a) Discount. Each Revolving Advance shall be a discount loan. The original
stated principal amount of a Revolving Advance shall be the sum of the Price of
the Revolving Advance and the Discount of the Revolving Advance. The Price and
Discount of each Revolving Advance shall be determined in accordance with the
procedures set out in Section 4.01. The proceeds of the Revolving Advance made
available by the Lender to the Borrower will equal the Price of the Revolving
Advance. The entire unpaid principal of each Revolving Advance shall be due and
payable by the Borrower to the Lender on the maturity date of the Revolving
Advance. However, if the Borrower has requested that the maturing Revolving
Advance (in whole or in part) be renewed with a new Revolving Advance or
converted to a Base Facility Advance, to take effect on the maturity date of the
maturing Revolving Advance, then the amount the Borrower is required to pay on
account of the maturing Revolving Advance will be reduced by, as the case may,
that amount of the Price of the new Revolving Advance allocable to the principal
of the maturing Revolving Advance being renewed, or that amount of the net
proceeds of the MBS related to the Base Facility Advance then converted from the
maturing Revolving Advance.
     (b) Partial Month Interest. Notwithstanding anything to the contrary in
this Section, if a Revolving Advance is not made on the first day of a calendar
month, and the MBS Issue Date for the MBS backed by the Revolving Advance is the
first day of the month following the month in which the Revolving Advance is
made, the Borrower shall pay interest on the original stated principal amount of
the Revolving Advance for the partial month period commencing on the Closing
Date for the Revolving Advance and ending on the last day of the calendar month
in which the Closing Date occurs, at a rate per annum equal to the greater of
(i) the Coupon Rate for the Revolving Advance as determined in accordance with
Section 2.05(b) and (ii) a rate reasonably determined by the Lender, based on
the Lender’s cost of funds and approved in advance, in writing, by the Borrower,
pursuant to the procedures mutually agreed upon by the Borrower and the Lender.
     (c) Revolving Facility Fee. In addition to paying the Discount and the
partial month interest, if any, the Borrower shall pay monthly installments of
the Revolving Facility Fee to the Lender on account of each Revolving Advance
over the whole number of calendar months the

-19-



--------------------------------------------------------------------------------



 



MBS backed by the Revolving Advance is to run from the MBS Issue Date to the
maturity date of the MBS. The Revolving Facility Fee shall be payable in
advance, in accordance with the terms of the Revolving Facility Note. The first
installment shall be payable on or prior to the Closing Date for the Revolving
Advance and shall apply to the first full calendar month of the MBS backed by
the Revolving Advance. Subsequent installments shall be payable on the first day
of each calendar month, commencing on the first day of the second full calendar
month of such MBS, until the maturity of such MBS. Each installment of the
Revolving Facility Fee shall be in an amount equal to the product of multiplying
(i) the Revolving Facility Fee, by (ii) the amount of the Revolving Advance, by
(iii) 1/12.
SECTION 2.05 Coupon Rates for Revolving Advances. The Coupon Rate for a
Revolving Advance shall be a rate, per annum, as follows:
     (a) The Coupon Rate for a Revolving Advance shall equal the sum of (i) an
interest rate as determined by the Lender (rounded to three places) payable for
the Fannie Mae MBS pursuant to the MBS Commitment backed by the Revolving
Advance (“MBS Imputed Interest Rate“) and (ii) the Revolving Facility Fee.
     (b) Notwithstanding anything to the contrary in this Section, if a
Revolving Advance is not made on the first day of a calendar month, and the MBS
Issue Date for the MBS backed by the Revolving Advance is the first day of the
month following the month in which the Revolving Advance is made, the Coupon
Rate for such Revolving Advance for such period shall be the greater of (i) the
rate for the Revolving Advance determined in accordance with subsection (a) of
this Section and (ii) a rate determined by the Lender, based on the Lender’s
cost of funds, and approved in advance, in writing, by the Borrower, pursuant to
procedures mutually agreed upon by the Borrower and the Lender.
SECTION 2.06 Revolving Facility Note. The obligation of the Borrower to repay
the Revolving Advances will be evidenced by the Revolving Facility Note. The
Revolving Facility Note shall be payable to the order of the Lender and shall be
made in the aggregate amount of the Revolving Facility Commitment.
SECTION 2.07 Extension of Revolving Facility Termination Date. The Borrower
shall have the right to extend the Revolving Facility Termination Date for one
(1) five (5) year period upon satisfaction of each of the following conditions:
     (a) The Borrower provides written notice to the Lender not less than thirty
(30) nor more than ninety (90) days prior to the then effective Revolving
Facility Termination Date requesting that the Revolving Facility Termination
Date be extended.
     (b) No Event of Default or Potential Event of Default exists on either the
date the notice required by paragraph (a) of this Section is given or on the
then effective Revolving Facility Termination Date.
     (c) All of the representations and warranties of the Borrower set forth in
Article XII of this Agreement and the Other Loan Documents are true and correct
in all material respects on the date the notice required by paragraph (a) of
this Section is given and on the then effective Revolving Facility Termination
Date.

-20-



--------------------------------------------------------------------------------



 



     (d) The relevant Borrower is in compliance with all of the covenants set
forth in Article XIII, Article XIV and Article XV on the date the notice
required by paragraph (a) of this Section is given and on the then effective
Revolving Facility Termination Date.
Upon receipt of the notice required in paragraph (a) of this Section and upon
compliance with the other conditions set forth above, the Revolving Facility
Termination Date shall be extended for five (5) years on the terms and
conditions set forth in this Agreement and the Other Loan Documents, provided
that the maturity and pricing applicable to the Revolving Facility during the
period after the then effective Revolving Facility Termination Date shall be
acceptable to Lender in its discretion.
ARTICLE III
THE BASE FACILITY COMMITMENT
SECTION 3.01 Base Facility Commitment. Subject to the terms, conditions and
limitations set forth in this Article, the Lender agrees to make Base Facility
Advances to the Borrower from time to time during the Base Facility Availability
Period. The aggregate original principal of the Base Facility Advances shall not
exceed the Base Facility Commitment. The borrowing of a Base Facility Advance
shall permanently reduce the Base Facility Commitment by the original principal
amount of the Base Facility Advance. The Borrower may not re-borrow any part of
the Base Facility Advance which it has previously borrowed and repaid. The
Borrower shall be entitled to Base Facility Advances based on increased
Valuations of the Mortgaged Properties.
SECTION 3.02 Requests for Base Facility Advances. The Borrower shall request a
Base Facility Advance by giving the Lender an Initial Advance Request in
accordance with Section 5.01 or a Future Advance Request in accordance with
Section 5.02, as applicable.
SECTION 3.03 Maturity Date of Base Facility Advances. The maturity date of each
Base Facility Advance shall be the maturity date selected by the Borrower at the
time of the making of each such Base Facility Advance, provided that such
maturity date shall not be earlier than the 5th anniversary of such Base
Facility Advance nor later than the 15/th/ anniversary of the Initial Closing
Date.
SECTION 3.04 Interest on Base Facility Advances.
     (a) Advances. Each Base Facility Advance shall bear interest at a rate, per
annum, equal to the sum of (i) the MBS Pass-Through Rate determined for such
Base Facility Advance and (ii) the Base Facility Fee.
     (b) Partial Month Interest. Notwithstanding anything to the contrary in
this Section, if a Base Facility Advance is not made on the first day of a
calendar month, and the MBS Issue Date for the MBS backed by the Base Facility
Advance is the first day of the month following the month in which the Base
Facility Advance is made, the Borrower shall pay interest on the original stated
principal amount of the Base Facility Advance for the partial month period
commencing on the Closing Date for the Base Facility Advance and ending on the
last day of the calendar month in which the Closing Date occurs at a rate, per
annum, equal to the greater of (i) the interest rate for the Base Facility
Advance described in the first sentence of this Section and (ii) a rate
reasonably determined by the Lender, based on the Lender’s cost of funds, and
approved in

-21-



--------------------------------------------------------------------------------



 



advance, in writing, by the Borrower, pursuant to procedures mutually agreed
upon by the Borrower and the Lender.
SECTION 3.05 Coupon Rates for Base Facility Advances. The Coupon Rate for a Base
Facility Advance shall be the rate of interest applicable to such Base Facility
Advance pursuant to Section 3.04.
SECTION 3.06 Base Facility Note. The obligation of the Borrower to repay a Base
Facility Advance will be evidenced by a Base Facility Note. The Base Facility
Notes shall be payable to the order of the Lender and shall be made in the
original principal amount of each Base Facility Advance.
SECTION 3.07 Conversion of Commitment from Revolving Facility Commitment to Base
Facility Commitment. The Borrower shall have the right, from time to time during
the Base Facility Availability Period, to convert all or a portion of a
Revolving Facility Commitment to the Base Facility Commitment, in which event
the Revolving Facility Commitment shall be reduced by, and the Base Facility
Commitment shall be increased by, the amount of the conversion.
     (a) Request. In order to convert all or a portion of the Revolving Facility
Commitment to the Base Facility Commitment, the Borrower shall deliver a written
request for a conversion (“Conversion Request”) to the Lender, in the form
attached as Exhibit K to this Agreement. Each Conversion Request shall be
accompanied by a designation of the amount of the conversion and a designation
of any Revolving Advances Outstanding which will be prepaid on or before the
Closing Date for the conversion as required by Section 3.08(c).
     (b) Closing. If none of the limitations contained in Section 3.08 is
violated, and all conditions contained in Section 3.09 are satisfied, the Lender
shall permit the requested conversion, at a closing to be held at offices
designated by the Lender on a Closing Date selected by the Lender, and occurring
within 30 Business Days after the Lender’s receipt of the Conversion Request (or
on such other date to which the Borrower and the Lender may agree), by executing
and delivering, all at the sole cost and expense of the Borrower, an amendment
to this Agreement, in the form attached as Exhibit L to this Agreement, together
with an amendment to each Security Document and other applicable Loan Documents,
in form and substance satisfactory to the Lender, reflecting the change in the
Base Facility Commitment and the Revolving Facility Commitment. The documents
and instruments referred to in the preceding sentence are referred to in this
Article as the “Conversion Documents.”
SECTION 3.08 Limitations on Right to Convert. The right of the Borrower to
convert all or a portion of the Revolving Facility Commitment to the Base
Facility Commitment is subject to the following limitations:
     (a) Closing Date. The Closing Date shall occur during the Base Facility
Availability Period.
     (b) Minimum Request. Each Request for a conversion shall be in the minimum
amount of $10,000,000.

-22-



--------------------------------------------------------------------------------



 



     (c) Obligation to Prepay Revolving Advances. If, after the conversion, the
aggregate unpaid principal balance of all Revolving Advances Outstanding will
exceed the Revolving Facility Commitment, the Borrower shall be obligated to
prepay, as a condition precedent to the conversion, an amount of Revolving
Advances Outstanding which is at least equal to the amount of the excess.
SECTION 3.09 Conditions Precedent to Conversion. The conversion of all or a
portion of the Revolving Facility Commitment to the Base Facility Commitment is
subject to the satisfaction of the following conditions precedent on or before
the Closing Date:
     (a) After giving effect to the requested conversion, the Coverage and LTV
Tests will be satisfied;
     (b) Prepayment by the Borrower in full of any Revolving Advances
Outstanding which the Borrower has designated for payment, together with any
associated prepayment premiums and other amounts due with respect to the
prepayment of such Revolving Advances;
     (c) The receipt by the Lender of an endorsement to each Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date and showing no additional exceptions to coverage other than the exceptions
shown on the Initial Closing Date and other exceptions approved by the Lender;
     (d) Receipt by the Lender of one or more counterparts of each Conversion
Document, dated as of the Closing Date, signed by each of the parties (other
than the Lender) who is a party to such Conversion Document; and
     (e) The satisfaction of all applicable General Conditions set forth in
Article XI.
SECTION 3.10 Defeasance. If at any time the Borrower elects to convert all or a
portion of the Revolving Facility Commitment to a Base Facility Commitment
pursuant to Section 3.07 of this Agreement, or elects that any portion of any
expansion of the Commitment shall be a Base Facility Commitment, the Conversion
Request or the Credit Facility Expansion Request for the first Base Facility
Commitment shall select defeasance or yield maintenance with respect to
prepayments of Base Facility Advances. If defeasance is selected, this Section
3.10 shall apply. The election of the Borrower as to defeasance or yield
maintenance in the first Conversion Request or Credit Facility Expansion Request
relating to a Base Facility Commitment shall apply to all Base Facility Advances
during the term of this Agreement. Base Facility Advances are not prepayable at
any time, provided that, notwithstanding the foregoing, Borrower may prepay any
Base Facility Advance during the last one hundred eighty (180) days of the term
of such Base Facility Advance and provided that Base Facility Advances may be
defeased pursuant to the terms and conditions of this Section. This Section 3.10
shall not apply to Mortgaged Properties released from a Security Instrument in
connection with a substitution of Collateral pursuant to Section 7.04 of this
Agreement.
     (a) Conditions. Subject to Section 3.10(d), Borrower shall have the right
to obtain the release of Mortgaged Properties from the lien of the related
Security Instruments (and all collateral derived from such Mortgage Properties,
including assignment of leases, fixture filings and other documents and
instruments evidencing a lien or security interest in

-23-



--------------------------------------------------------------------------------



 



Borrower’s assets [except the Substitute Collateral] shall be released) upon the
satisfaction of all of the following conditions:
     (1) Defeasance Notice. Borrower shall give Lender a notice (the “Defeasance
Notice”, in the manner specified in Section 3.10(g)(4), on a form provided by
Lender, specifying a Business Day (the “Defeasance Closing Date”) which Borrower
desires to consummate the Defeasance. The Defeasance Closing Date specified by
Borrower may not be more than 45 calendar days, nor less than 30 calendar days,
after the date on which the Defeasance Notice is received by Lender. Borrower
shall also specify in the Defeasance Notice the name, address and telephone
number of Borrower for notices pursuant to Section 3.10(g)(4). The form
Defeasance Notice provided by Lender specifies: (i) which Mortgaged Properties
Borrower proposes to be released; (ii) the name, address and telephone number of
Lender for notices pursuant to Section 3.10(g)(4); (iii) the account(s) to which
payments to Lender are to be made; (iv) whether a Fannie Mae Investment Security
will be offered for use as the Substitute Collateral and, if not, that U.S.
Treasury Securities will be the Substitute Collateral; (v) whether the Successor
Borrower will be designated by Lender or Borrower; and (vi) if a Fannie Mae
Investment Security is offered for use as the Substitute Collateral, the
Defeasance Notice shall also include the amount of the Defeasance Commitment
Fee.
Any applicable Defeasance Commitment fee must be paid by Borrower and received
by Lender no later than the date and time when Lender receives the Defeasance
Notice from Borrower.
     (2) Confirmation. After Lender has confirmed that the Defeasance is then
permitted as provided in Section 3.10(d), and has confirmed that the terms of
the Defeasance Notice are acceptable to Lender, Lender shall, with reasonable
promptness, notify Borrower of such confirmation by signing the Defeasance
Notice, attaching the Annual Yields for the Mortgage Payments beginning on the
first day of the second calendar month after the Defeasance Closing Date and
ending on the Stated Maturity Date (if a Fannie Mae Investment Security is
offered as Substitute Collateral) and transmitting the signed Defeasance Notice
to Borrower pursuant to Section 3.10(g)(4). If, after Lender has notified
Borrower of its confirmation in accordance with the foregoing, Lender does not
receive the Defeasance Commitment Fee within five (5) Business Days after the
Defeasance Notice Effective Date, then Borrower’s right to obtain Defeasance
pursuant to that Defeasance Notice shall terminate.
     (3) Substitute Collateral. On or before the Defeasance Closing Date,
Borrower shall deliver to Lender a pledge and security agreement, in form and
substance satisfactory to Lender in its sole discretion (the “Pledge
Agreement”), creating a first priority perfected security interest in favor of
Lender in substitute collateral constituting an Investment Security (the
“Substitute Collateral”). The Pledge Agreement shall provide Borrower’s
authorization and direction that all interest on, principal of and other amounts
payable with respect to the Substitute Collateral shall be paid directly to
Lender to be applied to Mortgage Payments due

-24-



--------------------------------------------------------------------------------



 



under the Base Facility Note subject to Defeasance. If the Substitute Collateral
is issued in a certificated form and Borrower has possession of the certificate,
the certificate shall be endorsed (either on the certificate or on a separate
writing attached thereto) by Borrower as directed by Lender and delivered to
Lender. If the Substitute Collateral is issued in an uncertificated form, or in
a certificated form but Borrower does not have possession of the certificate,
Borrower shall execute and deliver to Lender all documents and instruments
required by Lender to create in Lender’s favor a first priority perfected
security interest in such Substitute Collateral, including a securities account
control agreement or any other instrument or document required to perfect a
security interest in each Substitute Collateral.
     (4) Closing Documents. Borrower shall deliver to Lender on or before the
Defeasance Closing Date the documents described in Section 3.10(b).
     (5) Amounts Payable by Borrower. On or before the Defeasance Closing Date,
Borrower shall pay to Lender an amount equal to the sum of:

  (A)   the Next Scheduled P&I Payment;     (B)   all other sums then due and
payable under the Base Facility Note subject to Defeasance, the Security
Instruments related to the Mortgaged Properties to be released; and     (C)  
all costs and expenses incurred by Lender or Servicer in connection with the
Defeasance, including the reasonable fees and disbursements of Lender’s or
Servicer’s legal counsel.

     (6) Defeasance Deposit. If a Fannie Mae Investment Security will be the
Substitute Collateral, then, on or before 3:00 p.m., Washington, D.C. time, on
the Defeasance Closing Date, Borrower shall pay the Defeasance Deposit (reduced
by the Defeasance Commitment Fee) to Lender to be used by Lender to purchase the
Fannie Mae Investment Security as Borrower’s agent.
     (7) Covenants, Representations and Warranties. On the Defeasance Closing
Date, all of the covenants of the relevant Borrower set forth in Articles XIII,
XIV and XV of this Agreement and all of the representations and warranties of
the Borrower set forth in Article XII of this Agreement are true and correct in
all material respects.
     (8) Geographical Diversification. If, as a result of the Defeasance, Lender
determines that the geographical diversification of the Collateral Pool is
compromised (whether or not the Geographical Diversification Requirement is
met), Lender may require that Borrower add or substitute Multifamily Residential
Properties to the Collateral Pool in a number and having a valuation required to
restore the geographical diversification of the Collateral Pool to a level at
least as diverse as before the Defeasance.

-25-



--------------------------------------------------------------------------------



 



     (b) Closing Documents. The documents required to be delivered to Lender on
or before the Defeasance Closing Date pursuant to Section 3.10(a)(4) are:
     (1) an opinion of counsel for Borrower, in form and substance satisfactory
to Lender, to the effect that Lender has a valid and perfected lien and security
interest of first priority in the Substitute Collateral and the principal and
interest payable thereunder;
     (2) an opinion of counsel for Borrower, in form and substance satisfactory
to Lender, that the Defeasance, including both Borrower’s granting to Lender of
a lien and security interest in the Substitute Collateral and the assignment and
assumption by Successor Borrower, and each of them, when considered in
combination and separately, are not subject to avoidance under any applicable
federal or state laws, including Sections 547 and 548 of the U.S. Bankruptcy
Code;
     (3) if a Fannie Mae Investment Security is not used as Substitute
Collateral, and unless waived by Lender, a certificate in form and substance
satisfactory to Lender, issued by an independent certified public accountant, or
financial institution, approved by Lender, to the effect that the Substitute
Collateral will generate the Scheduled Defeasance Payments;
     (4) unless waived by Lender, an opinion of counsel for Borrower in form and
substance satisfactory to Lender, that the Defeasance will not result in a “sale
or exchange” of any Base Facility Note within the meaning of Section 1001(c) of
the Internal Revenue Code and the temporary and final regulations promulgated
thereunder;
     (5) such other opinions, certificates, documents or instruments as Lender
may reasonably request; and
     (6) three counterparts of the executed Assignment and Assumption Agreement
described in Section 3.10(e).
     (c) Release. Upon Borrower’s compliance with the requirements of
Sections 3.10(a)(1) through (7), the Mortgaged Properties shall be released from
the lien of the Security Instruments (and all collateral derived from such
Mortgaged Properties, including assignments of leases, fixture filings and other
documents and instruments evidencing a lien or security interest in Borrower’s
assets [except the Substitute Collateral] shall be released). Lender shall, with
reasonable promptness, execute and deliver to Borrower, at Borrower’s cost and
expense, any additional documents reasonably requested by Borrower in order to
evidence or confirm the release of Lender’s liens and security interests
described in the immediately preceding sentence.
     (d) Defeasance Not Allowed. Borrower shall not have the right to obtain
Defeasance at any of the following times:
     (1) before the third anniversary of the date of the relevant Base Facility
Note;

-26-



--------------------------------------------------------------------------------



 



     (2) after the expiration of the Defeasance Period; or
     (3) after Lender has accelerated the maturity of the unpaid principal
balance of, accrued interest on, and other amounts payable under, any Note
pursuant to Paragraph 6 of such Note.
     (e) Assignment and Assumption. Upon Borrower’s compliance with the
requirements of Section 3.10(a), Borrower shall assign all its obligations and
rights under the relevant Base Facility Note, together with the Substitute
Collateral, to a successor entity (the “Successor Borrower”) designated by
Lender or, if not so designated by Lender, designated by Borrower and acceptable
to Lender in its sole discretion. Borrower and Successor Borrower shall execute
and deliver to Lender an assignment and assumption agreement on a form provided
by Lender (the “Assignment and Assumption Agreement”). The Assignment and
Assumption Agreement shall provide for (i) the transfer and assignment by
Borrower to Successor Borrower of the Substitute Collateral, subject to the lien
and security interest in favor of Lender, (ii) the assumption by Successor
Borrower of all liabilities and obligations of Borrower under the relevant Base
Facility Note, and (iii) the release by Lender of Borrower from all liabilities
and obligations under the relevant Base Facility Note. Lender shall, at
Borrower’s request and expense, execute and deliver releases, reconveyances and
security interest terminations with respect to the released Mortgage Properties
and all other collateral held by Lender (except the Defeasance Deposit). The
Assignment and Assumption Agreement shall be executed by Lender with a
counterpart to be returned by Lender to Borrower and Successor Borrower
thereafter; provided, however, in all events that it shall not be a condition of
Defeasance that the Assignment and Assumption Agreement be executed by Lender,
or any Successor Borrower that is designated by Lender.
     (f) Agent. If the Defeasance Notice provides that Lender will make
available a Fannie Mae Investment Security for purchase by Borrower for use as
the Substitute Collateral, Borrower hereby authorizes Lender to use, and
appoints Lender as its agent and attorney-in-fact for the purpose of using, the
Defeasance Deposit (including any portion thereof that constitutes the
Defeasance Commitment Fee) to purchase a Fannie Mae Investment Security.
     (g) Administrative Provisions.
     (1) Fannie Mae Security Liquidated Damages. If Borrower timely pays the
Defeasance Commitment Fee, and Lender and Borrower timely transmit a signed
facsimile copy of the Defeasance Notice pursuant to Section 3.10(a)(2), but
Borrower fails to perform its other obligations under Sections 3.10(a) and
Section 3.10(e), Lender shall have the right to retain the Defeasance Commitment
Fee as liquidated damages for Borrower’s default, as Lender’s sole and exclusive
remedy, and, except as provided in Section 3.10(g)(2), Borrower shall be
released from all further obligations under this Section 3.10. Borrower
acknowledges that, from and after the date on which Lender has executed the
Defeasance Notice under Section 3.10(a)(2) and Borrower has delivered the
Defeasance Commitment Fee, Lender will incur financing costs in arranging and
preparing for the purchase of the Substitute

-27-



--------------------------------------------------------------------------------



 



Collateral and in arranging and preparing for the release of the Mortgaged
Properties from the lien of the Security Instruments in reliance on the executed
Defeasance Notice. Borrower agrees that the Defeasance Commitment Fee represents
a fair and reasonable estimate, taking into account all circumstances existing
on the date of this Agreement, of the damages Lender will incur by reason of
Borrower’s default.
     (2) Third Party Costs. In the event that the Defeasance is not consummated
on the Defeasance Closing Date for any reason, Borrower agrees to reimburse
Lender and Servicer for all third party costs and expenses (other than financing
costs covered by Section 3.10(g)(1) above), including attorneys’ fees and
expenses, incurred by Lender in reliance on the executed Defeasance Notice,
within 10 Business Days after Borrower receives a written demand for payment,
accompanied by a statement, in reasonable detail, of Lender’s and Servicer’s
third party costs and expenses.
     (3) Payments. All payments required to be made by Borrower to Lender or
Servicer pursuant to this Section 3.10 shall be made by wire transfer of
immediately available finds to the account(s) designated by Lender or Servicer,
as the case may be, in the Defeasance Notice.
     (4) Notice. The Defeasance Notice delivered pursuant to this Section
3.10(g)(4) shall be in writing and shall be sent by telecopier or facsimile
machine which automatically generates a transmission report that states the date
and time of the transmission, the length of the document transmitted and the
telephone number of the recipient’s telecopier or facsimile machine (or shall be
sent by any distribution media, whether currently existing or hereafter
developed, including electronic mail and internet distribution, as approved by
Lender). Any notice so sent addressed to the parties at their respective
addresses designated in the Defeasance Notice pursuant to Section 3.10(a), shall
be deemed to have been received on the date and time indicated on the
transmission report of recipient. To be effective, Borrower must send the
Defeasance Notice (as described above) so that Lender receives the Defeasance
Notice no earlier than 11:00 a.m. and no later than 3:00 p.m. Washington, D.C.
time on a Business Day.
     (h) Definitions. For purposes of this Section 3.10, the following terms
shall have the following meanings:
     (1) The term “Annual Yield” means the yield for the theoretical zero coupon
U.S. Treasury Security as calculated from the current “on-the-run” U.S. Treasury
yield curve with a term to maturity that most closely matches the Applicable
Defeasance Term for the Mortgage Payment, as published by Fannie Mae on
MORNET(R) (or in an alternative electronic format) at 2:00 p.m. Washington, D.C.
time on the Business Day that Lender receives the Defeasance Notice in
accordance with Section 3.10(g)(4). If the publication of yields on MORNET(R) is
unavailable, Lender shall determine yields from another source reasonably
determined by Lender.

-28-



--------------------------------------------------------------------------------



 



     (2) The term “Applicable Defeasance Term” means, in the case of each
Mortgage Payment, the number of calendar months, based on a year containing 12
calendar months with 30 days each, in the period beginning on the first day of
the first calendar month after the Defeasance Closing Date to the date on which
such Mortgage Payment is due and payable.
     (3) The term “Defeasance” means the transaction in which all (but not less
than all) of the Mortgaged Properties are released from the lien of the Security
Instruments and Lender receives, as substitute collateral, a valid and perfected
lien and security interest of first priority in the Substitute Collateral and
the principal and interest payable thereunder.
     (4) The term “Defeasance Commitment Fee” means the amount specified in the
Defeasance Notice as Borrower’s good faith deposit to ensure performance of its
obligations under this Section, which shall equal two percent (2%) of the
aggregate unpaid principal balance of the Base Facility Note subject to
Defeasance as of the Defeasance Notice Effective Date, if the Successor Borrower
is designated by Borrower under Section 3.10(e), or one percent (1%) of the
aggregate unpaid principal balance of the Base Facility Note subject to
Defeasance as of the Defeasance Notice Effective Date if the Successor Borrower
is designated by Lender under Section 3.10(e). No Defeasance Commitment Fee will
be applicable if U.S. Treasury Securities are specified in the Defeasance Notice
as the applicable Investment Security.
     (5) The term “Defeasance Deposit” means an amount equal to the sum of the
present value of each Mortgage Payment that becomes due and payable during the
period beginning on the first day of the second calendar month after the
Defeasance Closing Date and ending on the Stated Maturity Date, where the
present value of each Mortgage Payment is determined using the following
formula:
the amount of the Mortgage Payment
(1 + (the Annual Yield/12))/n/
For this purpose, the last Mortgage Payment due and payable on the Stated
Maturity Date shall include the amounts that would constitute the unpaid
principal balance of the Base Facility Note subject to Defeasance on the Stated
Maturity Date if all prior Mortgage Payments were paid on their due dates and
“n” shall equal the Applicable Defeasance Term.
     (6) The term “Defeasance Period” means the period beginning on the earliest
permitted date determined under Section 3.10(d)(l) and ending on the 180th day
before the Stated Maturity Date.
     (7) The term “Defeasance Notice Effective Date” means the date on which
Lender provides confirmation of the Defeasance Notice pursuant to
Section 3.10(a)(2).

-29-



--------------------------------------------------------------------------------



 



     (8) The term “Fannie Mae Investment Security” means any bond, debenture,
note, participation certificate or other similar obligation issued by Fannie Mae
in connection with the Defeasance which provides for Scheduled Defeasance
Payments beginning in the second calendar month after the Defeasance Closing
Date.
     (9) The term “Investment Security” means:
     (A) If offered by Lender pursuant to the Defeasance Notice, a Fannie Mae
Investment Security purchased in the manner described in Sections 3.10(a)(6) and
3.10(f), and
     (B) If no Fannie Mae Investment Security is offered by Lender pursuant to
the Defeasance Notice, U.S. Treasury Securities.
     (10) The term “Mortgage Payment” means the amount of each regularly
scheduled monthly payment of principal and interest due and payable under the
Base Facility Note subject to Defeasance during the period beginning on the
first day of the second calendar month after the Defeasance Closing Date and
ending on the Stated Maturity Date, and the amount that would constitute the
aggregate unpaid principal balance of the Base Facility Note subject to
Defeasance on the Stated Maturity Date if all prior Mortgage Payments were paid
on their due dates.
     (11) The term “Next Scheduled P&I Payment” means an amount equal to the
monthly installment of principal and interest due under the Base Facility Note
subject to Defeasance on the first day of the first calendar month after the
Defeasance Closing Date.
     (12) The term “Scheduled Defeasance Payments” means payments prior and as
close as possible to (but in no event later than) the successive scheduled dates
on which Mortgage Payments are required to be paid under the Base Facility Note
subject to Defeasance and in amounts equal to or greater than the scheduled
Mortgage Payments due and payable on such dates under the Base Facility Note
subject to Defeasance.
     (13) The term “Stated Maturity Date” means the Maturity Date specified in
the Base Facility Note subject to Defeasance determined without regard to
Lender’s exercise of any right of acceleration of the Base Facility Note subject
to Defeasance.
     (14) The term “U.S. Treasury Securities” means direct, non-callable and
non-redeemable obligations of the United States of America which provided for
Scheduled Defeasance Payments beginning in the second calendar month after the
Defeasance Closing Date.

-30-



--------------------------------------------------------------------------------



 



ARTICLE IV
RATE SETTING FOR THE ADVANCES
SECTION 4.01 Rate Setting for an Advance. Rates for an Advance shall be set in
accordance with the following procedures:
          (a) Preliminary, Nonbinding Quote. At the Borrower’s request the
Lender shall quote to the Borrower an estimate of the MBS Pass-Through Rate (for
a proposed Base Facility Advance) or MBS Imputed Interest Rate (for a proposed
Revolving Advance) for a Fannie Mae MBS backed by a proposed Advance. The
Lender’s quote shall be based on (i) a solicitation of at least three (3) bids
from institutional investors selected by the Lender and (ii) the proposed terms
and amount of the Advance selected by the Borrower. The quote shall not be
binding upon the Lender.
          (b) Rate Setting. If the Borrower satisfies all of the conditions to
the Lender’s obligation to make the Advance in accordance with Article V, then
the Borrower may propose a MBS Pass-Through Rate (for a Base Facility Advance)
or MBS Imputed Interest Rate (for a Revolving Advance) by submitting to the
Lender by facsimile transmission a completed and executed document, in the form
attached as Exhibit M to this Agreement (“Rate Setting Form”), before 1:00 p.m.
Washington, D.C. time on any Business Day (“Rate Setting Date”). The Rate
Setting Form contains various factual certifications required by the Lender and
specifies:
     (i) for a Revolving Advance, the amount, term, MBS Issue Date, Revolving
Facility Fee and Closing Date for the Advance; and
     (ii) for a Base Facility Advance, the amount, term, MBS Issue Date, Base
Facility Fee, Price (which will be in a range between 99-1/2 and 100-1/2), Yield
Maintenance Period, if applicable, Yield Rate Security, if applicable,
Amortization Period and Closing Date for the Advance.
          (c) Rate Confirmation. Within one Business Day after receipt of the
completed and executed Rate Setting Form, the Lender shall solicit bids from
institutional investors selected by the Lender based on the information in the
Rate Setting Form, shall obtain a commitment (“MBS Commitment”) for the purchase
of a Fannie Mae MBS having the bid terms described in the related Rate Setting
Form, and shall immediately deliver to the Borrower by facsimile transmission a
completed document, in the form attached as Exhibit N to this Agreement (“Rate
Confirmation Form”). The Rate Confirmation Form will confirm:
     (i) for a Revolving Advance, the amount, term, MBS Issue Date, MBS Delivery
Date, MBS Imputed Interest Rate, Revolving Facility Fee, Coupon Rate, Discount,
Price, and Closing Date for the Advance; and
     (ii) for a Base Facility Advance, the amount, term, MBS Issue Date, MBS
Delivery Date, MBS Pass-Through Rate, Base Facility Fee, Coupon Rate, Price,
Yield Maintenance Period, Specified U.S. Treasury Security, Amortization Period
and Closing Date for the Advance.

-31-



--------------------------------------------------------------------------------



 



SECTION 4.02 Advance Confirmation Instrument for Revolving Advances. On or
before the Closing Date for a Revolving Advance, the Borrower shall execute and
deliver to the Lender an instrument (“Advance Confirmation Instrument”), in the
form attached as Exhibit O to this Agreement, confirming the amount, term, MBS
Issue Date, MBS Delivery Date, MBS Imputed Interest Rate, Revolving Facility
Fee, Coupon Rate, Discount, Price and Closing Date for the Advance, and the
Borrower’s obligation to repay the Advance in accordance with the terms of the
Notes and this Agreement. Upon the funding of the Revolving Advance, the Lender
shall note the date of funding in the appropriate space at the foot of the
Advance Confirmation Instrument and deliver a copy of the completed Advance
Confirmation Instrument to the Borrower. The Lender’s failure to do so shall not
invalidate the Advance Confirmation Instrument or otherwise affect in any way
any obligation of the Borrower to repay Revolving Advances in accordance with
the Advance Confirmation Instrument, the Revolving Facility Note or the other
Loan Documents, but is merely meant to facilitate evidencing the date of funding
and to confirm that the Advance Confirmation Instrument is not effective until
the date of funding.
SECTION 4.03 Breakage and other Costs. In the event that the Lender obtains an
MBS Commitment and the Lender fails to fulfill the MBS Commitment because the
Advance is not made (for a reason other than the default of the Lender to make
the Advance or the failure of the purchaser of the MBS to purchase such MBS),
the Borrower shall pay all breakage and other costs, fees and damages incurred
by the Lender in connection with its failure to fulfill the MBS Commitment. The
Lender reserves the right to require that the Borrower post a deposit at the
time the MBS Commitment is obtained.
ARTICLE V
MAKING THE ADVANCES
SECTION 5.01 Initial Advance. The Borrower may make a request (“Initial Advance
Request”) for the Lender to make the Initial Advance. If all conditions
contained in this Section are satisfied on or before the Closing Date for the
Initial Advance, the Lender shall make the Initial Advance on the Initial
Closing Date or on another date selected by the Borrower and approved by the
Lender. The obligation of the Lender to make the Initial Advance is subject to
the following conditions precedent:
          (a) Receipt by the Lender of the Initial Advance Request;
          (b) [Intentionally Deleted]
          (c) The delivery to the Title Company, for filing and/or recording in
all applicable jurisdictions, of all applicable Loan Documents required by the
Lender, including duly executed and delivered original copies of the Revolving
Facility Note, a Base Facility Note, the Initial Security Instruments covering
the Initial Mortgaged Properties and UCC-1 Financing Statements covering the
portion of the Collateral comprised of personal property, and other appropriate
instruments, in form and substance satisfactory to the Lender and in form proper
for recordation, as may be necessary in the opinion of the Lender to perfect the
Liens created by the applicable Security Instruments and any other Loan
Documents creating a Lien in favor of the

-32-



--------------------------------------------------------------------------------



 



Lender, and the payment of all taxes, fees and other charges payable in
connection with such execution, delivery, recording and filing;
          (d) If the Advance is a Revolving Advance, the receipt by the Lender
of the first installment of Revolving Facility Fee for the Revolving Advance and
the entire Discount for the Revolving Advance payable by the Borrower pursuant
to Section 2.04;
          (e) The receipt by the Lender of the Initial Origination Fee pursuant
to Section 16.02(a), the Initial Due Diligence Fee pursuant to Section 16.03(a)
to the extent calculated by Lender at such time (any portion of the Initial Due
Diligence Fee not paid by the Borrower on the Initial Closing Date shall be paid
promptly upon demand by Lender), all legal fees and expenses payable pursuant to
Section 16.04(a) and all legal fees and expenses payable in connection with the
Initial Advance pursuant to Section 16.04(b); and
          (f) The satisfaction of all applicable General Conditions set forth in
Article XI.
SECTION 5.02 Future Advances. In order to obtain a Future Advance, the Borrower
may from time to time deliver a written request for a Future Advance (“Future
Advance Request”) to the Lender, in the form attached as Exhibit P to this
Agreement. Each Future Advance Request shall be accompanied by (a) a designation
of the amount of the Future Advance requested, and (b) a designation of the
maturity date of the Advance. Each Future Advance Request shall be in the
minimum amount of $3,000,000. If all conditions contained in Section 5.03 are
satisfied, the Lender shall make the requested Future Advance, at a closing to
be held at offices designated by the Lender on a Closing Date selected by the
Lender, and occurring on a date selected by the Borrower, which date shall be
not more than three (3) Business Days, after the Lender’s receipt of the Future
Advance Request and the Borrower’s receipt of the Rate Confirmation Form (or on
such other date to which the Borrower and the Lender may agree). The Lender
reserves the right to require that the Borrower post a deposit at the time the
MBS Commitment is obtained as an additional condition to the Lender’s obligation
to make the Future Advance.
SECTION 5.03 Conditions Precedent to Future Advances. The obligation of the
Lender to make a requested Future Advance is subject to the following conditions
precedent:
          (a) The receipt by the Lender of a Future Advance Request;
          (b) The Lender has delivered the Rate Setting Form for the Future
Advance to the Borrower;
          (c) After giving effect to the requested Future Advance, the Coverage
and LTV Tests will be satisfied;
          (d) If the Advance is a Base Facility Advance, delivery of a Base
Facility Note, duly executed by the Borrower, in the amount of the Advance,
reflecting all of the terms of the Base Facility Advance;
          (e) If the Advance is a Revolving Advance, delivery of the Advance
Confirmation Instrument, duly executed by the Borrower;

-33-



--------------------------------------------------------------------------------



 



          (f) For any Title Insurance Policy not containing a Revolving Credit
Endorsement, the receipt by the Lender of an endorsement to the Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date and showing no additional exceptions to coverage other than the exceptions
shown on the Initial Closing Date and other exceptions approved by the Lender;
          (g) If the Advance is a Revolving Advance, the receipt by the Lender
of the first installment of Revolving Facility Fee for the Revolving Advance and
the entire Discount for the Revolving Advance payable by the Borrower pursuant
to Section 2.04;
          (h) The receipt by the Lender of all legal fees and expenses payable
by the Borrower in connection with the Future Advance pursuant to Section
16.04(b); and
          (i) The satisfaction of all applicable General Conditions set forth in
Article XI.
SECTION 5.04 Determination of Allocable Facility Amount and Valuations.
          (a) Initial Determinations. On the Initial Closing Date, Lender shall
determine (i) the Allocable Facility Amount and Valuation for each Mortgaged
Property and (ii) the Aggregate Debt Service Coverage Ratio for the Trailing 12
Month Period and the Aggregate Loan to Value Ratio for the Trailing 12 Month
Period. The determinations made as of the Initial Closing Date shall remain
unchanged until the first anniversary of the Initial Closing Date.
          (b) Future Determinations. (i) Once each Calendar Quarter or, if the
Commitment consists only of a Base Facility Commitment, once each Calendar Year,
within twenty (20) Business Days after Borrower has delivered to Lender the
reports required in Section 13.04, Lender shall determine the Aggregate Debt
Service Coverage Ratio for the Trailing 12 Month Period and the Aggregate Loan
to Value Ratio for the Trailing 12 Month Period with the other covenants set
forth in the Loan Documents, and whether the Borrower is in compliance, (ii)
after the first anniversary of the Initial Closing Date, on an annual basis, and
if Lender reasonably decides that changed market or property conditions warrant,
Lender shall determine Allocable Facility Amounts and Valuations, and (iii)
Lender shall also redetermine Allocable Facility Amounts to take account of any
addition, release or substitution of Collateral or other event which invalidates
the outstanding determinations.
ARTICLE VI
ADDITIONS OF COLLATERAL
SECTION 6.01 Right to Add Collateral. Subject to the terms and conditions of
this Article, the Borrower shall have the right, from time to time during the
Term of this Agreement, to add Multifamily Residential Properties to the
Collateral Pool in accordance with the provisions of this Article.
SECTION 6.02 Procedure for Adding Collateral. The procedure for adding
Collateral set forth in this Section 6.02 shall apply to all additions of
Collateral in connection with this Agreement, including but not limited to
additions of Collateral in connection with substitutions of Collateral and
expansion of the Credit Facility.

-34-



--------------------------------------------------------------------------------



 



          (a) Request. The Borrower may deliver a written request (“Collateral
Addition Request”) to the Lender, in the form attached as Exhibit Q to this
Agreement, to add one or more Multifamily Residential Properties to the
Collateral Pool. Each Collateral Addition Request shall be accompanied by the
following:
          (i) The information relating to the proposed Additional Mortgaged
Property required by the form attached as Exhibit R to this Agreement
(“Collateral Addition Description Package”), as amended from time to time to
include information required under the DUS Guide; and
          (ii) The payment of all Additional Collateral Due Diligence Fees
pursuant to Section 16.03(b) to the extent calculated by Lender at such time
(any portion of any Additional Collateral Due Diligence Fee not paid by Borrower
with the Collateral Additional Request shall be paid promptly upon demand by
Lender).
          (b) Additional Information. The Borrower shall promptly deliver to the
Lender any additional information concerning the proposed Additional Mortgaged
Property that the Lender may from time to time reasonably request.
          (c) Underwriting. The Lender shall evaluate the proposed Additional
Mortgaged Property, and shall make underwriting determinations as to (A) the
Aggregate Debt Service Coverage Ratios for the Trailing 12 Month Period and the
Aggregate Loan to Value Ratio for the Trailing 12 Month Period applicable to the
Collateral Pool, and (B) the Debt Service Coverage Ratio for the Trailing 12
Month Period and the Loan to Value Ratio for the Trailing 12 Month Period
applicable to the proposed Additional Property on the basis of the lesser of (i)
the acquisition price of the proposed Additional Mortgaged Property or (ii) a
Valuation made with respect to the proposed Additional Mortgaged Property, and
otherwise in accordance with Fannie Mae’s DUS Underwriting Requirements. Within
30 days after receipt of (i) the Collateral Addition Request for the Additional
Mortgaged Property and (ii) all reports, certificates and documents set forth on
Exhibit S to this Agreement, including a zoning analysis undertaken in
accordance with Section 206 of the DUS Guide, the Lender shall notify the
Borrower whether or not it shall consent to the addition of the proposed
Additional Mortgaged Property to the Collateral Pool and, if it shall so
consent, shall set forth the Aggregate Debt Service Coverage Ratios for the
Trailing 12 Month Period and the Aggregate Loan to Value Ratio for the Trailing
12 Month Period which it estimates shall result from the addition of the
proposed Additional Mortgaged Property to the Collateral Pool. If the Lender
declines to consent to the addition of the proposed Additional Mortgaged
Property to the Collateral Pool, the Lender shall include, in its notice, a
brief statement of the reasons for doing so. Within five Business Days after
receipt of the Lender’s notice that it shall consent to the addition of the
proposed Additional Mortgaged Property to the Collateral Pool, the Borrower
shall notify the Lender whether or not it elects to cause the proposed
Additional Mortgaged Property to be added to the Collateral Pool. If the
Borrower fails to respond within the period of five Business Days, it shall be
conclusively deemed to have elected not to cause the proposed Additional
Mortgaged Property to be added to the Collateral Pool.
          (d) Closing. If, pursuant to subsection (c), the Lender consents to
the addition of the proposed Additional Mortgaged Property to the Collateral
Pool, the Borrower timely elects to cause the proposed Additional Mortgaged
Property to be added to the Collateral Pool and all

-35-



--------------------------------------------------------------------------------



 



conditions contained in Section 6.03 are satisfied, the Lender shall permit the
proposed Additional Mortgaged Property to be added to the Collateral Pool, at a
closing to be held at offices designated by the Lender on a Closing Date
selected by the Lender, and occurring within 30 Business Days after the Lender’s
receipt of the Borrower’s election (or on such other date to which the Borrower
and the Lender may agree), provided that in any Calendar Quarter, the Closing
Date for any addition of an Additional Mortgaged Property to the Collateral Pool
shall be on the same day as the Closing Date of any release or substitution
pursuant to Article VII of this Agreement and any increase in the Credit
Facility pursuant to Article VIII of this Agreement
SECTION 6.03 Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool. The addition of an Additional Mortgaged
Property to the Collateral Pool on the Closing Date applicable to the Additional
Mortgaged Property is subject to the satisfaction of the following conditions
precedent:
          (a) If the Additional Mortgaged Property is being added to the
Collateral Pool prior to the first anniversary of the Initial Closing Date, the
Coverage and LTV Tests will be satisfied;
          (b) If the Additional Mortgaged Property is being added to the
Collateral Pool after the first anniversary of the Initial Closing Date, the
proposed Additional Mortgaged Property has a Debt Service Coverage Ratio for the
Trailing 12 Month Period of not less than 130% and a Loan to Value Ratio for the
Trailing 12 Month Period of not more than 70% and immediately after giving
effect to the requested addition, the Coverage and LTV Tests will be satisfied,
and in the case of any substitution effected pursuant to Section 7.04 of this
Agreement, the Coverage and LTV Tests are not adversely affected after giving
effect to the proposed substitution;
          (c) If the Collateral Addition Fee is due, the receipt by the Lender
of the Collateral Addition Fee and all legal fees and expenses payable by the
Borrower in connection with the Collateral Addition pursuant to Section
16.04(b);
          (d) The delivery to the Title Company, with fully executed
instructions directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Collateral Addition Loan Documents required by the
Lender, including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Additional Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance satisfactory to the Lender and in
form proper for recordation, as may be necessary in the opinion of the Lender to
perfect the Lien created by the applicable additional Security Instrument, and
any other Collateral Addition Loan Document creating a Lien in favor of the
Lender, and the payment of all taxes, fees and other charges payable in
connection with such execution, delivery, recording and filing;
          (e) If required by the Lender, amendments to the Notes and the
Security Instruments, reflecting the addition of the Additional Mortgaged
Property to the Collateral Pool and, as to any Security Instrument so amended,
the receipt by the Lender of an endorsement to the Title Insurance Policy
insuring the Security Instrument, amending the effective date of the Title
Insurance Policy to the Closing Date and showing no additional exceptions to
coverage other than the exceptions shown on the Initial Closing Date and other
exceptions approved by the Lender;

-36-



--------------------------------------------------------------------------------



 



          (f) If the Title Insurance Policy for the Additional Mortgaged
Property contains a Tie-In Endorsement, an endorsement to each other Title
Insurance Policy containing a Tie-In Endorsement, adding a reference to the
Additional Mortgaged Property; and
          (g) The satisfaction of all applicable General Conditions set forth in
Article XI.
ARTICLE VII
RELEASES OF COLLATERAL
SECTION 7.01 Right to Obtain Releases of Collateral. Subject to the terms and
conditions of this Article, the Borrower shall have the right to obtain a
release of Collateral from the Collateral Pool in accordance with the provisions
of this Article.
SECTION 7.02 Procedure for Obtaining Releases of Collateral.
          (a) Request. In order to obtain a release of Collateral from the
Collateral Pool, the Borrower may deliver a written request for the release of
Collateral from the Collateral Pool (“Collateral Release Request”) to the
Lender, in the form attached as Exhibit T to this Agreement. The Collateral
Release Request shall not result in a termination of all or any part of the
Credit Facility. The Borrower may only terminate all or any part of the Credit
Facility by delivering a Revolving Facility Termination Request or Credit
Facility Termination Request pursuant to Articles IX or X. The Collateral
Release Request shall be accompanied by (and shall not be effective unless it is
accompanied by) the name, address and location of the Mortgaged Property to be
released from the Collateral Pool (“Collateral Release Property”).
          (b) Closing. If all conditions contained in Section 7.03 are
satisfied, the Lender shall cause the Collateral Release Property to be released
from the Collateral Pool, at a closing to be held at offices designated by the
Lender on a Closing Date selected by the Lender, and occurring within 30 days
after the Lender’s receipt of the Collateral Release Request (or on such other
date to which the Borrower and the Lender may agree, provided that in any
Calendar Quarter, the Closing Date for any release shall be on the same day as
the Closing Date of any addition of an Additional Mortgaged Property to the
Collateral Pool pursuant to Article VI of this Agreement or any increase in the
Credit Facility pursuant to Article VIII of this Agreement), by executing and
delivering, and causing all applicable parties to execute and deliver, all at
the sole cost and expense of the Borrower, instruments, in the form customarily
used by the Lender and reasonably satisfactory to the Title Company for releases
in the jurisdiction governing the perfection of the security interest being
released, releasing the applicable Security Instrument as a Lien on the
Collateral Release Property, and UCC-3 Termination Statements terminating the
UCC-1 Financing Statements perfecting a Lien on the portion of the Collateral
Release Property comprised of personal property and such other documents and
instruments as the Borrower may reasonably request evidencing the release of the
applicable Collateral from any lien securing the Obligations (including a
termination of any restriction on the use of any accounts relating to the
Collateral Release Property) and the release and return to the Borrower of any
and all escrowed amounts relating thereto. The instruments referred to in the
preceding sentence are referred to in this Article as the “Collateral Release
Documents.”

-37-



--------------------------------------------------------------------------------



 



          (c) Release Price. The “Release Price” for each Mortgaged Property
other than Mortgaged Properties released from a Security Instrument in
connection with a Substitution of Collateral pursuant to Section 7.04 of this
Agreement means the greater of (i) the Allocable Facility Amount for the
Mortgaged Property to be released and (ii) the amount, if any, of Advances
Outstanding which are required to be repaid by the Borrower to the Lender in
connection with the proposed release of the Mortgaged Property from the
Collateral Pool, so that, immediately after the release, the Coverage and LTV
Tests will be satisfied and neither the Aggregate Debt Service Coverage Ratios
for the Trailing 12 Month Period will be reduced nor the Aggregate Loan to Value
Ratio for the Trailing 12 Month Period will be increased as a result of such
release. In addition to the Release Price, the Borrower shall pay to the Lender
all associated prepayment premiums and other amounts due under the Notes and any
Advance Confirmation Instruments evidencing the Advances being repaid.
          (d) Application of Release Price. The Release Price shall be applied
against the Revolving Advances Outstanding until there are no further Revolving
Advances Outstanding, and thereafter shall be held by the Lender (or its
appointed collateral agent) as substituted Collateral (“Substituted Cash
Collateral”), in accordance with a security agreement and other documents in
form and substance acceptable to the Lender (or, at the Borrower’s option, may
be applied against the prepayment of Base Facility Advances, so long as the
prepayment is permitted under the Base Facility Note for the Base Facility
Advance). Any portion of the Release Price held as Substituted Cash Collateral
may be released if, immediately after giving effect to the release, each of the
conditions set forth in Section 7.03(a) below shall have been satisfied. If, on
the date on which the Borrower pays the Release Price, Revolving Advances are
Outstanding but are not then due and payable, the Lender shall hold the payments
as additional Collateral for the Credit Facility, until the next date on which
Revolving Advances are due and payable, at which time the Lender shall apply the
amounts held by it to the amounts of the Revolving Advances due and payable.
SECTION 7.03 Conditions Precedent to Release of Collateral Release Property from
the Collateral. The obligation of the Lender to release a Collateral Release
Property from the Collateral Pool by executing and delivering the Collateral
Release Documents on the Closing Date, are subject to the satisfaction of the
following conditions precedent on or before the Closing Date:
          (a) Immediately after giving effect to the requested release the
Coverage and LTV Tests will be satisfied, and in the case of any substitution
effected pursuant to Section 7.04 of this Agreement, the Coverage and LTV Tests
are not adversely affected after giving effect to the proposed substitution;
          (b) Receipt by the Lender of the Release Price;
          (c) Receipt by the Lender of all legal fees and expenses payable by
the Borrower in connection with the release pursuant to Section 16.04(b);
          (d) Receipt by the Lender on the Closing Date of one or more
counterparts of each Collateral Release Document, dated as of the Closing Date,
signed by each of the parties (other than the Lender) who is a party to such
Collateral Release Document;

-38-



--------------------------------------------------------------------------------



 



          (e) If required by the Lender, amendments to the Notes and the
Security Instruments, reflecting the release of the Collateral Release Property
from the Collateral Pool and, as to any Security Instrument so amended, the
receipt by the Lender of an endorsement to the Title Insurance Policy insuring
the Security Instrument, amending the effective date of the Title Insurance
Policy to the Closing Date and showing no additional exceptions to coverage
other than the exceptions shown on the Initial Closing Date and other exceptions
approved by the Lender;
          (f) If the Lender determines the Collateral Release Property to be one
phase of a project, and one or more other phases of the project are Mortgaged
Properties which will remain in the Collateral Pool (“Remaining Mortgaged
Properties”), the Lender’s determination that the Remaining Mortgaged Properties
can be operated separately from the Collateral Release Property and any other
phases of the project which are not Mortgaged Properties. In making this
determination, the Lender shall evaluate whether the Remaining Mortgaged
Properties comply with the terms of Sections 203 and 208 of the DUS Guide,
which, as of the date of this Agreement, require, among other things, that a
phase which constitutes collateral for a loan made in accordance with the terms
of the DUS Guide (i) have adequate ingress and egress to existing public
roadways, either by location of the phase on a dedicated, all-weather road or by
access to such a road by means of a satisfactory easement, (ii) have access
which is sufficiently attractive and direct from major thoroughfares to be
conducive to continued good marketing, (iii) have a location which is not (A)
inferior to other phases, (B) such that inadequate maintenance of other phases
would have a significant negative impact on the phase, and (C) such that the
phase is visible only after passing through the other phases of the project and
(iv) comply with such other issues as are dictated by prudent practice;
          (g) Receipt by the Lender of endorsements to the Tie-In Endorsements
of the Title Insurance Policies, if deemed necessary by the Lender, to reflect
the release;
          (h) Receipt by the Lender on the Closing Date of a writing, dated as
of the Closing Date, signed by the Borrower, in the form attached as Exhibit U
to this Agreement, pursuant to which the Borrower confirms that its obligations
under the Loan Documents are not adversely affected by the release of the
Collateral Release Property from the Collateral;
          (i) The remaining Mortgaged Properties in the Collateral Pool shall
satisfy the then-existing Geographical Diversification Requirements;
          (j) The satisfaction of all applicable General Conditions set forth in
Article XI; and
          (k) Notwithstanding the other provisions of this Section 7.03, no
release of any of the Mortgaged Properties shall be made unless the Borrower has
provided title insurance to Lender in respect of each of the remaining Mortgage
Properties in the Collateral Pool in an amount equal to 150% of the Initial
Value of each such Mortgaged Property.
SECTION 7.04 Substitutions. Subject to the terms, conditions and limitations of
Articles VI and VII, the Borrower may simultaneously add a Multifamily
Residential Property to the Collateral Pool and release a Mortgaged Property
from the Collateral Pool, thereby effecting a substitution of

-39-



--------------------------------------------------------------------------------



 



Collateral, provided that Sections 7.02(c), 7.02(d) and 7.03(b) shall not apply
to a substitution of Collateral.
ARTICLE VIII
EXPANSION OF CREDIT FACILITY
SECTION 8.01 Right to Increase Commitment. Subject to the terms, conditions and
limitations of this Article, the Borrower shall have the right to increase the
Base Facility Commitment, the Revolving Facility Commitment, or both. The
Borrower’s right to increase the Commitment is subject to the following
limitations:
          (a) Commitment. After giving effect to the proposed increase, the
Commitment (without regard to the actual amount of Revolving Advances
Outstanding, but taking into account the aggregate original principal amount of
all Base Facility Advances made under this Agreement to the Closing Date) shall
not exceed $400,000,000.
          (b) Minimum Request. Each Request for an increase in the Commitment
(other than an increase in the Commitment pursuant to Section 8.01(b), which
shall be in the minimum amount of $3,000,000) shall be in the minimum amount of
$10,000,000.
          (c) Terms and Conditions. The terms and conditions of this Agreement
shall apply to any increase in the Commitment.
SECTION 8.02 Procedure for Obtaining Increases in Commitment.
          (a) Request. In order to obtain an increase in the Commitment, the
Borrower shall deliver a written request for an increase (a “Credit Facility
Expansion Request”) to the Lender, in the form attached as Exhibit V to this
Agreement. Each Credit Facility Expansion Request shall be accompanied by the
following:
     (i) A designation of the amount of the proposed increase;
     (ii) A designation of the increase in the Base Facility Credit Commitment
and the Revolving Facility Credit Commitment;
     (iii) A request that the Lender inform the Borrower of any change in the
Geographical Diversification Requirements; and
     (iv) A request that the Lender inform the Borrower of the Base Facility Fee
and the Revolving Facility Fee to apply to Advances drawn from such increase in
the Commitment.
          (b) Closing. If all conditions contained in Section 8.03 are
satisfied, the Lender shall permit the requested increase in the Commitment, at
a closing to be held at offices designated by the Lender on a Closing Date
selected by the Lender, and occurring within fifteen (15) Business Days after
the Lender’s receipt of the Credit Facility Expansion Request (or on such other
date to which the Borrower and the Lender may agree), provided that in any
Calendar Quarter the Closing

-40-



--------------------------------------------------------------------------------



 



Date for addition of an Additional Mortgaged Property to the Collateral Pool
pursuant to Article VI of this Agreement and any increase of the Credit Facility
shall be on the same day as the Closing Date for any release or substitution
pursuant to Article VII of this Agreement.
SECTION 8.03 Conditions Precedent to Increase in Commitment. The right of the
Borrower to increase the Commitment is subject to the satisfaction of the
following conditions precedent on or before the Closing Date:
     (a) After giving effect to the requested increase the Coverage and LTV
Tests will be satisfied;
     (b) Payment by the Borrower of the Expansion Origination Fee in accordance
with Section 16.02(b) and all legal fees and expenses payable by the Borrower in
connection with the expansion of the Commitment pursuant to Section 16.04(b);
     (c) The receipt by the Lender of an endorsement to each Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date, increasing the limits of liability to the Commitment, as increased under
this Article, showing no additional exceptions to coverage other than the
exceptions shown on the Initial Closing Date (or, if applicable, the last
Closing Date with respect to which the Title Insurance Policy was endorsed) and
other exceptions approved by the Lender, together with any reinsurance
agreements required by the Lender;
     (d) The receipt by the Lender of fully executed original copies of all
Credit Facility Expansion Loan Documents, each of which shall be in full force
and effect, and in form and substance satisfactory to the Lender in all
respects;
     (e) if determined necessary by the Lender, the Borrower’s agreement to such
geographical diversification requirements as the Lender may determine; and
     (f) The satisfaction of all applicable General Conditions set forth in
Article XI.
ARTICLE IX
COMPLETE OR PARTIAL TERMINATION OF FACILITIES
SECTION 9.01 Right to Complete or Partial Termination of Facilities. Subject to
the terms and conditions of this Article, the Borrower shall have the right to
permanently reduce the Revolving Facility Commitment and the Base Facility
Commitment in accordance with the provisions of this Article.
SECTION 9.02 Procedure for Complete or Partial Termination of Facilities.
     (a) Request. In order to permanently reduce the Revolving Facility
Commitment (other than in connection with a conversion of all or a portion of
the Revolving Loan Commitment to a Base Facility Commitment, which reduction
shall be automatic) or the Base Facility Commitment, the Borrower may deliver a
written request for the reduction (“Facility Termination Request”) to the
Lender, in the form attached as Exhibit W to this Agreement. A permanent
reduction of the Revolving Facility Commitment to $0 shall be referred to as a

-41-



--------------------------------------------------------------------------------



 



“Complete Revolving Facility Termination.” A permanent reduction of the Base
Facility Commitment to $0 shall be referred to as a “Complete Base Facility
Termination.” The Facility Termination Request shall be accompanied by the
following:
          (i) A designation of the proposed amount of the reduction in the
Commitment; and
          (ii) Unless there is a Complete Revolving Facility Termination or a
Complete Base Facility Termination, a designation by the Borrower of any
Revolving Advances which will be prepaid or Fixed Advances which will be
prepaid, as the case may be.
Any release of Collateral, whether or not made in connection with a Facility
Termination Request, must comply with all conditions to a release which are set
forth in Article VII.
          (b) Closing. If all conditions contained in Section 9.03 are
satisfied, the Lender shall permit the Revolving Facility Commitment or Base
Facility Commitment, as the case may be, to be reduced to the amount designated
by the Borrower, at a closing to be held at offices designated by the Lender on
a Closing Date selected by the Lender, within fifteen (15) Business Days after
the Lender’s receipt of the Facility Termination Request (or on such other date
to which the Borrower and the Lender may agree), by executing and delivering a
counterpart of an amendment to this Agreement, in the form attached as Exhibit X
to this Agreement, evidencing the reduction in the Commitment. The document
referred to in the preceding sentence is referred to in this Article as the
“Facility Termination Document.”
SECTION 9.03 Conditions Precedent to Complete or Partial Termination of
Facilities. The right of the Borrower to reduce the Commitments and the
obligation of the Lender to execute the Facility Termination Document, are
subject to the satisfaction of the following conditions precedent on or before
the Closing Date:
          (a) Payment by the Borrower in full of all of the Revolving Advances
Outstanding required to be paid in order that the aggregate unpaid principal
balance of all Revolving Advances Outstanding is not greater than the Revolving
Facility Commitment, including any associated prepayment premiums or other
amounts due under the Notes (but if the Borrower is not required to prepay all
of the Revolving Advances, the Borrower shall have the right to select which of
the Revolving Advances shall be repaid);
          (b) If applicable, payment by the Borrower of the Facility Termination
Fee;
          (c) Receipt by the Lender on the Closing Date of one or more
counterparts of the Facility Termination Document, dated as of the Closing Date,
signed by each of the parties (other than the Lender) who is a party to such
Facility Termination Document; and
          (d) The satisfaction of all applicable General Conditions set forth in
Article XI.

-42-



--------------------------------------------------------------------------------



 



ARTICLE X
TERMINATION OF CREDIT FACILITY
SECTION 10.01 Right to Terminate Credit Facility. Subject to the terms and
conditions of this Article, the Borrower shall have the right to terminate this
Agreement and the Credit Facility and receive a release of all of the Collateral
from the Collateral Pool in accordance with the provisions of this Article.
SECTION 10.02 Procedure for Terminating Credit Facility.
     (a) Request. In order to terminate this Agreement and the Credit Facility,
the Borrower shall deliver a written request for the termination (“Credit
Facility Termination Request”) to the Lender, in the form attached as Exhibit Y
to this Agreement.
     (b) Closing. If all conditions contained in Section 10.03 are satisfied,
this Agreement shall terminate, and the Lender shall cause all of the Collateral
to be released from the Collateral Pool, at a closing to be held at offices
designated by the Lender on a Closing Date selected by the Lender, within 30
Business Days after the Lender’s receipt of the Credit Facility Termination
Request (or on such other date to which the Borrower and the Lender may agree),
by executing and delivering, and causing all applicable parties to execute and
deliver, all at the sole cost and expense of the Borrower, (i) instruments, in
the form customarily used by the Lender for releases in the jurisdictions in
which the Mortgaged Properties are located, releasing all of the Security
Instruments as a Lien on the Mortgaged Properties, (ii) UCC Termination
Statements terminating all of the UCC-1 Financing Statements perfecting a Lien
on the personal property located on the Mortgaged Properties, in form
customarily used in the jurisdiction governing the perfection of the security
interest being released, (iii) such other documents and instruments as the
Borrower may reasonably request evidencing the release of the Collateral from
any lien securing the Obligations (including a termination of any restriction on
the use of any accounts relating to the Collateral) and the release and return
to the Borrower of any and all escrowed amounts relating thereto,
(iv) instruments releasing the Borrower from its obligations under this
Agreement and any and all other Loan Documents, and (v) the Notes, each marked
paid and canceled. The instruments referred to in the preceding sentence are
referred to in this Article as the “Facility Termination Documents.”
SECTION 10.03 Conditions Precedent to Termination of Credit Facility. The right
of the Borrower to terminate this Agreement and the Credit Facility and to
receive a release of all of the Collateral from the Collateral Pool and the
Lender’s obligation to execute and deliver the Facility Termination Documents on
the Closing Date are subject to the following conditions precedent:
     (a) Payment by the Borrower in full of all of the Notes Outstanding on the
Closing Date, including any associated prepayment premiums or other amounts due
under the Notes and all other amounts owing by the Borrower to the Lender under
this Agreement;
     (b) If applicable, defeasance by the Borrower, in accordance with the
provisions of Section 3.10 of this Agreement, with respect to all Base Facility
Notes Outstanding on the Closing Date;
     (c) If applicable, payment of the Facility Termination Fee; and

-43-



--------------------------------------------------------------------------------



 



     (d) The satisfaction of all applicable General Conditions set forth in
Article XI.
ARTICLE XI
GENERAL CONDITIONS PRECEDENT TO ALL REQUESTS
     The obligation of the Lender to close the transaction requested in a
Request shall be subject to the following conditions precedent (“General
Conditions”) in addition to any other conditions precedent set forth in this
Agreement:
SECTION 11.01 Conditions Applicable to All Requests. Each of the following
conditions precedent shall apply to all Requests:
          (a) Payment of Expenses. The payment by the Borrower of the Lender’s
reasonable fees and expenses payable in accordance with this Agreement for which
the Lender has presented an invoice on or before the Closing Date for the
Request.
          (b) No Material Adverse Change. There has been no material adverse
change in the financial condition, business or prospects of the Borrower or in
the physical condition, operating performance or value of any of the Mortgaged
Properties since the Initial Closing Date (or, with respect to the conditions
precedent to the Initial Advance, from the condition, business or prospects
reflected in the financial statements, reports and other information obtained by
the Lender during its review of the Borrower and the Initial Mortgaged
Properties).
          (c) No Default. There shall exist no Event of Default or Potential
Event of Default on the Closing Date for the Request and, after giving effect to
the transaction requested in the Request, no Event of Default or Potential Event
of Default shall have occurred.
          (d) No Insolvency. The Borrower is not insolvent (within the meaning
of any applicable federal or state laws relating to bankruptcy or fraudulent
transfers) nor will it be rendered insolvent by the transactions contemplated by
the Loan Documents, including the making of a Future Advance, or, after giving
effect to such transactions, will be left with an unreasonably small capital
with which to engage in its business or undertakings, or will have intended to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature or will have intended to hinder, delay or defraud any
existing or future creditor.
          (e) No Untrue Statements. The Loan Documents shall not contain any
untrue or misleading statement of a material fact and shall not fail to state a
material fact necessary in order to make the information contained therein not
misleading.
          (f) Representations and Warranties. All representations and warranties
made by the Borrower in the Loan Documents shall be true and correct in all
material respects on the Closing Date for the Request with the same force and
effect as if such representations and warranties had been made on and as of the
Closing Date for the Request.
          (g) No Condemnation or Casualty. There shall not be pending or
threatened any condemnation or other taking, whether direct or indirect, against
any Mortgaged Property and there shall not have occurred any casualty to any
improvements located on any Mortgaged Property.

- 44 -



--------------------------------------------------------------------------------



 



          (h) Delivery of Closing Documents. The receipt by the Lender of the
following, each dated as of the Closing Date for the Request, in form and
substance satisfactory to the Lender in all respects:
               (i) A Compliance Certificate;
               (ii) An Organizational Certificate; and
               (iii) Such other documents, instruments, approvals (and, if
requested by the Lender, certified duplicates of executed copies thereof)
and opinions as the Lender may request.
          (i) Covenants. The relevant Borrower is in full compliance with each
of the covenants set forth in Articles XIII, XIV and XV of this Agreement,
without giving effect to any notice and cure rights of the relevant Borrower.
SECTION 11.02 Delivery of Closing Documents Relating to Initial Advance Request,
Collateral Addition Request, Credit Facility Expansion Request or Future Advance
Request. With respect to the closing of the Initial Advance Request, a
Collateral Addition Request, a Credit Facility Expansion Request, or a Future
Advance Request, it shall be a condition precedent that the Lender receives each
of the following, each dated as of the Closing Date for the Request, in form and
substance satisfactory to the Lender in all respects:
          (a) Loan Documents. Fully executed original copies of each Loan
Document required to be executed in connection with the Request, duly executed
and delivered by the parties thereto (other than the Lender), each of which
shall be in full force and effect.
          (b) Opinion. Favorable opinions of counsel to the Borrower, as to the
due organization and qualification of the Borrower, the due authorization,
execution, delivery and enforceability of each Loan Document executed in
connection with the Request and such other matters as the Lender may reasonably
require.
SECTION 11.03 Delivery of Property Related Documents. With respect to each of
the Mortgaged Properties to be made part of the Collateral Pool on the Closing
Date for the Initial Advance Request or a Collateral Addition Request, it shall
be a condition precedent that the Lender receive each of the following, each
dated as of the Closing Date for the Initial Advance Request or Collateral
Addition Request, as the case may be, in form and substance satisfactory to the
Lender in all respects:
          (a) A favorable opinion of local counsel to the Borrower or the Lender
as to the enforceability of the Security Instrument, and any other Loan
Documents, executed in connection with the Request.
          (b) A commitment for the Title Insurance Policy applicable to the
Mortgaged Property and a pro forma Title Insurance Policy based on the
Commitment.
          (c) The Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Mortgaged Property.

- 45 -



--------------------------------------------------------------------------------



 



          (d) The Survey applicable to the Mortgaged Property.
          (e) Evidence satisfactory to the Lender of compliance of the Mortgaged
Property with property laws as required by Sections 205 and 206 of Part III of
the DUS Guide.
          (f) An Appraisal of the Mortgaged Property.
          (g) A Replacement Reserve Agreement, providing for the establishment
of a replacement reserve account, to be pledged to the Lender, in which the
owner shall (unless waived by the Lender) periodically deposit amounts for
replacements for improvements at the Mortgaged Property and as additional
security for the Borrower’s obligations under the Loan Documents.
          (h) A Completion/Repair and Security Agreement, on the standard form
required by the DUS Guide.
          (i) If no management agreement is in effect for a Mortgaged Property,
an Agreement Regarding Management Agreement or, if a management agreement is in
effect for a Mortgaged Property, an Assignment of Management Agreement, on the
standard form required by the DUS Guide.
          (j) An Assignment of Leases and Rents, if the Lender determines one to
be necessary or desirable, provided that the provisions of any such assignment
shall be substantively identical to those in the Security Instrument covering
the Collateral, with such modifications as may be necessitated by applicable
state or local law.
ARTICLE XII
REPRESENTATIONS AND WARRANTIES
SECTION 12.01 Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants to the Lender as follows:
          (a) Due Organization; Qualification.
               (1) The Borrower is a duly formed and existing corporation. The
Borrower is qualified to transact business and is in good standing in each other
jurisdiction in which such qualification and/or standing is necessary to the
conduct of its business and where the failure to be so qualified would adversely
affect the validity of, the enforceability of, or the ability of the Borrower to
perform the Obligations under this Agreement and the other Loan Documents. The
Borrower is qualified to transact business and is in good standing in each State
in which it owns a Mortgaged Property.
               (2) The Borrower’s principal place of business, principal office
and office where it keeps its books and records as to the Collateral is located
at its address set out in Section 23.08.
               (3) The Borrower has observed all customary formalities regarding
its corporate existence.

- 46 -



--------------------------------------------------------------------------------



 



          (b) Power and Authority. The Borrower has the requisite power and
authority (i) to own its properties and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of the Obligations hereunder and under the other Loan Documents and (ii) to
execute and deliver this Agreement and the other Loan Documents and to carry out
the transactions contemplated by this Agreement and the other Loan Documents.
          (c) Due Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents have been duly authorized by all
necessary action and proceedings by or on behalf of the Borrower, and no further
approvals or filings of any kind, including any approval of or filing with any
Governmental Authority, are required by or on behalf of the Borrower as a
condition to the valid execution, delivery and performance by the Borrower of
this Agreement or any of the other Loan Documents.
          (d) Valid and Binding Obligations. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by the Borrower and
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles affecting the
enforcement of creditors’ rights generally or by equitable principles or by the
exercise of discretion by any court.
          (e) Non contravention; No Liens. Neither the execution and delivery of
this Agreement and the other Loan Documents, nor the fulfillment of or
compliance with the terms and conditions of this Agreement and the other Loan
Documents nor the performance of the Obligations:
               (1) does or will conflict with or result in any breach or
violation of any Applicable Law enacted or issued by any Governmental Authority
or other agency having jurisdiction over the Borrower, any of the Mortgaged
Properties or any other portion of the Collateral or other assets of the
Borrower, or any judgment or order applicable to the Borrower or to which the
Borrower, any of the Mortgaged Properties or other assets of the Borrower are
subject;
               (2) does or will conflict with or result in any material breach
or violation of, or constitute a default under, any of the terms, conditions or
provisions of the Borrower’s Organizational Documents, any indenture, existing
agreement or other instrument to which the Borrower is a party or to which the
Borrower, any of the Mortgaged Properties or any other portion of the Collateral
or other assets of the Borrower are subject;
               (3) does or will result in or require the creation of any Lien on
all or any portion of the Collateral or any of the Mortgaged Properties, except
for the Permitted Liens; or
               (4) does or will require the consent or approval of any creditor
of the Borrower, any Governmental Authority or any other Person except such
consents or approvals which have already been obtained.

- 47 -



--------------------------------------------------------------------------------



 



          (f) Pending Litigation or other Proceedings. There is no pending or,
to the best knowledge of the Borrower, threatened action, suit, proceeding or
investigation, at law or in equity, before any court, board, body or official of
any Governmental Authority or arbitrator against or affecting any Mortgaged
Property or any other portion of the Collateral or other assets of the Borrower,
which, if decided adversely to the Borrower, would have, or may reasonably be
expected to have, a Material Adverse Effect. The Borrower is not in default with
respect to any order of any Governmental Authority.
          (g) Solvency. The Borrower is not insolvent and will not be rendered
insolvent by the transactions contemplated by this Agreement or the other Loan
Documents and after giving effect to such transactions, the Borrower will not be
left with an unreasonably small amount of capital with which to engage in its
business or undertakings, nor will the Borrower have incurred, have intended to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature. The Borrower did not receive less than a reasonably
equivalent value in exchange for incurrence of the Obligations. There (i) is no
contemplated, pending or, to the best of the Borrower’s knowledge, threatened
bankruptcy, reorganization, receivership, insolvency or like proceeding, whether
voluntary or involuntary, affecting the Borrower or any of the Mortgaged
Properties and (ii) has been no assertion or exercise of jurisdiction over the
Borrower or any of the Mortgaged Properties by any court empowered to exercise
bankruptcy powers.
          (h) No Contractual Defaultsv. There are no defaults by the Borrower
or, to the knowledge of the Borrower, by any other Person under any contract to
which the Borrower is a party relating to any Mortgaged Property, including any
management, rental, service, supply, security, maintenance or similar contract,
other than defaults which do not permit the non defaulting party to terminate
the contract and which do not have, and are not reasonably expected to have, a
Material Adverse Effect. Neither the Borrower nor, to the knowledge of the
Borrower, any other Person, has received notice or has any knowledge of any
existing circumstances in respect of which it could receive any notice of
default or breach in respect of any contracts affecting or concerning any
Mortgaged Property, which would have a Material Adverse Effect.
          (i) Compliance with the Loan Documents. The Borrower is in compliance
with all provisions of the Loan Documents to which it is a party or by which it
is bound. The representations and warranties made by the Borrower in the Loan
Documents are true, complete and correct as of the Closing Date and do not
contain any untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
          (j) ERISA. The Borrower is in compliance in all material respects with
all applicable provisions of ERISA and has not incurred any liability to the
PBGC on a Plan under Title IV of ERISA. None of the assets of the Borrower
constitute plan assets (within the meaning of Department of Labor Regulation (S)
2510.3 101) of any employee benefit plan subject to Title I of ERISA.
          (k) Financial Information. The financial projections relating to the
Borrower and delivered to the Lender on or prior to the date hereof, if any,
were prepared on the basis of assumptions believed by the Borrower, in good
faith at the time of preparation, to be reasonable and the Borrower is not aware
of any fact or information that would lead it to believe that such

- 48 -



--------------------------------------------------------------------------------



 



assumptions are incorrect or misleading in any material respect; provided,
however, that no representation or warranty is made that any result set forth in
such financial projections shall be achieved. The financial statements of the
Borrower which have been furnished to the Lender are complete and accurate in
all material respects and present fairly the financial condition of the
Borrower, as of its date in accordance with GAAP, applied on a consistent basis,
and since the date of the most recent of such financial statements no event has
occurred which would have, or may reasonably be expected to have a Material
Adverse Effect, and there has not been any material transaction entered into by
the Borrower other than transactions in the ordinary course of business. The
Borrower has no material contingent obligations which are not otherwise
disclosed in its most recent financial statements.
          (l) Accuracy of Information. No information, statement or report
furnished in writing to the Lender by the Borrower in connection with this
Agreement or any other Loan Document or in connection with the consummation of
the transactions contemplated hereby and thereby contains any material
misstatement of fact or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading; and the representations and warranties of the
Borrower and the statements, information and descriptions contained in the
Borrower’s closing certificates, as of the Closing Date, are true, correct and
complete in all material respects, do not contain any untrue statement or
misleading statement of a material fact, and do not omit to state a material
fact required to be stated therein or necessary to make the certifications,
representations, warranties, statements, information and descriptions contained
therein, in light of the circumstances under which they were made, not
misleading; and the estimates and the assumptions contained herein and in any
certificate of the Borrower delivered as of the Closing Date are reasonable and
based on the best information available to the Borrower.
          (m) Intentionally Omitted.
          (n) Governmental Approvals. No Governmental Approval not already
obtained or made is required for the execution and delivery of this Agreement or
any other Loan Document or the performance of the terms and provisions hereof or
thereof by the Borrower.
          (o) Governmental Orders. The Borrower is not presently under any cease
or desist order or other orders of a similar nature, temporary or permanent, of
any Governmental Authority which would have the effect of preventing or
hindering performance of its duties hereunder, nor are there any proceedings
presently in progress or to its knowledge contemplated which would, if
successful, lead to the issuance of any such order.
          (p) No Reliance. The Borrower acknowledges, represents and warrants
that it understands the nature and structure of the transactions contemplated by
this Agreement and the other Loan Documents, that it is familiar with the
provisions of all of the documents and instruments relating to such
transactions; that it understands the risks inherent in such transactions,
including the risk of loss of all or any of the Mortgaged Properties; and that
it has not relied on the Lender or Fannie Mae for any guidance or expertise in
analyzing the financial or other consequences of the transactions contemplated
by this Agreement or any other Loan Document or otherwise relied on the Lender
or Fannie Mae in any manner in connection with interpreting,

- 49 -



--------------------------------------------------------------------------------



 



entering into or otherwise in connection with this Agreement, any other Loan
Document or any of the matters contemplated hereby or thereby.
               (q) Compliance with Applicable Law. The Borrower is in compliance
with Applicable Law, including all Governmental Approvals, if any, except for
such items of noncompliance that, singly or in the aggregate, have not had and
are not reasonably expected to cause, a Material Adverse Effect.
               (r) Contracts with Affiliates. Except as otherwise approved in
writing by the Lender, the Borrower has not entered into and is not a party to
any contract, lease or other agreement with any Affiliate of the Borrower for
the provision of any service, materials or supplies to any Mortgaged Property
(including any contract, lease or agreement for the provision of property
management services, cable television services or equipment, gas, electric or
other utilities, security services or equipment, laundry services or equipment
or telephone services or equipment).
               (s) Lines of Business. Not less than sixty percent (60%) of the
Consolidated Total Assets of each Borrower consist of Multifamily Residential
Properties.
               (t) Status as a Real Estate Investment Trust. UDRT is qualified,
and is taxed as, a real estate investment trust under Subchapter M of the
Internal Revenue Code, and is not engaged in any activities which would
jeopardize such qualification and tax treatment.
SECTION 12.02 Representations and Warranties of the Borrower. The Borrower
owning a Mortgaged Property hereby represents and warrants to the Lender as
follows with respect to each of the Mortgaged Properties owned by it:
               (a) Title. The relevant Borrower has good, valid, marketable and
indefeasible title to each Mortgaged Property (either in fee simple or as tenant
under a ground lease meeting all of the requirements of the DUS Guide), free and
clear of all Liens whatsoever except the Permitted Liens. Each Security
Instrument, if and when properly recorded in the appropriate records, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create a valid, perfected first lien on the Mortgaged
Property intended to be encumbered thereby (including the Leases related to such
Mortgaged Property and the rents and all rights to collect rents under such
Leases), subject only to Permitted Liens. Except for any Permitted Liens, there
are no Liens or claims for work, labor or materials affecting any Mortgaged
Property which are or may be prior to, subordinate to, or of equal priority
with, the Liens created by the Loan Documents. The Permitted Liens do not have,
and may not reasonably be expected to have, a Material Adverse Effect.
               (b) Impositions. The Borrower has filed all property and similar
tax returns required to have been filed by it with respect to each Mortgaged
Property and has paid and discharged, or caused to be paid and discharged, all
installments for the payment of all Taxes due to date, and all other material
Impositions imposed against, affecting or relating to each Mortgaged Property
other than those which have not become due, together with any fine, penalty,
interest or cost for nonpayment pursuant to such returns or pursuant to any
assessment received by it. Except for any Tax, levy or other assessment or
charge resulting from a reassessment of the value of a Mortgaged Property in the
ordinary course of business, the Borrower has no knowledge of any new

- 50 -



--------------------------------------------------------------------------------



 



proposed Tax, levy or other governmental or private assessment or charge in
respect of any Mortgaged Property which has not been disclosed in writing to the
Lender.
               (c) Zoning. Each Mortgaged Property complies in all material
respects with all Applicable Laws affecting such Mortgaged Property. Without
limiting the foregoing, all material Permits, including certificates of
occupancy, have been issued and are in full force and effect. Neither the
Borrower nor, to the knowledge of the Borrower, any former owner of any
Mortgaged Property, has received any written notification or threat of any
actions or proceedings regarding the noncompliance or nonconformity of any
Mortgaged Property with any Applicable Laws or Permits, nor is the Borrower
otherwise aware of any such pending actions or proceedings.
               (d) Leases. The Borrower has delivered to the Lender a true and
correct copy of its form apartment lease for each Mortgaged Property (and, with
respect to leases executed prior to the date on which the Borrower first owned
the Mortgaged Property, the form apartment lease used for such leases), and each
Lease with respect to such Mortgaged Property is in the form thereof, with no
material modifications thereto, except as previously disclosed in writing to the
Lender. Except as set forth in a Rent Roll, no Lease for any unit in any
Mortgaged Property (i) is for a term in excess of one year, including any
renewal or extension period unless such renewal or extension period is subject
to termination by the Borrower upon not more than 30 days’ written notice, (ii)
provides for prepayment of more than one month’s rent, or (iii) was entered into
in other than the ordinary course of business.
               (e) Rent Roll. The Borrower has executed and delivered to the
Lender a Rent Roll for each Mortgaged Property, each dated as of and delivered
within 30 days prior to the Closing Date. Each Rent Roll sets forth each and
every unit subject to a Lease which is in full force and effect as of the date
of such Rent Roll. The information set forth on each Rent Roll is true, correct
and complete in all material respects as of its date and there has occurred no
material adverse change in the information shown on any Rent Roll from the date
of each such Rent Roll to the Closing Date. Except as disclosed in the Rent Roll
with respect to each Mortgaged Property or otherwise previously disclosed in
writing to the Lender, no Lease is in effect as of the date of the Rent Roll
with respect to such Mortgaged Property. Notwithstanding the foregoing, any
representation in this subsection (e) made with respect to a time period
occurring prior to the date on which the Borrower owned the Mortgaged Property
is made to the best of the Borrower’s knowledge.
               (f) Status of Landlord under Leases. Except for any assignment of
leases and rents which is a Permitted Lien or which is to be released in
connection with the consummation of the transactions contemplated by this
Agreement, the Borrower is the owner and holder of the landlord’s interest under
each of the Leases of units in each Mortgaged Property and there are no prior
outstanding assignments of any such Lease, or any portion of the rents,
additional rents, charges, issues or profits due and payable or to become due
and payable thereunder.
               (g) Enforceability of Leases. Each Lease constitutes the legal,
valid and binding obligation of the Borrower and, to the knowledge of the
Borrower, of each of the other parties thereto, enforceable in accordance with
its terms, subject only to bankruptcy, insolvency, reorganization or other
similar laws relating to creditors’ rights generally, and equitable principles,
and except as disclosed in writing to the Lender, no notice of any default by
the Borrower which

- 51 -



--------------------------------------------------------------------------------



 



remains uncured has been sent by any tenant under any such Lease, other than
defaults which do not have, and are not reasonably expected to have, a Material
Adverse Effect on the Mortgaged Property subject to the Lease.
               (h) No Lease Options. All premises demised to tenants under
Leases are occupied by such tenants as tenants only. No Lease contains any
option or right to purchase, right of first refusal or any other similar
provisions. No option or right to purchase, right of first refusal, purchase
contract or similar right exists with respect to any Mortgaged Property.
               (i) Insurance. The Borrower has delivered to the Lender true and
correct certified copies of all Insurance Policies currently in effect as of the
date of this Agreement with respect to the Mortgaged Property which it owns.
Each such Insurance Policy complies in all material respects with the
requirements set forth in the Loan Documents.
               (j) Tax Parcels. Each Mortgaged Property is on one or more
separate tax parcels, and each such parcel (or parcels) is (or are) separate and
apart from any other property.
               (k) Encroachments. Except as disclosed on the Survey with respect
to each Mortgaged Property, none of the improvements located on any Mortgaged
Property encroaches upon the property of any other Person or upon any easement
encumbering the Mortgaged Property, nor lies outside of the boundaries and
building restriction lines of such Mortgaged Property and no improvement located
on property adjoining such Mortgaged Property lies within the boundaries of or
in any way encroaches upon such Mortgaged Property.
               (l) Independent Unit. Except for Permitted Liens and as disclosed
on Exhibit AA to this Agreement, or as disclosed in a Title Insurance Policy or
Survey for the Mortgaged Property, each Mortgaged Property is an independent
unit which does not rely on any drainage, sewer, access, parking, structural or
other facilities located on any Property not included either in such Mortgaged
Property or on public or utility easements for the (i) fulfillment of any
zoning, building code or other requirement of any Governmental Authority that
has jurisdiction over such Mortgaged Property, (ii) structural support, or (iii)
the fulfillment of the requirements of any Lease or other agreement affecting
such Mortgaged Property. The Borrower, directly or indirectly, has the right to
use all amenities, easements, public or private utilities, parking, access
routes or other items necessary or currently used for the operation of each
Mortgaged Property. All public utilities are installed and operating at each
Mortgaged Property and all billed installation and connection charges have been
paid in full. Each Mortgaged Property is either (x) contiguous to or (y)
benefits from an irrevocable unsubordinated easement permitting access from such
Mortgaged Property to a physically open, dedicated public street, and has all
necessary permits for ingress and egress and is adequately serviced by public
water, sewer systems and utilities. No building or other improvement not located
on a Mortgaged Property relies on any part of the Mortgaged Property to fulfill
any zoning requirements, building code or other requirement of any Governmental
Authority that has jurisdiction over the Mortgaged Property, for structural
support or to furnish to such building or improvement any essential building
systems or utilities.
               (m) Condition of the Mortgaged Properties. Except as disclosed in
any third party report delivered to the Lender prior to the date on which the
Borrower’s Mortgaged Property is added to the Collateral Pool, or otherwise
disclosed in writing by the Borrower to the Lender

- 52 -



--------------------------------------------------------------------------------



 



prior to such date, each Mortgaged Property is in good condition, order and
repair, there exist no structural or other material defects in such Mortgaged
Property (whether patent or, to the best knowledge of the Borrower, latent or
otherwise) and the Borrower has not received notice from any insurance company
or bonding company of any defects or inadequacies in such Mortgaged Property, or
any part of it, which would adversely affect the insurability of such Mortgaged
Property or cause the imposition of extraordinary premiums or charges for
insurance or of any termination or threatened termination of any policy of
insurance or bond. No claims have been made against any contractor, architect or
other party with respect to the condition of any Mortgaged Property or the
existence of any structural or other material defect therein. No Mortgaged
Property has been materially damaged by casualty which has not been fully
repaired or for which insurance proceeds have not been received or are not
expected to be received except as previously disclosed in writing to the Lender.
There are no proceedings pending for partial or total condemnation of any
Mortgaged Property except as disclosed in writing to the Lender.
SECTION 12.03 Representations and Warranties of the Lender. The Lender hereby
represents and warrants to the Borrower as follows:
               (a) Due Organization. The Lender is a corporation duly organized,
validly existing and in good standing under the laws of Ohio.
               (b) Power and Authority. The Lender has the requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.
               (c) Due Authorization. The execution and delivery by the Lender
of this Agreement, and the consummation by it of the transactions contemplated
thereby, and the performance by it of its obligations thereunder, have been duly
and validly authorized by all necessary action and proceedings by it or on its
behalf.
ARTICLE XIII
AFFIRMATIVE COVENANTS OF THE BORROWER
The Borrower agrees and covenants with the Lender that, at all times during the
Term of this Agreement:
SECTION 13.01 Compliance with Agreements; No Amendments. The Borrower shall
comply with all the terms and conditions of each Loan Document to which it is a
party or by which it is bound; provided, however, that the Borrower’s failure to
comply with such terms and conditions shall not be an Event of Default until the
expiration of the applicable notice and cure periods, if any, specified in the
applicable Loan Document.
SECTION 13.02 Maintenance of Existence. The Borrower shall maintain its
existence and continue to be a corporation, limited liability company or limited
partnership, as applicable, organized under the laws of the state of its
organization. The Borrower shall continue to be duly qualified to do business in
each jurisdiction in which such qualification is necessary to the conduct of its
business and where the failure to be so qualified would adversely affect the
validity of, the enforceability of, or the ability to perform, its obligations
under this Agreement or any other Loan Document.

- 53 -



--------------------------------------------------------------------------------



 



SECTION 13.03 Maintenance of REIT Status. During the Term of this Agreement,
UDRT shall qualify, and be taxed as, a real estate investment trust under
Subchapter M of the Internal Revenue Code, and will not be engaged in any
activities which would jeopardize such qualification and tax treatment.
SECTION 13.04 Financial Statements; Accountants’ Reports; Other Information. The
Borrower shall keep and maintain at all times complete and accurate books of
accounts and records in sufficient detail to correctly reflect (x) all of the
Borrower’s financial transactions and assets and (y) the results of the
operation of each Mortgaged Property and copies of all written contracts, Leases
and other instruments which affect each Mortgaged Property (including all bills,
invoices and contracts for electrical service, gas service, water and sewer
service, waste management service, telephone service and management services).
In addition, the Borrower shall furnish, or cause to be furnished, to the
Lender:
               (a) Annual Financial Statements. As soon as available, and in any
event within 90 days after the close of its fiscal year during the Term of this
Agreement, the audited balance sheet of UDRT and its Subsidiaries as of the end
of such fiscal year, the audited statement of income, UDRT’s equity and retained
earnings of the UDRT and its Subsidiaries for such fiscal year and the audited
statement of cash flows of UDRT and its Subsidiaries for such fiscal year, all
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period in the prior fiscal year, prepared in
accordance with GAAP, consistently applied, and accompanied by a certificate of
UDRT’s independent certified public accountants to the effect that such
financial statements have been prepared in accordance with GAAP, consistently
applied, and that such financial statements fairly present the results of its
operations and financial condition for the periods and dates indicated, with
such certification to be free of exceptions and qualifications as to the scope
of the audit or as to the going concern nature of the business.
               (b) Quarterly Financial Statements. As soon as available, and in
any event within 45 days after each of the first three fiscal quarters of each
fiscal year during the Term of this Agreement, the unaudited balance sheet of
UDRT and its Subsidiaries as of the end of such fiscal quarter, the unaudited
statement of income and retained earnings of UDRT and its Subsidiaries and the
unaudited statement of cash flows of UDRT and its Subsidiaries for the portion
of the fiscal year ended with the last day of such quarter, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the previous fiscal year, accompanied by a
certificate of the Chief Financial Officer or the Vice President of Finance of
UDRT to the effect that such financial statements have been prepared in
accordance with GAAP, consistently applied, and that such financial statements
fairly present the results of its operations and financial condition for the
periods and dates indicated subject to year end adjustments in accordance with
GAAP.
               (c) Quarterly Property Statements. As soon as available, and in
any event within forty five (45) days after each Calendar Quarter, a statement
of income and expenses of each Mortgaged Property accompanied by a certificate
of the Chief Financial Officer of UDRT to the effect that each such statement of
income and expenses fairly, accurately and completely presents the operations of
each such Mortgaged Property for the period indicated.
               (d) Annual Property Statements. On an annual basis within ninety
(90) days of the end of its fiscal year, an annual statement of income and
expenses of each Mortgaged Property

- 54 -



--------------------------------------------------------------------------------



 



accompanied by a certificate of the Chief Financial Officer of UDRT to the
effect that each such statement of income and expenses fairly, accurately and
completely presents the operations of each such Mortgaged Property for the
period indicated.
               (e) Updated Rent Rolls. As soon as available, and in any event
within forty five (45) days after each Calendar Quarter, a current Rent Roll for
each Mortgaged Property, showing the name of each tenant, and for each tenant,
the space occupied, the lease expiration date, the rent payable, the rent paid
and any other information requested by the Lender and accompanied by a
certificate of the Chief Financial Officer of UDRT to the effect that each such
Rent Roll fairly, accurately and completely presents the information required
therein.
               (f) Security Deposit Information. Upon the Lender’s request, an
accounting of all security deposits held in connection with any Lease of any
part of any Mortgaged Property, including the name and identification number of
the accounts in which such security deposits are held, the name and address of
the financial institutions in which such security deposits are held and the name
and telephone number of the person to contact at such financial institution,
along with any authority or release necessary for the Lender to access
information regarding such accounts.
               (g) Security Law Reporting Information. So long as UDRT is a
reporting company under the Securities and Exchange Act of 1934, promptly upon
becoming available, (a) copies of all financial statements, reports and proxy
statements sent or made available generally by UDRT, or any of its Affiliates,
to its respective security holders, (b) all regular and periodic reports and all
registration statements (other than the exhibits thereto and any registration
statements on Form S 8 or a similar form) and prospectuses, if any, filed by
UDRT, or any of its Affiliates, with the Securities and Exchange Commission or
other Governmental Authorities, and (c) all press releases and other statements
made available generally by UDRT, or any of its Affiliates, to the public
concerning material developments in the business of UDRT or other party.
               (h) Accountants’ Reports. Promptly upon receipt thereof, copies
of any reports or management letters submitted to the Borrower by its
independent certified public accountants in connection with the examination of
its financial statements made by such accountants (except for reports otherwise
provided pursuant to subsection (a) above); provided, however, that the Borrower
shall only be required to deliver such reports and management letters to the
extent that they relate to any Borrower or any Mortgaged Property.
               (i) Annual Budgets. Promptly, and in any event within 60 days
after the start of its fiscal year, an annual budget for each Mortgaged Property
for such fiscal year, setting forth an estimate of all of the costs and
expenses, including capital expenses, of maintaining and operating each
Mortgaged Property.
               (j) Borrower Plans and Projections. To the extent prepared in the
ordinary course of business of the Borrower and in the form prepared by the
Borrower in the ordinary course of business, within 30 days after its
preparation, copies of (1) the Borrower’s business plan for the current and the
succeeding two fiscal years, (2) the Borrower’s annual budget (including capital
expenditure budgets) and projections for each Mortgaged Property; and (3) the
Borrower’s financial projections for the current and the succeeding two fiscal
years.

- 55 -



--------------------------------------------------------------------------------



 



               (k) Strategic Plan. To the extent prepared in the ordinary course
of business of the Borrower and in the form prepared by the Borrower in the
ordinary course of business, within 30 days after its preparation, a written
narrative discussing the Borrower’s short and long range plans, including its
plans for operations, mergers, acquisitions and management, and accompanied by
supporting financial projections and schedules, certified by a member of Senior
Management as true, correct and complete (“Strategic Plan”) If the Borrower’s
Strategic Plan materially changes, then such person shall deliver to the Lender
the Strategic Plan as so changed.
               (l) Annual Rental and Sales Comparable Analysis. To the extent
prepared in the ordinary course of business of the Borrower and in the form
prepared by the Borrower in the ordinary course of business, within 30 days
after its preparation, a rental and sales comparable analysis of the local real
estate market in which each Mortgaged Property is located.
               (m) Other Reports. Promptly upon receipt thereof, all schedules,
financial statements or other similar reports delivered by the Borrower pursuant
to the Loan Documents or requested by the Lender with respect to the Borrower’s
business affairs or condition (financial or otherwise) or any of the Mortgaged
Properties.
               (n) Certification. All certifications required to be delivered
pursuant to this Section 13.04 shall run directly to and be for the benefit of
Lender and Fannie Mae.
SECTION 13.05 Certificate of Compliance. The Borrower shall deliver to the
Lender concurrently with the delivery of the financial statements and/or reports
required to be delivered pursuant to Section 13.04 (a) and (b) above a
certificate signed by the Chief Financial Officer, Treasurer or Vice President
of Finance of UDRT stating that, to the best knowledge of such individual
following reasonable inquiry, (i) setting forth in reasonable detail the
calculations required to establish whether UDRT was in compliance with the
requirements of Sections 15.02 through 15.09 on the date of such financial
statements, and (ii) stating that, to the best knowledge of such individual
following reasonable inquiry, no Event of Default or Potential Event of Default
has occurred, or if an Event of Default or Potential Event of Default has
occurred, specifying the nature thereof in reasonable detail and the action
which UDRT is taking or proposes to take with respect thereto. Any certificate
required by this Section 13.05 shall run directly to and be for the benefit of
Lender and Fannie Mae.
SECTION 13.06 Maintain Licenses. The Borrower shall procure and maintain in full
force and effect all licenses, Permits, charters and registrations which are
material to the conduct of its business and shall abide by and satisfy all terms
and conditions of all such licenses, Permits, charters and registrations.
SECTION 13.07 Access to Records; Discussions With Officers and Accountants. To
the extent permitted by law and in addition to the applicable requirements of
the Security Instruments, the Borrower shall permit the Lender, upon reasonable
notice to the Borrower and provided Lender observes reasonable security and
confidentiality procedures of the Borrower:
               (a) to inspect, make copies and abstracts of, and have reviewed
or audited, such of the Borrower’s books and records as may relate to the
Obligations or any Mortgaged Property;

- 56 -



--------------------------------------------------------------------------------



 



               (b) to discuss the Borrower’s affairs, finances and accounts with
any of UDRT’s Chief Operating Officer, Chief Financial Officer, Vice President
of Finance, Treasurer, Assistant Treasurer, Comptroller and any other person
performing the functions of said officers;
               (c) to discuss the Borrower’s affairs, finances and accounts with
its independent public accountants, provided that the Chief Financial Officer of
UDRT has been given the opportunity by the Lender to be a party to such
discussions; and
               (d) to receive any other information that the Lender deems
necessary or relevant in connection with any Advance, any Loan Document or the
Obligations.
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default, all inspections shall be conducted at reasonable times during normal
business hours.
SECTION 13.08 Inform the Lender of Material Events. The Borrower shall promptly
inform the Lender in writing of any of the following (and shall deliver to the
Lender copies of any related written communications, complaints, orders,
judgments and other documents relating to the following) of which the Borrower
has actual knowledge:
               (a) Defaults. The occurrence of any Event of Default or any
Potential Event of Default under this Agreement or any other Loan Document;
               (b) Regulatory Proceedings. The commencement of any rulemaking or
disciplinary proceeding or the promulgation of any proposed or final rule which
would have, or may reasonably be expected to have, a Material Adverse Effect;
               (c) Legal Proceedings. The commencement or threat of, or
amendment to, any proceedings by or against the Borrower in any Federal, state
or local court or before any Governmental Authority, or before any arbitrator,
which, if adversely determined, would have, or at the time of determination may
reasonably be expected to have, a Material Adverse Effect;
               (d) Bankruptcy Proceedings. The commencement of any proceedings
by or against the Borrower under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for it;
               (e) Regulatory Supervision or Penalty. The receipt of notice from
any Governmental Authority having jurisdiction over the Borrower that (A) the
Borrower is being placed under regulatory supervision, (B) any license, Permit,
charter, membership or registration material to the conduct of the Borrower’s
business or the Mortgaged Properties is to be suspended or revoked or (C) the
Borrower is to cease and desist any practice, procedure or policy employed by
the Borrower, as the case may be, in the conduct of its business, and such
cessation would have, or may reasonably be expected to have, a Material Adverse
Effect;
               (f) Environmental Claim. The receipt from any Governmental
Authority or other Person of any notice of violation, claim, demand, abatement,
order or other order or direction (conditional or otherwise) for any damage,
including personal injury (including sickness, disease or death), tangible or
intangible property damage, contribution, indemnity, indirect or consequential

- 57 -



--------------------------------------------------------------------------------



 



damages, damage to the environment, pollution, contamination or other adverse
effects on the environment, removal, cleanup or remedial action or for fines,
penalties or restrictions, resulting from or based upon (a) the existence or
occurrence, or the alleged existence or occurrence, of a Hazardous Substance
Activity or (b) the violation, or alleged violation, of any Hazardous Materials
Laws in connection with any Mortgaged Property or any of the other assets of the
Borrower;
               (g) Material Adverse Effects. The occurrence of any act,
omission, change or event which has a Material Adverse Effect, subsequent to the
date of the most recent audited financial statements of the Borrower delivered
to the Lender pursuant to Section 13.04;
               (h) Accounting Changes. Any material change in the Borrower’s
accounting policies or financial reporting practices; and
               (i) Legal and Regulatory Status. The occurrence of any act,
omission, change or event, including any Governmental Approval, the result of
which is to change or alter in any way the legal or regulatory status of the
Borrower.
SECTION 13.09 Intentionally Omitted.
SECTION 13.10 Inspection. Subject to the rights of tenants and upon reasonable
notice, the Borrower shall permit any Person designated by the Lender: (i) to
make entries upon and inspections of the Mortgaged Properties; and (ii) to
otherwise verify, examine and inspect the amount, quantity, quality, value
and/or condition of, or any other matter relating to, any Mortgaged Property;
provided, however, that prior to an Event of Default or Potential Event of
Default, all such entries, examinations and inspections shall be conducted at
reasonable times during normal business hours.
SECTION 13.11 Compliance with Applicable Laws. The Borrower shall comply in all
material respects with all Applicable Laws now or hereafter affecting any
Mortgaged Property or any part of any Mortgaged Property or requiring any
alterations, repairs or improvements to any Mortgaged Property. The Borrower
shall procure and continuously maintain in full force and effect, and shall
abide by and satisfy all material terms and conditions of all Permits.
SECTION 13.12 Warranty of Title. The Borrower shall warrant and defend (a) the
title to each Mortgaged Property and every part of each Mortgaged Property,
subject only to Permitted Liens, and (b) the validity and priority of the lien
of the applicable Loan Documents, subject only to Permitted Liens, in each case
against the claims of all Persons whatsoever. The Borrower shall reimburse the
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by the Lender if an interest in any
Mortgaged Property, other than with respect to a Permitted Lien, is claimed by
others.
SECTION 13.13 Defense of Actions. The Borrower shall appear in and defend
(whether or not such defense is provided by Borrower’s insurance) any action or
proceeding purporting to affect the security for this Agreement or the rights or
power of the Lender hereunder, and shall pay all costs and expenses, including
the cost of evidence of title and reasonable attorneys’ fees, in any such action
or proceeding in which the Lender may appear. If the claim is insured and
Borrower’s insurance company provides a defense, Borrower may rely on such
defense. If the Borrower fails to perform any of the covenants or agreements
contained in this Agreement, or if any action or

- 58 -



--------------------------------------------------------------------------------



 



proceeding is commenced that is not diligently defended by the Borrower which
affects in any material respect the Lender’s interest in any Mortgaged Property
or any part thereof, including eminent domain, code enforcement or proceedings
of any nature whatsoever under any Applicable Law, whether now existing or
hereafter enacted or amended, then the Lender may, but without obligation to do
so and without notice to or demand upon the Borrower and without releasing the
Borrower from any Obligation, make such appearances, disburse such sums and take
such action as the Lender deems necessary or appropriate to protect the Lender’s
interest, including disbursement of attorney’s fees, entry upon such Mortgaged
Property to make repairs or take other action to protect the security of said
Mortgaged Property, and payment, purchase, contest or compromise of any
encumbrance, charge or lien which in the judgment of the Lender appears to be
prior or superior to the Loan Documents. In the event (i) that any Security
Instrument is foreclosed in whole or in part or that any Loan Document is put
into the hands of an attorney for collection, suit, action or foreclosure, or
(ii) of the foreclosure of any mortgage, deed to secure debt, deed of trust or
other security instrument prior to or subsequent to any Security Instrument or
any Loan Document in which proceeding the Lender is made a party or (iii) of the
bankruptcy of the Borrower or an assignment by the Borrower for the benefit of
their respective creditors, the Borrower shall be chargeable with and agrees to
pay all costs of collection and defense, including actual attorneys’ fees in
connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, which shall be due and payable together with
all required service or use taxes.
SECTION 13.14 Alterations to the Mortgaged Properties. Except as otherwise
provided in the Loan Documents, the Borrower shall have the right to undertake
any alteration, improvement, demolition, removal or construction (collectively,
“Alterations”) to the Mortgaged Property which it owns without the prior consent
of the Lender; provided, however, that in any case, no such Alteration shall be
made to any Mortgaged Property without the prior written consent of the Lender
if (i) such Alteration could reasonably be expected to adversely affect the
value of such Mortgaged Property or its operation as a multifamily housing
facility in substantially the same manner in which it is being operated on the
date such property became Collateral, (ii) the construction of such Alteration
could reasonably be expected to result in interference to the occupancy of
tenants of such Mortgaged Property such that tenants in occupancy with respect
to five percent (5%) or more of the Leases would be permitted to terminate their
Leases or to abate the payment of all or any portion of their rent, or (iii)
such Alteration will be completed in more than 12 months from the date of
commencement or in the last year of the Term of this Agreement. Notwithstanding
the foregoing, the Borrower must obtain the Lender’s prior written consent to
construct Alterations with respect to the Mortgaged Property costing in excess
of the lesser of (i) five percent (5%) of the Allocable Facility Amount of such
Mortgaged Property and (ii) $250,000 and the Borrower must give prior written
notice to the Lender of its intent to construct Alterations with respect to such
Mortgaged Property costing in excess of $100,000; provided, however, that the
preceding requirements shall not be applicable to Alterations made, conducted or
undertaken by the Borrower as part of the Borrower’s routine maintenance and
repair of the Mortgaged Properties as required by the Loan Documents.
SECTION 13.15 ERISA. The Borrower shall at all times remain in compliance in all
material respects with all applicable provisions of ERISA and similar
requirements of the PBGC.

- 59 -



--------------------------------------------------------------------------------



 



SECTION 13.16 Loan Document Taxes. If any tax, assessment or Imposition (other
than a franchise tax imposed on or measured by, the net income or capital
(including branch profits tax) of the Lender (or any transferee or assignee
thereof, including a participation holder)) (“Loan Document Taxes”) is levied,
assessed or charged by the United States, or any State in the United States, or
any political subdivision or taxing authority thereof or therein upon any of the
Loan Documents or the obligations secured thereby, the interest of the Lender in
the Mortgaged Properties, or the Lender by reason of or as holder of the Loan
Documents, the Borrower shall pay all such Loan Document Taxes to, for, or on
account of the Lender (or provide funds to the Lender for such payment, as the
case may be) as they become due and payable and shall promptly furnish proof of
such payment to the Lender, as applicable. In the event of passage of any law or
regulation permitting, authorizing or requiring such Loan Document Taxes to be
levied, assessed or charged, which law or regulation in the opinion of counsel
to the Lender may prohibit the Borrower from paying the Loan Document Taxes to
or for the Lender, the Borrower shall enter into such further instruments as may
be permitted by law to obligate the Borrower to pay such Loan Document Taxes.
SECTION 13.17 Further Assurances. The Borrower, at the request of the Lender,
shall execute and deliver and, if necessary, file or record such statements,
documents, agreements, UCC financing and continuation statements and such other
instruments and take such further action as the Lender from time to time may
request as reasonably necessary, desirable or proper to carry out more
effectively the purposes of this Agreement or any of the other Loan Documents or
to subject the Collateral to the lien and security interests of the Loan
Documents or to evidence, perfect or otherwise implement, to assure the lien and
security interests intended by the terms of the Loan Documents or in order to
exercise or enforce its rights under the Loan Documents.
SECTION 13.18 Monitoring Compliance. Upon the request of the Lender, from time
to time, the Borrower shall promptly provide to the Lender such documents,
certificates and other information as may be deemed necessary to enable the
Lender to perform its functions under the Servicing Agreement.
SECTION 13.19 Leases. Each unit in each Mortgaged Property will be leased
pursuant to the form lease delivered to, and acceptable to, the Lender, with no
material modifications to such approved form lease, except as disclosed in
writing to the Lender.
SECTION 13.20 Appraisals. At any time and from time to time (but not to exceed
once per calendar year), the Lender shall be entitled to obtain an Appraisal of
any Mortgaged Property. At the time of the addition of a Mortgaged Property to
the Collateral Pool, the Lender shall be entitled to obtain an Appraisal of such
Mortgaged Property. The Borrower shall pay all of the Lender’s costs of
obtaining the Appraisal.
SECTION 13.21 Transfer of Ownership Interests of the Borrower.
               (a) Prohibition on Transfers and Changes of Control. The Borrower
shall not cause or permit a Transfer or a Change of Control.

- 60 -



--------------------------------------------------------------------------------



 



               (b) Permitted Acts. Notwithstanding the provisions of paragraph
(a) of this Section 13.21, the following Transfers and transactions by
the Borrower are permitted without the consent of the Lender:
               (i) The grant of a leasehold interest in individual dwelling
units or commercial spaces in any Mortgaged Property in
accordance with the Security Instrument.
               (ii) A sale or other disposition of obsolete or worn out personal
property located in any Mortgaged Property which is contemporaneously replaced
by comparable personal property of equal or greater value which is free and
clear of liens, encumbrances and
security interests other than those created by the Loan Documents.
               (iii) The creation of a mechanic’s or materialmen’s lien or
judgment lien against a Mortgaged Property which is released of record or
otherwise remedied to Lender’s satisfaction within 30 days of the date of
creation.
               (iv) The grant of an easement, if prior to the granting of the
easement the Borrower causes to be submitted to Lender all information required
by Lender to evaluate the easement, and if Lender consents to such easement
based upon Lender’s determination that the easement will not materially affect
the operation of the Mortgaged Property or Lender’s interest in the Mortgaged
Property and Borrower pays to Lender, on demand, all costs and expenses incurred
by Lender in connection with reviewing Borrower’s request. Lender shall not
unreasonably withhold its consent to or withhold its agreement to subordinate
the lien of a Security Instrument to (A) the grant of a utility easement serving
a Mortgaged Property to a publicly operated utility, or (B) the grant of an
easement related to expansion or widening of roadways, provided that any such
easement is in form and substance reasonably acceptable to Lender and does not
materially and adversely affect the access, use or marketability of a Mortgaged
Property.
               (v) The transfer of shares of common stock, membership interests,
or other beneficial or ownership interest or other forms of securities in the
Borrower, and the issuance of all varieties of convertible debt, equity and
other similar securities of the Borrower, and the subsequent transfer of such
securities; provided, however, that no Change in Control occurs as a result of
such transfer, either upon such transfer or upon the subsequent conversion to
equity or such convertible debt or other securities.
               (vi) The issuance by Borrower of additional limited partnership
units or convertible debt, equity, membership interests, and other similar
securities, and the subsequent transfer of such units or other securities;
provided, however, that no Change in Control occurs as the result of such
transfer, either upon such transfer or upon the subsequent conversion to equity
of such convertible debt or other securities.
               (vii) A merger with or acquisition of another entity by Borrower,
provided that (A) Borrower is the surviving entity after
such merger or acquisition, (B) no Change in Control occurs, and (C) such merger
or acquisition does not result in an Event of Default, as such terms are defined
in this Agreement.

- 61 -



--------------------------------------------------------------------------------



 



               (viii) A Transfer in connection with any substitution or release
pursuant to the terms and conditions of Article VII of this
Agreement.
               (c) Consent to Prohibited Acts. Lender may, in its sole and
absolute discretion, consent to a Transfer or Change of Control that would
otherwise violate this Section 13.21 if, prior to the Transfer or Change of
Control, Borrower has satisfied each of the following requirements:
               (i) the submission to Lender of all information required by
Lender to make the determination required by this Section
13.21(c);
               (ii) the absence of any Event of Default;
               (iii) the transferee meets all of the eligibility, credit,
management and other standards (including any standards with respect to previous
relationships between Lender and the transferee and the organization of the
transferee) customarily applied by Lender at the time of the proposed
transaction to the approval of borrowers in connection with the origination or
purchase of similar mortgages, deeds of trust or deeds to secure debt on
multifamily properties;
               (iv) in the case of a transfer of direct or indirect ownership
interests in Borrower, if transferor or any other person has obligations under
any Loan Documents, the execution by the transferee of one or more individuals
or entities acceptable to Lender of an assumption agreement that is acceptable
to Lender and that, among other things, requires the transferee to perform all
obligations of transferor or such person set forth in such Loan Document, and
may require that the transferee comply with any provisions of this Instrument or
any other Loan Document which previously may have been waived by Lender;
               (v) Lender’s receipt of all of the following:
                    (A) a transfer fee equal to 1 percent of the Commitment
immediately prior to the transfer.
                    (B) In addition, Borrower shall be required to reimburse
Lender for all of Lender’s out of pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Borrower’s request.
SECTION 13.22 Change in Senior Management. The Borrower shall give the Lender
notice of any change in the identity of the Chief Executive Officer or the Chief
Financial Officer of UDRT.
SECTION 13.23 Date Down Endorsements. At any time and from time to time, a
Lender may obtain an endorsement to each Title Insurance Policy containing a
Revolving Credit Endorsement, amending the effective date of the Title Insurance
Policy to the date of the title search performed in connection with the
endorsement. The Borrower shall pay for the cost and expenses incurred by the
Lender to the Title Company in obtaining such endorsement, provided that, for
each Title Insurance Policy, it shall not be liable to pay for more than one
such endorsement in any consecutive 12 month period.

- 62 -



--------------------------------------------------------------------------------



 



SECTION 13.24 Geographical Diversification. From and after the date on which the
Collateral Pool first consists of ten (10) or more Mortgaged Properties, the
Borrower shall maintain Mortgaged Properties in the Collateral Pool so that the
Collateral Pool consists of at least nine (9) Mortgaged Properties located in at
least five (5) SMSA’s, provided, however, that, upon the occurrence of any
increase in the Commitment pursuant to Article VIII, the Borrower shall at all
times thereafter cause the Collateral Pool to satisfy such other Geographical
Diversification Requirements as the Lender may determine and notify Borrower of
at the time of the increase.
SECTION 13.25 Ownership of Mortgaged Properties. The Borrower shall be the sole
owner of each of the Mortgaged Properties free and clear of any Liens other than
Permitted Liens. Each Mortgaged Property located in the State of California
shall be owned by a Borrower that owns no assets other than (i) the Mortgaged
Properties and (ii) assets incident to the ownership, maintenance or operation
of such Mortgaged Property.
SECTION 13.26 Facility Balancing. If the Borrower fails to meet the Coverage and
LTV Tests then, within 45 days of Lender’s notice to Borrower of such failure,
the Borrower shall (i) add Additional Mortgaged Properties to the Collateral
Pool in accordance with Article VI so that after such addition the Coverage and
LTV Tests are met, or (ii) prepay Advances Outstanding in an amount sufficient
to cause the Borrower to be in compliance with the Coverage and LTV Tests. Any
prepayments made pursuant to the preceding sentence shall be applied first
against the Variable Advances Outstanding in the sequence specified by Borrower
until there are no further Variable Advances Outstanding then against the
prepayment of Fixed Advances Outstanding so long as the prepayment is permitted
under the applicable Fixed Facility Note. If no prepayment is permitted under
the applicable Fixed Facility Note, such prepayment amount shall be held by
Lender (or its appointed collateral agent) as Substitute Cash Collateral in
accordance with a security agreement and other documents in form and substance
acceptable to Lender. Any Substitute Cash Collateral remaining will be returned
to the Borrower on the earlier of the date when the Coverage and LTV Tests are
again met or the Termination Date. If on the date the Borrower pays any amounts
required by this Section, Variable Advances are Outstanding but are not then due
and payable, Lender shall hold such amounts (which amounts shall bear interest
at a rate determined by Lender) as additional collateral until the next date on
the Variable Advances are due and payable at which time Lender shall apply the
appropriate portion of such prepayment to such Variable Advances.
ARTICLE XIV
NEGATIVE COVENANTS OF THE BORROWER
The Borrower agrees and covenants with the Lender that, at all times during the
Term of this Agreement:
SECTION 14.01 Other Activities. The Borrower shall not:
               (a) either directly or indirectly sell, transfer, exchange or
otherwise dispose of any of its assets if such sale, transfer, exchange or
disposal would result in an Event of Default or Potential Event of Default;

- 63 -



--------------------------------------------------------------------------------



 



               (b) amend its Organizational Documents in any material respect
without the prior written consent of the Lender except in connection with a
stock split or the issuance of stock of the Borrower, provided such stock split
or issuance does not result in an Event of Default or Potential Event of
Default;
               (c) dissolve or liquidate in whole or in part, unless the
surviving entity is in compliance with the terms and conditions of this
Agreement and the Other Loan Documents;
               (d) merge or consolidate with any Person, unless the surviving
entity is in compliance with the terms and conditions of this Agreement and the
Other Loan Documents; or
               (e) use, or permit to be used, any Mortgaged Property for any
uses or purposes other than as a Multifamily Residential Property.
SECTION 14.02 Value of Security. The Borrower shall not take any action which
could reasonably be expected to have any Material Adverse Effect.
SECTION 14.03 Zoning. The Borrower shall not initiate or consent to any zoning
reclassification of any Mortgaged Property or seek any variance under any zoning
ordinance or use or permit the use of any Mortgaged Property in any manner that
could result in the use becoming a nonconforming use under any zoning ordinance
or any other applicable land use law, rule or regulation.
SECTION 14.04 Liens. The Borrower shall not create, incur, assume or suffer to
exist any Lien on any Mortgaged Property or any part of any Mortgaged Property,
except the Permitted Liens.
SECTION 14.05 Sale. The Borrower shall not Transfer any Mortgaged Property or
any part of any Mortgaged Property without the prior written consent of the
Lender (which consent may be granted or withheld in the Lender’s discretion), or
any interest in any Mortgaged Property, other than to enter into Leases for
units in a Mortgaged Property to any tenant in the ordinary course of business.
SECTION 14.06 Intentionally Omitted.
SECTION 14.07 Principal Place of Business. The Borrower shall not change its
principal place of business or the location of its books and records, each as
set forth in Section 12.01(a), without first giving 30 days’ prior written
notice to the Lender.
SECTION 14.08 Intentionally Omitted.
SECTION 14.09 Change in Property Management. The Borrower shall not change the
management agent for any Mortgaged Property except to a management agent which
the Lender determines is qualified in accordance with the criteria set forth in
Section 701 of the DUS Guide.
SECTION 14.10 Condominiums. The Borrower shall not submit any Mortgaged Property
to a condominium regime during the Term of this Agreement.

- 64 -



--------------------------------------------------------------------------------



 



SECTION 14.11 Restrictions on Distributions. The Borrower shall not make any
distributions of any nature or kind whatsoever to the owners of its Ownership
Interests as such if, at the time of such distribution, a Potential Event of
Default or an Event of Default has occurred and remains uncured.
SECTION 14.12 Conduct of Business. The conduct of the Borrower’s businesses
shall not violate the Organizational Documents pursuant to which it is formed.
SECTION 14.13 Limitation on Unimproved Real Property and New Construction. The
Borrower shall not permit:
          (a) the value of its real property which is not improved (except real
property on which phases of a Mortgaged Property are contemplated to be
constructed) by one or more buildings leased, or held out for lease, to third
parties (“Unimproved Real Property”) to exceed 10% of the value of all of its
“Real Estate Assets” (as that term is defined in Section 856(c)(6)(B) of the
Internal Revenue Code and the regulations thereunder); and
          (b) the sum of (i) the value of its Unimproved Real Property and (ii)
the value of its Real Estate Assets which are under construction or subject to
substantial rehabilitation to exceed 20% of the value of all of its Real Estate
Assets.
All of the foregoing values shall be reasonably determined by the Lender.
SECTION 14.14 No Encumbrance of Collateral Release Property. Unless the Borrower
sells a Collateral Release Property to a Person who is not an Affiliate of the
Borrower substantially simultaneously with the release of the Collateral Release
Property from the Collateral Pool, the Borrower shall not encumber the
Collateral Release Property for a period of 120 days following the release of
the Collateral Release Property from the Collateral Pool.
ARTICLE XV
FINANCIAL COVENANTS OF THE BORROWER
The Borrower agrees and covenants with the Lender that, at all times during the
Term of this Agreement:
SECTION 15.01 Financial Definitions. For all purposes of this Agreement, the
following terms shall have the respective meanings set forth below:
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (b) U.S. dollar denominated
time deposits and certificates of deposit of (i) any Lender, or (ii) any
domestic commercial bank of recognized standing (y) having capital and surplus
in excess of $500,000,000 and (z) whose short term commercial paper rating from
S&P is at least A 2 (and not lower than A 3) or the equivalent thereof or from
Moody’s is at least P 2 (and not lower than P 3) or the equivalent thereof (any
such bank being an “Approved Bank”), in each case with maturities of not more
than 270 days from the date

- 65 -



--------------------------------------------------------------------------------



 



of acquisition, (c) commercial paper and variable or fixed rate notes issued by
any Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated at least A 2 (and
not lower than A 3) or the equivalent thereof by S&P or at least P 2 (and not
lower than P 3) or the equivalent by Moody’s and maturing within six months of
the date of acquisition, (d) repurchase agreements entered into by a Person with
a bank or trust company (including any of the Lenders) or recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States of America in
which such Person shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations, (e)
obligations of any State of the United States or any political subdivision
thereof, the interest with respect to which is exempt from federal income
taxation under Section 103 of the Code, having a long term rating of at least AA
or Aa 3 by S&P or Moody’s, respectively, and maturing within three years from
the date of acquisition thereof, (f) Investments in municipal auction preferred
stock (i) rated A (or the equivalent thereof) or better by S&P or A3 (or the
equivalent thereof) or better by Moody’s and (ii) with dividends that reset at
least once every 365 days and (g) Investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Borrower Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $100,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (f).
     “Consolidated Adjusted EBITDA” means for any period the Consolidated Group
the sum of Consolidated EBITDA for such period minus a reserve equal to $62.50
per apartment unit per quarter ($250 per apartment unit per year). Except as
expressly provided otherwise, the applicable period shall be for the single
fiscal quarter ending as of the date of determination.
     “Consolidated EBITDA” means for any period for the Consolidated Group, the
sum of Consolidated Net Income plus Consolidated Interest Expense plus all
provisions for any Federal, state, or other income taxes plus depreciation,
amortization and other non cash charges, in each case on a consolidated basis
determined in accordance with GAAP applied on a consistent basis, but excluding
in any event gains and losses on Investments and extraordinary gains and losses,
and taxes on such excluded gains and tax deductions or credit on account of such
excluded losses. Except as expressly provided otherwise, the applicable period
shall be for the single fiscal quarter ending as of the date of determination.
     “Consolidated Adjusted Tangible Net Worth” means at any rate:
     (i) the sum of (A) the consolidated shareholders equity of the Consolidated
Group (net of Minority Interests) plus (B) accumulated depreciation of real
estate owned to the extent reflected in the then book value of the Consolidated
Assets, minus without duplication
     (ii) the Intangible Assets of the Consolidated Group.
     “Consolidated Funded Debt” means total Debt of the Consolidated Group on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis.

- 66 -



--------------------------------------------------------------------------------



 



     “Consolidated Group” means the Borrower and its consolidated Subsidiaries,
as determined in accordance with GAAP.
     “Consolidated Interest Expense” means for any period for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions in each case on a consolidated basis
determined in accordance with GAAP applied on a consistent basis.
     “Consolidated Net Income” means for any period the net income of the
Consolidated Group on a consolidated basis determined in accordance with GAAP
applied on a consistent basis.
     “Consolidated Net Operating Income from Realty” means for any period for
any Realty of the Consolidated Group, an amount equal to the aggregate rental
and other income from the operation of such Realty during such period; minus all
expenses and other proper charges incurred in connection with the operation of
such Realty (including, without limitation, real estate taxes and bad debt
expenses) during such period; but in any case, before payment of provision for
debt service charges for such period, income taxes for such period, and
depreciation, amortization and other non cash expenses for such period, all on a
consolidated basis determined in accordance with GAAP on a consistent basis.
     “Consolidated Net Operating Income from Unencumbered Realty” (i) the
aggregate rental and other income from the operation of such Realty during such
period; minus all expenses and other proper charges incurred in connection with
the operation of such Realty (including, without limitation, real estate taxes
and bad debt expenses) during such period; but in any case, before payment of
provision for debt service charges for such period, income taxes for such
period, and depreciation, amortization and other non cash expenses for such
period, all on a consolidated basis determined in accordance with GAAP on a
consistent basis minus (ii) a reserve equal to $62.50 per apartment unit per
quarter ($250 per apartment unit per year) for such period.
     “Consolidated Total Fixed Charges” means as of the last day of each fiscal
quarter for the Consolidated Group, the sum of (i) the cash portion of
Consolidated Interest Expense paid in the fiscal quarter ending on such day plus
(ii) scheduled maturities of Consolidated Funded Debt (excluding the amount by
which a final installment exceeds the next preceding principal installment
thereon and further excluding amortization on Insurance Company Debt which shall
not exceed $7.5 million annually) in the fiscal quarter ending on such day plus
(iii) all cash dividends and distributions on preferred stock or other preferred
beneficial interests of members of the Consolidated Group paid in the fiscal
quarter ending on such day, all on a consolidated basis determined in accordance
with GAAP on a consistent basis.
     “Consolidated Unsecured Debt” means, for the Consolidated Group on a
consolidated basis, all unsecured Consolidated Funded Debt.
     “Consolidated Unencumbered Realty” means for the Consolidated Group on a
consolidated basis, all Realty which is not encumbered by a Lien securing Debt.
For purposes of the covenant, Consolidated Unencumbered Realty as of any date,
for the Consolidated Group, shall be valued at the sum (without duplication) of
(a) with respect to any consolidated Unencumbered Realty

- 67 -



--------------------------------------------------------------------------------



 



purchased or developed prior to January 1 of the year preceding such date, (i)
Consolidated Net Operating Income from Unencumbered Realty for the fiscal
quarter most recently ended prior to such date multiplied by four, divided by
(ii) 9.25%; plus (b) with respect to any Consolidated Unencumbered Realty
purchased or developed on or after January 1 of the year preceding such date,
the actual costs of such Realty; plus (c) with respect to any Consolidated
Unencumbered Realty that also constitutes consolidated Unimproved Realty, the
sum of (i) fifty percent (50%) of the GAAP value of the land associated with
such Realty plus (ii) an amount equal to fifty percent (50%) of the actual
expenditures for improvements on such Realty; plus (d) fifty percent (50%) of
the Consolidated Group’s pro rata share of the GAAP value of any Realty
contributed to or otherwise invested in joint ventures which is not encumbered
by a Lien securing Debt.
     “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (iv) all obligations of such Person as lessee under capital leases,
(v) all obligations of such Person to purchase securities or other property
which arise out of or in connection with the sale of the same or substantially
similar securities or property, (vi) all obligations of such person to reimburse
any bank or other person in respect of amounts payable under a letter of credit
or similar instrument (being the amount available to be drawn thereunder,
whether or not then drawn), (vii) all obligations of others secured by a Lien on
any asset of such Person, whether or not such obligation is assumed by such
Person, (viii) all obligations of others Guaranteed by such Person, (ix) all
obligations which in accordance with GAAP would be shown as liabilities on a
balance sheet of such Person, (x) the Attributed Principal Amount under any
Securitization Transaction and (xi) all obligations of such person owing under
any synthetic lease, tax retention operating lease, off balance sheet loan or
similar off balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes, but classified as an operating lease in accordance with GAAP. Debt of
any Person shall include Debt of any partnership or joint venture in which such
Person is a general partner or joint venturer to the extent of such Person’s pro
rata portion of the ownership of such partnership or joint venture (except if
such Debt is recourse to such Person, in which case the greater of such Person’s
pro rata portion of such Debt or the amount of the recourse portion of the Debt,
shall be included as Debt of such Person).
     “Insurance Company Debt” means Debt owed by the Borrower with respect to
the 7.98% Notes due March 2000 2003 as more fully described in note 4 of the
consolidated financial statements contained in the Borrower’s report on form 10
K filed with the Securities and Exchange commission for fiscal year 1999.
     “Intangible Assets” of any Person means at any date the amount of (i) all
write ups (other than write ups resulting from write ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.

- 68 -



--------------------------------------------------------------------------------



 



     “Minority Interest” means any shares of stock (or other equity interests)
of any class of a Subsidiary (other than directors’ qualifying shares as
required by law) that are not owned by the Borrower and/or one or more Wholly
Owned Subsidiaries. Minority Interests constituting preferred stock shall be
valued at the voluntary or involuntary liquidation value of such preferred
stock, whichever is greater, and by valuing common stock at the book value of
the capitalized surplus applicable thereto adjusted by the foregoing method of
valuing Minority Interests in preferred stock.
     “Realty” means all real property and interests therein, together with all
improvements thereon.
     “Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by a member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer to (i) a Subsidiary or affiliate (a
“Securitization Subsidiary”) or (ii) any other Person, or may grant a security
interest in, any Receivables or interest therein secured by merchandise or
services financed thereby (whether such Receivables are then existing or arising
in the future) of such member of the Consolidated Group, and any assets related
thereto, including without limitation, all security interests in merchandise or
services financed thereby, the proceeds of such Receivables, and other assets
which are customarily sold or in respect of which security interests are
customarily granted in connection with securitization transactions involving
such assets. (Receivables means any right of payment from or on behalf of any
obligor, whether constituting an account, chattel paper, instrument, general
intangible or otherwise, arising from the sale or financing by a member of the
Consolidated Group or merchandise or services, and monies due thereunder,
security in the merchandise and services financed thereby, records related
thereto, and the right to payment of any interest or finance charges and other
obligations with respect thereto, proceeds from claims on insurance policies
related thereto, any other proceeds related thereto, and any other related
rights.)
     “Tangible Fair Market Value of Assets” means, as of any date for the
Consolidated Group, the sum (without duplication) of (a) with respect to any
Realty owned by a member of the Consolidated Group and purchased or developed
prior to January 1 of the year preceding such date, (i) the sum of (A)
Consolidated Net Operating Income for Realty for the fiscal quarter most
recently ended prior to such date multiplied by four, minus (B) a reserve of
$250 per apartment unit, divided by (ii) 9.25%, plus (b) with respect to any
Realty owned by a member of the Consolidated Group and purchased or developed on
or after January 1 of the year preceding such date, the actual cost of such
Realty, plus (c) with respect to any Consolidated Unimproved Realty, the sum of
(i) one hundred percent (100%) of the GAAP value of the land associated with
such Realty plus (ii) an amount equal to 100% (100%) of the actual expenditures
for improvements on such Realty, plus (d) cash and Cash Equivalents, in each
case on a consolidated basis determined in accordance with GAAP applied on a
consistent basis, plus (e) one hundred (100%) of the Consolidated Group’s pro
rata share of the GAAP value of any asset contributed to or otherwise invested
in joint ventures.
     “Wholly Owned Subsidiary” means as to any person, any Subsidiary all of the
voting stock or other similar voting interest are owned directly or indirectly
by such Person. Unless otherwise provided, references to “Wholly Owned
Subsidiary” shall mean Wholly Owned Subsidiaries of the Borrower.

- 69 -



--------------------------------------------------------------------------------



 



SECTION 15.02 Compliance with Debt Service Coverage Ratios. The Borrower shall
at all times maintain the Aggregate Debt Service Coverage Ratio for the Trailing
12 Month Period so that it is not less than 1.30:1.0.
SECTION 15.03 Compliance with Loan to Value Ratios. The Borrower shall at all
times maintain the Aggregate Loan to Value Ratio for the Trailing 12 Month
Period so that it is not greater than 70%.
SECTION 15.04 Compliance with Concentration Test.
          (a) The Borrower shall at all times maintain the Collateral so that
the aggregate Valuations of any group of Mortgaged Properties located within a
one mile radius shall not exceed 30% of the aggregate Valuations of all
Mortgaged Properties.
          (b) The Borrower shall at all times maintain the Collateral so that
the Valuation of any one Mortgaged Property shall not exceed 30% of the
aggregate Valuations of all Mortgaged Properties.
          (c) The Borrower shall at all times maintain the Collateral so that
the Valuation of all Mortgaged Properties subject to review and underwriting
under Section 305.09 of the DUS Guide (Projection Dependent on Military Bases)
shall not exceed 20% of the aggregate Valuations of all Mortgaged Properties.
Notwithstanding the preceding sentence, Lender may reject, in its sole
discretion, any proposed Mortgaged Property subject to review and underwriting
under Section 305.09 of the DUS Guide.
SECTION 15.05 Consolidated Adjusted Tangible Net Worth. Consolidated Adjusted
Tangible Net Worth of UDRT will not at any time be less than the sum of (i)
$1,500,000,000 plus (ii) 90% of the net proceeds (after customary underwriting
discounts and commissions and reasonable offering expenses) from Equity
Transactions occurring after December 31, 1999.
SECTION 15.06 Consolidated Funded Debt Ratio. As of the last day of each fiscal
quarter Consolidated Funded Debt of UDRT shall not exceed 60% of Tangible Fair
Market Value of Assets.
SECTION 15.07 Consolidated Total Fixed Charge Coverage Ratio. As of the end of
each fiscal quarter, the ratio of Consolidated Adjusted EBITDA of UDRT to
Consolidated Total Fixed Charges for the fiscal quarter then ended shall be not
less than 1.4:1.0.
SECTION 15.08 Consolidated Unencumbered Realty to Consolidated Unsecured Debt
Ratio. As of the last day of each fiscal quarter, the ratio of Consolidated
Unsecured Debt of UDRT to Consolidated Unencumbered Realty of UDRT shall not
exceed 60%.
SECTION 15.09 Consolidated Unencumbered Interest Coverage Ratio. As of the end
of each fiscal quarter, the ratio of Consolidated Net Operating Income of UDRT
from Unencumbered Realty of UDRT to Consolidated Interest Expense relating to
Consolidated Unsecured Debt of UDRT for the fiscal quarter then ended shall not
be less than 1.75:1.0.

- 70 -



--------------------------------------------------------------------------------



 



ARTICLE XVI
FEES
SECTION 16.01 Standby Fee. The Borrower shall pay the Standby Fee to the Lender
for the period from the date of this Agreement to the end of the Term of this
Agreement. Notwithstanding the preceding sentence, the Standby Fee shall be
waived for the period commencing on the Initial Closing Date and ending on March
31, 2002. The Standby Fee shall be payable monthly, in arrears, on the first
Business Day following the end of the month, except that the Standby Fee for the
last month during the Term of this Agreement shall be paid on the last day of
the Term of this Agreement.
SECTION 16.02 Origination Fees.
               (a) Initial Origination Fee. The Borrower shall pay to the Lender
an origination fee (“Initial Origination Fee”) equal to $2,250,000 (which is
equal to the product obtained by multiplying (i) the Commitment as of the date
of this Agreement ($300,000,000), by (ii) .75%). The Borrower shall pay the
Initial Origination Fee on the date of this Agreement. $1,687,500 of the Initial
Origination Fee shall be paid on the Initial Closing Date. The remainder of the
Initial Original Fee ($562,500) shall be paid on the earlier of (i) the date
Advances exceed $225,000,000 (to the extent of such excess multiplied by .75%)
and (ii) March 31, 2002.
               (b) Expansion Origination Fee. Upon the closing of a Credit
Facility Expansion Request under Article VIII, the Borrower shall pay to the
Lender an origination fee (“Expansion Origination Fee”) equal to the product
obtained by multiplying (i) the increase in the Commitment made on the Closing
Date for the Credit Facility Expansion Request, by (ii) .75%. The Borrower shall
pay the Expansion Origination Fee on or before the Closing Date for the Credit
Facility Expansion Request.
SECTION 16.03 Due Diligence Fees.
               (a) Initial Due Diligence Fees. The Borrower shall pay to the
Lender due diligence fees (“Initial Due Diligence Fees”) with respect to the
Initial Mortgaged Properties in an amount equal to Lender’s reasonable actual
out of pocket due diligence costs and expenses plus $1,000 per Mortgaged
Property. The Borrower has previously paid to the Lender a portion of the
Initial Due Diligence Fees and shall pay the remainder of the Initial Due
Diligence Fees to the Lender on the Initial Closing Date.
               (b) Additional Due Diligence Fees for Additional Collateral. The
Borrower shall pay to the Lender additional due diligence fees (the “Additional
Collateral Due Diligence Fees”) with respect to each Additional Mortgaged
Property in an amount equal to Lender’s reasonable out of pocket due diligence
costs and expenses plus $2,500. The Borrower shall pay Additional Collateral Due
Diligence Fees for the Additional Mortgaged Property to the Lender on the date
on which it submits the Collateral Addition Request for the addition of the
Additional Mortgaged Property to the Collateral Pool.
     SECTION 16.04 Legal Fees and Expenses.

- 71 -



--------------------------------------------------------------------------------



 



          (a) Initial Legal Fees. The Borrower shall pay, or reimburse the
Lender for, all reasonable out of pocket legal fees and expenses incurred by the
Lender and by Fannie Mae in connection with the preparation, review and
negotiation of this Agreement and any other Loan Documents executed on the date
of this Agreement based on the terms set forth in a separate letter from the
Lender to the Borrower. On the date of this Agreement, the Borrower shall pay
all such legal fees and expenses not previously paid or for which funds have not
been previously provided.
          (b) Fees and Expenses Associated with Requests. The Borrower shall
pay, or reimburse the Lender for, all costs and expenses incurred by the Lender,
including the reasonable out of pocket legal fees and expenses incurred by the
Lender in connection with the preparation, review and negotiation of all
documents, instruments and certificates to be executed and delivered in
connection with each Request, the performance by the Lender of any of its
obligations with respect to the Request, the satisfaction of all conditions
precedent to the Borrower’s rights or the Lender’s obligations with respect to
the Request, and all transactions related to any of the foregoing, including the
cost of title insurance premiums and applicable recordation and transfer taxes
and charges and all other costs and expenses in connection with a Request. The
obligations of the Borrower under this subsection shall be absolute and
unconditional, regardless of whether the transaction requested in the Request
actually occurs. The Borrower shall pay such costs and expenses to the Lender on
the Closing Date for the Request, or, as the case may be, after demand by the
Lender when the Lender determines that such Request will not close.
SECTION 16.05 MBS Related Costs. The Borrower shall pay to the Lender, within 30
days after demand, all fees and expenses incurred by the Lender or Fannie Mae in
connection with the issuance of any MBS backed by an Advance, including the fees
charged by Depository Trust Company and State Street Bank or any successor
fiscal agent or custodian.
SECTION 16.06 Failure to Close any Request. If the Borrower makes a Request and
fails to close on the Request for any reason other than the default by the
Lender or, if applicable, the failure of the purchaser of an MBS to purchase
such MBS, then the Borrower shall pay to the Lender and Fannie Mae all damages
incurred by the Lender and Fannie Mae in connection with the failure to close.
SECTION 16.07 Other Fees. The Borrower shall pay the following additional fees
and payments, if and when required pursuant to the terms of this Agreement:
               (a) If applicable, the Collateral Addition Fee, pursuant to
Section 6.03(c), in connection with the addition of an Additional Mortgaged
Property to the Collateral Pool pursuant to Article VI;
               (b) The Release Price, pursuant to Section 7.02(c), in connection
with the release of a Mortgaged Property from the Collateral Pool pursuant to
Article VII;
               (c) The Facility Termination Fee, pursuant to Section 9.03(b) in
connection with a complete or partial termination of the Revolving Facility
pursuant to Article IX; and
               (d) The Facility Termination Fee, pursuant to Section 10.03(b),
in connection with the termination of the Credit Facility pursuant to Article X.

- 72 -



--------------------------------------------------------------------------------



 



ARTICLE XVII
EVENTS OF DEFAULT
SECTION 17.01 Events of Default. Each of the following events shall constitute
an “Event of Default” under this Agreement, whatever the reason for such event
and whether it shall be voluntary or involuntary, or within or without the
control of the Borrower, or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority:
          (a) the occurrence of a default under any Loan Document beyond the
cure period, if any, set forth therein; or
          (b) the failure by the Borrower to pay when due any amount payable by
the Borrower under any Note, any Mortgage, this Agreement or any other Loan
Document, including any fees, costs or expenses; or
          (c) the failure by the Borrower to perform or observe any covenant set
forth in Sections 13.01 through 13.25 or Sections 14.01 through 14.14 within
thirty (30) days after receipt of notice from Lender identifying such failure,
provided that such period shall be extended for up to forty five (45) additional
days if the Borrower, in the discretion of the Lender, is diligently pursuing a
cure of such default; or
          (d) any warranty, representation or other written statement made by or
on behalf of the Borrower contained in this Agreement, any other Loan Document
or in any instrument furnished in compliance with or in reference to any of the
foregoing, is false or misleading in any material respect on any date when made
or deemed made; or
          (e) any other Indebtedness in an aggregate amount in excess of
$5,000,000 of the Borrower or assumed by the Borrower (i) is not paid when due
nor within any applicable grace period in any agreement or instrument relating
to such Indebtedness or (ii) becomes due and payable before its normal maturity
by reason of a default or event of default, however described, or any other
event of default shall occur and continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness; or
          (f) (i) The Borrower shall (A) commence a voluntary case under the
Federal bankruptcy laws (as now or hereafter in effect), (B) file a petition
seeking to take advantage of any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, debt adjustment, winding up or
composition or adjustment of debts, (C) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under such bankruptcy laws or other laws, (D) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of a substantial part of its property, domestic or foreign, (E) admit in
writing its inability to pay, or generally not be paying, its debts as they
become due, (F) make a general assignment for the benefit of creditors, (G)
assert that the Borrower has no liability or obligations under this Agreement or
any other Loan Document to which it is a party; or (H) take any action for the
purpose of effecting any of the foregoing; or (ii) a case or other proceeding
shall be commenced against the Borrower in any court of competent jurisdiction
seeking (A) relief under the Federal bankruptcy laws (as now or

- 73 -



--------------------------------------------------------------------------------



 



hereafter in effect) or under any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding upon or composition or
adjustment of debts, or (B) the appointment of a trustee, receiver, custodian,
liquidator or the like of the Borrower, or of all or a substantial part of the
property, domestic or foreign, of the Borrower and any such case or proceeding
shall continue undismissed or unstayed for a period of 60 consecutive calendar
days, or any order granting the relief requested in any such case or proceeding
against the Borrower (including an order for relief under such Federal
bankruptcy laws) shall be entered; or
          (g) if any provision of this Agreement or any other Loan Document or
the lien and security interest purported to be created hereunder or under any
Loan Document shall at any time for any reason cease to be valid and binding in
accordance with its terms on the Borrower, or shall be declared to be null and
void, or the validity or enforceability hereof or thereof or the validity or
priority of the lien and security interest created hereunder or under any other
Loan Document shall be contested by the Borrower seeking to establish the
invalidity or unenforceability hereof or thereof, or the Borrower shall deny
that it has any further liability or obligation hereunder or thereunder; or
          (h) (i) the execution by the Borrower without the prior written
consent of the Lender of a chattel mortgage or other security agreement on any
materials, fixtures or articles used in the construction or operation of the
improvements located on any Mortgaged Property or on articles of personal
property located therein, or (ii) if, without the prior written consent of the
Lender, any such materials, fixtures or articles are purchased pursuant to any
conditional sales contract or other security agreement or otherwise so that the
Ownership thereof will not vest unconditionally in the Borrower free from
encumbrances, or (iii) if the Borrower does not furnish to the Lender upon
request the contracts, bills of sale, statements, receipted vouchers and
agreements, or any of them, under which the Borrower claims title to such
materials, fixtures, or articles; or
          (i) the failure by the Borrower to comply with any requirement of any
Governmental Authority within 30 days after written notice of such requirement
shall have been given to the Borrower by such Governmental Authority; provided
that, if action is commenced and diligently pursued by the Borrower within such
30 days, then the Borrower shall have an additional 45 days to comply with such
requirement; or
          (j) a dissolution or liquidation for any reason (whether voluntary or
involuntary) of the Borrower; or
          (k) any judgment against the Borrower, any attachment or other levy
against any portion of the Borrower’s assets with respect to a claim or claims
in an amount in excess of $2,500,000 in the aggregate remains unpaid, unstayed
on appeal undischarged, unbonded, not fully insured or undismissed for a period
of 60 days; or
          (l) [Intentionally Deleted]
          (m) The failure of the Borrower to perform or observe any of the
Financial Covenants, which failure shall continue for a period of 30 days after
the date on which the Borrower receives a notice from the Lender specifying the
failure; or

- 74 -



--------------------------------------------------------------------------------



 



          (n) the failure by the Borrower to perform or observe any term,
covenant, condition or agreement hereunder, other than as set forth in
subsections (a) through (m) above, or in any other Loan Document, within 30 days
after receipt of notice from the Lender identifying such failure.
ARTICLE XVIII
REMEDIES
SECTION 18.01 Remedies; Waivers. Upon the occurrence of an Event of Default, the
Lender may do any one or more of the following (without presentment, protest or
notice of protest, all of which are expressly waived by the Borrower):
          (a) by written notice to the Borrower, to be effective upon dispatch,
terminate the Commitment and declare the principal of, and interest on, the
Advances and all other sums owing by the Borrower to the Lender under any of the
Loan Documents forthwith due and payable, whereupon the Commitment will
terminate and the principal of, and interest on, the Advances and all other sums
owing by the Borrower to the Lender under any of the Loan Documents will become
forthwith due and payable.
          (b) The Lender shall have the right to pursue any other remedies
available to it under any of the Loan Documents.
          (c) The Lender shall have the right to pursue all remedies available
to it at law or in equity, including obtaining specific performance and
injunctive relief.
SECTION 18.02 Waivers; Rescission of Declaration. The Lender shall have the
right, to be exercised in its complete discretion, to waive any breach hereunder
(including the occurrence of an Event of Default), by a writing setting forth
the terms, conditions, and extent of such waiver signed by the Lender and
delivered to the Borrower. Unless such writing expressly provides to the
contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the waiver and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver.
SECTION 18.03 The Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations. If the Borrower fails to perform the covenants and agreements
contained in this Agreement or any of the other Loan Documents, then the Lender
at the Lender’s option may make such appearances, disburse such sums and take
such action as the Lender deems necessary, in its sole discretion, to protect
the Lender’s interest, including (i) disbursement of attorneys’ fees, (ii) entry
upon the Mortgaged Property to make repairs and Replacements, (iii) procurement
of satisfactory insurance as provided in paragraph 5 of the Security Instrument
encumbering the Mortgaged Property, and (iv) if the Security Instrument is on a
leasehold, exercise of any option to renew or extend the ground lease on behalf
of the Borrower and the curing of any default of the Borrower in the terms and
conditions of the ground lease. Any amounts disbursed by the Lender pursuant to
this Section, with interest thereon, shall become additional indebtedness of the
Borrower secured by the Loan Documents. Unless the Borrower and the Lender agree
to other terms of payment, such amounts shall be immediately due and payable and
shall bear interest from the date of disbursement at the weighted average, as
determined by Lender, of the interest rates in effect

- 75 -



--------------------------------------------------------------------------------



 



from time to time for each Advance unless collection from the Borrower of
interest at such rate would be contrary to applicable law, in which event such
amounts shall bear interest at the highest rate which may be collected from the
Borrower under applicable law. Nothing contained in this Section shall require
the Lender to incur any expense or take any action hereunder.
SECTION 18.04 No Remedy Exclusive. Unless otherwise expressly provided, no
remedy herein conferred upon or reserved is intended to be exclusive of any
other available remedy, but each remedy shall be cumulative and shall be in
addition to other remedies given under the Loan Documents or existing at law or
in equity.
SECTION 18.05 No Waiver. No delay or omission to exercise any right or power
accruing under any Loan Document upon the happening of any Event of Default or
Potential Event of Default shall impair any such right or power or shall be
construed to be a waiver thereof, but any such right and power may be exercised
from time to time and as often as may be deemed expedient.
SECTION 18.06 No Notice. In order to entitle the Lender to exercise any remedy
reserved to the Lender in this Article, it shall not be necessary to give any
notice, other than such notice as may be required under the applicable
provisions of this Agreement or any of the other Loan Documents.
SECTION 18.07 Application of Payments. Except as otherwise expressly provided in
the Loan Documents, and unless applicable law provides otherwise, (i) all
payments received by the Lender from the Borrower under the Loan Documents shall
be applied by the Lender against any amounts then due and payable under the Loan
Documents by the Borrower, in any order of priority that the Lender may
determine and (ii) the Borrower shall have no right to determine the order of
priority or the allocation of any payment it makes to the Lender.
ARTICLE XIX
RIGHTS OF FANNIE MAE
SECTION 19.01 Special Pool Purchase Contract. The Borrower acknowledges that
Fannie Mae is entering into an agreement with the Lender (“Special Pool Purchase
Contract”), pursuant to which, inter alia, (i) the Lender shall agree to assign
all of its rights under this Agreement to Fannie Mae, (ii) Fannie Mae shall
accept the assignment of the rights, (iii) subject to the terms, limitations and
conditions set forth in the Special Pool Purchase Contract, Fannie Mae shall
agree to purchase a 100% participation interest in each Advance issued under
this Agreement by issuing to the Lender a Fannie Mae MBS, in the amount and for
a term equal to the Advance purchased and backed by an interest in the Base
Facility Note or the Revolving Facility Note, as the case may be, and the
Collateral Pool securing the Notes, (iv) the Lender shall agree to assign to
Fannie Mae all of the Lender’s interest in the Notes and Collateral Pool
securing the Notes, and (v) the Lender shall agree to service the loans
evidenced by the Notes.
SECTION 19.02 Assignment of Rights. The Borrower acknowledges and consents to
the assignment to Fannie Mae of all of the rights of the Lender under this
Agreement and all other Loan Documents, including the right and power to make
all decisions on the part of the Lender to be made under this Agreement and the
other Loan Documents, but Fannie Mae, by virtue of this assignment, shall not be
obligated to perform the obligations of the Lender under this Agreement or the
other Loan Documents.

- 76 -



--------------------------------------------------------------------------------



 



SECTION 19.03 Release of Collateral. The Borrower hereby acknowledges that,
after the assignment of Loan Documents contemplated in Section 19.02, the Lender
shall not have the right or power to effect a release of any Collateral pursuant
to Articles VII or X. The Borrower acknowledges that the Security Instruments
provide for the release of the Collateral under Articles VII and X. Accordingly,
the Borrower shall not look to the Lender for performance of any obligations set
forth in Articles VII and X, but shall look solely to the party secured by the
Collateral to be released for such performance. The Lender represents and
warrants to the Borrower that the party secured by the Collateral shall be
subject to the release and substitution provisions contained in Articles VII and
X by virtue of the release provisions in each Security Instrument.
SECTION 19.04 Replacement of Lender. At the request of Fannie Mae, the Borrower
and the Lender shall agree to the assumption by another lender designated by
Fannie Mae, of all of the obligations of the Lender under this Agreement and the
other Loan Documents, and/or any related servicing obligations, and, at Fannie
Mae’s option, the concurrent release of the Lender from its obligations under
this Agreement and the other Loan Documents, and/or any related servicing
obligations, and shall execute all releases, modifications and other documents
which Fannie Mae determines are necessary or desirable to effect such
assumption.
SECTION 19.05 Fannie Mae and Lender Fees and Expenses. The Borrower agrees that
any provision providing for the payment of fees, costs or expenses incurred or
charged by the Lender pursuant to this Agreement shall be deemed to provide for
the Borrower’s payment of all reasonable fees, costs and expenses incurred or
charged by the Lender or Fannie Mae in connection with the matter for which
fees, costs or expenses are payable.
SECTION 19.06 Third Party Beneficiary. The Borrower hereby acknowledges and
agrees that Fannie Mae is a third party beneficiary of all of the
representations, warranties and covenants made by the Borrower to, and all
rights under this Agreement conferred upon, the Lender, and, by virtue of its
status as third party beneficiary and/or assignee of the Lender’s rights under
this Agreement, Fannie Mae shall have the right to enforce all of the provisions
of this Agreement against the Borrower.
ARTICLE XX
INSURANCE, REAL ESTATE TAXES
AND REPLACEMENT RESERVES
SECTION 20.01 Insurance and Real Estate Taxes. The Borrower shall (unless waived
by Lender) establish funds for taxes, insurance premiums and certain other
charges for each Mortgaged Property in accordance with Section 7(a) of the
Security Instrument for each Mortgaged Property. The Borrower may provide a
letter of credit in lieu of deposits required by the preceding sentence. Any
letter of credit provided by the Borrower shall be (i) issued by a financial
institution reasonably acceptable to the Lender, (ii) be an amount reasonably
deferred, from time to time by the Lender and, (iii) in a form reasonably
satisfactory to Lender.
SECTION 20.02 Replacement Reserves. The Borrower shall execute a Replacement
Reserve Agreement for the Mortgaged Property which it owns and shall (unless
waived by the Lender) make

- 77 -



--------------------------------------------------------------------------------



 



all deposits for replacement reserves in accordance with the terms of the
Replacement Reserve Agreement.
ARTICLE XXI
INTENTIONALLY OMITTED
ARTICLE XXII
PERSONAL LIABILITY OF THE BORROWER
SECTION 22.01 Personal Liability of the Borrower.
          (a) Full Recourse. The Borrower is and shall remain personally liable
to the Lender for the payment and performance of all Obligations throughout the
term of this Agreement.
          (b) Transfer Not Release. No Transfer by any Person of its Ownership
Interests in the Borrower shall release the Borrower from liability under this
Article, this Agreement or any other Loan Document, unless the Lender shall have
approved the Transfer and shall have expressly released the Borrower in
connection with the Transfer.
          (c) Miscellaneous. The Lender may exercise its rights against the
Borrower personally without regard to whether the Lender has exercised any
rights against the Mortgaged Property or any other security, or pursued any
rights against any guarantor, or pursued any other rights available to the
Lender under the Loan Documents or applicable law. For purposes of this Article,
the term “Mortgaged Property” shall not include any funds that (1) have been
applied by the Borrower as required or permitted by the Loan Documents prior to
the occurrence of an Event of Default, or (2) are owned by the Borrower and
which the Borrower was unable to apply as required or permitted by the Loan
Documents because of a bankruptcy, receivership, or similar judicial proceeding.
ARTICLE XXIII
MISCELLANEOUS PROVISIONS
SECTION 23.01 Counterparts. To facilitate execution, this Agreement may be
executed in any number of counterparts. It shall not be necessary that the
signatures of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart, but it shall be
sufficient that the signature of, or on behalf of, each party, appear on one or
more counterparts. All counterparts shall collectively constitute a single
agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than the number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.
SECTION 23.02 Amendments, Changes and Modifications. This Agreement may be
amended, changed, modified, altered or terminated only by written instrument or
written instruments signed by all of the parties hereto.

- 78 -



--------------------------------------------------------------------------------



 



SECTION 23.03 Payment of Costs, Fees and Expenses. The Borrower shall pay, on
demand, all reasonable fees, costs, charges or expenses (including the fees and
expenses of attorneys, accountants and other experts) incurred by the Lender in
connection with:
          (a) Any amendment, consent or waiver to this Agreement or any of the
Loan Documents (whether or not any such amendments, consents or waivers are
entered into).
          (b) Defending or participating in any litigation arising from actions
by third parties and brought against or involving the Lender with respect to (i)
any Mortgaged Property, (ii) any event, act, condition or circumstance in
connection with any Mortgaged Property or (iii) the relationship between the
Lender and the Borrower in connection with this Agreement or any of the
transactions contemplated by this Agreement.
          (c) The administration (to the extent of actual out of pocket fees,
costs, charges or expenses) or enforcement of, or preservation of rights or
remedies under, this Agreement or any other Loan Documents or in connection with
the foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents.
          (d) UDRT’s Registration Statement, or similar disclosure documents,
including fees payable to any rating agencies, including the fees and expenses
of the Lender’s attorneys and accountants.
The Borrower shall also pay, on demand, any transfer taxes, documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution, delivery, filing, recordation, performance or enforcement of any of
the Loan Documents or the Advances. However, the Borrower will not be obligated
to pay any franchise, estate, inheritance, income, excess profits or similar tax
on the Lender. Any attorneys’ fees and expenses payable by the Borrower pursuant
to this Section shall be recoverable separately from and in addition to any
other amount included in such judgment, and such obligation is intended to be
severable from the other provisions of this Agreement and to survive and not be
merged into any such judgment. Any amounts payable by the Borrower pursuant to
this Section, with interest thereon if not paid when due, shall become
additional indebtedness of the Borrower secured by the Loan Documents. Such
amounts shall bear interest from the date such amounts are due until paid in
full at the weighted average, as determined by Lender, of the interest rates in
effect from time to time for each Advance unless collection from the Borrower of
interest at such rate would be contrary to applicable law, in which event such
amounts shall bear interest at the highest rate which may be collected from the
Borrower under applicable law. The provisions of this Section are cumulative
with, and do not exclude the application and benefit to the Lender of, any
provision of any other Loan Document relating to any of the matters covered by
this Section.
SECTION 23.04 Payment Procedure. All payments to be made to the Lender pursuant
to this Agreement or any of the Loan Documents shall be made in lawful currency
of the United States of America and in immediately available funds by wire
transfer to an account designated by the Lender before 1:00 p.m. (Washington,
D.C. time) on the date when due.
SECTION 23.05 Payments on Business Days. In any case in which the date of
payment to the Lender or the expiration of any time period hereunder occurs on a
day which is not a Business Day,

- 79 -



--------------------------------------------------------------------------------



 



then such payment or expiration of such time period need not occur on such date
but may be made on the next succeeding Business Day with the same force and
effect as if made on the day of maturity or expiration of such period, except
that interest shall continue to accrue for the period after such date to the
next Business Day.
SECTION 23.06 Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF THE BORROWER UNDER THE NOTES, AND THE BORROWER UNDER
THE OTHER LOAN DOCUMENTS, SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND
ENFORCED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF VIRGINIA (EXCLUDING THE
LAW APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE EXTENT OF PROCEDURAL
AND SUBSTANTIVE MATTERS RELATING ONLY TO (1) THE CREATION, PERFECTION AND
FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF THE RIGHTS AND
REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL BE GOVERNED BY
THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED UNLESS
SPECIFICALLY SET FORTH OTHERWISE IN THE RELEVANT SECURITY INSTRUMENT, (2) THE
PERFECTION, THE EFFECT OF PERFECTION AND NON PERFECTION AND FORECLOSURE OF
SECURITY INTERESTS ON PERSONAL PROPERTY (OTHER THAN DEPOSIT ACCOUNTS), WHICH
MATTERS SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION DETERMINED BY THE
CHOICE OF LAW PROVISIONS OF THE VIRGINIA UNIFORM COMMERCIAL CODE AND (3) THE
PERFECTION, THE EFFECT OF PERFECTION AND NON PERFECTION AND FORECLOSURE OF
DEPOSIT ACCOUNTS, WHICH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE
JURISDICTION IN WHICH THE DEPOSIT ACCOUNT IS LOCATED. THE BORROWER AGREES THAT
ANY CONTROVERSY ARISING UNDER OR IN RELATION TO THE NOTES, THE SECURITY
DOCUMENTS OR ANY OTHER LOAN DOCUMENT SHALL BE, EXCEPT AS OTHERWISE PROVIDED
HEREIN, LITIGATED IN VIRGINIA. THE LOCAL AND FEDERAL COURTS AND AUTHORITIES WITH
JURISDICTION IN VIRGINIA SHALL, EXCEPT AS OTHERWISE PROVIDED HEREIN, HAVE
JURISDICTION OVER ALL CONTROVERSIES WHICH MAY ARISE UNDER OR IN RELATION TO THE
LOAN DOCUMENTS, INCLUDING THOSE CONTROVERSIES RELATING TO THE EXECUTION,
JURISDICTION, BREACH, ENFORCEMENT OR COMPLIANCE WITH THE NOTES, THE SECURITY
DOCUMENTS OR ANY OTHER ISSUE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH
ANY OF THE LOAN DOCUMENTS. THE BORROWER IRREVOCABLY CONSENTS TO SERVICE,
JURISDICTION, AND VENUE OF SUCH COURTS FOR ANY LITIGATION ARISING FROM THE
NOTES, THE SECURITY DOCUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS, AND WAIVES ANY
OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL
RESIDENCE OR OTHERWISE. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT THE
LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS
AGAINST THE BORROWER AND AGAINST THE COLLATERAL IN ANY OTHER JURISDICTION.
INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY OTHER
JURISDICTION SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED
HEREIN THAT THE LAWS OF VIRGINIA SHALL

- 80 -



--------------------------------------------------------------------------------



 



GOVERN THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE LENDER AS PROVIDED
HEREIN OR THE SUBMISSION HEREIN BY THE BORROWER TO PERSONAL JURISDICTION WITHIN
VIRGINIA. THE BORROWER (I) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING UNDER ANY OF THE LOAN DOCUMENTS TRIABLE BY A
JURY AND (II) WAIVES ANY RIGHT TO TRIAL BY JURY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL
WOULD OTHERWISE ACCRUE. FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF LENDER (INCLUDING, BUT NOT LIMITED TO, LENDER’S
COUNSEL) HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO THE BORROWER THAT LENDER
WILL NOT SEEK TO ENFORCE THE PROVISIONS OF THIS SECTION. THE FOREGOING
PROVISIONS WERE KNOWINGLY, WILLINGLY AND VOLUNTARILY AGREED TO BY THE BORROWER
UPON CONSULTATION WITH INDEPENDENT LEGAL COUNSEL SELECTED BY THE BORROWER’S FREE
WILL.
SECTION 23.07 Severability. In the event any provision of this Agreement or in
any other Loan Document shall be held invalid, illegal or unenforceable in any
jurisdiction, such provision will be severable from the remainder hereof as to
such jurisdiction and the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired in any jurisdiction.
SECTION 23.08 Notices.
               (a) Manner of Giving Notice. Each notice, direction, certificate
or other communication hereunder (in this Section referred to collectively as
“notices” and singly as a “notice”) which any party is required or permitted to
give to the other party pursuant to this Agreement shall be in writing and shall
be deemed to have been duly and sufficiently given if:
                  (1) personally delivered with proof of delivery thereof (any
notice so delivered shall be deemed to have been received at the time so
delivered);
                  (2) sent by Federal Express (or other similar overnight
courier) designating morning delivery (any notice so delivered shall be deemed
to have been received on the Business Day it is delivered by the courier);
                  (3) sent by United States registered or certified mail, return
receipt requested, postage prepaid, at a post office regularly maintained by the
United States Postal Service (any notice so sent shall be deemed to have been
received on the Business Day it is delivered); or
                  (4) sent by telecopier or facsimile machine which
automatically generates a transmission report that states the date and time of
the transmission, the length of the document transmitted, and the telephone
number of the recipient’s telecopier or facsimile machine (to be confirmed with
a copy thereof sent in accordance with paragraphs (1), (2) or (3) above within
two Business Days) (any notice so delivered shall be deemed to have been
received (i) on the date of transmission, if so transmitted before 5:00 p.m.
(local time of the

- 81 -



--------------------------------------------------------------------------------



 



recipient) on a Business Day, or (ii) on the next Business Day, if so
transmitted on or after 5:00 p.m. (local time of the recipient) on a Business
Day or if transmitted on a day other than a Business Day); addressed to the
parties as follows:
As to [any] Borrower:
c/o United Dominion Realty Trust, Inc.
1745 Shea Center Drive
Fourth Floor
Highlands Ranch, Colorado 80126
Attention: Ella S. Neyland
Telecopy No.: (720) 344 5110
with a copy to:
c/o United Dominion Realty Trust, Inc.
1745 Shea Center Drive
Fourth Floor
Highlands Ranch, Colorado 80126
Attention: Rod Neuheardt
Telecopy No.: (720) 344 5110
with a copy to:
Hirschler, Fleischer, Weinberg, Cox & Allen
701 East Byrd Street
Richmond, Virginia 23219
Attention: Michael H. Terry, Esq.
Telecopy No.: (804) 644 0957
As to the Lender:
ARCS Commercial Mortgage Co., L.P.
144 2/nd/ Avenue North
Suite 333
Nashville, Tennessee 37201
Attention: Joseph H. Torrence
Telecopy No.: (615) 256 5085
with a copy to:
ARCS Commercial Mortgage
26901 Agoura Road, #200
Calabasas, California 91301
Attn: Loan Administration Dept.

- 82 -



--------------------------------------------------------------------------------



 



As to Fannie Mae:
Fannie Mae
3939 Wisconsin Avenue, N.W.
Washington, D.C. 20016 2899
Attention: Vice President for
Multifamily Asset Management
Telecopy No.: (202) 752 5016
with a copy to:
Arter & Hadden LLP
1801 K Street, N.W.
Third Floor, L Street Entrance
Washington, D.C. 200006
Attention: Lawrence H. Gesner, Esq.
Telecopy No.: (202) 857 0172
          (b) Change of Notice Address. Any party may, by notice given pursuant
to this Section, change the person or persons and/or address or addresses, or
designate an additional person or persons or an additional address or addresses,
for its notices, but notice of a change of address shall only be effective upon
receipt. Each party agrees that it shall not refuse or reject delivery of any
notice given hereunder, that it shall acknowledge, in writing, receipt of the
same upon request by the other party and that any notice rejected or refused by
it shall be deemed for all purposes of this Agreement to have been received by
the rejecting party on the date so refused or rejected, as conclusively
established by the records of the U.S. Postal Service, the courier service or
facsimile.
SECTION 23.09 Further Assurances and Corrective Instruments.
          (a) Further Assurances. To the extent permitted by law, the parties
hereto agree that they shall, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as the Lender or the Borrower may request
and as may be required in the opinion of the Lender or its counsel to effectuate
the intention of or facilitate the performance of this Agreement or any Loan
Document.
          (b) Further Documentation. Without limiting the generality of
subsection (a), in the event any further documentation or information is
required by the Lender to correct patent mistakes in the Loan Documents,
materials relating to the Title Insurance Policies or the funding of the
Advances, the Borrower shall provide, or cause to be provided to the Lender, at
its cost and expense, such documentation or information. The Borrower shall
execute and deliver to the Lender such documentation, including any amendments,
corrections, deletions or additions to the Notes, the Security Instruments or
the other Loan Documents as is required by the Lender.
          (c) Compliance with Investor Requirements. Without limiting the
generality of subsection (a), the Borrower shall do anything reasonably
necessary to comply with the requirements of the Lender in order to enable the
Lender to sell the MBS backed by an Advance.

- 83 -



--------------------------------------------------------------------------------



 



SECTION 23.10 Term of this Agreement. This Agreement shall continue in effect
until the Credit Facility Termination Date.
SECTION 23.11 Assignments; Third Party Rights. The Borrower shall not assign
this Agreement, or delegate any of its obligations hereunder, without the prior
written consent of the Lender. The Lender may assign its rights and obligations
under this Agreement separately or together, without the Borrower’s consent,
only to Fannie Mae, but may not delegate its obligations under this Agreement
unless required to do so pursuant to Section 19.04.
SECTION 23.12 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 23.13 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) the terms defined in Article I, Section 15.01, Section 16.01 and elsewhere
in this Agreement have the meanings assigned to them in this Agreement and
include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; (ii) accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (iii) references herein to “Articles,” “Sections,” “subsections,”
“paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, subsections, paragraphs and other subdivisions of
this Agreement; (iv) a reference to a subsection without further reference to a
Section is a reference to such subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to paragraphs and
other subdivisions; (v) a reference to an Exhibit or a Schedule without a
further reference to the document to which the Exhibit or Schedule is attached
is a reference to an Exhibit or Schedule to this Agreement; (vi) the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular provision; and (vii) the word
“including” means “including, but not limited to.”
SECTION 23.14 Interpretation. The parties hereto acknowledge that each party and
their respective counsel have participated in the drafting and revision of this
Agreement and the Loan Documents. Accordingly, the parties agree that any rule
of construction which disfavors the drafting party shall not apply in the
interpretation of this Agreement and the Loan Documents or any amendment or
supplement or exhibit hereto or thereto.
SECTION 23.15 Decisions in Writing. Any approval, designation, determination,
selection, action or decision of the Lender must be in writing to be effective.
SECTION 23.16 Requests. The Borrower may make up to a total of four (4)
Collateral Addition Requests, Collateral Release Requests and Collateral
Substitution Requests in each Loan Year, provided that any Collateral Addition
Requests closed by March 31, 2002 shall not count against such limit. In
addition, the Borrower may make up to four (4) additional Collateral Addition
Requests, Collateral Release Requests and Collateral Substitution Requests in
each Loan Year upon payment of a fee, in addition to any fee due in connection
with the subject Request, equal to the greater of (i) $10,000 and (ii) 25 basis
points multiplied by the Allocable Facility Amount of the Mortgaged Property
that is the subject of the Request.

- 84 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

              BORROWER
 
            UNITED DOMINION REALTY TRUST, INC., a
Virginia corporation
 
       
 
  By:   /s/ Ella S. Neyland
 
       
 
  Name:   Ella S. Neyland
 
  Title:   Executive Vice President and Treasurer

                      WOODLAKE VILLAGE, L.P., a California limited partnership
 
                    By:   UNITED DOMINION REALTY, L.P., a
Virginia limited partnership, its General Partner
 
                        By:   UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation, its General Partner
 
               
 
          By:   /s/ Ella S. Neyland
 
               
 
          Name:   Ella S. Neyland
 
          Title:   Executive Vice President and Treasurer

- 85 -



--------------------------------------------------------------------------------



 



                  LENDER
 
                ARCS COMMERCIAL MORTGAGE CO., L.P., a
California limited partnership
 
                By:   ACMC Realty, Inc., a California
Corporation, its General Partner
 
           
 
      By:   /s/ Kathy Millhouse
 
           
 
      Name:   Kathy Millhouse
 
      Title:   Senior Vice President

- 86 -



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS FIRST AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”)
is made as of the 14th day of January, 2002 by (i) (a) UNITED DOMINION REALTY
TRUST, INC., a Virginia corporation (“UDRT”), (b) WOODLAKE VILLAGE, L.P., a
California limited partnership (“Woodlake”) (individually and collectively, UDRT
and Woodlake, “Original Borrower”), (c) HERITAGE – ASPEN COURT L.P., an Arizona
limited partnership (“Aspen”), (d) SOUTH WEST PROPERTIES, L.P., a Delaware
limited partnership (“South West”), (e) AAC/FSC CROWN POINTE INVESTORS, LLC, a
Washington limited liability company (“Crown Pointe”), (f) HERITAGE – GENTRY
PLACE L.P., an Arizona limited partnership (“Gentry Derby”), (g) AAC/FSC HILLTOP
INVESTORS, LLC, a Washington limited liability company (“Hilltop”), (h) UNITED
DOMINION REALTY, L.P., a Virginia limited partnership (“UDR”), (i) HERITAGE –
SMITH SUMMIT L.P., an Arizona limited partnership (“Smith Summit”), (j) UDR
SUMMIT RIDGE, L.P., a Delaware limited partnership (“Summit Ridge”), (k) UDRT OF
NORTH CAROLINA, L.L.C., a North Carolina limited liability company (“UDRT-NC”)
(individually and collectively, Aspen, South West, Crown Pointe, Gentry Place,
Hilltop, UDR, Smith Summit, Summit Ridge and UDRT-NC, “Additional Borrower”)
(individually and collectively, Original Borrower and Additional Borrower,
“Borrower”) and (ii) ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership (“Lender”).
RECITALS
     A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (the “Master Agreement”) Original Borrower and Lender agreed
to the terms and conditions under which Lender would establish a credit facility
in the original amount of $300,000,000 and make Base and Revolving Advances to
Original Borrower.
     B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated
as of even date herewith, each Additional Borrower joined into the Master
Agreement as if they were each an Original Borrower.
     C. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
     D. The parties are executing this Amendment pursuant to the Master
Agreement to reflect the addition of nine (9) Mortgaged Properties commonly
known as Aspen Court owed by Aspen, Braesridge owned by South West, Crown Pointe
owned by Crown Pointe, Derby Park owned by Gentry Derby, Hilltop owned by
Hilltop, Riverwood owned by UDR, The Summit owned by Smith Summit, Summit Ridge
owned by Summit Ridge, and Village at Cliffdale owned by UDRT-NC, to the
Collateral Pool.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 1. Addition of Mortgaged Property. The Mortgaged Properties
commonly known as Aspen Court, Braesridge, Crown Pointe, Derby Park, Hilltop,
Riverwood, The Summit, Summit Ridge, and Village at Cliffdale are hereby added
to the Collateral Pool under the Master Agreement.
     Section 2. Exhibit A. Exhibit A to the Master Agreement is hereby deleted
and replaced with the Exhibit A attached to this Amendment.
     Section 3. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 4. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 5. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 6. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.
BORROWER

          UNITED DOMINION REALTY TRUST, INC., a Virginia corporation    
 
       
By:
Name:
  /s/ Ella S. Neyland
 
Ella S. Neyland    
Title:
  Executive Vice President and Treasurer    

                  WOODLAKE VILLAGE, L.P., a California limited partnership    
 
                By:   UNITED DOMINION REALTY, L.P., a Virginia limited
partnership, its General Partner    
 
                    By:   UNITED DOMINION REALTY TRUST, INC., a Virginia
corporation, its General Partner    
 
               
 
      By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    

              HERITAGE – ASPEN COURT L.P.,     an Arizona limited partnership  
 
 
            By:   HERITAGE SGP CORPORATION,         an Arizona corporation, its
General Partner    
 
           
 
  By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    

[Signatures Continue]

3



--------------------------------------------------------------------------------



 



                      SOUTH WEST PROPERTIES, L.P.,     a Delaware limited
partnership    
 
                    By:   UDR HOLDINGS, LLC, a Virginia limited liability      
  company, its General Partner    
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia          
  limited partnership, its Sole Member    
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
      a Virginia corporation, its General Partner    
 
                   
 
          By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
          Title:   Executive Vice President and Treasurer    

                      AAC/FSC CROWN POINTE INVESTORS, LLC,     a Washington
limited liability company    
 
                    By:   AAC/FSC SEATTLE PROPERTIES, LLC, a Delaware limited  
      liability company, its Managing Member    
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia          
  limited partnership, its Managing Member    
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
      a Virginia corporation, its General Partner    
 
                   
 
          By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
          Title:   Executive Vice President and Treasurer    

              HERITAGE – GENTRY PLACE L.P.,     an Arizona limited partnership  
 
 
            By:   HERITAGE SGP CORPORATION,     an Arizona corporation, its
General Partner
 
           
 
  By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    

[Signatures Continue]

4



--------------------------------------------------------------------------------



 



                      AAC/FSC HILLTOP INVESTORS, LLC,     a Washington limited
liability company    
 
                    By:   AAC/FSC SEATTLE PROPERTIES, LLC, a Delaware        
limited liability company, its Managing Member    
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia          
  limited partnership, its Managing Member    
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
      a Virginia corporation, its General Partner    
 
                   
 
          By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
          Title :   Executive Vice President and Treasurer    

              UNITED DOMINION REALTY, L.P.,     a Virginia limited partnership,
Sole Member    
 
            By:   UNITED DOMINION REALTY TRUST, INC.,     a Virginia
corporation, General Partner
 
           
 
  By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    

              HERITAGE – SMITH SUMMIT L.P., an Arizona limited partnership
 
            By:   HERITAGE SGP CORPORATION,         an Arizona corporation, its
General Partner    
 
           
 
  By:   /s/ Ella S. Neyland    
 
           
 
  Name:   Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    

[Signatures Continue]

5



--------------------------------------------------------------------------------



 



              UDR SUMMIT RIDGE, L.P.,     a Delaware limited partnership    
 
            By:   SOUTH WEST REIT HOLDING, INC.     a Texas corporation, its
General Partner
 
           
 
  By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    

                  UDRT OF NORTH CAROLINA, L.L.C.,     a North Carolina limited
liability company    
 
                By:   UDR of NC, Limited Partnership,         a North Carolina
limited partnership, its Sole Member    
 
                    By:   UDR of North Carolina, Inc.             a North
Carolina corporation, its General Partner    
 
               
 
      By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    

[Signatures Continue]

6



--------------------------------------------------------------------------------



 



LENDER
ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited partnership

              By:   ACMC Realty, Inc., a California Corporation, its General
Partner
 
           
 
  By:
Name:   /s/ Kathy Millhouse
 
Kathy Millhouse    
 
  Title:   Senior Vice President    

7



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

          Property Name   Property Address   Initial Valuation
 
  200 Bicentennial Circle    
Woodlake Village
  Sacramento, CA 95826   $44,800,000
 
       
 
  2305 Ashcroft    
Aspen Court
  Arlington, TX 76006   $5,700,000
 
       
 
  11100 Braesridge    
Braesridge
  Houston, TX 77071   $14,650,00
 
       
 
  3788 NE 4th Street    
Crown Pointe
  Renton, WA 98056   $11,900,000
 
       
 
  606 W. Safari Parkway    
Derby Park
  Grand Prairie, TX 75050   $15,900,000
 
       
 
  500 Monroe Avenue NE    
Hilltop
  Renton, WA 98056   $11,000,000
 
       
 
  1045 Holcomb Bridge Road    
Riverwood
  Roswell, GA 30076   $16,750,000
 
       
 
  1057 Americana Lane    
The Summit
  Mesquite, TX 75150   $12,250,000
 
       
 
  1604 Ridge Haven Drive    
Summit Ridge
  Arlington, TX 76011   $11,000,000
 
       
 
  567 Cutchen Lane    
Village at Cliffdale
  Fayetteville, NC 28314   $16,500,000

A-1



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS SECOND AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of the 24th day of January, 2002 by (i) (a) UNITED
DOMINION REALTY TRUST, INC., a Virginia corporation (“UDRT”), (b) WOODLAKE
VILLAGE, L.P., a California limited partnership (“Woodlake”) (individually and
collectively, UDRT and Woodlake, “Original Borrower”), (c) HERITAGE – ASPEN
COURT L.P., an Arizona limited partnership (“Aspen”), (d) SOUTH WEST PROPERTIES,
L.P., a Delaware limited partnership (“South West”), (e) AAC/FSC CROWN POINTE
INVESTORS, LLC, a Washington limited liability company (“Crown Pointe”), (f)
HERITAGE – GENTRY PLACE L.P., an Arizona limited partnership (“Gentry Derby”),
(g) AAC/FSC HILLTOP INVESTORS, LLC, a Washington limited liability company
(“Hilltop”), (h) UNITED DOMINION REALTY, L.P., a Virginia limited partnership
(“UDR”), (i) HERITAGE – SMITH SUMMIT L.P., an Arizona limited partnership
(“Smith Summit”), (j) UDR SUMMIT RIDGE, L.P., a Delaware limited partnership
(“Summit Ridge”), (k) UDRT OF NORTH CAROLINA, L.L.C., a North Carolina limited
liability company (“UDRT-NC”) (individually and collectively, Aspen, South West,
Crown Pointe, Gentry Place, Hilltop, UDR, Smith Summit, Summit Ridge and
UDRT-NC, “First Additional Borrower”), (l) UDR BEAUMONT, LLC, a Virginia limited
liability company (“Beaumont”), (m) HERITAGE – CHELSEA PARK L.P., an Arizona
limited partnership (“Chelsea”), (n) HERITAGE – COUNTRY CLUB PLACE L.P., an
Arizona limited partnership (“Country Club”), and (o) CONTEMPO HEIGHTS L.L.C.,
an Arizona limited liability company (“Contempo Stonegate”) (individually and
collectively, Beaumont, Chelsea, Country Club and Contempo Stonegate, “Second
Additional Borrower”) (individually and collectively, Original Borrower, First
Additional Borrower, and Second Additional Borrower, “Borrower”) and (ii) ARCS
COMMERCIAL MORTGAGE CO., L.P., a California limited partnership (“Lender”).
RECITALS
     A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (the “Master Agreement”) Original Borrower and Lender agreed
to the terms and conditions under which Lender would establish a credit facility
in the original amount of $300,000,000 and make Base and Revolving Advances to
Original Borrower.
     B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated
as of January 14, 2002, each First Additional Borrower joined into the Master
Agreement as if each were an Original Borrower.
     C. Pursuant to that certain First Amendment to Master Credit Facility
Agreement dated as of January 14, 2002, Original Borrower and First Additional
Borrower added nine (9) Mortgaged Properties commonly known as Aspen Court owned
by Aspen, Braesridge owned by South West, Crown Pointe owned by Crown Pointe,
Derby Park owned by Gentry Derby, Hilltop owned by Hilltop, Riverwood owned by
UDR, The Summit owned by Smith Summit, Summit Ridge owned by Summit Ridge, and
Village at Cliffdale owned by UDRT-NC, to the Collateral Pool.





--------------------------------------------------------------------------------



 



     D. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
     E. The parties are executing this Amendment to the Master Agreement to
reflect the addition of six (6) Mortgaged Properties commonly known as Beaumont
owned by Beaumont, Chelsea Park owned by Chelsea, Country Club Place owned by
Country Club, Dunwoody Pointe owned by UDRT, Stonegate owned by Contempo
Stonegate, and Trinity Park owned by UDRT-NC, to the Collateral Pool.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 1. Addition of Mortgaged Property. The Mortgaged Properties
commonly known as Beaumont, Chelsea Park, Country Club Place, Dunwoody Pointe,
Stonegate and Trinity Park are hereby added to the Collateral Pool under the
Master Agreement.
     Section 2. Exhibit A. Exhibit A to the Master Agreement is hereby deleted
and replaced with the Exhibit A attached to this Amendment.
     Section 3. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 4. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 5. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 6. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.
BORROWER
UNITED DOMINION REALTY TRUST, INC., a Virginia corporation

                  By:   /s/ Ella S. Neyland             Name:   Ella S. Neyland
Title:   Executive Vice President and Treasurer
 
                WOODLAKE VILLAGE, L.P., a California limited partnership
 
                By:   UNITED DOMINION REALTY, L.P., a Virginia limited
partnership,     its General Partner  
 
                    By:   UNITED DOMINION REALTY TRUST, INC., a Virginia        
corporation, its General Partner
 
               
 
      By:   /s/ Ella S. Neyland    
 
               
 
      Name:   Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    
 
                HERITAGE – ASPEN COURT L.P., an Arizona limited partnership
 
                By:   HERITAGE SGP CORPORATION,     an Arizona corporation, its
General Partner
 
                    By:   /s/ Ella S. Neyland                   Name:   Ella S.
Neyland     Title:   Executive Vice President and Treasurer

[Signatures Continue]

3



--------------------------------------------------------------------------------



 



                      SOUTH WEST PROPERTIES, L.P., a Delaware limited
partnership
 
                    By:   UDR HOLDINGS, LLC, a Virginia limited liability    
company, its General Partner
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia        
limited partnership, its Sole Member
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
  a Virginia corporation, its General Partner
 
                   
 
          By:   /s/ Ella S. Neyland    
 
                   
 
          Name:   Ella S. Neyland    
 
          Title:   Executive Vice President and Treasurer    
 
                    AAC/FSC CROWN POINTE INVESTORS, LLC, a Washington limited
liability company
 
                    By:   AAC/FSC SEATTLE PROPERTIES, LLC, a Delaware limited  
  liability company, its Managing Member
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia        
limited partnership, its Managing Member
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
  a Virginia corporation, its General Partner
 
                   
 
          By:   /s/ Ella S. Neyland    
 
                   
 
          Name:   Ella S. Neyland    
 
          Title:   Executive Vice President and Treasurer    
 
                    HERITAGE – GENTRY PLACE L.P., an Arizona limited partnership
 
                    By:   HERITAGE SGP CORPORATION,     an Arizona corporation,
its General Partner
 
                        By:   /s/ Ella S. Neyland                   Name:   Ella
S. Neyland     Title:   Executive Vice President and Treasurer

[Signatures Continue]

4



--------------------------------------------------------------------------------



 



                      AAC/FSC HILLTOP INVESTORS, LLC, a Washington limited
liability company
 
                    By:   AAC/FSC SEATTLE PROPERTIES, LLC, a Delaware    
limited liability company, its Managing Member
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia        
limited partnership, its Managing Member
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
  a Virginia corporation, its General Partner
 
                   
 
          By:   /s/ Ella S. Neyland    
 
                   
 
          Name:   Ella S. Neyland    
 
          Title:   Executive Vice President and Treasurer    
 
                    UNITED DOMINION REALTY, L.P., a Virginia limited
partnership, Sole Member
 
                    By:   UNITED DOMINION REALTY TRUST, INC.,     a Virginia
corporation, General Partner
 
                        By:   /s/ Ella S. Neyland                   Name:   Ella
S. Neyland     Title:   Executive Vice President and Treasurer
 
                    HERITAGE – SMITH SUMMIT L.P., an Arizona limited partnership
 
                    By:   HERITAGE SGP CORPORATION,     an Arizona corporation,
its General Partner
 
                        By:   /s/ Ella S. Neyland                   Name:   Ella
S. Neyland     Title:   Executive Vice President and Treasurer

[Signatures Continue]

5



--------------------------------------------------------------------------------



 



                  UDR SUMMIT RIDGE, L.P., a Delaware limited partnership
 
                By:   SOUTH WEST REIT HOLDING, INC.     a Texas corporation, its
General Partner
 
                    By:   /s/ Ella S. Neyland                   Name:   Ella S.
Neyland     Title:   Executive Vice President and Treasurer
 
                UDRT OF NORTH CAROLINA, L.L.C., a North Carolina limited
liability company
 
                By:   UDR OF NC, Limited Partnership,     a North Carolina
limited partnership, its Sole Member
 
                    By:   UDR OF NORTH CAROLINA, INC.,         a North Carolina
corporation, its General Partner
 
               
 
      By:   /s/ Ella S. Neyland    
 
               
 
      Name:   Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    
 
                UDR BEAUMONT, LLC, a Virginia limited liability company
 
                By:   HERITAGE COMMUNITIES L.P.,     a Delaware limited
partnership, its Manager
 
                    By:   ASR INVESTMENTS CORPORATION,         a Maryland
corporation, its General Partner
 
               
 
      By:   /s/ Ella S. Neyland    
 
               
 
      Name:   Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    

[Signatures Continue]

6



--------------------------------------------------------------------------------



 



              HERITAGE – CHELSEA PARK L.P., an Arizona limited partnership
 
            By:   HERITAGE SGP CORPORATION,     an Arizona corporation, its
General Partner
 
           
 
  By:   /s/ Ella S. Neyland    
 
           
 
  Name:   Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    
 
            HERITAGE – COUNTRY CLUB PLACE L.P., an Arizona limited partnership
 
            By:   HERITAGE SGP CORPORATION,     an Arizona corporation, its
General Partner
 
  By:   /s/ Ella S. Neyland    
 
           
 
  Name:   Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    
 
            CONTEMPO HEIGHTS L.L.C., an Arizona limited liability company
 
            By:   ASC PROPERTIES, INC.,     an Arizona corporation, its Managing
Member
 
           
 
  By:   /s/ Ella S. Neyland    
 
           
 
  Name:   Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    

[Signatures Continue]

7



--------------------------------------------------------------------------------



 



LENDER
ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited partnership

              By:   ACMC Realty, Inc., a California Corporation, its General
Partner
 
           
 
  By:   /s/ Kathy Millhouse    
 
           
 
  Name:   Kathy Millhouse    
 
  Title:   Senior Vice President    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

              Property Name   Property Address   Initial Valuation
Woodlake Village
  200 Bicentennial Circle   $ 44,800,000  
 
  Sacramento, CA 95826        
Aspen Court
  2305 Ashcroft   $ 5,700,000  
 
  Arlington, TX 76006        
Braesridge
  11100 Braesridge   $ 14,650,00  
 
  Houston, TX 77071        
Crown Pointe
  3788 NE 4th Street   $ 11,900,000  
 
  Renton, WA 98056        
Derby Park
  606 W. Safari Parkway   $ 15,900,000  
 
  Grand Prairie, TX 75050        
Hilltop
  500 Monroe Avenue NE   $ 11,000,000  
 
  Renton, WA 98056        
Riverwood
  1045 Holcomb Bridge Road   $ 16,750,000  
 
  Roswell, GA 30076        
The Summit
  1057 Americana Lane   $ 12,250,000  
 
  Mesquite, TX 75150        
Summit Ridge
  1604 Ridge Haven Drive   $ 11,000,000  
 
  Arlington, TX 76011        
Village at Cliffdale
  567 Cutchen Lane   $ 16,500,000  
 
  Fayetteville, NC 28314        
Beaumont
  8504 82nd Street, S.W.   $ 15,200,000  
 
  Lakewood, WA 98498        
Chelsea Park
  11000 Crescent Moon   $ 7,700,000  
 
  Houston, TX 77064        
Country Club Place
  1111 Golfview   $ 7,000,000  
 
  Richmond, TX 77469        
Dunwoody Pointe
  7901 Roswell Road   $ 14,100,000  
 
  Atlanta, GA 30350        
Stonegate
  825 S. Alma School Road   $ 7,400,000  
 
  Mesa, AZ 85210        
Trinity Park
  5301 Creek Ridge Lane   $ 22,540,000  
 
  Raleigh, NC 27607        

A-1



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS THIRD AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”)
is made as of the 21st day of March, 2002 by (i) (a) UNITED DOMINION REALTY
TRUST, INC., a Virginia corporation (“UDRT”), (b) WOODLAKE VILLAGE, L.P., a
California limited partnership (“Woodlake”) (individually and collectively, UDRT
and Woodlake, “Original Borrower”), (c) HERITAGE – ASPEN COURT L.P., an Arizona
limited partnership (“Aspen”), (d) SOUTH WEST PROPERTIES, L.P., a Delaware
limited partnership (“South West”), (e) AAC/FSC CROWN POINTE INVESTORS, LLC, a
Washington limited liability company (“Crown Pointe”), (f) HERITAGE – GENTRY
PLACE L.P., an Arizona limited partnership (“Gentry Derby”), (g) AAC/FSC HILLTOP
INVESTORS, LLC, a Washington limited liability company (“Hilltop”), (h) UNITED
DOMINION REALTY, L.P., a Virginia limited partnership (“UDR”), (i) HERITAGE –
SMITH SUMMIT L.P., an Arizona limited partnership (“Smith Summit”), (j) UDR
SUMMIT RIDGE, L.P., a Delaware limited partnership (“Summit Ridge”), (k) UDRT OF
NORTH CAROLINA, L.L.C., a North Carolina limited liability company (“UDRT-NC”)
(individually and collectively, Aspen, South West, Crown Pointe, Gentry Place,
Hilltop, UDR, Smith Summit, Summit Ridge and UDRT-NC, “First Additional
Borrower”), (l) UDR BEAUMONT, LLC, a Virginia limited liability company
(“Beaumont”), (m) HERITAGE – CHELSEA PARK L.P., an Arizona limited partnership
(“Chelsea”), (n) HERITAGE – COUNTRY CLUB PLACE L.P., an Arizona limited
partnership (“Country Club”), (o) CONTEMPO HEIGHTS L.L.C., an Arizona limited
liability company (“Contempo Stonegate”), (individually and collectively,
Beaumont, Chelsea, Country Club and Contempo Stonegate, “Second Additional
Borrower”), (p) HERITAGE – ARBOR TERRACE I, L.L.C., an Arizona limited liability
company (“Arbor I”), (q) HERITAGE – ARBOR TERRACE II, L.L.C., an Arizona limited
liability company (“Arbor II”), (r) AAC FUNDING PARTNERSHIP II, a Delaware
general partnership (“AAC”), and (s) JAMESTOWN OF ST. MATTHEWS LIMITED
PARTNERSHIP, an Ohio limited partnership (“Jamestown of St. Matthews”)
(individually and collectively, Arbor I, Arbor II, AAC, and Jamestown of St.
Matthews, “Third Additional Borrower”) (individually and collectively, Original
Borrower, First Additional Borrower, Second Additional Borrower and Third
Additional Borrower, “Borrower”) and (ii) ARCS COMMERCIAL MORTGAGE CO., L.P., a
California limited partnership (“Lender”).
RECITALS
     A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (the “Master Agreement”) Original Borrower and Lender agreed
to the terms and conditions under which Lender would establish a credit facility
in the original amount of $300,000,000 and make Base and Revolving Advances to
Original Borrower.
     B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated
as of January 14, 2002, each First Additional Borrower joined into the Master
Agreement as if each were an Original Borrower.
     C. Pursuant to that certain First Amendment to Master Credit Facility
Agreement dated as of January 14, 2002, Original Borrower and First Additional
Borrower added nine (9)

 



--------------------------------------------------------------------------------



 



Mortgaged Properties commonly known as Aspen Court owned by Aspen, Braesridge
owned by South West, Crown Pointe owned by Crown Pointe, Derby Park owned by
Gentry Derby, Hilltop owned by Hilltop, Riverwood owned by UDR, The Summit owned
by Smith Summit, Summit Ridge owned by Summit Ridge, and Village at Cliffdale
owned by UDRT-NC, to the Collateral Pool.
     D. Pursuant to the certain Second Reaffirmation and Joinder Agreement dated
as of January 24, 2002, each Second Additional Borrower joined into the Master
Agreement as if each were an Original Borrower.
     E. Pursuant to that certain Second Amendment to Master Credit Facility
Agreement dated as of January 24, 2002, Original Borrower, First Additional
Borrower and Second Additional Borrower added six (6) Mortgaged Properties
commonly known as Beaumont owned by Beaumont, Chelsea Park owned by Chelsea,
Country Club Place owned by Country Club, Dunwoody Pointe owned by UDRT,
Stonegate owned by Contempo Stonegate, and Trinity Park owned by UDRT-NC, to the
Collateral Pool.
     F. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
     G. The parties are executing this Amendment to the Master Agreement to
(i) reflect the addition of fourteen (14) Mortgaged Properties commonly known
American Heritage owned by AAC, Arbor Terrace I owned by Arbor I, Arbor Terrace
II owned by Arbor II, Brandywine owned by AAC, Foothills owned by AAC, Jamestown
of St. Matthews owned by Jamestown of St. Matthews, Jamestown of Toledo owned by
AAC, Kings Gate owned by AAC, Lakewood owned by AAC, Lancaster Commons owned by
AAC, Lancaster Lakes owned by AAC, Nemoke owned by AAC, Sugar Mill Creek owned
by AAC, and Tualatin Heights owned by UDR, to the Collateral Pool and
(ii) reflect changes to the notice provision as set forth below.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 1. Addition of Mortgaged Property. The Mortgaged Properties
commonly known as Arbor Terrace I, Arbor Terrace II, American Heritage,
Brandywine, Foothills, Jamestown of St. Matthews, Jamestown of Toledo, Kings
Gate, Lakewood, Lancaster Commons, Lancaster Lakes, Nemoke, Sugar Mill Creek,
Tualatin Heights are hereby added to the Collateral Pool under the Master
Agreement.
     Section 2. Arbor Terrace. Section 7.03(f) is hereby amended by adding the
following new language to the end thereof:

2



--------------------------------------------------------------------------------



 



“; notwithstanding the foregoing, neither of the Mortgaged Properties commonly
known as Arbor Terrace I and Arbor Terrace II located in Port Orchard,
Washington, shall be released from the Collateral Pool unless both Arbor Terrace
I and Arbor Terrace II are released from the Collateral Pool simultaneously.”
     Section 3. Exhibit A. Exhibit A to the Master Agreement is hereby deleted
and replaced with the Exhibit A attached to this Amendment.
     Section 4. Lender Notices. Section 23.08 is hereby amended by deleting the
notice provision for the Lender and replacing it with the following:
     As to the Lender:
ARCS Commercial Mortgage Co., L.P.
26901 Agoura Road, #200
Calabasas Hills, California 91301
Attn: Timothy L. White
Telecopy No.: (818) 880-3333
     with a copy to:
ARCS Commercial Mortgage
26901 Agoura Road, #200
Calabasas Hills, California 91301
Attn: Loan Administration Dept.
     Section 5. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 6. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 7. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 8. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.
BORROWER

                  UNITED DOMINION REALTY TRUST, INC., a Virginia corporation
 
                By:   /s/ Ella S. Neyland           Name:   Ella S. Neyland
Title:   Executive Vice President and Treasurer
 
                WOODLAKE VILLAGE, L.P., a California limited partnership
 
                By:   UNITED DOMINION REALTY, L.P., a Virginia limited
partnership,     its General Partner
 
                    By:   UNITED DOMINION REALTY TRUST, INC., a Virginia        
corporation, its General Partner
 
               
 
      By:   /s/ Ella S. Neyland    
 
               
 
      Name:   Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    
 
                HERITAGE — ASPEN COURT L.P., an Arizona limited partnership
 
                By:   HERITAGE SGP CORPORATION,     an Arizona corporation, its
General Partner
 
                    By:   /s/ Ella S. Neyland                   Name:   Ella S.
Neyland     Title:   Executive Vice President and Treasurer

[Signatures Continue]

4



--------------------------------------------------------------------------------



 



SOUTH WEST PROPERTIES, L.P.,
a Delaware limited partnership

                      By:   UDR HOLDINGS, LLC, a Virginia limited liability    
    company, its General Partner    
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia          
  limited partnership, its Sole Member    
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation, its General Partner    
 
                   
 
          By:   /s/ Ella S. Neyland    
 
                                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

AAC/FSC CROWN POINTE INVESTORS, LLC,
a Washington limited liability company

                      By:   AAC/FSC SEATTLE PROPERTIES, LLC, a Delaware limited
        liability company, its Managing Member    
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia          
  limited partnership, its Managing Member    
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
      a Virginia corporation, its General Partner    
 
                   
 
          By:   /s/ Ella S. Neyland    
 
                                Name: Ella S. Neyland                 Title:
Executive Vice President and Treasurer    

HERITAGE – GENTRY PLACE L.P.,
an Arizona limited partnership

              By:   HERITAGE SGP CORPORATION,
an Arizona corporation, its General Partner    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

[Signatures Continue]

5



--------------------------------------------------------------------------------



 



AAC/FSC HILLTOP INVESTORS, LLC,
a Washington limited liability company

                      By:   AAC/FSC SEATTLE PROPERTIES, LLC, a Delaware
limited liability company, its Managing Member    
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia
limited partnership, its Managing Member    
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation, its General Partner    
 
                   
 
          By:   /s/ Ella S. Neyland     
 
                                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

UNITED DOMINION REALTY, L.P.,
a Virginia limited partnership, Sole Member

              By:   UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation, General Partner    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

HERITAGE – SMITH SUMMIT L.P.,
an Arizona limited partnership

              By:   HERITAGE SGP CORPORATION,
an Arizona corporation, its General Partner    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

[Signatures Continue]

6



--------------------------------------------------------------------------------



 



UDR SUMMIT RIDGE, L.P.,
a Delaware limited partnership

              By:   SOUTH WEST REIT HOLDING, INC.
a Texas corporation, its General Partner    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

UDRT OF NORTH CAROLINA, L.L.C.,
a North Carolina limited liability company

                  By:   UDR OF NC, Limited Partnership,
a North Carolina limited partnership, its Sole Member    
 
                    By:   UDR OF NORTH CAROLINA, INC.,
a North Carolina corporation, its General Partner    
 
               
 
      By:   /s/ Ella S. Neyland    
 
                        Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

UDR BEAUMONT, LLC,
a Virginia limited liability company

                  By:   HERITAGE COMMUNITIES L.P.,
a Delaware limited partnership, its Manager    
 
                    By:   ASR INVESTMENTS CORPORATION,
a Maryland corporation, its General Partner    
 
               
 
      By:   /s/ Ella S. Neyland    
 
                        Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

[Signatures Continue]

7



--------------------------------------------------------------------------------



 



HERITAGE – CHELSEA PARK L.P.,
an Arizona limited partnership

              By:   HERITAGE SGP CORPORATION,
an Arizona corporation, its General Partner    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

HERITAGE – COUNTRY CLUB PLACE L.P.,
an Arizona limited partnership

              By:   HERITAGE SGP CORPORATION,
an Arizona corporation, its General Partner    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

CONTEMPO HEIGHTS L.L.C.,
an Arizona limited liability company

              By:   ASC PROPERTIES, INC.,
an Arizona corporation, its Managing Member    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

[Signatures Continue]

8



--------------------------------------------------------------------------------



 



HERITAGE – ARBOR TERRACE I, L.L.C.,
an Arizona limited liability company

              By:   HERITAGE SGP CORPORATION,
an Arizona corporation, its Managing Member    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

HERITAGE – ARBOR TERRACE II, L.L.C.,
an Arizona limited liability company

              By:   HERITAGE SGP CORPORATION,
an Arizona corporation, its Managing Member    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

AAC FUNDING PARTNERSHIP II,
a Delaware general partnership

                  By:   UNITED DOMINION REALTY, L.P.,
a Virginia limited partnership, its General Partner    
 
                    By:   UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation, its General Partner    
 
               
 
      By:   /s/ Ella S. Neyland    
 
                        Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

[Signatures Continue]

9



--------------------------------------------------------------------------------



 



JAMESTOWN OF ST. MATTHEWS LIMITED PARTNERSHIP,
an Ohio limited partnership

                  By:   UNITED DOMINION REALTY, L.P.,
a Virginia limited partnership, its General Partner    
 
                    By:   UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation, its General Partner    
 
               
 
      By:   /s/ Ella S. Neyland    
 
                        Name: Ella S. Neyland
Title: Executive Vice President and Treasurer    

[Signatures Continue]

10



--------------------------------------------------------------------------------



 



LENDER
ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited partnership

              By:   ACMC Realty, Inc., a California Corporation, its General
Partner    
 
           
 
  By:   /s/ Timothy L. White    
 
                Name: Timothy L. White
Title: Chief Operating Officer    

11



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

              Property Name   Property Address   Initial Valuation
Woodlake Village
  200 Bicentennial Circle
Sacramento, CA 95826   $ 44,800,000  
Aspen Court
  2305 Ashcroft
Arlington, TX 76006   $ 5,700,000  
Braesridge
  11100 Braesridge
Houston, TX 77071   $ 14,650,00  
Crown Pointe
  3788 NE 4th Street
Renton, WA 98056   $ 11,900,000  
Derby Park
  606 W. Safari Parkway
Grand Prairie, TX 75050   $ 15,900,000  
Hilltop
  500 Monroe Avenue NE
Renton, WA 98056   $ 11,000,000  
Riverwood
  1045 Holcomb Bridge Road
Roswell, GA 30076   $ 16,750,000  
The Summit
  1057 Americana Lane
Mesquite, TX 75150   $ 12,250,000  
Summit Ridge
  1604 Ridge Haven Drive
Arlington, TX 76011   $ 11,000,000  
Village at Cliffdale
  567 Cutchen Lane
Fayetteville, NC 28314   $ 16,500,000  
Beaumont
  8504 82nd Street, S.W.
Lakewood, WA 98498   $ 15,200,000  
Chelsea Park
  11000 Crescent Moon
Houston, TX 77064   $ 7,700,000  
Country Club Place
  1111 Golfview
Richmond, TX 77469   $ 7,000,000  
Dunwoody Pointe
  7901 Roswell Road
Atlanta, GA 30350   $ 14,100,000  
Stonegate
  825 S. Alma School Road
Mesa, AZ 85210   $ 7,400,000  
Trinity Park
  5301 Creek Ridge Lane
Raleigh, NC 27607   $ 22,540,000  
Arbor Terrace I
  1800 Sidney Avenue
Port Orchard, WA 98366   $ 7,913,043  
Arbor Terrace II
  1790 Sidney Avenue
Port Orchard, WA 98366   $ 6,086,957  
American Heritage
  3325 Watkins Lake Road
Waterford, MI 48328   $ 5,200,000  

A-1



--------------------------------------------------------------------------------



 



              Property Name   Property Address   Initial Valuation
Brandywine Creek
  3075 Endenhall Way
East Lansing MI 48823   $ 20,200,000  
Foothills Tennis Village
  5 Marcia Way
Roseville, CA 95747   $ 22,600,000  
Jamestown of St. Matthews
  900 Milford Lane
St. Matthews, KY 40207   $ 17,100,000  
Jamestown of Toledo
  3215 Milstead Drive
Toledo, OH 43606   $ 7,300,000  
Kings Gate
  44090 Kings Gate Drive
Sterling Heights, MI 48314   $ 6,600,000  
Lakewood
  5735 Ridgeway Drive
Haslett, MI 48840   $ 5,900,000  
Lancaster Commons
  2489 Coral Avenue NE
Salem, OR 97305   $ 11,300,000  
Lancaster Lakes
  5147 Lancaster Hill Drive
Clarkston, MI 48346   $ 18,500,000  
Nemoke Trail
  1765 Nemoke Trail
Haslett, MI 48840   $ 19,000,000  
Sugar Mill Creek
  8500 Belcher Road
Pinellas Park, FL 33781   $ 10,600,000  
Tualatin Heights
  9301 SW Sagert Road
Tualatin, OR 97062   $ 14,575,000  

A-2



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS FOURTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of the 14th day of May, 2002 by (i) (a) UNITED DOMINION
REALTY TRUST, INC., a Virginia corporation (“UDRT”), (b) WOODLAKE VILLAGE, L.P.,
a California limited partnership (“Woodlake”) (individually and collectively,
UDRT and Woodlake, “Original Borrower”), (c) HERITAGE – ASPEN COURT L.P., an
Arizona limited partnership (“Aspen”), (d) SOUTH WEST PROPERTIES, L.P., a
Delaware limited partnership (“South West”), (e) AAC/FSC CROWN POINTE INVESTORS,
LLC, a Washington limited liability company (“Crown Pointe”), (f) HERITAGE –
GENTRY PLACE L.P., an Arizona limited partnership (“Gentry Derby”), (g) AAC/FSC
HILLTOP INVESTORS, LLC, a Washington limited liability company (“Hilltop”),
(h) UNITED DOMINION REALTY, L.P., a Virginia limited partnership (“UDR”),
(i) HERITAGE – SMITH SUMMIT L.P., an Arizona limited partnership (“Smith
Summit”), (j) UDR SUMMIT RIDGE, L.P., a Delaware limited partnership (“Summit
Ridge”), (k) UDRT OF NORTH CAROLINA, L.L.C., a North Carolina limited liability
company (“UDRT-NC”) (individually and collectively, Aspen, South West, Crown
Pointe, Gentry Place, Hilltop, UDR, Smith Summit, Summit Ridge and UDRT-NC,
“First Additional Borrower”), (l) UDR BEAUMONT, LLC, a Virginia limited
liability company (“Beaumont”), (m) HERITAGE – CHELSEA PARK L.P., an Arizona
limited partnership (“Chelsea”), (n) HERITAGE – COUNTRY CLUB PLACE L.P., an
Arizona limited partnership (“Country Club”), (o) CONTEMPO HEIGHTS L.L.C., an
Arizona limited liability company (“Contempo Stonegate”), (individually and
collectively, Beaumont, Chelsea, Country Club and Contempo Stonegate, “Second
Additional Borrower”), (p) HERITAGE – ARBOR TERRACE I, L.L.C., an Arizona
limited liability company (“Arbor I”), (q) HERITAGE – ARBOR TERRACE II, L.L.C.,
an Arizona limited liability company (“Arbor II”), (r) AAC FUNDING PARTNERSHIP
II, a Delaware general partnership (“AAC”), and (s) JAMESTOWN OF ST. MATTHEWS
LIMITED PARTNERSHIP, an Ohio limited partnership (“Jamestown of St. Matthews”)
(individually and collectively, Arbor I, Arbor II, AAC, and Jamestown of St.
Matthews, “Third Additional Borrower”) (individually and collectively, Original
Borrower, First Additional Borrower, Second Additional Borrower and Third
Additional Borrower, “Borrower”) and (ii) ARCS COMMERCIAL MORTGAGE CO., L.P., a
California limited partnership (“Lender”).
RECITALS
     A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (the “Master Agreement”) Original Borrower and Lender agreed
to the terms and conditions under which Lender would establish a credit facility
in the original amount of $300,000,000 and make Base and Revolving Advances to
Original Borrower.
     B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated
as of January 14, 2002, each First Additional Borrower joined into the Master
Agreement as if each were an Original Borrower.
     C. Pursuant to that certain First Amendment to Master Credit Facility
Agreement dated as of January 14, 2002, Original Borrower and First Additional
Borrower added nine (9)

 



--------------------------------------------------------------------------------



 



Mortgaged Properties commonly known as Aspen Court owned by Aspen, Braesridge
owned by South West, Crown Pointe owned by Crown Pointe, Derby Park owned by
Gentry Derby, Hilltop owned by Hilltop, Riverwood owned by UDR, The Summit owned
by Smith Summit, Summit Ridge owned by Summit Ridge, and Village at Cliffdale
owned by UDRT-NC, to the Collateral Pool.
     D. Pursuant to that certain Second Reaffirmation and Joinder Agreement
dated as of January 24, 2002, each Second Additional Borrower joined into the
Master Agreement as if each were an Original Borrower.
     E. Pursuant to that certain Second Amendment to Master Credit Facility
Agreement dated as of January 24, 2002, Original Borrower, First Additional
Borrower and Second Additional Borrower added six (6) Mortgaged Properties
commonly known as Beaumont owned by Beaumont, Chelsea Park owned by Chelsea,
Country Club Place owned by Country Club, Dunwoody Pointe owned by UDRT,
Stonegate owned by Contempo Stonegate, and Trinity Park owned by UDRT-NC, to the
Collateral Pool.
     F. Pursuant to that certain Third Reaffirmation and Joinder Agreement dated
as of March 21, 2002, each Third Additional Borrower joined into the Master
Agreement as if each were an Original Borrower.
     G. Pursuant to that certain Third Amendment to Master Credit Facility
Agreement dated as of March 21, 2002, Borrower added fourteen (14) Mortgaged
Properties commonly known American Heritage owned by AAC, Arbor Terrace I owned
by Arbor I, Arbor Terrace II owned by Arbor II, Brandywine owned by AAC,
Foothills owned by AAC, Jamestown of St. Matthews owned by Jamestown of St.
Matthews, Jamestown of Toledo owned by AAC, Kings Gate owned by AAC, Lakewood
owned by AAC, Lancaster Commons owned by AAC, Lancaster Lakes owned by AAC,
Nemoke owned by AAC, Sugar Mill Creek owned by AAC, and Tualatin Heights owned
by UDR, to the Collateral Pool.
     H. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
     I. The parties are executing this Amendment to the Master Agreement to
reflect a conversion of a portion of the Revolving Facility to the Base Facility
Commitment.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 1. Conversion. The Revolving Facility shall be reduced by, and the
Base Facility Commitment shall be increased by, $150,000,000, and the
definitions of “Revolving

2



--------------------------------------------------------------------------------



 



Facility Commitment” and “Base Facility Commitment” are hereby replaced in their
entirety by the following new definitions:
     “Base Facility Commitment” means $150,000,000, plus such amount as the
Borrower may elect to add to the Base Facility Commitment in accordance with
Articles III or VIII.
     “Revolving Facility Commitment” means an aggregate amount of $134,513,000,
evidenced by the Revolving Facility Note in the form attached hereto as
Exhibit I, plus such amount as the Borrower may elect to add to the Revolving
Facility Commitment in accordance with Article VIII, and less such amount as the
Borrower may elect to convert from the Revolving Facility Commitment to the Base
Facility Commitment in accordance with Article III and less such amount by which
the Borrower may elect to reduce the Revolving Facility Commitment in accordance
with Article IX.
     Section 2. Notes. In connection with the conversion, Borrower has executed
and delivered that certain Base Facility Note in the amount of $100,000,000,
that certain Base Facility Note in the amount of $50,000,000, and that certain
Amended and Restated Multifamily Revolving Facility Note in the amount of
$134,513,000, each dated as of even date herewith.
     Section 3. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 4. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 5. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 6. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.
BORROWER
UNITED DOMINION REALTY TRUST, INC., a Virginia corporation

                  By:   /s/ Ella S. Neyland               Name:   Ella S.
Neyland     Title:   Executive Vice President and Treasurer    
 
                WOODLAKE VILLAGE, L.P., a California limited partnership    
 
                By:   UNITED DOMINION REALTY, L.P., a Virginia limited
partnership,     its General Partner    
 
                    By:   UNITED DOMINION REALTY TRUST, INC., a Virginia        
    corporation, its General Partner    
 
               
 
      By:   /s/ Ella S. Neyland
 
   
 
      Name:   Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    
 
                HERITAGE — ASPEN COURT L.P.,     an Arizona limited partnership
   
 
                By:   HERITAGE SGP CORPORATION,         an Arizona corporation,
its General Partner    
 
                    By:   /s/ Ella S. Neyland                       Name:   Ella
S. Neyland         Title:   Executive Vice President and Treasurer    

[Signatures Continue]

4



--------------------------------------------------------------------------------



 



                      SOUTH WEST PROPERTIES, L.P.,     a Delaware limited
partnership    
 
                    By:   UDR HOLDINGS, LLC, a Virginia limited liability      
  company, its General Partner    
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia        
limited partnership, its Sole Member
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
  a Virginia corporation, its General Partner
 
                   
 
          By:   /s/ Ella S. Neyland
 
   
 
          Name:   Ella S. Neyland    
 
          Title:   Executive Vice President and Treasurer    
 
                    AAC/FSC CROWN POINTE INVESTORS, LLC,     a Washington
limited liability company    
 
                    By:   AAC/FSC SEATTLE PROPERTIES, LLC, a Delaware limited  
  liability company, its Managing Member
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia        
limited partnership, its Managing Member
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
  a Virginia corporation, its General Partner
 
                   
 
          By:   /s/ Ella S. Neyland
 
   
 
          Name:   Ella S. Neyland    
 
          Title:   Executive Vice President and Treasurer    
 
                    HERITAGE — GENTRY PLACE L.P.,     an Arizona limited
partnership    
 
                    By:   HERITAGE SGP CORPORATION,         an Arizona
corporation, its General Partner    
 
                        By:   /s/ Ella S. Neyland                   Name:   Ella
S. Neyland     Title:   Executive Vice President and Treasurer

[Signatures Continue]

5



--------------------------------------------------------------------------------



 



                      AAC/FSC HILLTOP INVESTORS, LLC,     a Washington limited
liability company    
 
                    By:   AAC/FSC SEATTLE PROPERTIES, LLC, a Delaware    
limited liability company, its Managing Member
 
                        By:   UNITED DOMINION REALTY, L.P., a Virginia          
  limited partnership, its Managing Member    
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,          
  a Virginia corporation, its General Partner
 
                   
 
          By:   /s/ Ella S. Neyland    
 
                   
 
          Name:   Ella S. Neyland    
 
          Title:   Executive Vice President and Treasurer    
 
                    UNITED DOMINION REALTY, L.P.,     a Virginia limited
partnership, Sole Member    
 
                    By:   UNITED DOMINION REALTY TRUST, INC.,         a Virginia
corporation, General Partner    
 
                        By:   /s/ Ella S. Neyland                       Name:  
Ella S. Neyland         Title:   Executive Vice President and Treasurer    
 
                    HERITAGE — SMITH SUMMIT L.P.,     an Arizona limited
partnership    
 
                    By:   HERITAGE SGP CORPORATION,         an Arizona
corporation, its General Partner    
 
                        By:   /s/ Ella S. Neyland                       Name:  
Ella S. Neyland         Title:   Executive Vice President and Treasurer    

[Signatures Continue]

6



--------------------------------------------------------------------------------



 



                  UDR SUMMIT RIDGE, L.P., a Delaware limited partnership
 
                By:   SOUTH WEST REIT HOLDING, INC.     a Texas corporation, its
General Partner
 
                    By:   /s/ Ella S. Neyland                       Name:   Ella
S. Neyland         Title:   Executive Vice President and Treasurer    
 
                UDRT OF NORTH CAROLINA, L.L.C., a North Carolina limited
liability company
 
                By:   UDR OF NC, Limited Partnership,     a North Carolina
limited partnership, its Sole Member
 
                    By:   UDR OF NORTH CAROLINA, INC.,             a North
Carolina corporation, its General Partner    
 
               
 
      By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    
 
                UDR BEAUMONT, LLC, a Virginia limited liability company
 
                By:   HERITAGE COMMUNITIES L.P.,     a Delaware limited
partnership, its Manager
 
                    By:   ASR INVESTMENTS CORPORATION,             a Maryland
corporation, its General Partner    
 
               
 
      By:   /s/ Ella S. Neyland    
 
               
 
      Name:   Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    

[Signatures Continue]

7



--------------------------------------------------------------------------------



 



              HERITAGE — CHELSEA PARK L.P., an Arizona limited partnership
 
            By:   HERITAGE SGP CORPORATION,         an Arizona corporation, its
General Partner    
 
           
 
  By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    
 
            HERITAGE — COUNTRY CLUB PLACE L.P., an Arizona limited partnership
 
            By:   HERITAGE SGP CORPORATION,         an Arizona corporation, its
General Partner    
 
           
 
  By:   /s/ Ella S. Neyland    
 
           
 
  Name:   Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    
 
            CONTEMPO HEIGHTS L.L.C., an Arizona limited liability company
 
            By:   ASC PROPERTIES, INC.,         an Arizona corporation, its
Managing Member    
 
           
 
  By:   /s/ Ella S. Neyland    
 
           
 
  Name:   Ella S. Neyland    
 
  Title:   Executive Vice President and Treasurer    

[Signatures Continue]

8



--------------------------------------------------------------------------------



 



                  HERITAGE — ARBOR TERRACE I, L.L.C., an Arizona limited
liability company
 
                By:   HERITAGE SGP CORPORATION,         an Arizona corporation,
its Managing Member    
 
                    By:   /s/ Ella S. Neyland                   Name:   Ella S.
Neyland     Title:   Executive Vice President and Treasurer
 
                HERITAGE — ARBOR TERRACE II, L.L.C., an Arizona limited
liability company
 
                By:   HERITAGE SGP CORPORATION,         an Arizona corporation,
its Managing Member    
 
                    By:   /s/ Ella S. Neyland                   Name:   Ella S.
Neyland     Title:   Executive Vice President and Treasurer
 
                AAC FUNDING PARTNERSHIP II, a Delaware general partnership
 
                By:   UNITED DOMINION REALTY, L.P.,         a Virginia limited
partnership, its General Partner    
 
                    By:   UNITED DOMINION REALTY TRUST, INC.,         a Virginia
corporation, its General Partner
 
               
 
      By:   /s/ Ella S. Neyland    
 
               
 
      Name:   Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    

[Signatures Continue]

9



--------------------------------------------------------------------------------



 



                  JAMESTOWN OF ST. MATTHEWS LIMITED PARTNERSHIP, an Ohio limited
partnership
 
                By:   UNITED DOMINION REALTY, L.P.,         a Virginia limited
partnership, its General Partner    
 
                    By:   UNITED DOMINION REALTY TRUST, INC.,             a
Virginia corporation, its General Partner    
 
               
 
      By:
Name:   /s/ Ella S. Neyland
 
Ella S. Neyland    
 
      Title:   Executive Vice President and Treasurer    

[Signatures Continue]

10



--------------------------------------------------------------------------------



 



LENDER
ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited partnership

              By:   ACMC Realty, Inc., a California Corporation, its General
Partner
 
           
 
  By:
Name:   /s/ Shelly Eisenberg
 
Shelly Eisenberg    
 
  Title:   Vice President    

11



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
THIS FIFTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”) is
made as of the 8th day of October, 2004 by and among (i) (a) UNITED DOMINION
REALTY TRUST, INC., a Maryland corporation (“UDRT”), (b) WOODLAKE VILLAGE, L.P.,
a California limited partnership (“Woodlake”) (individually and collectively,
UDRT and Woodlake, “Original Borrower”), (c) AAC/FSC CROWN POINTE INVESTORS,
LLC, a Washington limited liability company (“Crown Pointe”), (d) AAC/FSC
HILLTOP INVESTORS, LLC, a Washington limited liability company (“Hilltop”),
(e) UNITED DOMINION REALTY, L.P., a Delaware limited partnership (“UDR”),
(f) UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited partnership (“UDR
NC”), (g) AAC FUNDING PARTNERSHIP II, a Delaware general partnership (“AAC”),
(h) HERITAGE COMMUNITIES L.P., a Delaware limited partnership (“Heritage
Communities”), and (i) UDR TEXAS PROPERTIES, L.P., a Delaware limited
partnership (“UDR Texas”) (individually and collectively, Original Borrower,
Crown Pointe, Hilltop, UDR, UDR NC, AAC, Heritage Communities and UDR Texas,
“Borrower”) and (ii) ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership (“Lender”).
RECITALS
A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (as amended from time to time, the “Master Agreement”)
Original Borrower and Lender agreed to the terms and conditions under which
Lender would establish a credit facility in the original amount of $300,000,000
and make Base and Revolving Advances to Original Borrower.
B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated as
of January 14, 2002, Heritage — Aspen Court L.P., an Arizona limited partnership
(“Aspen”), South West Properties, L.P., a Delaware limited partnership (“South
West”), Crown Pointe, Heritage - Gentry Place L.P., an Arizona limited
partnership (“Gentry Place”), Hilltop, UDR, Heritage - Smith Summit L.P., an
Arizona limited partnership (“Smith Summit”), UDR Summit Ridge L.P., a Delaware
limited partnership (“Summit Ridge”) and UDR NC joined into the Master Agreement
as if each were an Original Borrower.
C. Pursuant to that certain First Amendment to Master Credit Facility Agreement
dated as of January 14, 2002, Borrower added nine (9) Mortgaged Properties
commonly known as Aspen Court owned by Aspen, Braesridge owned by South West,
Crown Pointe owned by Crown Pointe, Derby Park owned by Gentry Place, Hilltop
owned by Hilltop, Riverwood owned by UDR, The Summit owned by Smith Summit,
Summit Ridge owned by Summit Ridge, and Village at Cliffdale owned by UDR NC, to
the Collateral Pool.
D. Pursuant to that certain Second Reaffirmation and Joinder Agreement dated as
of January 24, 2002, UDR Beaumont, LLC, a Virginia limited liability company
(“Beaumont”), Heritage - Chelsea Park L.P., an Arizona limited partnership
(“Chelsea Park”), Heritage — Country Club Place L.P., an Arizona limited
partnership (“Country Club”), and Contempo Heights L.L.C., an Arizona limited
liability company (“Contempo Heights”) joined into the Master Agreement as if
each were an Original Borrower.

 



--------------------------------------------------------------------------------



 



E. Pursuant to that certain Second Amendment to Master Credit Facility Agreement
dated as of January 24, 2002, Borrower added six (6) Mortgaged Properties
commonly known as Beaumont owned by Beaumont, Chelsea Park owned by Chelsea,
Country Club Place owned by Country Club, Dunwoody Pointe owned by UDRT,
Stonegate owned by Contempo Heights, and Trinity Park owned by UDR NC, to the
Collateral Pool.
F. Pursuant to that certain Third Reaffirmation and Joinder Agreement dated as
of March 21, 2002, Heritage — Arbor Terrace I, L.L.C., an Arizona limited
liability company (“Arbor I”), Heritage — Arbor Terrace II, L.L.C., an Arizona
limited liability company (“Arbor II”), AAC and Jamestown of St. Matthews
Limited Partnership, an Ohio limited partnership (“Jamestown of St. Matthews
LP”), joined into the Master Agreement as if each were an Original Borrower.
G. Pursuant to that certain Third Amendment to Master Credit Facility Agreement
dated as of March 21, 2002, Borrower added fourteen (14) Mortgaged Properties
commonly known American Heritage owned by AAC, Arbor Terrace I owned by Arbor I,
Arbor Terrace II owned by Arbor II, Brandywine owned by AAC, Foothills owned by
AAC, Jamestown of St. Matthews owned by Jamestown of St. Matthews LP, Jamestown
of Toledo owned by AAC, Kings Gate owned by AAC, Lakewood owned by AAC,
Lancaster Commons owned by AAC, Lancaster Lakes owned by AAC, Nemoke owned by
AAC, Sugar Mill Creek owned by AAC, and Tualatin Heights owned by UDR, to the
Collateral Pool.
H. Pursuant to that certain Fourth Amendment to Master Credit Facility Agreement
dated as of May 14, 2002, the Revolving Facility was reduced by, and the Base
Facility Commitment was increased by, $150,000,000.00.
I. All of the Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
J. The parties are executing this Amendment to the Master Agreement to reflect
(i) the succession by merger of (a) Heritage Communities to the rights and
obligations under the Master Agreement of Arbor I, Arbor II, Aspen, Gentry
Place, Smith Summit, Chelsea Park, Country Club and Beaumont and (b) UDR Texas
to the rights and obligations of South West, Summit Ridge and Contempo Heights
under the Master Agreement and (ii) the addition of the Mortgaged Properties
commonly known as (a) Alexander Court, owned by UDR, and (b) Meadows at
Kildaire, owned by UDR NC, to the Collateral Pool, (iii) the release of the
Mortgaged Properties known as (a) American Heritage, owned by AAC, (b) Jamestown
of St. Matthews, owned by Jamestown of St. Matthews LP, (c) Kings Gate, owned by
AAC, and (d) Lakewood, owned by AAC, from the Collateral Pool, and (iv) the
release of Jamestown of St. Matthews LP from each of the Loan Documents as a
Borrower.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable

2



--------------------------------------------------------------------------------



 



consideration, the receipt and sufficiency of which is hereby acknowledged,
hereby agree as follows:
     Section 1. Release of Mortgaged Properties and Jamestown of St. Matthews
LP. American Heritage, Jamestown of St. Matthews, Kings Gate, and Lakewood are
hereby released from the Collateral Pool under the Master Agreement. Jamestown
of St. Matthews LP is hereby released from each of the Loan Documents as a
Borrower.
     Section 2. Addition of Mortgaged Properties, Heritage Community and UDR
Texas. Alexander Court and Meadows at Kildaire are hereby added to the
Collateral Pool as additional Mortgaged Properties under the Master Agreement.
Both Heritage Communities and UDR Texas hereby join the Master Agreement as a
Borrower.
     Section 3. Exhibit A. Exhibit A to the Master Agreement is hereby deleted
in its entirety and replaced with Exhibit A to this Amendment.
     Section 4. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 5. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 6. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 7. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
BORROWER
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

WOODLAKE VILLAGE, L.P., a California limited partnership

By:   UNITED DOMINION REALTY, L.P., a Delaware limited partnership, its General
Partner

  By:   UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, its General
Partner

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

AAC/FSC CROWN POINTE INVESTORS, LLC,
a Washington limited liability company

By:   AAC SEATTLE I, INC., a Delaware corporation, its Administrative Member

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

[Signatures Continue]

4



--------------------------------------------------------------------------------



 



AAC/FSC HILLTOP INVESTORS, LLC,
a Washington limited liability company

By:   AAC SEATTLE I, INC., a Delaware corporation, its Administrative Member

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

UNITED DOMINION REALTY, L.P.,
a Delaware limited partnership

By:   UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, its General
Partner

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

UDR OF NC, LIMITED PARTNERSHIP,
a North Carolina limited partnership

By:   UDRT OF DELAWARE 4 LLC, a Delaware limited liability company, its General
Partner

  By:   UNITED DOMINION REALTY, L.P., a Delaware limited partnership, its Sole
Member

  By:   UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, its General
Partner

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

[Signatures Continue]

5



--------------------------------------------------------------------------------



 



AAC FUNDING PARTNERSHIP II,
a Delaware general partnership

By:   AAC FUNDING II, INC., a Delaware corporation, its Managing Partner

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

HERITAGE COMMUNITIES L.P.,
a Delaware limited partnership

By:   ASR OF DELAWARE LLC,
a Delaware limited liability company,
its General Partner

      By: ASR INVESTMENTS CORPORATION, a Maryland corporation, its Sole Member

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership

By:   UDR WESTERN RESIDENTIAL, INC., a Virginia corporation, its General Partner

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

[Signatures Continue]

6



--------------------------------------------------------------------------------



 



ACKNOWLEDGED
JAMESTOWN OF ST. MATTHEWS LIMITED PARTNERSHIP,
an Ohio limited partnership

By:   UNITED DOMINION REALTY, L.P., a Delaware limited partnership, its General
Partner

  By:   UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, its General
Partner

             
By:
      /s/ Rodney A. Neuheardt              
 
  Name:   Rodney A. Neuheardt    
 
  Title:   Senior Vice President—Finance & Treasurer    

[Signatures Continue]

7



--------------------------------------------------------------------------------



 



LENDER
ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited partnership

    By: ACMC Realty, Inc., a California Corporation, its General Partner

             
By:
      /s/ Larry R. Sneathern    
 
      Larry R. Sneathern    
 
      Senior Vice President    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

              Property Name   Property Address   Initial Valuation
Woodlake Village
  200 Bicentennial Circle
Sacramento, CA 95826   $ 44,800,000  
 
           
Aspen Court
  2305 Ashcroft
Arlington, TX 76006   $ 5,700,000  
 
           
Braesridge
  11100 Braesridge
Houston, TX 77071   $ 14,650,00  
 
           
Crown Pointe
  3788 NE 4th Street
Renton, WA 98056   $ 11,900,000  
 
           
Derby Park
  606 W. Safari Parkway
Grand Prairie, TX 75050   $ 15,900,000  
 
           
Hilltop
  500 Monroe Avenue NE
Renton, WA 98056   $ 11,000,000  
 
           
Riverwood
  1045 Holcomb Bridge Road
Roswell, GA 30076   $ 16,750,000  
 
           
The Summit
  1057 Americana Lane
Mesquite, TX 75150   $ 12,250,000  
 
           
Summit Ridge
  1604 Ridge Haven Drive
Arlington, TX 76011   $ 11,000,000  
 
           
Village at Cliffdale
  567 Cutchen Lane
Fayetteville, NC 28314   $ 16,500,000  
 
           
Beaumont
  8504 82nd Street, S.W.
Lakewood, WA 98498   $ 15,200,000  
 
           
Chelsea Park
  11000 Crescent Moon
Houston, TX 77064   $ 7,700,000  
 
           
Country Club Place
  1111 Golfview
Richmond, TX 77469   $ 7,000,000  
 
           
Dunwoody Pointe
  7901 Roswell Road
Atlanta, GA 30350   $ 14,100,000  
 
           
Stonegate
  825 S. Alma School Road
Mesa, AZ 85210   $ 7,400,000  
 
           
Trinity Park
  5301 Creek Ridge Lane
Raleigh, NC 27607   $ 22,540,000  
 
           
Arbor Terrace I
  1800 Sidney Avenue
Port Orchard, WA 98366   $ 7,913,043  
 
           
Arbor Terrace II
  1790 Sidney Avenue
Port Orchard, WA 98366   $ 6,086,957  
 
           
Brandywine Creek
  3075 Endenhall Way
East Lansing MI 48823   $ 20,200,000  
 
           
Foothills Tennis Village
  5 Marcia Way
Roseville, CA 95747   $ 22,600,000  
 
           
Jamestown of Toledo
  3215 Milstead Drive
Toledo, OH 43606   $ 7,300,000  
 
           
Lancaster Commons
  2489 Coral Avenue NE
Salem, OR 97305   $ 11,300,000  
 
           
Lancaster Lakes
  5147 Lancaster Hill Drive
Clarkston, MI 48346   $ 18,500,000  

A-1



--------------------------------------------------------------------------------



 



              Property Name   Property Address   Initial Valuation
Nemoke Trail
  1765 Nemoke Trail
Haslett, MI 48840   $ 19,000,000  
 
           
Sugar Mill Creek
  8500 Belcher Road
Pinellas Park, FL 33781   $ 10,600,000  
 
           
Tualatin Heights
  9301 SW Sagert Road
Tualatin, OR 97062   $ 14,575,000  
 
           
Alexander Court
  135 Reynoldsburg-New Albany Road
Reynoldsburg, OH 43068   $ 18,520,550  
 
           
Meadows at Kildaire
  2600 Harvest Creek Place
Apex, NC 27539   $ 20,109,220  

A-2



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
THIS SIXTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”) is
made as of the 1st day of December, 2004 by and among (i) (a) UNITED DOMINION
REALTY TRUST, INC., a Maryland corporation (“UDRT”), (b) WOODLAKE VILLAGE, L.P.,
a California limited partnership (“Woodlake”) (individually and collectively,
UDRT and Woodlake, “Original Borrower”), (c) AAC/FSC CROWN POINTE INVESTORS,
LLC, a Washington limited liability company (“Crown Pointe”), (d) AAC/FSC
HILLTOP INVESTORS, LLC, a Washington limited liability company (“Hilltop”),
(e) UNITED DOMINION REALTY, L.P., a Delaware limited partnership (“UDR”),
(f) UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited partnership (“UDR
NC”), (g) AAC FUNDING PARTNERSHIP II, a Delaware general partnership (“AAC”),
(h) HERITAGE COMMUNITIES L.P., a Delaware limited partnership (“Heritage
Communities”), and (i) UDR TEXAS PROPERTIES, L.P., a Delaware limited
partnership (“UDR Texas”) (individually and collectively, Original Borrower,
Crown Pointe, Hilltop, UDR, UDR NC, AAC, Heritage Communities, and UDR Texas,
“Borrower”) and (ii) ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership (“Lender”).
RECITALS
A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (as amended from time to time, the “Master Agreement”)
Original Borrower and Lender agreed to the terms and conditions under which
Lender would establish a credit facility in the original amount of $300,000,000
and make Base and Revolving Advances to Original Borrower.
B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated as
of January 14, 2002, Heritage – Aspen Court L.P., an Arizona limited partnership
(“Aspen”), South West Properties, L.P., a Delaware limited partnership (“South
West”), Crown Pointe, Heritage – Gentry Place L.P., an Arizona limited
partnership (“Gentry Place”), Hilltop, UDR, Heritage – Smith Summit L.P., an
Arizona limited partnership (“Smith Summit”), UDR Summit Ridge L.P., a Delaware
limited partnership (“Summit Ridge”) and UDR NC joined into the Master Agreement
as if each were an Original Borrower.
C. Pursuant to that certain First Amendment to Master Credit Facility Agreement
dated as of January 14, 2002, Borrower added nine (9) Mortgaged Properties
commonly known as Aspen Court owned by Aspen, Braesridge owned by South West,
Crown Pointe owned by Crown Pointe, Derby Park owned by Gentry Place, Hilltop
owned by Hilltop, Riverwood owned by UDR, The Summit owned by Smith Summit,
Summit Ridge owned by Summit Ridge, and Village at Cliffdale owned by UDR NC, to
the Collateral Pool.
D. Pursuant to that certain Second Reaffirmation and Joinder Agreement dated as
of January 24, 2002, UDR Beaumont, LLC, a Virginia limited liability company
(“Beaumont”), Heritage – Chelsea Park L.P., an Arizona limited partnership
(“Chelsea Park”), Heritage – Country Club Place L.P., an Arizona limited
partnership (“Country Club”), and Contempo Heights L.L.C., an Arizona limited
liability company (“Contempo Heights”) joined into the Master Agreement as if
each were an Original Borrower.

 



--------------------------------------------------------------------------------



 



E. Pursuant to that certain Second Amendment to Master Credit Facility Agreement
dated as of January 24, 2002, Borrower added six (6) Mortgaged Properties
commonly known as Beaumont owned by Beaumont, Chelsea Park owned by Chelsea,
Country Club Place owned by Country Club, Dunwoody Pointe owned by UDRT,
Stonegate owned by Contempo Heights, and Trinity Park owned by UDR NC, to the
Collateral Pool.
F. Pursuant to that certain Third Reaffirmation and Joinder Agreement dated as
of March 21, 2002, Heritage – Arbor Terrace I, L.L.C., an Arizona limited
liability company (“Arbor I”), Heritage – Arbor Terrace II, L.L.C., an Arizona
limited liability company (“Arbor II”), AAC and Jamestown of St. Matthews
Limited Partnership, an Ohio limited partnership (“Jamestown of St. Matthews
LP”), joined into the Master Agreement as if each were an Original Borrower.
G. Pursuant to that certain Third Amendment to Master Credit Facility Agreement
dated as of March 21, 2002, Borrower added fourteen (14) Mortgaged Properties
commonly known American Heritage owned by AAC, Arbor Terrace I owned by Arbor I,
Arbor Terrace II owned by Arbor II, Brandywine owned by AAC, Foothills owned by
AAC, Jamestown of St. Matthews owned by Jamestown of St. Matthews LP, Jamestown
of Toledo owned by AAC, Kings Gate owned by AAC, Lakewood owned by AAC,
Lancaster Commons owned by AAC, Lancaster Lakes owned by AAC, Nemoke owned by
AAC, Sugar Mill Creek owned by AAC, and Tualatin Heights owned by UDR, to the
Collateral Pool.
H. Pursuant to that certain Fourth Amendment to Master Credit Facility Agreement
dated as of May 14, 2002, the Revolving Facility was reduced by, and the Base
Facility Commitment was increased by, $150,000,000.00.
I. Borrower entered into that certain Fifth Amendment to Master Credit Facility
Agreement dated as of October 8, 2004 to reflect (i) the succession by merger of
(a) Heritage Communities to the rights and obligations under the Master
Agreement of Arbor I, Arbor II, Aspen, Gentry Place, Smith Summit, Chelsea Park,
Country Club and Beaumont and (b) UDR Texas to the rights and obligations of
South West, Summit Ridge and Contempo Heights under the Master Agreement and
(ii) the addition of the Mortgaged Properties commonly known as (a) Alexander
Court, owned by UDR, and (b) Meadows at Kildaire, owned by UDR NC, to the
Collateral Pool, (iii) the release of the Mortgaged Properties known as
(a) American Heritage, owned by AAC, (b) Jamestown of St. Matthews, owned by
Jamestown of St. Matthews LP, (c) Kings Gate, owned by AAC, and (d) Lakewood,
owned by AAC, from the Collateral Pool, and (iv) the release of Jamestown of St.
Matthews LP from each of the Loan Documents as a Borrower.
J. All of the Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.

2



--------------------------------------------------------------------------------



 



K. The parties are executing this Amendment to the Master Agreement to reflect
the release of the Mortgaged Properties known as Brandywine Creek, owned by AAC,
and Stonegate, owned by UDR Texas, from the Collateral Pool.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 1. Release of Mortgaged Properties. Brandywine Creek and Stonegate
are hereby released from the Collateral Pool under the Master Agreement.
     Section 2. Exhibit A. Exhibit A to the Master Agreement is hereby deleted
in its entirety and replaced with Exhibit A to this Amendment.
     Section 3. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 4. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 5. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 6. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

                          BORROWER    
 
                        UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation    
 
                        By:   /s/ Scott A. Shanaberger                      
Name:   Scott A. Shanaberger         Title:   Senior Vice President and Chief
Accounting Officer    
 
                        WOODLAKE VILLAGE, L.P., a California limited partnership
   
 
                        By:   UNITED DOMINION REALTY, L.P., a Delaware limited
partnership, its General Partner    
 
                            By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
                   
 
          By:
Name:   /s/ Scott A. Shanaberger
 
Scott A. Shanaberger    
 
          Title:   Senior Vice President and Chief Accounting Officer    
 
                        AAC/FSC CROWN POINTE INVESTORS, LLC, a Washington
limited liability company    
 
                        By:   AAC SEATTLE I, INC., a Delaware corporation, its
Administrative Member    
 
                            By:   /s/ Scott A. Shanaberger                      
        Name:   Scott A. Shanaberger             Title:   Senior Vice President
and Chief Accounting Officer    

[Signatures Continue]

4



--------------------------------------------------------------------------------



 



                              AAC/FSC HILLTOP INVESTORS, LLC,
a Washington limited liability company    
 
                            By:   AAC SEATTLE I, INC., a Delaware corporation,
its Administrative Member    
 
                                By:   /s/ Scott A. Shanaberger                  
            Name:   Scott A. Shanaberger             Title:   Senior Vice
President and Chief Accounting Officer    
 
                            UNITED DOMINION REALTY, L.P., a Delaware limited
partnership    
 
                            By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
                                By:   /s/ Scott A. Shanaberger                  
            Name:   Scott A. Shanaberger             Title:   Senior Vice
President and Chief Accounting Officer    
 
                            UDR OF NC, LIMITED PARTNERSHIP, a North Carolina
limited
partnership    
 
                            By:   UDRT OF DELAWARE 4 LLC, a Delaware limited
liability company, its General Partner    
 
                                By:   UNITED DOMINION REALTY, L.P., a Delaware
limited partnership, its Sole Member    
 
                                    By:   UNITED DOMINION REALTY TRUST, INC., a
Maryland corporation, its General Partner    
 
                       
 
              By:
Name:   /s/ Scott A. Shanaberger
 
Scott A. Shanaberger    
 
              Title:   Senior Vice President and
Chief Accounting Officer    

5



--------------------------------------------------------------------------------



 



                          AAC FUNDING PARTNERSHIP II, a Delaware general
partnership    
 
                        By:   AAC FUNDING II, INC., a Delaware corporation, its
Managing Partner    
 
                            By:   /s/ Scott A. Shanaberger                      
        Name:   Scott A. Shanaberger             Title:   Senior Vice President
and Chief Accounting Officer    
 
                        HERITAGE COMMUNITIES L.P., a Delaware limited
partnership    
 
                        By:   ASR OF DELAWARE LLC, a Delaware limited liability
company, its General Partner    
 
                            By:   ASR INVESTMENTS CORPORATION, a Maryland
corporation, its Sole Member    
 
                   
 
          By:
Name:   /s/ Scott A. Shanaberger
 
Scott A. Shanaberger    
 
          Title:   Senior Vice President and Chief Accounting Officer    
 
                        UDR TEXAS PROPERTIES, L.P., a Delaware limited
partnership    
 
                        By:   UDR WESTERN RESIDENTIAL, INC., a Virginia
corporation, its General Partner    
 
                            By:   /s/ Scott A. Shanaberger                      
        Name:   Scott A. Shanaberger             Title:   Senior Vice President
and Chief Accounting Officer    

[Signatures Continue]

6



--------------------------------------------------------------------------------



 



                      LENDER
 
                    ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership
 
                    By:   ACMC Realty, Inc., a California Corporation, its
General Partner
 
               
 
      By:   /s/ Sharlene G. Bloom                  
 
      Name:   Sharlene G. Bloom                  
 
      Title:   Vice President                  

7



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

          Property Name   Property Address   Initial Valuation
Woodlake Village
  200 Bicentennial Circle
  $44,800,000
 
  Sacramento, CA 95826    
Aspen Court
  2305 Ashcroft
  $5,700,000
 
  Arlington, TX 76006    
Braesridge
  11100 Braesridge
  $14,650,00
 
  Houston, TX 77071    
Crown Pointe
  3788 NE 4th Street
  $11,900,000
 
  Renton, WA 98056    
Derby Park
  606 W. Safari Parkway
  $15,900,000
 
  Grand Prairie, TX 75050    
Hilltop
  500 Monroe Avenue NE
  $11,000,000
 
  Renton, WA 98056    
Riverwood
  1045 Holcomb Bridge Road
  $16,750,000
 
  Roswell, GA 30076    
The Summit
  1057 Americana Lane
  $12,250,000
 
  Mesquite, TX 75150    
Summit Ridge
  1604 Ridge Haven Drive
  $11,000,000
 
  Arlington, TX 76011    
Village at Cliffdale
  567 Cutchen Lane
  $16,500,000
 
  Fayetteville, NC 28314    
Beaumont
  8504 82nd Street, S.W.
  $15,200,000
 
  Lakewood, WA 98498    
Chelsea Park
  11000 Crescent Moon
  $7,700,000
 
  Houston, TX 77064    
Country Club Place
  1111 Golfview
  $7,000,000
 
  Richmond, TX 77469    
Dunwoody Pointe
  7901 Roswell Road
  $14,100,000
 
  Atlanta, GA 30350    
Trinity Park
  5301 Creek Ridge Lane
  $22,540,000
 
  Raleigh, NC 27607    
Arbor Terrace I
  1800 Sidney Avenue
  $7,913,043
 
  Port Orchard, WA 98366    
Arbor Terrace II
  1790 Sidney Avenue
  $6,086,957
 
  Port Orchard, WA 98366    
Foothills Tennis Village
  5 Marcia Way
  $22,600,000
 
  Roseville, CA 95747    
Jamestown of Toledo
  3215 Milstead Drive
  $7,300,000
 
  Toledo, OH 43606    
Lancaster Commons
  2489 Coral Avenue NE
  $11,300,000
 
  Salem, OR 97305    
Lancaster Lakes
  5147 Lancaster Hill Drive
  $18,500,000
 
  Clarkston, MI 48346    
Nemoke Trail
  1765 Nemoke Trail
  $19,000,000
 
  Haslett, MI 48840    
Sugar Mill Creek
  8500 Belcher Road
  $10,600,000
 
  Pinellas Park, FL 33781    

A-1



--------------------------------------------------------------------------------



 



          Property Name   Property Address   Initial Valuation
Tualatin Heights
  9301 SW Sagert Road
  $14,575,000
 
  Tualatin, OR 97062    
Alexander Court
  135 Reynoldsburg-New Albany Road
  $18,520,550
 
  Reynoldsburg, OH 43068    
Meadows at Kildaire
  2600 Harvest Creek Place   $20,109,220
 
  Apex, NC 27539    

A-2



--------------------------------------------------------------------------------



 



SEVENTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
THIS SEVENTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”) is
made as of the 8th day of December, 2004 by and among (i) (a) UNITED DOMINION
REALTY TRUST, INC., a Maryland corporation (“UDRT”), (b) WOODLAKE VILLAGE, L.P.,
a California limited partnership (“Woodlake”) (individually and collectively,
UDRT and Woodlake, “Original Borrower”), (c) AAC/FSC CROWN POINTE INVESTORS,
LLC, a Washington limited liability company (“Crown Pointe”), (d) AAC/FSC
HILLTOP INVESTORS, LLC, a Washington limited liability company (“Hilltop”),
(e) UNITED DOMINION REALTY, L.P., a Delaware limited partnership (“UDR”),
(f) UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited partnership (“UDR
NC”), (g) AAC FUNDING PARTNERSHIP II, a Delaware general partnership (“AAC”),
(h) HERITAGE COMMUNITIES L.P., a Delaware limited partnership (“Heritage
Communities”), (i) UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership
(“UDR Texas”), and (j) UDR of TENNESSEE, L.P., a Virginia limited partnership
(“UDR Tennessee”) (individually and collectively, Original Borrower, Crown
Pointe, Hilltop, UDR, UDR NC, AAC, Heritage Communities, UDR Texas and UDR
Tennessee, “Borrower”) and (ii) ARCS COMMERCIAL MORTGAGE CO., L.P., a California
limited partnership (“Lender”).
RECITALS
A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (as amended from time to time, the “Master Agreement”)
Original Borrower and Lender agreed to the terms and conditions under which
Lender would establish a credit facility in the original amount of $300,000,000
and make Base and Revolving Advances to Original Borrower.
B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated as
of January 14, 2002, Heritage – Aspen Court L.P., an Arizona limited partnership
(“Aspen”), South West Properties, L.P., a Delaware limited partnership (“South
West”), Crown Pointe, Heritage – Gentry Place L.P., an Arizona limited
partnership (“Gentry Place”), Hilltop, UDR, Heritage – Smith Summit L.P., an
Arizona limited partnership (“Smith Summit”), UDR Summit Ridge L.P., a Delaware
limited partnership (“Summit Ridge”) and UDR NC joined into the Master Agreement
as if each were an Original Borrower.
C. Pursuant to that certain First Amendment to Master Credit Facility Agreement
dated as of January 14, 2002, Borrower added nine (9) Mortgaged Properties
commonly known as Aspen Court owned by Aspen, Braesridge owned by South West,
Crown Pointe owned by Crown Pointe, Derby Park owned by Gentry Place, Hilltop
owned by Hilltop, Riverwood owned by UDR, The Summit owned by Smith Summit,
Summit Ridge owned by Summit Ridge, and Village at Cliffdale owned by UDR NC, to
the Collateral Pool.
D. Pursuant to that certain Second Reaffirmation and Joinder Agreement dated as
of January 24, 2002, UDR Beaumont, LLC, a Virginia limited liability company
(“Beaumont”), Heritage – Chelsea Park L.P., an Arizona limited partnership
(“Chelsea Park”), Heritage – Country Club Place L.P., an Arizona limited
partnership (“Country Club”), and Contempo Heights L.L.C., an Arizona limited
liability company (“Contempo Heights”) joined into the Master Agreement as if
each were an Original Borrower.

 



--------------------------------------------------------------------------------



 



E. Pursuant to that certain Second Amendment to Master Credit Facility Agreement
dated as of January 24, 2002, Borrower added six (6) Mortgaged Properties
commonly known as Beaumont owned by Beaumont, Chelsea Park owned by Chelsea,
Country Club Place owned by Country Club, Dunwoody Pointe owned by UDRT,
Stonegate owned by Contempo Heights, and Trinity Park owned by UDR NC, to the
Collateral Pool.
F. Pursuant to that certain Third Reaffirmation and Joinder Agreement dated as
of March 21, 2002, Heritage – Arbor Terrace I, L.L.C., an Arizona limited
liability company (“Arbor I”), Heritage – Arbor Terrace II, L.L.C., an Arizona
limited liability company (“Arbor II”), AAC and Jamestown of St. Matthews
Limited Partnership, an Ohio limited partnership (“Jamestown of St. Matthews
LP”), joined into the Master Agreement as if each were an Original Borrower.
G. Pursuant to that certain Third Amendment to Master Credit Facility Agreement
dated as of March 21, 2002, Borrower added fourteen (14) Mortgaged Properties
commonly known American Heritage owned by AAC, Arbor Terrace I owned by Arbor I,
Arbor Terrace II owned by Arbor II, Brandywine owned by AAC, Foothills owned by
AAC, Jamestown of St. Matthews owned by Jamestown of St. Matthews LP, Jamestown
of Toledo owned by AAC, Kings Gate owned by AAC, Lakewood owned by AAC,
Lancaster Commons owned by AAC, Lancaster Lakes owned by AAC, Nemoke owned by
AAC, Sugar Mill Creek owned by AAC, and Tualatin Heights owned by UDR, to the
Collateral Pool.
H. Pursuant to that certain Fourth Amendment to Master Credit Facility Agreement
dated as of May 14, 2002, the Revolving Facility was reduced by, and the Base
Facility Commitment was increased by, $150,000,000.00.
I. Borrower entered into that certain Fifth Amendment to Master Credit Facility
Agreement dated as of October 8, 2004 to reflect (i) the succession by merger of
(a) Heritage Communities to the rights and obligations under the Master
Agreement of Arbor I, Arbor II, Aspen, Gentry Place, Smith Summit, Chelsea Park,
Country Club and Beaumont and (b) UDR Texas to the rights and obligations of
South West, Summit Ridge and Contempo Heights under the Master Agreement and
(ii) the addition of the Mortgaged Properties commonly known as (a) Alexander
Court, owned by UDR, and (b) Meadows at Kildaire, owned by UDR NC, to the
Collateral Pool, (iii) the release of the Mortgaged Properties known as
(a) American Heritage, owned by AAC, (b) Jamestown of St. Matthews, owned by
Jamestown of St. Matthews LP, (c) Kings Gate, owned by AAC, and (d) Lakewood,
owned by AAC, from the Collateral Pool, and (iv) the release of Jamestown of St.
Matthews LP from each of the Loan Documents as a Borrower.
J. Borrower entered into that certain Sixth Amendment to Master Credit Facility
Agreement dated as of December 1, 2004 to reflect the release of the Mortgaged
Properties known as Brandywine Creek, owned by AAC, and Stonegate, owned by UDR
Texas, from the Collateral Pool.
K. Pursuant to that certain Fourth Reaffirmation and Joinder Agreement dated as
of even date herewith, UDR Tennessee joined into the Master Agreement as if it
were an Original Borrower.

2



--------------------------------------------------------------------------------



 



L. All of the Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
M. The parties are executing this Amendment to the Master Agreement to reflect
(i) the addition of the Mortgaged Properties commonly known as Carrington Hills,
owned by UDR, and Colonnade, owned by UDR Tennessee to the Collateral Pool, and
(ii) the release of the Mortgaged Properties known as Lancaster Lakes, owned by
AAC, and Nemoke Trail, owned by AAC, from the Collateral Pool, and (iii) the
modification of other terms of the Master Agreement as set forth herein.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 10. Release of Mortgaged Properties. Lancaster Lakes and Nemoke
Trail are hereby released from the Collateral Pool under the Master Agreement.
     Section 11. Addition of Mortgaged Properties. Carrington Hills and
Colonnade are hereby added to the Collateral Pool as additional Mortgaged
Properties under the Master Agreement.
     Section 12. Exhibit A. Exhibit A to the Master Agreement is hereby deleted
in its entirety and replaced with Exhibit A to this Amendment.
     Section 4. Definitions. The following is hereby added to Article I of the
Master Agreement immediately preceding the definition of “Multifamily
Residential Property:”
     “Multifamily REIT Preferred Interest” means a preferred equity interest:
(a) owned by a member of the Consolidated Group; (b) issued by a REIT that
(i) is not a Subsidiary and (ii) owns primarily residential apartment
communities; (c) having trading privileges on a national securities exchange or
that is the subject of price quotations in the over-the-counter market
(including the NASDAQ National Market) as reported by the National Association
of Securities Dealers Automated Quotation System; and (d) not subject to
restrictions (whether contractual or under Applicable Law) on sale, transfer,
assignment, hypothecation or other limitations, in each case where such
restriction would exceed 90 days from the time of purchase, that would otherwise
prevent such preferred equity interests from being freely transferable by such
member of the Consolidated Group; provided, however, that this limitation shall
not apply to preferred equity interests that could be sold pursuant to a
registration or an available exemption under the Securities Act of 1933, as
amended.

3



--------------------------------------------------------------------------------



 



     Section 5. Financial Definitions. Section 15.01 of the Master Agreement IS
hereby deleted in its entirety and restated as follows:
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (b) U.S. dollar denominated
time deposits and certificates of deposit of (i) any Lender, or (ii) any
domestic commercial bank of recognized standing (y) having capital and surplus
in excess of $500,000,000 and (z) whose short-term commercial paper rating from
S&P is at least A-2 (and not lower than A-3) or the equivalent thereof or from
Moody’s is at least P-2 (and not lower than P-3) or the equivalent thereof (any
such bank being an “Approved Bank”), in each case with maturities of not more
than 270 days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated at least A-2 (and not lower than A-3) or the equivalent thereof by S&P or
at least P-2 (and not lower than P-3) or the equivalent by Moody’s and maturing
within six months of the date of acquisition, (d) repurchase agreements entered
into by a Person with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) obligations of any State of the United States or any
political subdivision thereof, the interest with respect to which is exempt from
federal income taxation under Section 103 of the Code, having a long term rating
of at least AA- or Aa-3 by S&P or Moody’s, respectively, and maturing within
three years from the date of acquisition thereof, (f) Investments in municipal
auction preferred stock (i) rated A- (or the equivalent thereof) or better by
S&P or A3 (or the equivalent thereof) or better by Moody’s and (ii) with
dividends that reset at least once every 365 days and (g) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$100,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (f).
     “Consolidated Adjusted EBITDA” means for any period the Consolidated Group
the sum of Consolidated EBITDA for such period minus a reserve equal to $62.50
per apartment unit per quarter ($250 per apartment unit per year). Except as
expressly provided otherwise, the applicable period shall be for the single
fiscal quarter ending as of the date of determination.
     “Consolidated EBITDA” means for any period for the Consolidated Group, the
sum of Consolidated Net Income plus Consolidated Interest Expense plus all
provisions for any Federal, state, or other income taxes plus depreciation,
amortization and other non

4



--------------------------------------------------------------------------------



 



cash charges, in each case on a consolidated basis determined in accordance with
GAAP applied on a consistent basis, but excluding in any event gains and losses
on Investments and extraordinary gains and losses, and taxes on such excluded
gains and tax deductions or credit on account of such excluded losses. Except as
expressly provided otherwise, the applicable period shall be for the single
fiscal quarter ending as of the date of determination.
     “Consolidated Adjusted Tangible Net Worth” means at any rate:
     (i) the sum of (A) the consolidated shareholders equity of the Consolidated
Group (net of Minority Interests) plus (B) accumulated depreciation of real
estate owned to the extent reflected in the then book value of the Consolidated
Assets, minus without duplication
     (ii) the Intangible Assets of the Consolidated Group.
     “Consolidated Funded Debt” means total Debt of the Consolidated Group on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis.
     “Consolidated Group” means the Borrower and its consolidated Subsidiaries,
as determined in accordance with GAAP.
     “Consolidated Interest Expense” means for any period for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions in each case on a consolidated basis
determined in accordance with GAAP applied on a consistent basis.
     “Consolidated Net Income” means for any period the net income of the
Consolidated Group on a consolidated basis determined in accordance with GAAP
applied on a consistent basis.
     “Consolidated Net Operating Income” means, for any period for any
multifamily asset of the Consolidated Group, an amount equal to (i) the
aggregate rental and other income from the operation of such asset during such
period; minus (ii) all expenses and other proper charges incurred in connection
with the operation of such asset (including, without limitation, real estate
taxes, a 3% management fee, and bad debt expenses) during such period; but, in
any case, before payment of or provision for debt service charges for such
period, income taxes for such period, and depreciation, amortization and other
non-cash expenses for such period, all on a consolidated basis determined in
accordance with GAAP on a consistent basis. For properties held in non-wholly
owned subsidiaries, Borrower’s share of Consolidated Net Operating Income will
be included.
     “Consolidated Net Operating Income from Unencumbered Pool Assets” (i) the
aggregate rental and other income from the operation of the Unencumbered Pool
Assets during such period; minus all expenses and other proper charges incurred
in

5



--------------------------------------------------------------------------------



 



connection with the operation of the Unencumbered Pool Assets (including,
without limitation, real estate taxes and bad debt expenses) during such period;
but in any case, before payment of provision for debt service charges for such
period, income taxes for such period, and depreciation, amortization and other
non-cash expenses for such period, all on a consolidated basis determined in
accordance with GAAP on a consistent basis minus (ii) a reserve equal to $62.50
per apartment unit per quarter ($250 per apartment unit per year) for such
period.
     “Consolidated Total Fixed Charges” means as of the last day of each fiscal
quarter for the Consolidated Group, the sum of (i) the cash portion of
Consolidated Interest Expense paid in the fiscal quarter ending on such day plus
(ii) scheduled maturities of Consolidated Funded Debt (excluding the amount by
which a final installment exceeds the next preceding principal installment
thereon) in the fiscal quarter ending on such day plus (iii) all cash dividends
and distributions on preferred stock or other preferred beneficial interests of
members of the Consolidated Group paid in the fiscal quarter ending on such day,
all on a consolidated basis determined in accordance with GAAP on a consistent
basis.
     “Consolidated Unsecured Debt” means, for the Consolidated Group on a
consolidated basis, all unsecured Consolidated Funded Debt.
     “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay deferred purchase price of property
or services (other than trade accounts payable arising in the ordinary course of
business), (iv) all obligations of such Person as lessee under capital leases,
(v) all obligations of such Person to purchase securities or other property
which arise out of or in connection with the sale of the same or substantially
similar securities or property, (vi) all obligations of such person to reimburse
any bank or other person in respect of amounts payable under a letter of credit
or similar instrument (being the amount available to be drawn thereunder,
whether or not then drawn), but excluding obligations in respect of letters of
credit issued for the payment of real estate taxes, special assessments on real
properties and utility deposits, in an aggregate amount not to exceed
$20,000,000, (vii) all obligations of others secured by a Lien on any asset of
such Person, whether or not such obligation is assumed by such Person,
(viii) all obligations of others Guaranteed by such Person, (ix) all obligations
which in accordance with GAAP would be shown as liabilities on a balance sheet
of such Person and (x) all obligations of such person owing under any synthetic
lease, tax retention operating lease, off balance sheet loan or similar off
balance sheet financing product to which such Person is a party, where such
transaction is considered borrowed money indebtedness for tax purposes, but
classified as an operating lease in accordance with GAAP. Debt of any Person
shall include Debt of any partnership or joint venture in which such Person is a
general partner or joint venturer to the extent of such Person’s pro rata
portion of the ownership of such partnership or joint venture (except if such
Debt is recourse to such Person, in which case the greater of such Person’s pro
rata portion of such Debt or the amount of the recourse portion of the Debt,
shall be included as Debt of such Person).

6



--------------------------------------------------------------------------------



 



     “Development Property” means a Real Property currently under development
(or in the pre-development phase) as a Multifamily Property.
     “Gross Asset Value” means from time to time the sum of the following
amounts (without duplication): (a) the product of (i) Consolidated Net Operating
Income for the period of two consecutive fiscal quarters most recently ended
attributable to Multifamily Properties (excluding any Properties covered by
either of the immediately following clauses (b) or (c) owned by any member of
the Consolidated Group for such period minus a reserve of $125 per apartment
unit located on a Property, multiplied by (ii) 2 and divided by (iii) 8.25%;
(b) the purchase price paid for any Multifamily Property acquired by any member
of the Consolidated Group during this period of four consecutive fiscal quarters
most recently ended (less any amounts paid as a purchase price adjustment, held
in escrow, retained as a contingency reserve, or other similar arrangements);
(c) the current book value of any Development Property (or Multifamily Property
that was a Development Property at any time during the period of four
consecutive fiscal quarters most recently ended) owned by any member of the
Consolidated Group; (d) unrestricted cash and cash equivalents of the
Consolidated Group; (e) the value (based on the lower of cost or market price
determined in accordance with GAAP) of any raw land owned by any member of the
Consolidated Group; (f) the value (based on the lower of cost or market price
determined in accordance with GAAP) of Properties owned by any member of the
Consolidated Group that are developed but that are not Multifamily Properties;
(g) the value (based on the lower of cost or market price determined in
accordance with GAAP) of (i) all promissory notes, including any secured by a
Mortgage, payable solely to any member of the Consolidated Group and the
obligors of which are not Affiliates of the Borrower (excluding any such notes
where the obligor is more than 60 days past due with respect to any payment
obligation) and (ii) all marketable securities (excluding Multifamily REIT
Preferred Interests); (h) the value (based on the lower of cost or market price
determined in accordance with GAAP) of all Multifamily REIT Preferred Interests;
and (i) the Borrower’s pro rata share of the preceding items of any
Unconsolidated Affiliate of the Borrower to the extent not already included.
Notwithstanding the foregoing, the amount by which the value of the assets
included under any of the preceding clauses (d), (e), (f), (g) and (i)
(excluding any promissory note secured by a Lien on a Multifamily Property and
any raw land which such Person intends to develop as a Multifamily Property),
including the Borrower’s pro rata share of any such assets included under the
preceding clause (i), would, in the aggregate, account for more than 5.0% of
Gross Asset Value shall be excluded for purposes of determining Gross Asset
Value.
     “Gross Asset Value of the Unencumbered Pool” means Gross Asset Value
determined with reference only to Unencumbered Pool Assets. Notwithstanding the
foregoing, the following amounts shall be excluded from Gross Asset Value of the
Unencumbered Pool: (a) the amount by which the value of Development Properties
would, in the aggregate, account for more than 10.0% of Gross Asset Value of the
Unencumbered Pool; (b) the amount by which the value of raw land would, in the
aggregate, account for more than 5.0% of Gross Asset Value of the Unencumbered
Pool; (c) the amount by which the value of Properties that are developed but
that are not

7



--------------------------------------------------------------------------------



 



Multifamily Properties would, in the aggregate, account for more than 5.0% of
Gross Asset Value of the Unencumbered Pool; (d) the amount by which the value
(based on the lower of cost or market price determined in accordance with GAAP)
of (i) promissory notes, including any secured by a Mortgage, payable to any
member of the Consolidated Group and the obligors of which are not Affiliates of
the Borrower, and (ii) all marketable securities (excluding Multifamily REIT
Preferred Interests) would, in the aggregate, account for more than 15.0% of
Gross Asset Value of the Unencumbered Pool; (e) the amount by which the value of
Unencumbered Pool Assets owned by Subsidiaries that are not Guarantors would, in
the aggregate, account for more than 10.0% of Gross Asset Value of the
Unencumbered Pool; (f) the amount by which the value of Unencumbered Pool Assets
owned by Subsidiaries that are not Wholly Owned Subsidiaries would, in the
aggregate, account for more than 10.0% of Gross Asset Value of the Unencumbered
Pool; and (g) the amount by which the value (based on the lower of cost or
market price determined in accordance with GAAP) of promissory notes that are
not secured by a Mortgage would, in the aggregate, account for more than 5.0% of
Gross Asset Value of the Unencumbered Pool. In addition, Gross Asset Value of
the Unencumbered Pool shall be determined without including (or otherwise giving
credit to) any Unencumbered Pool Assets owned by a Subsidiary that is not a
Guarantor if such Subsidiary is an obligor, as of the relevant date of
determination, with respect to any Debt (other than Secured Debt that is
Nonrecourse Indebtness and those items of Debt set forth in clauses (c) and
(d) of the definition of the term Debt). In addition to the foregoing
limitations, the amount by which the value of Development Properties, Properties
that are developed but that are not Multifamily Properties, raw land, promissory
notes and marketable securities (including Multifamily REIT Preferred Interests)
would, in the aggregate, account for more than 25.0% of Gross Asset Value of the
Unencumbered Pool shall be excluded for purposes of determining Gross Asset
Value of the Unencumbered Pool. The aggregate Occupancy Rate of Multifamily
Properties and other Properties that are developed, but that are not Multifamily
Properties that are developed, but that are not Multifamily Properties, must
exceed 85.0%. Any Multifamily Property or other such Property otherwise
includable in determination of Gross Asset Value of the Unencumbered Pool, but
for noncompliance with the Occupancy Rate requirement in the preceding sentence,
shall be considered to be a Development Property for purposes of determining
Gross Asset Value of the Unencumbered Pool (with the value of such Multifamily
Properties of other Properties be determined in a manner consistent with clause
(a) of the definition of Gross Asset Value).
     “Intangible Assets” of any Person means at any date the amount of (i) all
write ups (other than write-ups resulting from write-ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.
     “Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any equity
interest in another

8



--------------------------------------------------------------------------------



 



Person, (b) a loan, advance or extension of credit to, capital contribution to,
guaranty of debt of, or purchase or other acquisition of any Debt of, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute the business or a
division or operating unit of another Person and (y) with respect to any
Mortgaged Property or other asset, the acquisition thereof. Any binding
commitment to make an investment in any other Person, as well as any option of
another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “Minority Interest” means any shares of stock (or other equity interests)
of any class of a Subsidiary (other than directors’ qualifying shares as
required by law) that are not owned by the Borrower and/or one or more Wholly
Owned Subsidiaries. Minority Interests constituting preferred stock shall be
valued at the voluntary or involuntary liquidation value of such preferred
stock, whichever is greater, and by valuing common stock at the book value of
the capitalized surplus applicable thereto adjusted by the foregoing method of
valuing Minority Interests in preferred stock.
     “Multifamily Property” means any Real Property on which the improvements
consist primarily of an apartment community.
     “Real Property” means any parcel of real property owned or leased (in whole
or in part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.
     “Realty” means all real property and interests therein, together with all
improvements thereon.
     “Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by a member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer to (i) a Subsidiary or affiliate (a
“Securitization Subsidiary”) or (ii) any other Person, or may grant a security
interest in, any Receivables or interest therein secured by merchandise or
services financed thereby (whether such Receivables are then existing or arising
in the future) of such member of the Consolidated Group, and any assets related
thereto, including without limitation, all security interests in merchandise or
services financed thereby, the proceeds of such Receivables, and other assets
which are customarily sold or in respect of which security interests are
customarily granted in connection with securitization transactions involving
such assets. (Receivables means any right of payment from or on behalf of any
obligor, whether constituting an account, chattel paper, instrument, general
intangible or otherwise, arising from the sale or financing by a member of the
Consolidated Group or merchandise or services, and

9



--------------------------------------------------------------------------------



 



monies due thereunder, security in the merchandise and services financed
thereby, records related thereto, and the right to payment of any interest or
finance charges and other obligations with respect thereto, proceeds from claims
on insurance policies related thereto, any other proceeds related thereto, and
any other related rights.)
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
     “Unencumbered Pool Asset” means any asset owned by a member of the
Consolidated Group or an Unconsolidated Affiliate of the Borrower and that
satisfies all of the following requirements: (a) such asset is either (i) a
Multifamily Property, (ii) a Property that is developed but that is not a
Multifamily Property, (iii) a Development Property, (iv) raw land,
(v) promissory notes and (vi) marketable securities (including Multifamily REIT
Preferred Interests); (b) neither such asset, nor any interest of any member of
the Consolidated Group or Unconsolidated Affiliate therein, is subject to any
Lien (other than Permitted Liens of the types described in clauses (a) through
(c) of the definition thereof) or to any Negative Pledge; (c) if such asset is
owned by Person other than the Borrower (i) none of the Borrower’s direct or
indirect ownership interest in such Person is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) of the
definition thereof) or to any Negative Pledge; and (ii) the Borrower directly,
or indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain consent of any Person: (x) sell, transfer or
otherwise dispose of such asset and (y) to create a Lien on such asset as
security for Debt of the Borrower or such Guarantor, as applicable; (d) if such
asset is owned by a Subsidiary or Unconsolidated Affiliate which is not a
Guarantor (i) the Borrower directly, or indirectly through other Subsidiaries,
owns at least 66.67% of all outstanding Equity Interests of such Person; and
(ii) such Person is not an obligor with respect to any Debt (other than
unsecured Debt of the type set forth in clauses (c) and (d) of the definition of
the term Debt); and (e) in the case of a Property, such Property is free of all
structural defects or major architectural deficiencies (if developed), title
defects, environmental conditions or other adverse matters which, individually,
or collectively, materially impair the value of such Property.
     “Wholly Owned Subsidiary” means as to any person, any Subsidiary all of the
voting stock or other similar voting interest are owned directly or indirectly
by such Person. Unless otherwise provided, references to “Wholly Owned
Subsidiary” shall mean Wholly Owned Subsidiaries of the Borrower.
     Section 6. Consolidated Funded Debt Ratio. Section 15.06 of the Master
Agreement is hereby deleted in its entirety and replaced with the following:
     SECTION 15.06 Consolidated Funded Debt Ratio. As of the last day of each
fiscal quarter, based on the preceding two (2) fiscal quarters, annualized,
Consolidated Funded Debt to Gross Asset Value shall not exceed 60%.

10



--------------------------------------------------------------------------------



 



     Section 7. Consolidated Total Fixed Charge Coverage Ratio. Section 15.07 of
the Master Agreement is hereby deleted in its entirety and replaced with the
following:
     SECTION 15.07 Consolidated Total Fixed Charge Coverage Ratio. As of the end
of each fiscal quarter, based on the preceding two (2) fiscal quarters,
annualized, the ratio of Consolidated Adjusted EBITDA to Consolidated Total
Fixed Charges for the fiscal quarter then ended shall be not less than 1.4:1.0.
     Section 8. Consolidated Unsecured Debt to Gross Asset Value of the
Unencumbered Pool. Section 15.08 of the Master Agreement is hereby deleted in
its entirety and replaced with the following:
     SECTION 15.08 Consolidated Unsecured Debt to Gross Asset Value of the
Unencumbered Pool . As of the last day of each fiscal quarter, based on the
preceding two (2) fiscal quarters, annualized, the ratio of Consolidated
Unsecured Debt to Gross Asset Value of the Unencumbered Pool Assets shall not
exceed 60%.
     Section 9. Minimum Unencumbered Interest Coverage Ratio. Section 15.09 of
the Master Agreement is hereby deleted in its entirety and replaced with the
following:
     SECTION 15.09 Minimum Unencumbered Interest Coverage Ratio. The ratio of
(i) Consolidated Net Operating Income attributable to Unencumbered Pool Assets
and income attributable to promissory notes and marketable securities (including
Multifamily REIT Preferred Interests) included as Unencumbered Pool Assets, in
each case for the two fiscal quarter period most recently ending (annualized) to
(ii) Consolidated Interest Expense relating to Consolidated Unsecured Debt of
the Consolidate Group, including without limitation, interest expense, if any,
attributable to such promissory notes and marketable securities (including
Multifamily REIT Preferred Interest), on a consolidated basis for such period
(all of the foregoing as annualized), to be less than 1.75 to 1.0 at the end of
any fiscal quarter.
     Section 10. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 11. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 12. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 13. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

                          BORROWER    
 
                        UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation    
 
                        By:   /s/ Rodney A. Neuheardt                      
Name:   Rodney A. Neuheardt         Title:   Senior Vice President — Finance &
Treasurer    
 
                        WOODLAKE VILLAGE, L.P., a California limited partnership
   
 
                        By:   UNITED DOMINION REALTY, L.P., a Delaware limited
partnership, its General Partner    
 
                            By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
                   
 
          By:
Name:   /s/ Rodney A. Neuheardt
 
Rodney A. Neuheardt    
 
          Title:   Senior Vice President — Finance & Treasurer    
 
                        AAC/FSC CROWN POINTE INVESTORS, LLC, a Washington
limited liability company    
 
                        By:   AAC SEATTLE I, INC., a Delaware corporation, its
Administrative Member    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    

[Signatures Continue]

12



--------------------------------------------------------------------------------



 



                              AAC/FSC HILLTOP INVESTORS, LLC,
a Washington limited liability company    
 
                            By:   AAC SEATTLE I, INC., a Delaware corporation,
its Administrative Member    
 
                                By:   /s/ Rodney A. Neuheardt                  
            Name:   Rodney A. Neuheardt             Title:   Senior Vice
President — Finance & Treasurer    
 
                            UNITED DOMINION REALTY, L.P., a Delaware limited
partnership    
 
                            By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
                                By:   /s/ Rodney A. Neuheardt                  
            Name:   Rodney A. Neuheardt             Title:   Senior Vice
President — Finance & Treasurer    
 
                            UDR OF NC, LIMITED PARTNERSHIP, a North Carolina
limited partnership    
 
                            By:   UDRT OF DELAWARE 4 LLC, a Delaware limited
liability company, its General Partner    
 
                                By:   UNITED DOMINION REALTY, L.P., a Delaware
limited partnership, its Sole Member    
 
                                    By:   UNITED DOMINION REALTY TRUST, INC., a
Maryland corporation, its General Partner    
 
                       
 
              By:
Name:   /s/ Rodney A. Neuheardt
 
Rodney A. Neuheardt    
 
              Title:   Senior Vice President - Finance & Treasurer    

[Signatures Continue]

13



--------------------------------------------------------------------------------



 



                          AAC FUNDING PARTNERSHIP II, a Delaware general
partnership    
 
                        By:   AAC FUNDING II, INC., a Delaware corporation, its
Managing Partner    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    
 
                        HERITAGE COMMUNITIES L.P., a Delaware limited
partnership    
 
                        By:   ASR OF DELAWARE LLC, a Delaware limited liability
company, its General Partner    
 
                            By:   ASR INVESTMENTS CORPORATION, a Maryland
corporation, its Sole Member    
 
                   
 
          By:
Name:   /s/ Rodney A. Neuheardt
 
Rodney A. Neuheardt    
 
          Title:   Senior Vice President — Finance & Treasurer    
 
                        UDR TEXAS PROPERTIES, L.P., a Delaware limited
partnership    
 
                        By:   UDR WESTERN RESIDENTIAL, INC., a Virginia
corporation, its General Partner    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    

[Signatures Continue]

14



--------------------------------------------------------------------------------



 



                      UDR OF TENNESSEE, L.P., a Virginia limited partnership
 
                    By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner
 
                        By:   /s/ Rodney A. Neuheardt                      
Name:   Rodney A. Neuheardt         Title:   Senior Vice President — Finance &
Treasurer

[Signatures Continue]

15



--------------------------------------------------------------------------------



 



                      LENDER
 
                    ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership
 
                    By:   ACMC Realty, Inc., a California Corporation, its
General Partner
 
               
 
      By:   /s/ Sharlene G. Bloom              
 
      Name:   Sharlene G. Bloom              
 
      Title:   Vice President              

16



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

          Property Name   Property Address   Initial Valuation
Woodlake Village
  200 Bicentennial Circle
  $44,800,000
 
  Sacramento, CA 95826    
Aspen Court
  2305 Ashcroft
  $5,700,000
 
  Arlington, TX 76006    
Braesridge
  11100 Braesridge
  $14,650,00
 
  Houston, TX 77071    
Crown Pointe
  3788 NE 4th Street
  $11,900,000
 
  Renton, WA 98056    
Derby Park
  606 W. Safari Parkway
  $15,900,000
 
  Grand Prairie, TX 75050    
Hilltop
  500 Monroe Avenue NE
  $11,000,000
 
  Renton, WA 98056    
Riverwood
  1045 Holcomb Bridge Road
  $16,750,000
 
  Roswell, GA 30076    
The Summit
  1057 Americana Lane
  $12,250,000
 
  Mesquite, TX 75150    
Summit Ridge
  1604 Ridge Haven Drive
  $11,000,000
 
  Arlington, TX 76011    
Village at Cliffdale
  567 Cutchen Lane
  $16,500,000
 
  Fayetteville, NC 28314    
Beaumont
  8504 82nd Street, S.W.
  $15,200,000
 
  Lakewood, WA 98498    
Chelsea Park
  11000 Crescent Moon
  $7,700,000
 
  Houston, TX 77064    
Country Club Place
  1111 Golfview
  $7,000,000
 
  Richmond, TX 77469    
Dunwoody Pointe
  7901 Roswell Road
  $14,100,000
 
  Atlanta, GA 30350    
Trinity Park
  5301 Creek Ridge Lane
  $22,540,000
 
  Raleigh, NC 27607    
Arbor Terrace I
  1800 Sidney Avenue
  $7,913,043
 
  Port Orchard, WA 98366    
Arbor Terrace II
  1790 Sidney Avenue
  $6,086,957
 
  Port Orchard, WA 98366    
Foothills Tennis Village
  5 Marcia Way
  $22,600,000
 
  Roseville, CA 95747    
Jamestown of Toledo
  3215 Milstead Drive
  $7,300,000
 
  Toledo, OH 43606    
Lancaster Commons
  2489 Coral Avenue NE
  $11,300,000
 
  Salem, OR 97305    
Sugar Mill Creek
  8500 Belcher Road
  $10,600,000
 
  Pinellas Park, FL 33781    
Tualatin Heights
  9301 SW Sagert Road
  $14,575,000
 
  Tualatin, OR 97062    
Alexander Court
  135 Reynoldsburg-New Albany Road
  $18,520,550
 
  Reynoldsburg, OH 43068    

A-1



--------------------------------------------------------------------------------



 



          Property Name   Property Address   Initial Valuation
Meadows at Kildaire
  2600 Harvest Creek Place   $20,109,220
 
  Apex, NC 27539    
Carrington Hills
  4268 South Carothers Road
  $24,900,000
 
  Franklin, TN    
Colonnade
  4100 Central Pike
  $20,250,000
 
  Nashville, TN    

A-2



--------------------------------------------------------------------------------



 



EIGHTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
THIS EIGHTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”) is
made as of the 1st day of July, 2005 by and among (i) (a) UNITED DOMINION REALTY
TRUST, INC., a Maryland corporation (“UDRT”), (b) WOODLAKE VILLAGE, L.P., a
California limited partnership (“Woodlake”) (individually and collectively, UDRT
and Woodlake, “Original Borrower”), (c) AAC/FSC CROWN POINTE INVESTORS, LLC, a
Washington limited liability company (“Crown Pointe”), (d) AAC/FSC HILLTOP
INVESTORS, LLC, a Washington limited liability company (“Hilltop”), (e) UNITED
DOMINION REALTY, L.P., a Delaware limited partnership (“UDR”), (f) UDR OF NC,
LIMITED PARTNERSHIP, a North Carolina limited partnership (“UDR NC”), (g) AAC
FUNDING PARTNERSHIP II, a Delaware general partnership (“AAC”), (h) HERITAGE
COMMUNITIES L.P., a Delaware limited partnership (“Heritage Communities”),
(i) UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership (“UDR Texas”),
and (j) UDR of TENNESSEE, L.P., a Virginia limited partnership (“UDR Tennessee”)
(individually and collectively, Original Borrower, Crown Pointe, Hilltop, UDR,
UDR NC, AAC, Heritage Communities, UDR Texas and UDR Tennessee, “Borrower”) and
(ii) ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited partnership
(“Lender”).
RECITALS
A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (as amended from time to time, the “Master Agreement”)
Original Borrower and Lender agreed to the terms and conditions under which
Lender would establish a credit facility in the original amount of $300,000,000
and make Base and Revolving Advances to Original Borrower.
B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated as
of January 14, 2002, Heritage – Aspen Court L.P., an Arizona limited partnership
(“Aspen”), South West Properties, L.P., a Delaware limited partnership (“South
West”), Crown Pointe, Heritage – Gentry Place L.P., an Arizona limited
partnership (“Gentry Place”), Hilltop, UDR, Heritage – Smith Summit L.P., an
Arizona limited partnership (“Smith Summit”), UDR Summit Ridge L.P., a Delaware
limited partnership (“Summit Ridge”) and UDR NC joined into the Master Agreement
as if each were an Original Borrower.
C. Pursuant to that certain First Amendment to Master Credit Facility Agreement
dated as of January 14, 2002, Borrower added nine (9) Mortgaged Properties
commonly known as Aspen Court owned by Aspen, Braesridge owned by South West,
Crown Pointe owned by Crown Pointe, Derby Park owned by Gentry Place, Hilltop
owned by Hilltop, Riverwood owned by UDR, The Summit owned by Smith Summit,
Summit Ridge owned by Summit Ridge, and Village at Cliffdale owned by UDR NC, to
the Collateral Pool.
D. Pursuant to that certain Second Reaffirmation and Joinder Agreement dated as
of January 24, 2002, UDR Beaumont, LLC, a Virginia limited liability company
(“Beaumont”), Heritage – Chelsea Park L.P., an Arizona limited partnership
(“Chelsea Park”), Heritage – Country Club Place L.P., an Arizona limited
partnership (“Country Club”), and Contempo Heights L.L.C., an Arizona limited
liability company (“Contempo Heights”) joined into the Master Agreement as if
each were an Original Borrower.

 



--------------------------------------------------------------------------------



 



E. Pursuant to that certain Second Amendment to Master Credit Facility Agreement
dated as of January 24, 2002, Borrower added six (6) Mortgaged Properties
commonly known as Beaumont owned by Beaumont, Chelsea Park owned by Chelsea,
Country Club Place owned by Country Club, Dunwoody Pointe owned by UDRT,
Stonegate owned by Contempo Heights, and Trinity Park owned by UDR NC, to the
Collateral Pool.
F. Pursuant to that certain Third Reaffirmation and Joinder Agreement dated as
of March 21, 2002, Heritage – Arbor Terrace I, L.L.C., an Arizona limited
liability company (“Arbor I”), Heritage – Arbor Terrace II, L.L.C., an Arizona
limited liability company (“Arbor II”), AAC and Jamestown of St. Matthews
Limited Partnership, an Ohio limited partnership (“Jamestown of St. Matthews
LP”), joined into the Master Agreement as if each were an Original Borrower.
G. Pursuant to that certain Third Amendment to Master Credit Facility Agreement
dated as of March 21, 2002, Borrower added fourteen (14) Mortgaged Properties
commonly known American Heritage owned by AAC, Arbor Terrace I owned by Arbor I,
Arbor Terrace II owned by Arbor II, Brandywine owned by AAC, Foothills owned by
AAC, Jamestown of St. Matthews owned by Jamestown of St. Matthews LP, Jamestown
of Toledo owned by AAC, Kings Gate owned by AAC, Lakewood owned by AAC,
Lancaster Commons owned by AAC, Lancaster Lakes owned by AAC, Nemoke owned by
AAC, Sugar Mill Creek owned by AAC, and Tualatin Heights owned by UDR, to the
Collateral Pool.
H. Pursuant to that certain Fourth Amendment to Master Credit Facility Agreement
dated as of May 14, 2002, the Revolving Facility was reduced by, and the Base
Facility Commitment was increased by, $150,000,000.00.
I. Borrower entered into that certain Fifth Amendment to Master Credit Facility
Agreement dated as of October 8, 2004 to reflect (i) the succession by merger of
(a) Heritage Communities to the rights and obligations under the Master
Agreement of Arbor I, Arbor II, Aspen, Gentry Place, Smith Summit, Chelsea Park,
Country Club and Beaumont and (b) UDR Texas to the rights and obligations of
South West, Summit Ridge and Contempo Heights under the Master Agreement and
(ii) the addition of the Mortgaged Properties commonly known as (a) Alexander
Court, owned by UDR, and (b) Meadows at Kildaire, owned by UDR NC, to the
Collateral Pool, (iii) the release of the Mortgaged Properties known as
(a) American Heritage, owned by AAC, (b) Jamestown of St. Matthews, owned by
Jamestown of St. Matthews LP, (c) Kings Gate, owned by AAC, and (d) Lakewood,
owned by AAC, from the Collateral Pool, and (iv) the release of Jamestown of St.
Matthews LP from each of the Loan Documents as a Borrower.
J. Borrower entered into that certain Sixth Amendment to Master Credit Facility
Agreement dated as of December 1, 2004 to reflect the release of the Mortgaged
Properties known as Brandywine Creek, owned by AAC, and Stonegate, owned by UDR
Texas, from the Collateral Pool.
K. Pursuant to that certain Fourth Reaffirmation and Joinder Agreement dated as
of December 8, 2004, UDR Tennessee joined into the Master Agreement as if it
were an Original Borrower.

2



--------------------------------------------------------------------------------



 



L. Borrower entered into that certain Seventh Amendment to Master Credit
Facility Agreement dated as of December 8, 2004 to reflect (i) the addition of
the Mortgaged Properties commonly known as Carrington Hills, owned by UDR, and
Colonnade, owned by UDR Tennessee to the Collateral Pool, and (ii) the release
of the Mortgaged Properties known as Lancaster Lakes, owned by AAC, and Nemoke
Trail, owned by AAC, from the Collateral Pool, and (iii) the modification of
other terms of the Master Agreement as set forth therein.
M. All of the Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
N. Pursuant to the terms of the Master Agreement, Borrower intends to release
that certain Mortgaged Property commonly known as The Summit (the “Release
Property”) from the Collateral Pool and add that certain multifamily Residential
Property commonly known as Sierra Canyon (the “Additional Property”) to the
Collateral Pool, thereby effecting a substitution of Collateral (the
“Substitution”). The terms and provisions of the Master Agreement require that
the Substitution occur simultaneously.
O. Subject to the terms of and conditions of that certain Escrow Agreement by
and between Borrower, Lender and Fannie Mae dated as of even date herewith (the
“Escrow Agreement”), Lender has agreed to permit Borrower to release the Release
Property prior to the addition of the Additional Property provided that Borrower
comply with the terms of the Escrow Agreement.
P. The parties are executing this Amendment to the Master Agreement to reflect
(i) the release of the Release Property, owned by Smith Summit, from the
Collateral Pool, and (ii) the addition of the Additional Property, owned by UDR,
to the Collateral Pool.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 13. Release of Mortgaged Property. The Release Property is hereby
released from the Collateral Pool under the Master Agreement in accordance with
the terms of the Escrow Agreement.
     Section 14. Addition of Mortgaged Property. The Additional Property is
hereby added to the Collateral Pool as an additional Mortgaged Property under
the Master Agreement in accordance with the terms of the Escrow Agreement.
     Section 15. Exhibit A. Exhibit A to the Master Agreement is hereby deleted
in its entirety and replaced with Exhibit A to this Amendment.

3



--------------------------------------------------------------------------------



 



     Section 4. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 5. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 6. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 7. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

                          BORROWER    
 
                        UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation    
 
                        By:   /s/ Rodney A. Neuheardt                      
Name:   Rodney A. Neuheardt         Title:   Senior Vice President — Finance &
Treasurer    
 
                        WOODLAKE VILLAGE, L.P., a California limited partnership
   
 
                        By:   UNITED DOMINION REALTY, L.P., a Delaware limited
partnership, its General Partner    
 
                            By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
                   
 
          By:
Name:   /s/ Rodney A. Neuheardt
 
Rodney A. Neuheardt    
 
          Title:   Senior Vice President — Finance & Treasurer    
 
                        AAC/FSC CROWN POINTE INVESTORS, LLC, a Washington
limited liability company    
 
                        By:   AAC SEATTLE I, INC., a Delaware corporation, its
Administrative Member    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    

[Signatures Continue]

5



--------------------------------------------------------------------------------



 



                              AAC/FSC HILLTOP INVESTORS, LLC,
a Washington limited liability company    
 
                            By:   AAC SEATTLE I, INC., a Delaware corporation,
its Administrative Member    
 
                                By:   /s/ Rodney A. Neuheardt                  
            Name:   Rodney A. Neuheardt             Title:   Senior Vice
President — Finance & Treasurer    
 
                            UNITED DOMINION REALTY, L.P., a Delaware limited
partnership    
 
                            By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
                                By:   /s/ Rodney A. Neuheardt                  
            Name:   Rodney A. Neuheardt             Title:   Senior Vice
President — Finance & Treasurer    
 
                            UDR OF NC, LIMITED PARTNERSHIP, a North Carolina
limited partnership    
 
                            By:   UDRT OF DELAWARE 4 LLC, a Delaware limited
liability company, its General Partner    
 
                                By:   UNITED DOMINION REALTY, L.P., a Delaware
limited partnership, its Sole Member    
 
                                    By:   UNITED DOMINION REALTY TRUST, INC., a
Maryland corporation, its General Partner    
 
                       
 
              By:
Name:   /s/ Rodney A. Neuheardt
 
Rodney A. Neuheardt    
 
              Title:   Senior Vice President -Finance & Treasurer    

[Signatures Continue]

6



--------------------------------------------------------------------------------



 



                          AAC FUNDING PARTNERSHIP II, a Delaware general
partnership    
 
                        By:   AAC FUNDING II, INC., a Delaware corporation, its
Managing Partner    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    
 
                        HERITAGE COMMUNITIES L.P., a Delaware limited
partnership    
 
                        By:   ASR OF DELAWARE LLC, a Delaware limited liability
company, its General Partner    
 
                            By:   ASR INVESTMENTS CORPORATION, a Maryland
corporation, its Sole Member    
 
                   
 
          By:
Name:   /s/ Rodney A. Neuheardt
 
Rodney A. Neuheardt    
 
          Title:   Senior Vice President — Finance & Treasurer    
 
                        UDR TEXAS PROPERTIES, L.P., a Delaware limited
partnership    
 
                        By:   UDR WESTERN RESIDENTIAL, INC., a Virginia
corporation, its General Partner    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    

[Signatures Continue]

7



--------------------------------------------------------------------------------



 



                          UDR OF TENNESSEE, L.P., a Virginia limited partnership
   
 
                        By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    

[Signatures Continue]

8



--------------------------------------------------------------------------------



 



                      LENDER    
 
                    ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership    
 
                    By:   ACMC Realty, Inc., a California Corporation, its
General Partner    
 
               
 
      By:   /s/ Larry R. Sneathern
 
   
 
      Name:   Larry R. Sneathern
 
   
 
      Title:   Senior Vice President
 
   

9



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

              Property Name   Property Address   Initial Valuation
Woodlake Village
  200 Bicentennial Circle
Sacramento, CA 95826   $ 44,800,000  
 
           
Aspen Court
  2305 Ashcroft
Arlington, TX 76006   $ 5,700,000  
 
           
Braesridge
  11100 Braesridge
Houston, TX 77071   $ 14,650,00  
 
           
Crown Pointe
  3788 NE 4th Street
Renton, WA 98056   $ 11,900,000  
 
           
Derby Park
  606 W. Safari Parkway
Grand Prairie, TX 75050   $ 15,900,000  
 
           
Hilltop
  500 Monroe Avenue NE
Renton, WA 98056   $ 11,000,000  
 
           
Riverwood
  1045 Holcomb Bridge Road
Roswell, GA 30076   $ 16,750,000  
 
           
Summit Ridge
  1604 Ridge Haven Drive
Arlington, TX 76011   $ 11,000,000  
 
           
Village at Cliffdale
  567 Cutchen Lane
Fayetteville, NC 28314   $ 16,500,000  
 
           
Beaumont
  8504 82nd Street, S.W.
Lakewood, WA 98498   $ 15,200,000  
 
           
Chelsea Park
  11000 Crescent Moon
Houston, TX 77064   $ 7,700,000  
 
           
Country Club Place
  1111 Golfview
Richmond, TX 77469   $ 7,000,000  
 
           
Dunwoody Pointe
  7901 Roswell Road
Atlanta, GA 30350   $ 14,100,000  
 
           
Trinity Park
  5301 Creek Ridge Lane
Raleigh, NC 27607   $ 22,540,000  
 
           
Arbor Terrace I
  1800 Sidney Avenue
Port Orchard, WA 98366   $ 7,913,043  
 
           
Arbor Terrace II
  1790 Sidney Avenue
Port Orchard, WA 98366   $ 6,086,957  
 
           
Foothills Tennis Village
  5 Marcia Way
Roseville, CA 95747   $ 22,600,000  
 
           
Jamestown of Toledo
  3215 Milstead Drive
Toledo, OH 43606   $ 7,300,000  
 
           
Lancaster Commons
  2489 Coral Avenue NE
Salem, OR 97305   $ 11,300,000  

A-1



--------------------------------------------------------------------------------



 



              Property Name   Property Address   Initial Valuation
Sugar Mill Creek
  8500 Belcher Road
Pinellas Park, FL 33781   $ 10,600,000  
 
           
Tualatin Heights
  9301 SW Sagert Road
Tualatin, OR 97062   $ 14,575,000  
 
           
Alexander Court
  135 Reynoldsburg-New
Albany Road
Reynoldsburg, OH 43068   $ 18,520,550  
 
           
Meadows at Kildaire
  2600 Harvest Creek Place
Apex, NC 27539   $ 20,109,220  
 
           
Carrington Hills
  4268 South Carothers Road
Franklin, TN 37067   $ 24,900,000  
 
           
Colonnade
  4100 Central Pike
Nashville, TN   $ 20,250,000  
 
           
Sierra Canyon
  17500 North 67th Avenue
Glendale, Arizona 85308   To Be Supplemented

A-2



--------------------------------------------------------------------------------



 



NINTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS NINTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”)
is effective as of the 30th day of September, 2005 by and among (i) (a) UNITED
DOMINION REALTY TRUST, INC., a Maryland corporation (“UDRT”), (b) WOODLAKE
VILLAGE, L.P., a California limited partnership (“Woodlake”) (individually and
collectively, UDRT and Woodlake, “Original Borrower”), (c) AAC/FSC CROWN POINTE
INVESTORS, LLC, a Washington limited liability company (“Crown Pointe”),
(d) AAC/FSC HILLTOP INVESTORS, LLC, a Washington limited liability company
(“Hilltop”), (e) UNITED DOMINION REALTY, L.P., a Delaware limited partnership
(“UDR”), (f) UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited
partnership (“UDR NC”), (g) AAC FUNDING PARTNERSHIP II, a Delaware general
partnership (“AAC”), (h) HERITAGE COMMUNITIES L.P., a Delaware limited
partnership (“Heritage Communities”), (i) UDR TEXAS PROPERTIES, L.P., a Delaware
limited partnership (“UDR Texas”), and (j) UDR of TENNESSEE, L.P., a Virginia
limited partnership (“UDR Tennessee”) (individually and collectively, Original
Borrower, Crown Pointe, Hilltop, UDR, UDR NC, AAC, Heritage Communities, UDR
Texas and UDR Tennessee, “Borrower”) and (ii) ARCS COMMERCIAL MORTGAGE CO.,
L.P., a California limited partnership (“Lender”).
RECITALS
A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (as amended from time to time, the “Master Agreement”)
Original Borrower and Lender agreed to the terms and conditions under which
Lender would establish a credit facility in the original amount of $300,000,000
and make Base and Revolving Advances to Original Borrower.
B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated as
of January 14, 2002, Heritage – Aspen Court L.P., an Arizona limited partnership
(“Aspen”), South West Properties, L.P., a Delaware limited partnership (“South
West”), Crown Pointe, Heritage – Gentry Place L.P., an Arizona limited
partnership (“Gentry Place”), Hilltop, UDR, Heritage – Smith Summit L.P., an
Arizona limited partnership (“Smith Summit”), UDR Summit Ridge L.P., a Delaware
limited partnership (“Summit Ridge”) and UDR NC joined into the Master Agreement
as if each were an Original Borrower.
C. Pursuant to that certain First Amendment to Master Credit Facility Agreement
dated as of January 14, 2002, Borrower added nine (9) Mortgaged Properties
commonly known as Aspen Court owned by Aspen, Braesridge owned by South West,
Crown Pointe owned by Crown Pointe, Derby Park owned by Gentry Place, Hilltop
owned by Hilltop, Riverwood owned by UDR, The Summit owned by Smith Summit,
Summit Ridge owned by Summit Ridge, and Village at Cliffdale owned by UDR NC, to
the Collateral Pool.
D. Pursuant to that certain Second Reaffirmation and Joinder Agreement dated as
of January 24, 2002, UDR Beaumont, LLC, a Virginia limited liability company
(“Beaumont”), Heritage – Chelsea Park L.P., an Arizona limited partnership
(“Chelsea Park”), Heritage – Country Club Place L.P., an Arizona limited
partnership (“Country Club”), and Contempo Heights L.L.C., an Arizona limited
liability company (“Contempo Heights”) joined into the Master Agreement as if
each were an Original Borrower.

 



--------------------------------------------------------------------------------



 



E. Pursuant to that certain Second Amendment to Master Credit Facility Agreement
dated as of January 24, 2002, Borrower added six (6) Mortgaged Properties
commonly known as Beaumont owned by Beaumont, Chelsea Park owned by Chelsea,
Country Club Place owned by Country Club, Dunwoody Pointe owned by UDRT,
Stonegate owned by Contempo Heights, and Trinity Park owned by UDR NC, to the
Collateral Pool.
F. Pursuant to that certain Third Reaffirmation and Joinder Agreement dated as
of March 21, 2002, Heritage – Arbor Terrace I, L.L.C., an Arizona limited
liability company (“Arbor I”), Heritage – Arbor Terrace II, L.L.C., an Arizona
limited liability company (“Arbor II”), AAC and Jamestown of St. Matthews
Limited Partnership, an Ohio limited partnership (“Jamestown of St. Matthews
LP”), joined into the Master Agreement as if each were an Original Borrower.
G. Pursuant to that certain Third Amendment to Master Credit Facility Agreement
dated as of March 21, 2002, Borrower added fourteen (14) Mortgaged Properties
commonly known American Heritage owned by AAC, Arbor Terrace I owned by Arbor I,
Arbor Terrace II owned by Arbor II, Brandywine owned by AAC, Foothills owned by
AAC, Jamestown of St. Matthews owned by Jamestown of St. Matthews LP, Jamestown
of Toledo owned by AAC, Kings Gate owned by AAC, Lakewood owned by AAC,
Lancaster Commons owned by AAC, Lancaster Lakes owned by AAC, Nemoke owned by
AAC, Sugar Mill Creek owned by AAC, and Tualatin Heights owned by UDR, to the
Collateral Pool.
H. Pursuant to that certain Fourth Amendment to Master Credit Facility Agreement
dated as of May 14, 2002, the Revolving Facility was reduced by, and the Base
Facility Commitment was increased by, $150,000,000.00.
I. Borrower entered into that certain Fifth Amendment to Master Credit Facility
Agreement dated as of October 8, 2004 to reflect (i) the succession by merger of
(a) Heritage Communities to the rights and obligations under the Master
Agreement of Arbor I, Arbor II, Aspen, Gentry Place, Smith Summit, Chelsea Park,
Country Club and Beaumont and (b) UDR Texas to the rights and obligations of
South West, Summit Ridge and Contempo Heights under the Master Agreement and
(ii) the addition of the Mortgaged Properties commonly known as (a) Alexander
Court, owned by UDR, and (b) Meadows at Kildaire, owned by UDR NC, to the
Collateral Pool, (iii) the release of the Mortgaged Properties known as
(a) American Heritage, owned by AAC, (b) Jamestown of St. Matthews, owned by
Jamestown of St. Matthews LP, (c) Kings Gate, owned by AAC, and (d) Lakewood,
owned by AAC, from the Collateral Pool, and (iv) the release of Jamestown of St.
Matthews LP from each of the Loan Documents as a Borrower.
J. Borrower entered into that certain Sixth Amendment to Master Credit Facility
Agreement dated as of December 1, 2004 to reflect the release of the Mortgaged
Properties known as Brandywine Creek, owned by AAC, and Stonegate, owned by UDR
Texas, from the Collateral Pool.
K. Pursuant to that certain Fourth Reaffirmation and Joinder Agreement dated as
of December 8, 2004, UDR Tennessee joined into the Master Agreement as if it
were an Original Borrower.

2



--------------------------------------------------------------------------------



 



L. Borrower entered into that certain Seventh Amendment to Master Credit
Facility Agreement dated as of December 8, 2004 to reflect (i) the addition of
the Mortgaged Properties commonly known as Carrington Hills, owned by UDR, and
Colonnade, owned by UDR Tennessee to the Collateral Pool, and (ii) the release
of the Mortgaged Properties known as Lancaster Lakes, owned by AAC, and Nemoke
Trail, owned by AAC, from the Collateral Pool, and (iii) the modification of
other terms of the Master Agreement as set forth therein.
M. Borrower entered into that certain Eighth Amendment to Master Credit Facility
Agreement dated as of July 1, 2005 to reflect (i) the addition of the Mortgaged
Property commonly known as Sierra Canyon, owned by UDR, to the Collateral Pool,
and (ii) the release of the Mortgaged Property known as The Summit, owned by
Heritage Communities, from the Collateral Pool.
N. All of the Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
O. The parties are executing this Amendment to the Master Agreement to reflect
the modification of certain terms of the Master Agreement as set forth herein.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 1. Financial Definitions. Section 15.01 of the Master Agreement is
hereby deleted in its entirety and restated as follows:
     “1031 Property” means property held by a “qualified intermediary” in
connection with the sale of such property by the Borrower, a Subsidiary or
Unconsolidated Affiliate pursuant to, and qualifying for tax treatment under,
Section 1031 of the Internal Revenue Code.
     “Condominium Property” means a Multifamily Property that has been converted
into residential condominium units for the purpose of sale. For purposes of this
definition and the definition of “Condominium Property Value” a Multifamily
Property will be deemed “converted” into residential condominium units once both
of the following have occurred: (a) notice of the conversion has been sent to
the tenants of such Property; and (b) a declaration of condominium or other
similar document is filed with the applicable Governmental Authority.
     “Condominium Property Value” means the sum of the following: (a) the
Consolidated Net Operating Income attributable to such Property for the two
quarter

3



--------------------------------------------------------------------------------



 



period annualized ending immediately prior to such conversion divided by 7.50%,
plus (b) the cost of capital improvements made to such Property in connection
with such conversion not to exceed 35% of the amount determined in accordance
with the preceding clause (a), minus (c) 90% of the actual contractual sales
price of each individual condominium unit sale prior to any deductions for
commissions, fees and any other expenses; provided, however, no value will be
attributed to such a Condominium Property 24 months after its conversion. In
addition, no value shall be attributable to a Condominium Property at any time
following the earlier of (x) all condominium units of such Property having been
sold or otherwise conveyed, (y) the management of such Property having been
turned over to such Property’s homeowners’ association and (z) less than 10% of
the units remain unsold.
     “Consolidated Adjusted EBITDA” means for any period the Consolidated Group
the sum of Consolidated EBITDA for such period minus a reserve equal to $62.50
per apartment unit per quarter ($250 per apartment unit per year). Except as
expressly provided otherwise, the applicable period shall be for the single
fiscal quarter ending as of the date of determination.
     “Consolidated Adjusted Tangible Net Worth” means at any rate:
     (iii) the sum of (A) the consolidated shareholders equity of the
Consolidated Group (net of Minority Interests) plus (B) accumulated depreciation
of real estate owned to the extent reflected in the then book value of the
Consolidated Assets, minus without duplication
     (iv) the Intangible Assets of the Consolidated Group.
     “Consolidated Assets” means the assets of the members of the Consolidated
Group determined in accordance with GAAP on a consolidated basis.
     “Consolidated EBITDA” means for any period for the Consolidated Group,
Consolidated Net Income (including Consolidated Net Income attributable to units
of Condominium Properties prior to the sale thereof) excluding the following
amounts (but only to the extent included in determining Consolidated Net Income
for such period) (a) Consolidated Interest Expense; (b) all provisions for any
Federal, state or other income taxes; (c) depreciation, amortization and other
non-cash charges; (d) gains and losses on Investments and extraordinary gains
and losses; (e) taxes on such excluded gains and tax deductions or credits on
account of such excluded losses, in each case on a consolidated basis determined
in accordance with GAAP; and (f) to the extent not already included in the
immediately preceding clauses (b) through (e), the Borrower’s pro rata share of
such items of each Unconsolidated Affiliate of the Borrower for such period.
Consolidated EBITDA shall include gain or loss, in either case, realized on the
sale of any portion of a Condominium Property (without duplication of income on
condominium units).
     “Consolidated Funded Debt” means total Debt of the Consolidated Group on a
consolidated basis determined in accordance with GAAP (excluding (i) Debt
consisting of contingent liabilities retained by the Borrower related to the
sale of Hunting Ridge,

4



--------------------------------------------------------------------------------



 



Woodside and Twin Coves in an aggregate amount not to exceed $20,000,000 and
(ii) the aggregate amount, not to exceed $20,000,000, available to be drawn
under letters of credit issued in respect of normal operating expenses of such
Person) plus the Borrower’s pro rata share of the Debt of any Unconsolidated
Affiliate of the Borrower.
     “Consolidated Group” means the Borrower and its consolidated Subsidiaries,
as determined in accordance with GAAP.
     “Consolidated Interest Expense” means for any period for the Consolidated
Group, (a) all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and capitalized interest
expense (other than capitalized interest funded from a construction loan
interest reserve account held by another lender and not included in the
calculation of cash for balance sheet reporting purposes), in each case on a
consolidated basis determined in accordance with GAAP plus (b) to the extent not
already included in the foregoing clause (a), the Borrower’s pro rata share of
all interest expense (determined in a manner consistent with this definition of
Consolidated Interest Expense) for such period of Unconsolidated Affiliates of
the Borrower.
     “Consolidated Net Income” means for any period, the net income of the
Consolidated Group on a consolidated basis determined in accordance with GAAP,
including the Borrower’s pro rata share of the net income of each Unconsolidated
Affiliate of the Borrower for such period.
     “Consolidated Net Operating Income” means, for any period for any
Multifamily Property owned by a member of the Consolidated Group or an
Unconsolidated Affiliate, an amount equal to (a) the aggregate rental and other
income from the operation of such Multifamily Property during such period; minus
(b) all expenses and other proper charges incurred in connection with the
operation of such Multifamily Property (including, without limitation, real
estate taxes and bad debt expenses) during such period and an imputed management
fee in the amount of 3.0% of the aggregate rents received for such Multifamily
Property during such period; but, in any case, before payment of or provision
for debt service charges for such period, income taxes for such period, and
depreciation, amortization and other non-cash expenses for such period, all on a
consolidated basis determined in accordance with GAAP. For purposes of
determining Consolidated Net Operating Income, only the Borrower’s pro rata
share of the Consolidated Net Operating Income of any such Property owned by an
Unconsolidated Affiliate of the Borrower shall be used.
     “Consolidated Secured Debt” means, as of any given date, all Consolidated
Funded Debt that is secured in any manner by any Lien.
     “Consolidated Total Fixed Charges” means for any period, the sum of (a) the
cash portion of Consolidated Interest Expense paid during such period plus (b)
regularly scheduled principal payments on Consolidated Funded Debt during such
period (excluding any balloon, bullet or similar principal payment payable on
any Consolidated

5



--------------------------------------------------------------------------------



 



Funded Debt which repays such Consolidated Funded Debt in full) plus (c) all
cash dividends and distributions on Preferred Equity Interests of members of the
Consolidated Group paid during such period, all on a consolidated basis
determined in accordance with GAAP.
     “Consolidated Unsecured Debt” means, as of a given date, all Consolidated
Funded Debt that is not Consolidated Secured Debt.
     “Debt” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (d) all Capitalized Lease Obligations of such Person; (e) all
obligations of such Person to purchase securities or other property which arise
out of or in connection with the sale of the same or substantially similar
securities or property; (f) all obligations of such Person to reimburse any bank
or other person in respect of amounts payable under a letter of credit or
similar instrument (being the amount available to be drawn thereunder, whether
or not then drawn); (g) all obligations of others secured by a Lien on any asset
of such Person, whether or not such obligation is assumed by such Person;
(h) all obligations of others Guaranteed by such Person; (i) all obligations
which in accordance with GAAP would be shown as liabilities on a balance sheet
of such Person or which arise in connection with forward equity transactions;
and (j) all obligations of such Person owning under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes, but is classified as an
operating lease in accordance with GAAP. Debt of any Person shall include Debt
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s pro rata share of the ownership of
such partnership or joint venture (except if such Debt is recourse to such
Person, in which case the greater of such Person’s pro rata portion of such Debt
or the amount of the recourse portion of the Debt, shall be included as Debt of
such Person). All Loans and Letter of Credit Liabilities shall constitute Debt
of the Borrower.
     “Development Property” means (i) a Property currently under development (or
in the pre-development phase) as a Multifamily Property and/or (ii) a
Condominium Property.
     “Gross Asset Value” means from time to time the sum of the following
amounts (without duplication): (a) the product of (i) Consolidated Net Operating
Income for the period of two consecutive fiscal quarters most recently ended
attributable to Multifamily Properties (excluding any Properties covered by
either of the immediately following clauses (b) or (c) owned by any member of
the Consolidated Group for such period, multiplied by (ii) 2 and divided by
(iii) 7.50%; (b) the purchase price paid for any Multifamily Property acquired
by any member of the Consolidated Group during the period of six consecutive
fiscal quarters most recently ended (less any amounts paid as a

6



--------------------------------------------------------------------------------



 



purchase price adjustment, held in escrow, retained as a contingency reserve, or
other similar arrangements); (c)(i) the Condominium Property Value of all
Condominium Properties owned by any member of the Consolidated Group, (ii) the
current book value of any other Development Property (or Multifamily Property
that was a Development Property at any time during the period of six consecutive
fiscal quarters most recently ended) owned by any member of the Consolidated
Group and (iii) the Renovation Property Value of all Renovation Properties owned
by any member of the Consolidated Group; (d) unrestricted cash and cash
equivalents of the Consolidated Group; (e) the value (based on the lower of cost
or market price determined in accordance with GAAP) of any raw land owned by any
member of the Consolidated Group; (f) the value (based on the lower of cost or
market price determined in accordance with GAAP) of Properties owned by any
member of the Consolidated Group that are developed but that are not Multifamily
Properties; (g) the value (based on the lower of cost or market price determined
in accordance with GAAP) of all Multifamily REIT Preferred Interests; (h) the
value (based on the lower of cost market price determined in accordance with
GAAP) of (i) all promissory notes, including any secured by a Mortgage, payable
solely to any member of the Consolidated Group and the obligors of which are not
Affiliates of the Borrower (excluding any such note where the obligor is more
than 60 days past due with respect to any payment obligation) and (ii) all
marketable securities (excluding Marketable Multifamily REIT Preferred
Interests); and (i) the Borrower’s pro rata share of the preceding items of any
Unconsolidated Affiliate of the Borrower to the extent not already included.
Notwithstanding the foregoing, any determination of Gross Asset Value shall
exclude any Investments held by the Borrower or any Subsidiary.
     “Gross Asset Value of the Unencumbered Pool” means Gross Asset Value
determined with reference only to Unencumbered Pool Assets. Notwithstanding the
foregoing, the following amounts shall be excluded from Gross Asset Value of the
Unencumbered Pool: (a) the amount by which the value of Unencumbered Pool Assets
owned by Subsidiaries that are not Guarantors would, in the aggregate, account
for more than 20.0% of Gross Asset Value of the Unencumbered Pool; (b) the
amount by which the value of the Unencumbered Pool Assets owned by Subsidiaries
are not Wholly Owned Subsidiaries would, in the aggregate, account for more than
20.0% of Gross Asset Value of the Unencumbered Pool; and (c) the amount by which
the value of Unencumbered Pool Assets that are Investments and other assets
would, in the aggregate, account for more than 20.0% of the Gross Asset Value of
the Unencumbered Pool; provided, the limitations contained in the immediately
preceding clauses (a) and (b) shall not apply to 1031 Properties and the
limitations contained in the immediately preceding clause (c) shall not apply to
promissory notes secured by first Mortgages. The aggregate Occupancy Rate of
Multifamily Properties and other Properties that are developed, but that are not
Multifamily Properties, must exceed 80.0%.
     “Intangible Assets” of any Person means at any date the amount of (i) all
write ups (other than write-ups resulting from write-ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start up costs, goodwill, patents, licenses,

7



--------------------------------------------------------------------------------



 



trademarks, trade names, copyrights, organization or developmental expenses,
covenants not to compete and other intangible items.
     “Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any equity
interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, guaranty of debt of, or purchase or other acquisition
of any Debt of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person and
(y) with respect to any Mortgaged Property or other asset, the acquisition
thereof. Any binding commitment to make an investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “Marketable Multifamily REIT Preferred Interest” means a Multifamily REIT
Preferred Equity Interest: (a) having trading privileges on a national
securities exchange or that is subject to price quotations in the
over-the-counter market and (b) not subject to restrictions on the sale,
transfer, assignment, hypothecation or other limitations, in each case where
such restriction would exceed 90 days from the time of purchase, that would
(whether contractual or under Applicable Law) otherwise prevent such Preferred
Equity Interest from being freely transferable by such member of the
Consolidated Group; provided, however, that this limitation shall not apply to
Preferred Equity Interests that could be sold pursuant to an available exemption
under the Securities Act.
     “Multifamily REIT Preferred Interest” means any Preferred Equity Interest:
(a) owned by a member of the Consolidated Group and (b) issued by a REIT that
(i) is not a Subsidiary and (ii) owns primarily apartment communities.
     “Minority Interest” means any shares of stock (or other equity interests)
of any class of a Subsidiary (other than directors’ qualifying shares as
required by law) that are not owned by the Borrower and/or one or more Wholly
Owned Subsidiaries. Minority Interests constituting preferred stock shall be
valued at the voluntary or involuntary liquidation value of such preferred
stock, whichever is greater, and by valuing common stock at the book value of
the capitalized surplus applicable thereto adjusted by the foregoing method of
valuing Minority Interests in preferred stock.
     “Multifamily Property” means any Real Property on which the improvements
consist primarily of an apartment community.
     “Real Property” means any parcel of real property owned or leased (in whole
or in part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of

8



--------------------------------------------------------------------------------



 



the Borrower and which is located in a state of the United States of America or
the District of Columbia.
     “Realty” means all real property and interests therein, together with all
improvements thereon.
     “Renovation Property” mean a Property on which the existing building or
other improvements or a portion thereof are undergoing renovation and
redevelopment that will either (a) disrupt the occupancy of at least 30% of the
square footage of such Property or (b) temporarily reduce the Consolidated Net
Operating Income attributable to such Property by more that 30% as compared to
the immediately preceding comparable prior period. A Property shall cease to be
a Renovation Property upon the earliest to occur of (i) all improvements (other
than tenant improvements on unoccupied space) related to the redevelopment of
such Property having been substantially completed and (ii) once such Property
has achieved an Occupancy Rate of 80.0% or more.
     “Renovation Property Value” means for a Renovation Property, the sum of the
following: (a) the Consolidated Net Operating Income attributable to such
Property for the two quarter period annualized ending immediately prior to the
commencement of such renovation and redevelopment divided by 7.50%, plus (b) the
cost of capital improvements made to such Property in connection with such
renovation and redevelopment not to exceed 35% of the amount determined in
accordance with the preceding clause (a); provided, however, (i) the value of
(a) plus (b) above does not exceed 80% of the Borrower’s good faith
determination of the pro forma Consolidated Net Operating Income of such
Renovation Property (assuming the completion of all applicable renovation and
redevelopment) divided by 7.50% and (ii) 18 months following the commencement of
such renovation and redevelopment such property will cease to be a Renovation
Property.
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
     “Unencumbered Pool Asset” means any asset owned by a member of the
Consolidated Group or an Unconsolidated Affiliate of the Borrower and that
satisfies all of the following requirements: (a) such asset is either (i) a
Multifamily Property, (ii) a Property that is developed but that is not a
Multifamily Property, (iii) a Development Property or a Renovation Property,
(iv) raw land, (v) promissory notes (vi) marketable securities (including
Marketable Multifamily REIT Preferred Interests) and (vii) Multifamily REIT
Preferred Interests; (b) neither such asset, nor any interest of any member of
the Consolidated Group or Unconsolidated Affiliate therein, is subject to any
Lien (other than Permitted Liens of the types described in clauses (a) through
(c) of the definition thereof) or to any Negative Pledge; (c) if such asset is
owned by Person other than the Borrower (i) none of the Borrower’s direct or
indirect ownership interest in such

9



--------------------------------------------------------------------------------



 



Person is subject to any Lien (other than Permitted Liens of the types described
in clauses (a) through (c) of the definition thereof) or to any Negative Pledge;
and (ii) the Borrower directly, or indirectly through a Subsidiary, has the
right to take the following actions without the need to obtain the consent of
any Person: (x) sell, transfer or otherwise dispose of such asset and (y) to
create a Lien on such asset as security for Debt of the Borrower or such
Guarantor, as applicable; (d) if such asset is owned by a Subsidiary or
Unconsolidated Affiliate which is not a Guarantor (i) the Borrower directly, or
indirectly through other Subsidiaries, owns at least 51.0% of all outstanding
Equity Interests of such Person; and (ii) such Person is not an obligor with
respect to any Debt (other than unsecured Debt of the type set forth in clauses
(c) and (d) of the definition of the term Debt), provided however, 1031
Properties will not be subject to the limitations contained in subclauses
(i) and (ii) of this clause (d); and (e) in the case of a Property, such
Property is free of all structural defects or major architectural deficiencies
(if developed), title defects, environmental conditions or other adverse matters
which, individually or collectively, materially impair the value of such
Property.
     “Wholly Owned Subsidiary” means as to any person, any Subsidiary all of the
voting stock or other similar voting interest are owned directly or indirectly
by such Person. Unless otherwise provided, references to “Wholly Owned
Subsidiary” shall mean Wholly Owned Subsidiaries of the Borrower.
     Section 2. Consolidated Adjusted Tangible Net Worth. Section 15.05 of the
Master Agreement is hereby deleted in its entirety and replaced with the
following:
     “SECTION 15.05 Consolidated Adjusted Tangible Net Worth. Consolidated
Adjusted Tangible Net Worth will not at any time be less than $1,200,000,000.”
     Section 3. Consolidated Funded Debt Ratio. Section 15.06 of the Master
Agreement is hereby deleted in its entirety and replaced with the following:
     “SECTION 15.06 Consolidated Funded Debt Ratio. The ratio of
(i) Consolidated Funded Debt to (ii) Gross Asset Value, will not exceed 0.625 to
1.0 at any time; provided, however, that if such ratio is greater than 0.625 to
1.0 but less than 0.675 to 1.0, then such failure to comply with the foregoing
covenant shall not constitute a Default or Event of Default so long as such
ratio ceases to exceed 0.625 to 1.00 within 180 days following the date such
ratio first exceeded 0.625 to 1.00.”
     Section 4. Consolidated Unsecured Debt to Gross Asset Value of the
Unencumbered Pool. Section 15.08 of the Master Agreement is hereby deleted in
its entirety and replaced with the following:
     “SECTION 15.08 Consolidated Unsecured Debt to Gross Asset Value of the
Unencumbered Pool. The ratio of (i) Gross Asset Value of the Unencumbered Pool
to (ii) Consolidated Unsecured Debt, will not be less than 1.50 to 1.00 at the
end of any fiscal quarter.”
     Section 5. Consolidated Unencumbered Interest Coverage Ratio. Section 15.09
of the Master Agreement is hereby deleted in its entirety and replaced with the
following:

10



--------------------------------------------------------------------------------



 



“[INTENTIONALLY DELETED]”
     Section 6. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 7. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 8. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 9. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

                          BORROWER    
 
                        UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation    
 
                        By:   /s/ Rodney A. Neuheardt                      
Name:   Rodney A. Neuheardt         Title:   Senior Vice President — Finance &
Treasurer    
 
                        WOODLAKE VILLAGE, L.P., a California limited partnership
   
 
                        By:   UNITED DOMINION REALTY, L.P., a Delaware limited
partnership, its General Partner    
 
                            By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
                   
 
          By: Name:   /s/ Rodney A. Neuheardt
 
Rodney A. Neuheardt    
 
          Title:   Senior Vice President — Finance & Treasurer    
 
                        AAC/FSC CROWN POINTE INVESTORS, LLC, a Washington
limited liability company    
 
                        By:   AAC SEATTLE I, INC., a Delaware corporation, its
Administrative Member    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    

[Signatures Continue]

12



--------------------------------------------------------------------------------



 



                              AAC/FSC HILLTOP INVESTORS, LLC, a Washington
limited liability company    
 
                            By:   AAC SEATTLE I, INC., a Delaware corporation,
its Administrative Member    
 
                                By:   /s/ Rodney A. Neuheardt                  
            Name:   Rodney A. Neuheardt             Title:   Senior Vice
President — Finance & Treasurer    
 
                            UNITED DOMINION REALTY, L.P., a Delaware limited
partnership    
 
                            By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
                                By:   /s/ Rodney A. Neuheardt                  
            Name:   Rodney A. Neuheardt             Title:   Senior Vice
President — Finance & Treasurer    
 
                            UDR OF NC, LIMITED PARTNERSHIP, a North Carolina
limited partnership    
 
                            By:   UDRT OF DELAWARE 4 LLC, a Delaware limited
liability company, its General Partner    
 
                                By:   UNITED DOMINION REALTY, L.P., a Delaware
limited partnership, its Sole Member    
 
                                    By:   UNITED DOMINION REALTY TRUST, INC., a
Maryland corporation, its General Partner    
 
                       
 
              By: Name:   /s/ Rodney A. Neuheardt
 
Rodney A. Neuheardt    
 
              Title:   Senior Vice President — Finance & Treasurer    

[Signatures Continue]

13



--------------------------------------------------------------------------------



 



                          AAC FUNDING PARTNERSHIP II, a Delaware general
partnership    
 
                        By:   AAC FUNDING II, INC., a Delaware corporation, its
Managing Partner    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    
 
                        HERITAGE COMMUNITIES L.P., a Delaware limited
partnership    
 
                        By:   ASR OF DELAWARE LLC, a Delaware limited liability
company, its General Partner    
 
                            By:   ASR INVESTMENTS CORPORATION, a Maryland
corporation, its Sole Member    
 
                   
 
          By: Name:   /s/ Rodney A. Neuheardt
 
Rodney A. Neuheardt    
 
          Title:   Senior Vice President — Finance & Treasurer    
 
                        UDR TEXAS PROPERTIES, L.P., a Delaware limited
partnership    
 
                        By:   UDR WESTERN RESIDENTIAL, INC., a Virginia
corporation, its General Partner    
 
                            By:   /s/ Rodney A. Neuheardt                      
        Name:   Rodney A. Neuheardt             Title:   Senior Vice President —
Finance & Treasurer    

[Signatures Continue]

14



--------------------------------------------------------------------------------



 



                      UDR OF TENNESSEE, L.P., a Virginia limited partnership    
 
                    By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner    
 
               
 
      By:   /s/ Rodney A. Neuheardt    
 
      Name:  
 
Rodney A. Neuheardt    
 
      Title:   Senior Vice President — Finance & Treasurer    

[Signatures Continue]

15



--------------------------------------------------------------------------------



 



                      LENDER    
 
                    ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership    
 
                    By:   ACMC Realty, Inc., a California Corporation, its
General Partner    
 
               
 
      By:   /s/ Timothy L. White
 
   
 
      Name:   Timothy L. White
 
   
 
      Title:   Executive V.P. / COO
 
   

16



--------------------------------------------------------------------------------



 



TENTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS TENTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”)
is effective as of the 3rd day of July, 2006 by and among (i) (a) UNITED
DOMINION REALTY TRUST, INC., a Maryland corporation (“UDRT”), (b) WOODLAKE
VILLAGE, L.P., a California limited partnership (“Woodlake”) (individually and
collectively, UDRT and Woodlake, “Original Borrower”), (c) AAC/FSC CROWN POINTE
INVESTORS, LLC, a Washington limited liability company (“Crown Pointe”),
(d) AAC/FSC HILLTOP INVESTORS, LLC, a Washington limited liability company
(“Hilltop”), (e) UNITED DOMINION REALTY, L.P., a Delaware limited partnership
(“UDR”), (f) UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited
partnership (“UDR NC”), (g) AAC FUNDING PARTNERSHIP II, a Delaware general
partnership (“AAC”), (h) HERITAGE COMMUNITIES L.P., a Delaware limited
partnership (“Heritage Communities”), (i) UDR TEXAS PROPERTIES, L.P., a Delaware
limited partnership (“UDR Texas”), and (j) UDR of TENNESSEE, L.P., a Virginia
limited partnership (“UDR Tennessee”) (individually and collectively, Original
Borrower, Crown Pointe, Hilltop, UDR, UDR NC, AAC, Heritage Communities, UDR
Texas and UDR Tennessee, “Borrower”) and (ii) ARCS COMMERCIAL MORTGAGE CO.,
L.P., a California limited partnership (“Lender”).
RECITALS
     A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (as amended from time to time, the “Master Agreement”)
Original Borrower and Lender agreed to the terms and conditions under which
Lender would establish a credit facility in the original amount of $300,000,000
and make Base and Revolving Advances to Original Borrower.
     B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated
as of January 14, 2002, Heritage – Aspen Court L.P., an Arizona limited
partnership (“Aspen”), South West Properties, L.P., a Delaware limited
partnership (“South West”), Crown Pointe, Heritage – Gentry Place L.P., an
Arizona limited partnership (“Gentry Place”), Hilltop, UDR, Heritage – Smith
Summit L.P., an Arizona limited partnership (“Smith Summit”), UDR Summit Ridge
L.P., a Delaware limited partnership (“Summit Ridge”) and UDR NC joined into the
Master Agreement as if each were an Original Borrower.
     C. Pursuant to that certain First Amendment to Master Credit Facility
Agreement dated as of January 14, 2002, Borrower added nine (9) Mortgaged
Properties commonly known as Aspen Court owned by Aspen, Braesridge owned by
South West, Crown Pointe owned by Crown Pointe, Derby Park owned by Gentry
Place, Hilltop owned by Hilltop, Riverwood owned by UDR, The Summit owned by
Smith Summit, Summit Ridge owned by Summit Ridge, and Village at Cliffdale owned
by UDR NC, to the Collateral Pool.
     D. Pursuant to that certain Second Reaffirmation and Joinder Agreement
dated as of January 24, 2002, UDR Beaumont, LLC, a Virginia limited liability
company (“Beaumont”), Heritage – Chelsea Park L.P., an Arizona limited
partnership (“Chelsea Park”), Heritage – Country Club Place L.P., an Arizona
limited partnership (“Country Club”), and Contempo

 



--------------------------------------------------------------------------------



 



Heights L.L.C., an Arizona limited liability company (“Contempo Heights”) joined
into the Master Agreement as if each were an Original Borrower.
     E. Pursuant to that certain Second Amendment to Master Credit Facility
Agreement dated as of January 24, 2002, Borrower added six (6) Mortgaged
Properties commonly known as Beaumont owned by Beaumont, Chelsea Park owned by
Chelsea, Country Club Place owned by Country Club, Dunwoody Pointe owned by
UDRT, Stonegate owned by Contempo Heights, and Trinity Park owned by UDR NC, to
the Collateral Pool.
     F. Pursuant to that certain Third Reaffirmation and Joinder Agreement dated
as of March 21, 2002, Heritage – Arbor Terrace I, L.L.C., an Arizona limited
liability company (“Arbor I”), Heritage – Arbor Terrace II, L.L.C., an Arizona
limited liability company (“Arbor II”), AAC and Jamestown of St. Matthews
Limited Partnership, an Ohio limited partnership (“Jamestown of St. Matthews
LP”), joined into the Master Agreement as if each were an Original Borrower.
     G. Pursuant to that certain Third Amendment to Master Credit Facility
Agreement dated as of March 21, 2002, Borrower added fourteen (14) Mortgaged
Properties commonly known American Heritage owned by AAC, Arbor Terrace I owned
by Arbor I, Arbor Terrace II owned by Arbor II, Brandywine owned by AAC,
Foothills owned by AAC, Jamestown of St. Matthews owned by Jamestown of St.
Matthews LP, Jamestown of Toledo owned by AAC, Kings Gate owned by AAC, Lakewood
owned by AAC, Lancaster Commons owned by AAC, Lancaster Lakes owned by AAC,
Nemoke owned by AAC, Sugar Mill Creek owned by AAC, and Tualatin Heights owned
by UDR, to the Collateral Pool.
     H. Pursuant to that certain Fourth Amendment to Master Credit Facility
Agreement dated as of May 14, 2002, the Revolving Facility was reduced by, and
the Base Facility Commitment was increased by, $150,000,000.00.
     I. Borrower entered into that certain Fifth Amendment to Master Credit
Facility Agreement dated as of October 8, 2004 to reflect (i) the succession by
merger of (a) Heritage Communities to the rights and obligations under the
Master Agreement of Arbor I, Arbor II, Aspen, Gentry Place, Smith Summit,
Chelsea Park, Country Club and Beaumont and (b) UDR Texas to the rights and
obligations of South West, Summit Ridge and Contempo Heights under the Master
Agreement and (ii) the addition of the Mortgaged Properties commonly known as
(a) Alexander Court, owned by UDR, and (b) Meadows at Kildaire, owned by UDR NC,
to the Collateral Pool, (iii) the release of the Mortgaged Properties known as
(a) American Heritage, owned by AAC, (b) Jamestown of St. Matthews, owned by
Jamestown of St. Matthews LP, (c) Kings Gate, owned by AAC, and (d) Lakewood,
owned by AAC, from the Collateral Pool, and (iv) the release of Jamestown of St.
Matthews LP from each of the Loan Documents as a Borrower.
     J. Borrower entered into that certain Sixth Amendment to Master Credit
Facility Agreement dated as of December 1, 2004 to reflect the release of the
Mortgaged Properties known as Brandywine Creek, owned by AAC, and Stonegate,
owned by UDR Texas, from the Collateral Pool.

2



--------------------------------------------------------------------------------



 



     K. Pursuant to that certain Fourth Reaffirmation and Joinder Agreement
dated as of December 8, 2004, UDR Tennessee joined into the Master Agreement as
if it were an Original Borrower.
     L. Borrower entered into that certain Seventh Amendment to Master Credit
Facility Agreement dated as of December 8, 2004 to reflect (i) the addition of
the Mortgaged Properties commonly known as Carrington Hills, owned by UDR, and
Colonnade, owned by UDR Tennessee to the Collateral Pool, and (ii) the release
of the Mortgaged Properties known as Lancaster Lakes, owned by AAC, and Nemoke
Trail, owned by AAC, from the Collateral Pool, and (iii) the modification of
other terms of the Master Agreement as set forth therein.
     M. Borrower entered into that certain Eighth Amendment to Master Credit
Facility Agreement dated as of July 1, 2005 to reflect (i) the addition of the
Mortgaged Property commonly known as Sierra Canyon, owned by UDR, to the
Collateral Pool, and (ii) the release of the Mortgaged Property known as The
Summit, owned by Heritage Communities, from the Collateral Pool.
     N. Borrower entered into that certain Ninth Amendment to Master Credit
Facility Agreement dated as of September 30, 2005 to reflect the modification of
certain terms of the Master Agreement as set forth therein.
     O. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
     P. The parties are executing this Amendment to the Master Agreement to
reflect a conversion of a portion of the Revolving Facility Commitment to the
Base Facility Commitment.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 16. Conversion. The Revolving Facility Commitment shall be reduced
by, and the Base Facility Commitment shall be increased by, $35,487,000, and the
definitions of Base Facility Commitment and Revolving Facility Commitment are
hereby replaced in their entirety with the following new definitions:
     “Base Facility Commitment” means $260,487,000 plus such amount as the
Borrower may elect to add to the Base Facility Commitment in accordance with
Article III or VIII.

3



--------------------------------------------------------------------------------



 



     “Revolving Facility Commitment” means an aggregate amount of $39,513,000,
evidenced by the Revolving Facility Note in the form attached hereto as
Exhibit I, plus such amount as the Borrower may elect to add to the Revolving
Facility Commitment in accordance with Article VIII, and less such amount as the
Borrower may elect to convert from the Revolving Facility Commitment to the Base
Facility Commitment in accordance with Article III and less such amount by which
the Borrower may elect to reduce the Revolving Facility Commitment in accordance
with Article IX.
     Section 17. Base Facility Fee. The definition of “Base Facility Fee” is
hereby replaced in its entirety with the following new definition:
     “Base Facility Fee” means (i) 50 basis points per annum (0.50%) with
respect to the Base Facility Advances evidenced by (a) that certain Base
Facility Note dated as of May 14, 2002 in the original principal amount of
$100,000,000, and (b) that certain Base Facility Note dated as of May 14, 2002
in the original principal amount of $50,000,000, (ii) 35 basis points per annum
(0.35%) with respect to the Base Facility Advances evidenced by (a) that certain
Base Facility Note (titled “Multifamily Revolving Facility Note”) effective as
of December 1, 2005 in the original principal amount of $75,000,000 and (b) that
certain Base Facility Note dated as of July 3, 2006 in the original principal
amount of $35,487,000, and (iii) for any Base Facility Advance drawn from any
portion of the Base Facility Commitment increased under Article VIII or
converted from any portion of the Revolving Facility Commitment after July 3,
2006, the number of basis points determined at the time of such increase by the
Lender as the Base Facility Fee for such Base Facility Advances, provided that
in no event shall the Base Facility Fee for Base Facility Advances converted
from the Revolving Facility Commitment (expressed as a number of basis points)
exceed the Revolving Facility Fee.
     Section 18. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 19. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 20. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 21. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

                     
 
                        BORROWER
 
                        UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation
 
                        By:   /s/ Justin R. Sato               Name:   Justin R.
Sato     Title:   Vice President
 
                        WOODLAKE VILLAGE, L.P., a California limited partnership
 
                        By:   UNITED DOMINION REALTY, L.P., a Delaware        
limited partnership, its General Partner
 
                            By:   UNITED DOMINION REALTY TRUST,            
INC., a Maryland corporation, its General Partner
 
                                By:   /s/ Justin R. Sato                        
      Name:   Justin R. Sato             Title:   Vice President
 
                        AAC/FSC CROWN POINTE INVESTORS, LLC, a     Washington
limited liability company
 
                        By:   AAC SEATTLE I, INC., a Delaware corporation,      
  its Administrative Member
 
                            By:   /s/ Justin R. Sato                       Name:
  Justin R. Sato         Title:   Vice President

[Signatures Continue]

5



--------------------------------------------------------------------------------



 



                             
 
                                AAC/FSC HILLTOP INVESTORS, LLC,         a
Washington limited liability company    
 
                                By:   AAC SEATTLE I, INC., a Delaware          
  corporation, its Administrative Member    
 
                                    By:   /s/ Justin R. Sato                    
          Name:   Justin R. Sato             Title:   Vice President    
 
                                UNITED DOMINION REALTY, L.P., a Delaware limited
partnership    
 
                                By:   UNITED DOMINION REALTY TRUST, INC.,      
      a Maryland corporation, its General Partner    
 
                                    By:   /s/ Justin R. Sato                    
          Name:   Justin R. Sato             Title:   Vice President    
 
                                UDR OF NC, LIMITED PARTNERSHIP, a North        
Carolina limited partnership    
 
                                By:   UDRT OF DELAWARE 4 LLC, a Delaware limited
            liability company, its General Partner    
 
                                    By:   UNITED DOMINION REALTY, L.P., a
Delaware limited             partnership, its Sole Member
 
                                        By:   UNITED DOMINION REALTY            
        TRUST, INC., a Maryland corporation, its General Partner    
 
                                            By:   /s/ Justin R. Sato            
                                  Name:   Justin R. Sato                    
Title:   Vice President    

[Signatures Continue]

6



--------------------------------------------------------------------------------



 



                             
 
                                AAC FUNDING PARTNERSHIP II, a Delaware general
partnership        
 
                                By:   AAC FUNDING II, INC., a Delaware
corporation,
its Managing Partner    
 
                                    By:   /s/ Justin R. Sato                    
                  Name:   Justin R. Sato                 Title:   Vice President
       
 
                                HERITAGE COMMUNITIES L.P., a Delaware limited
partnership        
 
                                By:   ASR OF DELAWARE LLC, a Delaware limited
liability             company, its General Partner    
 
                                    By:   ASR INVESTMENTS CORPORATION, a
Maryland             corporation, its Sole Member
 
                                        By:   /s/ Justin R. Sato                
                              Name:   Justin R. Sato                     Title:
  Vice President        
 
                                UDR TEXAS PROPERTIES, L.P., a Delaware limited
partnership        
 
                                By:   UDR WESTERN RESIDENTIAL, INC., a Virginia
            corporation, its General Partner    
 
                                    By:   /s/ Justin R. Sato                    
                  Name:   Justin R. Sato                 Title:   Vice President
       

[Signatures Continue]

7



--------------------------------------------------------------------------------



 



                         
 
                            UDR OF TENNESSEE, L.P., a Virginia limited
partnership    
 
                            By:   UNITED DOMINION REALTY TRUST, INC.,         a
Maryland corporation, its General Partner
 
                                By:   /s/ Justin R. Sato                        
              Name:   Justin R. Sato                 Title:   Vice President    
   

[Signatures Continue]

8



--------------------------------------------------------------------------------



 



                      LENDER        
 
                    ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership    
 
                    By:   ACMC Realty, Inc., a California Corporation, its
General Partner    
 
               
 
      By:   /s/ Timothy L. White
 
   
 
      Name:   Timothy L. White    
 
      Title:   Executive Vice President    
 
         
 
   

9



--------------------------------------------------------------------------------



 



ELEVENTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS ELEVENTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this
“Amendment”) is effective as of the 11th day of August, 2006 by and among (i)
(a) UNITED DOMINION REALTY TRUST, INC., a Maryland corporation (“UDRT”),
(b) WOODLAKE VILLAGE, L.P., a California limited partnership (“Woodlake”)
(individually and collectively, UDRT and Woodlake, “Original Borrower”),
(c) AAC/FSC CROWN POINTE INVESTORS, LLC, a Washington limited liability company
(“Crown Pointe”), (d) AAC/FSC HILLTOP INVESTORS, LLC, a Washington limited
liability company (“Hilltop”), (e) UNITED DOMINION REALTY, L.P., a Delaware
limited partnership (“UDR”), (f) UDR OF NC, LIMITED PARTNERSHIP, a North
Carolina limited partnership (“UDR NC”), (g) AAC FUNDING PARTNERSHIP II, a
Delaware general partnership (“AAC”), (h) HERITAGE COMMUNITIES L.P., a Delaware
limited partnership (“Heritage Communities”), (i) UDR TEXAS PROPERTIES, L.P., a
Delaware limited partnership (“UDR Texas”), and (j) UDR of TENNESSEE, L.P., a
Virginia limited partnership (“UDR Tennessee”) (individually and collectively,
Original Borrower, Crown Pointe, Hilltop, UDR, UDR NC, AAC, Heritage
Communities, UDR Texas and UDR Tennessee, “Borrower”) and (ii) ARCS COMMERCIAL
MORTGAGE CO., L.P., a California limited partnership (“Lender”).
RECITALS
     A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (as amended from time to time, the “Master Agreement”)
Original Borrower and Lender agreed to the terms and conditions under which
Lender would establish a credit facility in the original amount of $300,000,000
and make Base and Revolving Advances to Original Borrower.
     B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated
as of January 14, 2002, Heritage – Aspen Court L.P., an Arizona limited
partnership (“Aspen”), South West Properties, L.P., a Delaware limited
partnership (“South West”), Crown Pointe, Heritage – Gentry Place L.P., an
Arizona limited partnership (“Gentry Place”), Hilltop, UDR, Heritage – Smith
Summit L.P., an Arizona limited partnership (“Smith Summit”), UDR Summit Ridge
L.P., a Delaware limited partnership (“Summit Ridge”) and UDR NC joined into the
Master Agreement as if each were an Original Borrower.
     C. Pursuant to that certain First Amendment to Master Credit Facility
Agreement dated as of January 14, 2002, Borrower added nine (9) Mortgaged
Properties commonly known as Aspen Court owned by Aspen, Braesridge owned by
South West, Crown Pointe owned by Crown Pointe, Derby Park owned by Gentry
Place, Hilltop owned by Hilltop, Riverwood owned by UDR, The Summit owned by
Smith Summit, Summit Ridge owned by Summit Ridge, and Village at Cliffdale owned
by UDR NC, to the Collateral Pool.
     D. Pursuant to that certain Second Reaffirmation and Joinder Agreement
dated as of January 24, 2002, UDR Beaumont, LLC, a Virginia limited liability
company (“Beaumont”), Heritage – Chelsea Park L.P., an Arizona limited
partnership (“Chelsea Park”), Heritage – Country Club Place L.P., an Arizona
limited partnership (“Country Club”), and Contempo

 



--------------------------------------------------------------------------------



 



Heights L.L.C., an Arizona limited liability company (“Contempo Heights”) joined
into the Master Agreement as if each were an Original Borrower.
     E. Pursuant to that certain Second Amendment to Master Credit Facility
Agreement dated as of January 24, 2002, Borrower added six (6) Mortgaged
Properties commonly known as Beaumont owned by Beaumont, Chelsea Park owned by
Chelsea, Country Club Place owned by Country Club, Dunwoody Pointe owned by
UDRT, Stonegate owned by Contempo Heights, and Trinity Park owned by UDR NC, to
the Collateral Pool.
     F. Pursuant to that certain Third Reaffirmation and Joinder Agreement dated
as of March 21, 2002, Heritage – Arbor Terrace I, L.L.C., an Arizona limited
liability company (“Arbor I”), Heritage – Arbor Terrace II, L.L.C., an Arizona
limited liability company (“Arbor II”), AAC and Jamestown of St. Matthews
Limited Partnership, an Ohio limited partnership (“Jamestown of St. Matthews
LP”), joined into the Master Agreement as if each were an Original Borrower.
     G. Pursuant to that certain Third Amendment to Master Credit Facility
Agreement dated as of March 21, 2002, Borrower added fourteen (14) Mortgaged
Properties commonly known American Heritage owned by AAC, Arbor Terrace I owned
by Arbor I, Arbor Terrace II owned by Arbor II, Brandywine owned by AAC,
Foothills owned by AAC, Jamestown of St. Matthews owned by Jamestown of St.
Matthews LP, Jamestown of Toledo owned by AAC, Kings Gate owned by AAC, Lakewood
owned by AAC, Lancaster Commons owned by AAC, Lancaster Lakes owned by AAC,
Nemoke owned by AAC, Sugar Mill Creek owned by AAC, and Tualatin Heights owned
by UDR, to the Collateral Pool.
     H. Pursuant to that certain Fourth Amendment to Master Credit Facility
Agreement dated as of May 14, 2002, the Revolving Facility was reduced by, and
the Base Facility Commitment was increased by, $150,000,000.00.
     I. Borrower entered into that certain Fifth Amendment to Master Credit
Facility Agreement dated as of October 8, 2004 to reflect (i) the succession by
merger of (a) Heritage Communities to the rights and obligations under the
Master Agreement of Arbor I, Arbor II, Aspen, Gentry Place, Smith Summit,
Chelsea Park, Country Club and Beaumont and (b) UDR Texas to the rights and
obligations of South West, Summit Ridge and Contempo Heights under the Master
Agreement and (ii) the addition of the Mortgaged Properties commonly known as
(a) Alexander Court, owned by UDR, and (b) Meadows at Kildaire, owned by UDR NC,
to the Collateral Pool, (iii) the release of the Mortgaged Properties known as
(a) American Heritage, owned by AAC, (b) Jamestown of St. Matthews, owned by
Jamestown of St. Matthews LP, (c) Kings Gate, owned by AAC, and (d) Lakewood,
owned by AAC, from the Collateral Pool, and (iv) the release of Jamestown of St.
Matthews LP from each of the Loan Documents as a Borrower.
     J. Borrower entered into that certain Sixth Amendment to Master Credit
Facility Agreement dated as of December 1, 2004 to reflect the release of the
Mortgaged Properties known as Brandywine Creek, owned by AAC, and Stonegate,
owned by UDR Texas, from the Collateral Pool.

2



--------------------------------------------------------------------------------



 



     K. Pursuant to that certain Fourth Reaffirmation and Joinder Agreement
dated as of December 8, 2004, UDR Tennessee joined into the Master Agreement as
if it were an Original Borrower.
     L. Borrower entered into that certain Seventh Amendment to Master Credit
Facility Agreement dated as of December 8, 2004 to reflect (i) the addition of
the Mortgaged Properties commonly known as Carrington Hills, owned by UDR, and
Colonnade, owned by UDR Tennessee to the Collateral Pool, and (ii) the release
of the Mortgaged Properties known as Lancaster Lakes, owned by AAC, and Nemoke
Trail, owned by AAC, from the Collateral Pool, and (iii) the modification of
other terms of the Master Agreement as set forth therein.
     M. Borrower entered into that certain Eighth Amendment to Master Credit
Facility Agreement dated as of July 1, 2005 to reflect (i) the addition of the
Mortgaged Property commonly known as Sierra Canyon, owned by UDR, to the
Collateral Pool, and (ii) the release of the Mortgaged Property known as The
Summit, owned by Heritage Communities, from the Collateral Pool.
     N. Borrower entered into that certain Ninth Amendment to Master Credit
Facility Agreement dated as of September 30, 2005 to reflect the modification of
certain terms of the Master Agreement as set forth therein.
     O. Borrower entered into that certain Tenth Amendment to Master Credit
Facility Agreement dated as of July 3, 2006 to reflect a conversion of a portion
of the Revolving Facility Commitment to the Base Facility Commitment.
     P. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
     Q. The parties are executing this Amendment to the Master Agreement to
reflect (i) the release from the Collateral Pool of the Mortgaged Property
commonly known as The Village at Cliffdale, located in Fayetteville County,
North Carolina, and (ii) the addition to the Collateral Pool of the Mortgaged
Property commonly known as Green Tree Place, located in Duval County, Florida
(the “Green Tree Property”).
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 22. Release of Mortgaged Property. The Mortgaged Property commonly
known as The Village at Cliffdale, located in Fayetteville County, North
Carolina, is hereby released from the Collateral Pool under the Master
Agreement.

3



--------------------------------------------------------------------------------



 



     Section 23. Addition of Mortgaged Property. The Green Tree Property is
hereby added to the Collateral Pool under the Master Agreement.
     Section 24. Amendment to Exhibit A. Exhibit A to the Master Agreement is
hereby deleted in its entirety and replaced with the Exhibit A attached hereto.
     Section 25. Special Representations with Respect to Green Tree Property.
Borrower shall indemnify, hold harmless and defend Lender and its successors or
assigns from and against all proceedings, claims, damages, fees, and costs,
including reasonable attorneys fees and expenses, arising directly or indirectly
under that certain declaration entitled “Residential Protective Covenants and
Restrictions” (the “Declaration”) dated October 23, 1983 which Declaration is
recorded in Book 5715, Page 983, of the Real Estate Registry of Duval County,
Florida. Such indemnification shall survive any transfer of title to Lender or
its successors and assigns, whether by foreclosure or deed-in-lieu of
foreclosure, provided that such indemnification shall automatically terminate
upon Lender’s release of the Green Tree Property from the Collateral Pool and by
recordation of the release of the lien of the Security Instrument securing the
Green Tree Property.
     Section 26. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 27. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 28. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
     Section 29. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

                  BORROWER    
 
                UNITED DOMINION REALTY TRUST, INC., a Maryland corporation
 
           
 
  By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
  Title:   Vice President    

                          WOODLAKE VILLAGE, L.P., a California limited
partnership
 
                        By:   UNITED DOMINION REALTY, L.P., a Delaware limited
partnership, its General Partner
 
                            By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner
 
                   
 
          By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
          Title:   Vice President    

                      AAC/FSC CROWN POINTE INVESTORS, LLC, a Washington limited
liability company
 
                    By:   AAC SEATTLE I, INC., a Delaware corporation, its
Administrative Member
 
               
 
      By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
      Title:   Vice President    
 
                    [Signatures Continue]

5



--------------------------------------------------------------------------------



 



                      AAC/FSC HILLTOP INVESTORS, LLC, a Washington limited
liability company
 
                    By:   AAC SEATTLE I, INC., a Delaware corporation, its
Administrative Member
 
               
 
      By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
      Title:   Vice President    

                      UNITED DOMINION REALTY, L.P., a Delaware limited
partnership
 
                    By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner
 
               
 
      By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
      Title:   Vice President    

                              UDR OF NC, LIMITED PARTNERSHIP, a North Carolina
limited partnership
 
                            By:   UDRT OF DELAWARE 4 LLC, a Delaware limited
liability company, its General Partner
 
                                By:   UNITED DOMINION REALTY, L.P., a Delaware
limited partnership, its Sole Member
 
                                    By:   UNITED DOMINION REALTY TRUST, INC., a
Maryland corporation, its General Partner
 
                       
 
              By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
              Title:   Vice President    
 
                            [Signatures Continue]

6



--------------------------------------------------------------------------------



 



                      AAC FUNDING PARTNERSHIP II, a Delaware general partnership
 
                    By:   AAC FUNDING II, INC., a Delaware corporation, its
Managing Partner
 
               
 
      By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
      Title:   Vice President    

                          HERITAGE COMMUNITIES L.P., a Delaware limited
partnership
 
                        By:   ASR OF DELAWARE LLC, a Delaware limited liability
company, its General Partner
 
                            By:   ASR INVESTMENTS CORPORATION, a Maryland
corporation, its Sole Member
 
                   
 
          By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
          Title:   Vice President    

                      UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership
 
                    By:   UDR WESTERN RESIDENTIAL, INC., a Virginia corporation,
its General Partner
 
               
 
      By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
      Title:   Vice President    
 
                    [Signatures Continue]

7



--------------------------------------------------------------------------------



 



                      UDR OF TENNESSEE, L.P., a Virginia limited partnership
 
                    By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner
 
               
 
      By:
Name:   /s/ Justin R. Sato
 
Justin R. Sato    
 
      Title:   Vice President    
 
                    [Signatures Continue]

8



--------------------------------------------------------------------------------



 



                      LENDER        
 
                    ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership    
 
                    By:   ACMC Realty, Inc., a California Corporation, its
General Partner    
 
               
 
      By:   /s/ Timothy L. White
 
   
 
      Name:   Timothy L. White    
 
      Title:   Executive Vice President    
 
         
 
   

9



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

              Property Name   Property Address   Initial Valuation
Woodlake Village
  200 Bicentennial Circle   $ 44,800,000  
 
  Sacramento, CA 95826        
Aspen Court
  2305 Ashcroft   $ 5,700,000  
 
  Arlington, TX 76006        
Braesridge
  11100 Braesridge   $ 14,650,00  
 
  Houston, TX 77071        
Crown Pointe
  3788 NE 4th Street   $ 11,900,000  
 
  Renton, WA 98056        
Derby Park
  606 W. Safari Parkway   $ 15,900,000  
 
  Grand Prairie, TX 75050        
Hilltop
  500 Monroe Avenue NE   $ 11,000,000  
 
  Renton, WA 98056        
Riverwood
  1045 Holcomb Bridge Road   $ 16,750,000  
 
  Roswell, GA 30076        
Summit Ridge
  1604 Ridge Haven Drive   $ 11,000,000  
 
  Arlington, TX 76011        
Beaumont
  8504 82nd Street, S.W.   $ 15,200,000  
 
  Lakewood, WA 98498        
Chelsea Park
  11000 Crescent Moon   $ 7,700,000  
 
  Houston, TX 77064        
Country Club Place
  1111 Golfview   $ 7,000,000  
 
  Richmond, TX 77469        
Dunwoody Pointe
  7901 Roswell Road   $ 14,100,000  
 
  Atlanta, GA 30350        
Trinity Park
  5301 Creek Ridge Lane   $ 22,540,000  
 
  Raleigh, NC 27607        
Arbor Terrace I
  1800 Sidney Avenue   $ 7,913,043  
 
  Port Orchard, WA 98366        
Arbor Terrace II
  1790 Sidney Avenue   $ 6,086,957  
 
  Port Orchard, WA 98366        
Foothills Tennis Village
  5 Marcia Way   $ 22,600,000  
 
  Roseville, CA 95747        
Jamestown of Toledo
  3215 Milstead Drive   $ 7,300,000  
 
  Toledo, OH 43606        
Lancaster Commons
  2489 Coral Avenue NE   $ 11,300,000  
 
  Salem, OR 97305        
Sugar Mill Creek
  8500 Belcher Road   $ 10,600,000  
 
  Pinellas Park, FL 33781        

A-1



--------------------------------------------------------------------------------



 



              Property Name   Property Address   Initial Valuation
Tualatin Heights
  9301 SW Sagert Road   $ 14,575,000  
 
  Tualatin, OR 97062        
Alexander Court
  135 Reynoldsburg-New Albany Road   $ 18,520,550  
 
  Reynoldsburg, OH 43068        
Meadows at Kildaire
  2600 Harvest Creek Place   $ 20,109,220  
 
  Apex, NC 27539        
Carrington Hills
  4268 South Carothers Road   $ 24,900,000  
 
  Franklin, TN 37067        
Colonnade
  4100 Central Pike   $ 20,250,000  
 
  Nashville, TN        
Sierra Canyon
  17500 North 67th Avenue   $ 17,402,983  
 
  Glendale, Arizona 85308        
Green Tree Place
  9480 Princeton Square Boulevard   $ 25,927,733  
 
  Jacksonville, Florida 32256        

A-2



--------------------------------------------------------------------------------



 



REAFFIRMATION, JOINDER AND TWELFTH AMENDMENT TO
MASTER CREDIT FACILITY AGREEMENT
     THIS REAFFIRMATION, JOINDER AND TWELFTH AMENDMENT TO MASTER CREDIT FACILITY
AGREEMENT (this “Amendment”) is effective as of the 29th day of September, 2006
by and among (i) (a) UNITED DOMINION REALTY TRUST, INC., a Maryland corporation
(“UDRT”), (b) WOODLAKE VILLAGE, L.P., a California limited partnership
(“Woodlake”) (individually and collectively, UDRT and Woodlake, “Original
Borrower”), (c) AAC/FSC CROWN POINTE INVESTORS, LLC, a Washington limited
liability company (“Crown Pointe”), (d) AAC/FSC HILLTOP INVESTORS, LLC, a
Washington limited liability company (“Hilltop”), (e) UNITED DOMINION REALTY,
L.P., a Delaware limited partnership (“UDR”), (f) UDR OF NC, LIMITED
PARTNERSHIP, a North Carolina limited partnership (“UDR NC”), (g) AAC FUNDING
PARTNERSHIP II, a Delaware general partnership (“AAC”), (h) HERITAGE COMMUNITIES
L.P., a Delaware limited partnership (“Heritage Communities”), (i) UDR TEXAS
PROPERTIES, L.P., a Delaware limited partnership (“UDR Texas”), (j) UDR of
TENNESSEE, L.P., a Virginia limited partnership (“UDR Tennessee”), and (k) UDR
CALIFORNIA PROPERTIES, LLC, a Virginia limited liability company (“UDR
California” or the “Additional Borrower”) (individually and collectively,
Original Borrower, Crown Pointe, Hilltop, UDR, UDR NC, AAC, Heritage
Communities, UDR Texas, UDR Tennessee and UDR California, “Borrower”) and
(ii) ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited partnership
(“Lender”).
RECITALS
     A. Pursuant to that certain Master Credit Facility Agreement dated as of
December 12, 2001, (as amended from time to time, the “Master Agreement”)
Original Borrower and Lender agreed to the terms and conditions under which
Lender would establish a credit facility in the original amount of $300,000,000
and make Base and Revolving Advances to Original Borrower.
     B. Pursuant to that certain First Reaffirmation and Joinder Agreement dated
as of January 14, 2002, Heritage – Aspen Court L.P., an Arizona limited
partnership (“Aspen”), South West Properties, L.P., a Delaware limited
partnership (“South West”), Crown Pointe, Heritage – Gentry Place L.P., an
Arizona limited partnership (“Gentry Place”), Hilltop, UDR, Heritage – Smith
Summit L.P., an Arizona limited partnership (“Smith Summit”), UDR Summit Ridge
L.P., a Delaware limited partnership (“Summit Ridge”) and UDR NC joined into the
Master Agreement as if each were an Original Borrower.
     C. Pursuant to that certain First Amendment to Master Credit Facility
Agreement dated as of January 14, 2002, Borrower added nine (9) Mortgaged
Properties commonly known as Aspen Court owned by Aspen, Braesridge owned by
South West, Crown Pointe owned by Crown Pointe, Derby Park owned by Gentry
Place, Hilltop owned by Hilltop, Riverwood owned by UDR, The Summit owned by
Smith Summit, Summit Ridge owned by Summit Ridge, and Village at Cliffdale owned
by UDR NC, to the Collateral Pool.
     D. Pursuant to that certain Second Reaffirmation and Joinder Agreement
dated as of January 24, 2002, UDR Beaumont, LLC, a Virginia limited liability
company (“Beaumont”),

 



--------------------------------------------------------------------------------



 



Heritage – Chelsea Park L.P., an Arizona limited partnership (“Chelsea Park”),
Heritage – Country Club Place L.P., an Arizona limited partnership (“Country
Club”), and Contempo Heights L.L.C., an Arizona limited liability company
(“Contempo Heights”) joined into the Master Agreement as if each were an
Original Borrower.
     E. Pursuant to that certain Second Amendment to Master Credit Facility
Agreement dated as of January 24, 2002, Borrower added six (6) Mortgaged
Properties commonly known as Beaumont owned by Beaumont, Chelsea Park owned by
Chelsea, Country Club Place owned by Country Club, Dunwoody Pointe owned by
UDRT, Stonegate owned by Contempo Heights, and Trinity Park owned by UDR NC, to
the Collateral Pool.
     F. Pursuant to that certain Third Reaffirmation and Joinder Agreement dated
as of March 21, 2002, Heritage – Arbor Terrace I, L.L.C., an Arizona limited
liability company (“Arbor I”), Heritage – Arbor Terrace II, L.L.C., an Arizona
limited liability company (“Arbor II”), AAC and Jamestown of St. Matthews
Limited Partnership, an Ohio limited partnership (“Jamestown of St. Matthews
LP”), joined into the Master Agreement as if each were an Original Borrower.
     G. Pursuant to that certain Third Amendment to Master Credit Facility
Agreement dated as of March 21, 2002, Borrower added fourteen (14) Mortgaged
Properties commonly known American Heritage owned by AAC, Arbor Terrace I owned
by Arbor I, Arbor Terrace II owned by Arbor II, Brandywine owned by AAC,
Foothills owned by AAC, Jamestown of St. Matthews owned by Jamestown of St.
Matthews LP, Jamestown of Toledo owned by AAC, Kings Gate owned by AAC, Lakewood
owned by AAC, Lancaster Commons owned by AAC, Lancaster Lakes owned by AAC,
Nemoke owned by AAC, Sugar Mill Creek owned by AAC, and Tualatin Heights owned
by UDR, to the Collateral Pool.
     H. Pursuant to that certain Fourth Amendment to Master Credit Facility
Agreement dated as of May 14, 2002, the Revolving Facility was reduced by, and
the Base Facility Commitment was increased by, $150,000,000.00.
     I. Borrower entered into that certain Fifth Amendment to Master Credit
Facility Agreement dated as of October 8, 2004 to reflect (i) the succession by
merger of (a) Heritage Communities to the rights and obligations under the
Master Agreement of Arbor I, Arbor II, Aspen, Gentry Place, Smith Summit,
Chelsea Park, Country Club and Beaumont and (b) UDR Texas to the rights and
obligations of South West, Summit Ridge and Contempo Heights under the Master
Agreement and (ii) the addition of the Mortgaged Properties commonly known as
(a) Alexander Court, owned by UDR, and (b) Meadows at Kildaire, owned by UDR NC,
to the Collateral Pool, (iii) the release of the Mortgaged Properties known as
(a) American Heritage, owned by AAC, (b) Jamestown of St. Matthews, owned by
Jamestown of St. Matthews LP, (c) Kings Gate, owned by AAC, and (d) Lakewood,
owned by AAC, from the Collateral Pool, and (iv) the release of Jamestown of St.
Matthews LP from each of the Loan Documents as a Borrower.
     J. Borrower entered into that certain Sixth Amendment to Master Credit
Facility Agreement dated as of December 1, 2004 to reflect the release of the
Mortgaged Properties

2



--------------------------------------------------------------------------------



 



known as Brandywine Creek, owned by AAC, and Stonegate, owned by UDR Texas, from
the Collateral Pool.
     K. Pursuant to that certain Fourth Reaffirmation and Joinder Agreement
dated as of December 8, 2004, UDR Tennessee joined into the Master Agreement as
if it were an Original Borrower.
     L. Borrower entered into that certain Seventh Amendment to Master Credit
Facility Agreement dated as of December 8, 2004 to reflect (i) the addition of
the Mortgaged Properties commonly known as Carrington Hills, owned by UDR, and
Colonnade, owned by UDR Tennessee to the Collateral Pool, and (ii) the release
of the Mortgaged Properties known as Lancaster Lakes, owned by AAC, and Nemoke
Trail, owned by AAC, from the Collateral Pool, and (iii) the modification of
other terms of the Master Agreement as set forth therein.
     M. Borrower entered into that certain Eighth Amendment to Master Credit
Facility Agreement dated as of July 1, 2005 to reflect (i) the addition of the
Mortgaged Property commonly known as Sierra Canyon, owned by UDR, to the
Collateral Pool, and (ii) the release of the Mortgaged Property known as The
Summit, owned by Heritage Communities, from the Collateral Pool.
     N. Borrower entered into that certain Ninth Amendment to Master Credit
Facility Agreement dated as of September 30, 2005 to reflect the modification of
certain terms of the Master Agreement as set forth therein.
     O. Borrower entered into that certain Tenth Amendment to Master Credit
Facility Agreement dated as of July 3, 2006 to reflect a conversion of a portion
of the Revolving Facility Commitment to the Base Facility Commitment.
     P. Borrower entered into that certain Twelfth Amendment to Master Credit
Facility Agreement dated as of August 29, 2006 to reflect (i) the addition of
the Mortgaged Property commonly known as Green Tree Place, owned by UDRT, to the
Collateral Pool, and (ii) the release of the Mortgaged Property known as The
Village at Cliffdale, owned by UDR NC, from the Collateral Pool.
     Q. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreement and Other Loan
Documents, dated as of December 12, 2001 (the “Assignment”). Fannie Mae has not
assumed any of the obligations of the Lender under the Master Agreement or the
Loan Documents as a result of the Assignment. Fannie Mae has designated the
Lender as the servicer of the Advances contemplated by the Master Agreement.
     R. The parties are executing this Amendment to the Master Agreement to
reflect a substitution under the Master Agreement as evidenced by (i) the
release from the Collateral Pool of the Mortgaged Property commonly known as
Beaumont, located in Lakewood, Washington (“Beaumont”), (ii) the addition to the
Collateral Pool of the Mortgaged Property commonly known as Rancho Vallecitos,
located in San Diego County, California (“Rancho Vallecitos”),

3



--------------------------------------------------------------------------------



 



and (iii) the joinder of Additional Borrower to the Master Agreement as if it
were an original Borrower.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 30. Release of Mortgaged Property. Beaumont is hereby released from
the Collateral Pool under the Master Agreement.
     Section 31. Addition of Mortgaged Property. Rancho Vallecitos is hereby
added to the Collateral Pool under the Master Agreement.
     Section 32. Reaffirmation. Each Borrower hereby reaffirms its obligations
pursuant to the Master Agreement.
     Section 33. Joinder. Additional Borrower hereby joins in the Master
Agreement as if it were Original Borrower thereunder and hereby agrees that all
references in the Loan Documents to any Borrower shall include Additional
Borrower including but not limited to the Master Agreement and the Note.
     Section 34. Amendment to Exhibit A. Exhibit A to the Master Agreement is
hereby deleted in its entirety and replaced with the Exhibit A attached hereto.
     Section 35. Special Representations with Respect to Rancho Vallecitos.
Borrower shall indemnify, hold harmless and defend Lender and its successors or
assigns from and against all proceedings, claims, damages, fees, and costs,
including reasonable attorneys fees and expenses, arising directly or indirectly
under that certain unrecorded agreement referenced in that certain “Memorandum
of Agreement for Easements, Licenses, and Maintenance of Facilities” (the
“Memorandum”) dated June 24, 1986, executed by and between San Marcos 46,
LSI-82-1, Alanda, and Alanda II and Successors, which Memorandum is recorded
June 30, 1986 as Instrument No. 86-269853 of Official Records of San Diego
County, California. Such indemnification shall survive any transfer of title to
Lender or its successors and assigns, whether by foreclosure or deed-in-lieu of
foreclosure, provided that such indemnification shall automatically terminate
upon Lender’s release of Rancho Vallecitos from the Collateral Pool and by
recordation of the release of the lien of the Security Instrument securing
Rancho Vallecitos.
     Section 36. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 37. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 38. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



     Section 39. Applicable Law. The provisions of Section 23.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
[Signatures follow on next page]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

                      BORROWER
 
                    UNITED DOMINION REALTY TRUST, INC., a Maryland corporation
 
                    By:   /s/ Michael A. Ernst               Name:   Michael A.
Ernst     Title:   Executive Vice President, Treasurer & Chief Financial Officer
 
                    WOODLAKE VILLAGE, L.P., a California limited partnership
 
                    By:   UNITED DOMINION REALTY, L.P., a Delaware limited
partnership, its General Partner
 
                        By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner
 
               
 
          By:   /s/ Michael A. Ernst
 
               
 
          Name:   Michael A. Ernst
 
          Title:   Executive Vice President, Treasurer &
Chief Financial Officer
 
                    AAC/FSC CROWN POINTE INVESTORS, LLC, a Washington
limited liability company
 
                    By:   AAC SEATTLE I, INC., a Delaware corporation, its
Administrative Member
 
                        By:   /s/ Michael A. Ernst                       Name:  
Michael A. Ernst         Title:   Executive Vice President, Treasurer & Chief
Financial Officer
 
               
[Signatures Continue]

6



--------------------------------------------------------------------------------



 



                          AAC/FSC HILLTOP INVESTORS, LLC,
a Washington limited liability company
 
                        By:   AAC SEATTLE I, INC., a Delaware corporation, its
Administrative Member
 
                            By:   /s/ Michael A. Ernst                      
Name:   Michael A. Ernst         Title:   Executive Vice President, Treasurer &
Chief Financial Officer
 
                        UNITED DOMINION REALTY, L.P., a Delaware limited
partnership
 
                        By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner
 
                            By:   /s/ Michael A. Ernst                      
Name:   Michael A. Ernst         Title:   Executive Vice President, Treasurer &
Chief
Financial Officer
 
                        UDR OF NC, LIMITED PARTNERSHIP, a
North Carolina limited partnership
 
                        By:   UDRT OF DELAWARE 4 LLC, a Delaware limited
liability company, its General Partner
 
                            By:   UNITED DOMINION REALTY, L.P., a Delaware
limited
partnership, its Sole Member
 
                                By:   UNITED DOMINION REALTY TRUST, INC., a
Maryland corporation, its General Partner
 
                   
 
              By:   /s/ Michael A. Ernst
 
                   
 
              Name:   Michael A. Ernst
 
              Title:   Executive Vice President,
Treasurer & Chief Financial Officer
 
                   
[Signatures Continue]

7



--------------------------------------------------------------------------------



 



                  AAC FUNDING PARTNERSHIP II, a Delaware general partnership
 
                By:   AAC FUNDING II, INC., a Delaware corporation, its Managing
Partner
 
           
 
      By:   /s/ Michael A. Ernst
 
           
 
      Name:   Michael A. Ernst
 
      Title:   Executive Vice President, Treasurer & Chief Financial Officer
 
                HERITAGE COMMUNITIES L.P., a Delaware limited partnership
 
                By:   ASR OF DELAWARE LLC, a Delaware limited liability company,
its General Partner
 
           
 
      By:   ASR INVESTMENTS CORPORATION, a Maryland corporation, its Sole Member
 
           
 
      By:   /s/ Michael A. Ernst
 
           
 
      Name:   Michael A. Ernst
 
      Title:   Executive Vice President, Treasurer & Chief Financial Officer
 
                UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership
 
                By:   UDR WESTERN RESIDENTIAL, INC., a Virginia corporation, its
General Partner
 
           
 
      By:   /s/ Michael A. Ernst
 
           
 
      Name:   Michael A. Ernst
 
      Title:   Executive Vice President, Treasurer & Chief Financial Officer
 
           
[Signatures Continue]

8



--------------------------------------------------------------------------------



 



                  UDR OF TENNESSEE, L.P., a Virginia limited partnership
 
                By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, its General Partner
 
           
 
      By:   /s/ Michael A. Ernst
 
           
 
      Name:   Michael A. Ernst
 
      Title:   Executive Vice President, Treasurer & Chief Financial Officer
 
                UDR CALIFORNIA PROPERTIES, LLC, a Virginia limited liability
company
 
                By:   UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation, Manager
 
           
 
      By:   /s/ Michael A. Ernst
 
           
 
      Name:   Michael A. Ernst
 
      Title:   Executive Vice President, Treasurer & Chief Financial Officer
 
           
[Signatures Continue]

9



--------------------------------------------------------------------------------



 



                  LENDER
 
                ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership
 
                By:   ACMC Realty, Inc., a California Corporation, its General
Partner
 
           
 
      By:   /s/ Timothy L. White
 
           
 
      Name:   Timothy L. White
 
           
 
      Title:   Executive Vice President
 
           

10



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUATIONS

              Property Name   Property Address   Initial Valuation
Woodlake Village
  200 Bicentennial Circle   $ 44,800,000  
 
  Sacramento, CA 95826        
Aspen Court
  2305 Ashcroft   $ 5,700,000  
 
  Arlington, TX 76006        
Braesridge
  11100 Braesridge   $ 14,650,00  
 
  Houston, TX 77071        
Crown Pointe
  3788 NE 4th Street   $ 11,900,000  
 
  Renton, WA 98056        
Derby Park
  606 W. Safari Parkway   $ 15,900,000  
 
  Grand Prairie, TX 75050        
Hilltop
  500 Monroe Avenue NE   $ 11,000,000  
 
  Renton, WA 98056        
Riverwood
  1045 Holcomb Bridge Road   $ 16,750,000  
 
  Roswell, GA 30076        
Summit Ridge
  1604 Ridge Haven Drive   $ 11,000,000  
 
  Arlington, TX 76011        
Chelsea Park
  11000 Crescent Moon   $ 7,700,000  
 
  Houston, TX 77064        
Country Club Place
  1111 Golfview   $ 7,000,000  
 
  Richmond, TX 77469        
Dunwoody Pointe
  7901 Roswell Road   $ 14,100,000  
 
  Atlanta, GA 30350        
Trinity Park
  5301 Creek Ridge Lane   $ 22,540,000  
 
  Raleigh, NC 27607        
Arbor Terrace I
  1800 Sidney Avenue   $ 7,913,043  
 
  Port Orchard, WA 98366        
Arbor Terrace II
  1790 Sidney Avenue   $ 6,086,957  
 
  Port Orchard, WA 98366        
Foothills Tennis Village
  5 Marcia Way   $ 22,600,000  
 
  Roseville, CA 95747        
Jamestown of Toledo
  3215 Milstead Drive   $ 7,300,000  
 
  Toledo, OH 43606        
Lancaster Commons
  2489 Coral Avenue NE   $ 11,300,000  
 
  Salem, OR 97305        
Sugar Mill Creek
  8500 Belcher Road   $ 10,600,000  
 
  Pinellas Park, FL 33781        
Tualatin Heights
  9301 SW Sagert Road   $ 14,575,000  
 
  Tualatin, OR 97062        

A-1



--------------------------------------------------------------------------------



 



              Property Name   Property Address   Initial Valuation
Alexander Court
  135 Reynoldsburg-New Albany Road   $ 18,520,550  
 
  Reynoldsburg, OH 43068        
Meadows at Kildaire
  2600 Harvest Creek Place   $ 20,109,220  
 
  Apex, NC 27539        
Carrington Hills
  4268 South Carothers Road   $ 24,900,000  
 
  Franklin, TN 37067        
Colonnade
  4100 Central Pike   $ 20,250,000  
 
  Nashville, TN        
Sierra Canyon
  17500 North 67th Avenue   $ 17,402,983  
 
  Glendale, Arizona 85308        
Green Tree Place
  9480 Princeton Square Boulevard   $ 25,927,733  
 
  Jacksonville, Florida 32256        
Rancho Vallecitos
  823 N. Nordahl Road   $ 26,332,932  
 
  San Marcos, California 92069        

A-2